Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 1 of 167 PageID #: 116917




                         Exhibit A
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 2 of 167 PageID #: 116918




                            UNITED STATES DISTRICT COURT

                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT CHARLESTON




                         EXPERT REPORT OF JIMMY MAYS, PH.D.
     The opinions which are held and expressed to a reasonable degree of scientific certainty are as
 follows:
            I.     QUALIFICATIONS
            Jimmy W. Mays
        In 1979, I received my bachelor of science (BS) in Polymer Science from the
 University of Southern Mississippi. My CV is attached at Exhibit A. After receiving my B.S. from
 the University of Southern Mississippi, I started my graduate studies in Polymer Science at the
 University of Akron, the largest and arguably the best polymer science program in the country,
 where I received my Ph.D. in Polymer Science in 1984. The title of my Ph.D. thesis is
 “Characteristic Ratios of Model Polydienes and Polyolefins”. This work involved the synthesis of
 well-defined polydienes of controlled microstructure and the subsequent hydrogenation of these
 materials to obtain model polyolefins, including polypropylene. The conformational
 characteristics of these materials were studied by a variety of characterization techniques,
 including gel permeation chromatography (GPC), differential scanning calorimetry (DSC),
 nuclear magnetic resonance spectroscopy (NMR), and Fourier transform infrared spectroscopy
 (FTIR).


        From 1983-1987, I worked as a research chemist at Hercules Incorporated at their central
 R&D facility in Wilmington, Delaware. At the time, Hercules was one of the largest producers of
 polypropylene in the world. For most of my time there I worked in a Polymer Characterization
 Group, where we performed molecular weight and molecular size measurements on a wide range
 of polymers, including water soluble polymers and polyelectrolytes, semi-crystalline polyolefins,
 especially polypropylene, and organosoluble polymers and copolymers. GPC was used extensively
 in this work. During this time, I was also the official “technical liaison” between the Hercules


                                                 1
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 3 of 167 PageID #: 116919




 Fibers Technical Center (FTC) in Oxford, GA, where polypropylene fiber was produced, and
 Hercules central R&D facility. My responsibility was to visit FTC regularly and help the workers
 at FTC solve their technical problems by using central research expertise and facilities.


        In 1988, following my employment at Hercules Incorporated, I joined the faculty at the
 University of Alabama at Birmingham (UAB) as an Assistant Professor in the Department of
 Chemistry. In 1992, I was promoted to Associate Professor and in 1995 was promoted to Professor
 of Chemistry. A major focus of my research activities at UAB was on polymeric biomaterials.


        I am currently Professor Emeritus in the Department of Chemistry at the University of
 Tennessee (UT). Prior to 2018, I held appointments as a Distinguished Professor of Chemistry at
 the UT and as a Distinguished Scientist at the Oak Ridge National Laboratory. I also held an
 appointment as Professor in the University of Tennessee, Institute of Biomedical Engineering. For
 the last thirty five years, my research has focused on the synthesis and analytical characterization
 of linear and branched polymers and copolymers, including polypropylene. I have developed new
 polymeric materials for a host of applications, including new elastomers, new polymeric
 membranes for water purification and fuel cells, and new biomaterials.


        I have published over 400 peer-reviewed papers in various scientific journals. I
 would estimate that well over half of these papers involve the use of GPC to characterize polymer
 average molecular weights and molecular weight distributions. The great majority also rely on
 methods including spectroscopy, microscopy, and mechanical properties measurements to
 characterize the polymers. These publications include work on polypropylene.


        I, with Dr. Howard Barth, edited the book Modern Methods of Polymer
 Characterization, an often cited book on polymer characterization techniques, including GPC
 (Barth HG, Mays JW (Eds.), Modern Methods of Polymer Characterization, Wiley-Interscience
 (1991)) (“Barth and Mays”). I have also written invited chapters for the Handbook of Polyolefins,
 both the first edition in 1993 [1] and the second edition in 2000 [2], on characterization of
 polyolefins, including polypropylene. I am presently under contract with John Wiley & Sons to
 edit a 2nd edition of Modern Methods of Polymer Characterization.

                                                  2
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 4 of 167 PageID #: 116920




         I have worked extensively in the area of polymeric biomaterials, with many peer reviewed
 papers, a patent, and another patent pending, and I am a member of the Society of Biomaterials.
 My work in this area includes development of novel bone cements, dental biomaterials, tissue
 engineering, drug delivery systems, surgical sealants, and polypropylene pelvic mesh.


         Throughout my professional career I have received numerous honors and awards.
 In 2001 I received the Caroline P. and Charles W. Ireland Prize for Scholarly Distinction (UAB’s
 highest award to faculty in the arts and sciences). In 2001, I was named University Scholar at UAB
 (honorary faculty status granting maximum latitude in conducting interdisciplinary teaching and
 research). Other recent honors include: 2003 Arthur K. Doolittle Award, Polymeric Materials
 Science and Engineering Division, American Chemical Society; 2006 Named Honorary Professor
 by East China University of Science and Technology; 2007 Chair, Polymers West Gordon
 Research Conference; 2008 Distinguished Service Award, ACS Division of Polymer Chemistry;
 2009 Bayer Lectures on Polymers, Cornell University; 2009 Southern Chemist Award of ACS
 (top chemist in Southern US); 2010 Named Founding POLY Fellow, ACS Division of Polymer
 Chemistry; 2011 Herman Mark Senior Scholar Award, ACS Division of Polymer Chemistry; 2011
 Outstanding Alumni Award, University of Akron; 2011 Fellow, American Chemical Society; 2012
 Fellow, ACS Division of Polymeric Materials Science and Engineering; 2012 Fellow, American
 Association for the Advancement of Science; 2013 Bill & Melinda Gates Foundation Grand
 Challenges Explorations Award; 2014 Fellow of the Royal Society of Chemistry; 2017 Chemistry
 of Thermoplastic Elastomers Award from ACS Rubber Division; 2017 Tosoh Bioscience Lifetime
 Achievement Award in recognition of lifetime dedication to the field of polymer science.


         I am a member of the American Chemical Society and its PMSE (Polymeric Materials
 Science and Engineering) and POLY (Polymer Chemistry) Division, and I am a member of the
 American Association for the Advancement of Science and the Society for Biomaterials. I have at
 times in my career been a member of the American Physical Society.


         Until my retirement from UT at the end of 2017, I served as an Associate Editor for the
 International Journal of Polymer Analysis and Characterization. I previously served as an editor

                                                    3
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 5 of 167 PageID #: 116921




 of European Polymer Journal. I serve or have served on the editorial advisory boards of various
 journals including, Macromolecules, Polymer Bulletin, Journal of Applied Polymer Science, and
 European Polymer Journal. I review papers/proposals annually for various journals and agencies
 including Journal of Applied Polymer Science, Macromolecules, Journal of Polymer Science,
 Journal of Physical Chemistry, Journal of Chemical Physics, Journal of the American Chemical
 Society, Angewandte Chemie, Polymer Degradation and Stability, Soft Matter, National Science
 Foundation, Department of Defense, American Chemical Society/Petroleum Research Fund,
 Department of Energy, and others.


         Through my tenure as an academic faculty member at both UAB and UT, I have taught
 numerous graduate-level and undergraduate-level Polymer Chemistry and Polymer Materials
 classes. For 14 years at UAB I taught a two semester course on Polymeric Materials which was
 taken annually by upper level undergraduates and graduate students in Chemistry, Materials
 Science and Engineering, and Biomedical Engineering. In this class, the theory and principles of
 polymer characterization techniques (GPC, spectroscopy, microscopy, mechanical properties)
 were taught. There were required, even for graduate students, laboratories on SEC and on
 spectroscopy. In fall of 2015, I developed and taught a new laboratory based course, Advanced
 Techniques in Polymer Synthesis and Characterization, taken by 2nd year graduate students
 pursuing the Ph.D. in polymer chemistry at UT. I taught this course each year until my retirement
 from UT at the end of 2017.


         From 2000 - 2016, I was a member of the Governing Board for the International
 Symposium on Polymer Analysis and Characterization (ISPAC). ISPAC annually holds an
 international meeting that addresses forefront issues in all areas of polymer characterization. I have
 previously chaired and hosted an ISPAC Meeting in Oak Ridge, TN.


         The materials I considered in preparing the statements below are listed in Exhibit B.



    I.      BACKGROUND




                                                   4
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 6 of 167 PageID #: 116922




             This report is an examination and assessment of the polypropylene material Boston
             Scientific Corporation (BSC) used in their Advantage Fit Transvaginal Mid-Urethral
             Sling System, Lynx Suprapubic Mid-Urethral Sling System, Obtryx Transobturator
             Mid-Urethral Sling System, Pinnacle® Pelvic Floor Repair Kit, Prefyx PPS Prepubic
             System, Solyx SIS System, and Uphold Vaginal Support System meshes.


             The focus of this report is a discussion of several concepts in science and engineering
             that are essential for understanding the oxidative instability of isotactic polypropylene,
             the material used by BSC for their Advantage Fit Transvaginal Mid-Urethral Sling
             System, Lynx Suprapubic Mid-Urethral Sling System, Obtryx Transobturator Mid-
             Urethral Sling System, Pinnacle® Pelvic Floor Repair Kit, Prefyx PPS Prepubic
             System, Solyx SIS System, and Uphold Vaginal Support System mesh products . This
             report focuses on the following key issues: the chemical structure and properties of
             polypropylene, degradation of polypropylene by thermo-oxidative processes and in
             vivo, and effect of in vivo degradation on the polypropylene implant.


    II.      SUMMARY OF OPINIONS

    1) It has been well understood for many years that polypropylene is susceptible to oxidation
          and it degrades by an oxidative mechanism in the body. These facts are clearly documented
          in the peer reviewed scientific literature. BSC did not take into account polypropylene’s
          propensity for oxidation during design of its seven pelvic repair meshes: Advantage Fit
          Transvaginal Mid-Urethral Sling System, Lynx Suprapubic Mid-Urethral Sling System,
          Obtryx Transobturator Mid-Urethral Sling System, Pinnacle® Pelvic Floor Repair Kit,
          Prefyx PPS Prepubic System, Solyx SIS System, and Uphold Vaginal Support System.


    2) Furthermore, the polypropylene that makes up all seven of the Boston Scientific pelvic
          mesh products is identical, or very nearly so, in terms of chemical composition and thermo-
          oxidative degradation behavior. This is not at all surprising since all seven products are
          manufactured using the same Marlex isotactic polypropylene starting material. The
          polypropylene used in the Boston Scientific Products is the same type of commercial



                                                   5
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 7 of 167 PageID #: 116923




            isotactic polypropylene resin that is used to manufacture plastic parts, fishing line, and
            carpet backing, and it shows similar susceptibility to thermo-oxidative degradation.



     3) Given the chemical properties of the polypropylene Boston Scientific used to manufacture
            the mesh within the Advantage Fit Transvaginal Mid-Urethral Sling System, Lynx
            Suprapubic Mid-Urethral Sling System, Obtryx Transobturator Mid-Urethral Sling
            System, Pinnacle® Pelvic Floor Repair Kit, Prefyx PPS Prepubic System, Solyx SIS
            System, and Uphold Vaginal Support System, the products are subject to oxidative
            degradation and will, foreseeably, degrade in the body when implanted as a permanent
            medical implant.



     III.      OPINIONS


 Section 1.0       Polypropylene:
 Overview
            Polypropylene is a synthetic polymer made by addition polymerization of the monomer
 propylene, CH3-CH=CH2.




                                Scheme 1: The repeating unit in polypropylene

            Propylene is a byproduct of oil refining, to produce gasoline, and natural gas processing.
 During oil refining, ethylene, propylene, and other compounds are produced as a result of
 “cracking” larger hydrocarbon molecules to produce smaller hydrocarbons that are more in
 demand. Ethylene and propylene are used in vast quantities to produce polyethylene and
 polypropylene, the two largest volume plastics in the world (currently about 60% by weight of the
 world’s polymer production). Polypropylene is a thermoplastic polymer (meaning it softens and
 flows upon heating above its melting point), allowing it to be formed into useful objects such as
 fibers, used in a wide range of applications including textiles, ropes, fibers and fishing line, carpets,


                                                    6
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 8 of 167 PageID #: 116924




 stationery, plastic parts, plastic containers, films and packaging, laboratory equipment, automotive
 components, etc.

 Classifications of Polypropylene
        Polypropylene may be classified according to its stereochemistry or tacticity. By far the
 most important type of polypropylene is isotactic polypropylene, which is made using Zeigler-
 Natta or metallocene catalysts. Isotactic polypropylene, because of the regular orientation of the
 methyl (-CH3) substituents on each repeating unit, is a semi-crystalline polymer with a melting
 point of about 165 °C. This high melting temperature allows polypropylene to be autoclaved, and
 the crystallinity present in the polymer imparts dimensional stability and solvent resistance.

 Additives in Polypropylene
        Commercially produced polypropylene is almost never pure polypropylene. A range of
 additives are added [3] depending on the anticipated application of the material. Common additives
 include antioxidants, UV stabilizers, antistatic agents, electrically conducting additives, fillers,
 pigments and colorants, lubricants, nucleating agents, polymer processing aids such as
 fluoroelastomers, and transition metal scavengers such as calcium stearate in order to deactivate
 residual catalyst (which is not removed from the polypropylene).

 Degradation of Polypropylene
        Polypropylene is highly susceptible to oxidative degradation, which can reduce the
 molecular weight of the polymer and diminish mechanical properties. Such oxidation occurs even
 at ambient temperature, although it is accelerated at higher temperatures, and it leads to a rapid
 deterioration of the physical properties over a period of weeks [3,4]. While all polyolefins are
 susceptible to oxidative degradation, polypropylene is the most susceptible – Vasile states [ref 3,
 p. 517] that “…PP products could not even exist without the addition of stabilizers.” Her meaning
 reflects the fact that PP is so unstable in the presence of oxygen or other oxidizing chemical species
 in normal environments and at normal temperatures that products made of PP would lose their
 mechanical integrity so quickly as to be unusable. Thus, antioxidants and other stabilizing
 additives are nearly always added to polypropylene.

 Mechanism of Oxidative Degradation of Polypropylene



                                                   7
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 9 of 167 PageID #: 116925




        All polyolefins, including polyethylene and polypropylene, are susceptible to oxidation.
 Oxidative degradation of these hydrocarbon polymers should come as no surprise to any scientist
 or engineer that has taken second year college chemistry, because they are members of the family
 of hydrocarbons known as alkanes. Oxidative degradation of alkanes is a fundamental reaction
 that is taught in every organic chemistry textbook [4]. These oxidation reactions involve oxygen
 or other oxidizing chemical species attacking carbon-hydrogen bonds in the polyolefins. In
 polyolefin chemical structures, hydrogens are classified as primary, secondary, or tertiary
 depending upon where the carbon they are connected to is located in the structure. The schematic
 below shows the polypropylene chemical structure with primary, secondary and tertiary hydrogen
 atoms indicated.




                 Scheme 2: Structures of Polypropylene and Polyethylene Identifying Primary,
                                    Secondary and Tertiary Hydrogen Atoms.

        The tertiary hydrogens present on each repeating unit of polypropylene make this polymer
 particularly susceptible to oxidative degradation via a free radical mechanism. Primary and
 secondary hydrogens are less susceptible to oxidation. For comparison the structure of a more
 oxidatively stable polyolefin, polyethylene, is show. It is more stable because it contains no tertiary
 hydrogens, only secondary ones. The oxidation mechanism of polypropylene involves initially the
 chemical reaction of oxygen, O2, with these tertiary sites to form hydroperoxides along the
 polymer backbone. The detailed mechanism is complex, but these hydroperoxides then decompose

                                                   8
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 10 of 167 PageID #: 116926




  to form free radical species that break chemical bonds by attacking other sites along the polymer
  chain. There are several paths that lead to chain scission with accompanying formation of carbonyl
  groups (carbon – oxygen double bonds) [5-7].

         The scientifically recognized mechanism of polypropylene’s oxidative degradation is
  shown below [6]. Here R is used to represent the polypropylene chain. RH represents a tertiary
  hydrogen atom attached to the rest of the polypropylene molecule.

             Scheme 3: Initiation:

                         RH + O2 → ROOH

                         RH + O2 → R∙ + HOO∙

                         ROOH → RO∙ + HO∙

                         R∙ + O2 → ROO∙

  In the first step, the polypropylene chain reacts with molecular oxygen (O2) to form a
  hydroperoxide, which can then form various free radical species (highly reactive compounds that
  contain unpaired electrons indicated by " ∙").

             Scheme 4: Propagation and Radical Transfer:

                         ROO∙ + RH → ROOH + R∙

                         RO∙ + RH → ROH + R∙

                         HO∙ + RH → H2O + R∙

         In these reactions, the free radical species formed during initiation react with other
  polypropylene chains, creating new free radical sites on them. These reactions form
  hydroperoxides (ROOH) and hydroxyls (ROH), which may be detected by methods like Fourier
  transform infrared spectroscopy (FTIR) and are indicators of polypropylene oxidation.




                                                   9
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 11 of 167 PageID #: 116927




  Disproportionation:

         The formed free radical species may terminate by radical coupling or by
  disproportionation. Disproportionation is believed to be the primary termination mechanism,
  leading to the formation of aldehydes, ketones, and carboxylic acids, with accompanying chain
  cleavage [8]. FTIR spectroscopy can be used to detect the presence of these types of functional
  groups [6, 7]. An example of a typical disproportionation reaction during polypropylene oxidation,
  leading to the formation of a ketone with accompanying polypropylene chain cleavage (one PP
  chain is broken into two), is shown below [8]. In this more detailed chemical equation the initial
  structure on the left-hand-side corresponds to the species RO∙ Schemes 3 and 4. The reaction
  shown below is an alternative chemical pathway for the reaction of RO∙ to those shown in the other
  two schemes. During oxidative degradation of PP, all of these chemical reactions occur
  simultaneously.




             Scheme 5: Typical Disproportionation Reaction on Polypropylene Leading to Chain
             Cleavage. Wiggly lines indicate continuation of the rest of the PP chain.

  In the presence of UV light, which provides enough energy to break chemical bonds, the oxidative
  process is accelerated. Chromophores present in polypropylene during fabrication, storage, and
  processing are believed to play a key role in the initiation of photodegradation [5].

         The morphology of polypropylene (crystalline versus amorphous regions) also plays an
  important role in oxidative degradation. Oxidation occurs preferentially at the surface of the
  material where there is more oxygen. Oxidation also occurs within the amorphous regions of semi-
  crystalline polypropylene but not within the crystalline domains where the dense packing of the
  chains prevent oxygen penetration. Thus the amorphous regions between crystalline domains may
  be eroded away by oxidation, leading to the formation of micro-cracks in the material with
  accompanying degradation of mechanical properties [5].



                                                   10
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 12 of 167 PageID #: 116928




  In vivo Degradation of Polypropylene
         Living organisms can chemically attack synthetic polymers. Both salts and enzymes
  present in the body catalyze degradation of polypropylene in biological media. Salts, especially
  phosphates, catalyze processes leading to the degradation of polymers containing carbonyl groups
  [9]. Carbonyl groups may exist in the polypropylene due to oxidation prior to implantation, and
  they are known to be introduced into polypropylene in vivo [7] through the action of enzymes.
  Polypropylene capsules implanted in rats show enzyme activity on their surfaces, involving acid
  phosphates aminopeptidase, and oxyreductase, after 7 days, with an increase in enzyme activity
  after 14 days, associated with increased phagocytosis in the region of the implant [9,10]. These
  processes reflect the natural response of the human body to attack foreign bodies and a scientific
  basis to understand the in vivo effect of the human body’s response to a foreign body on
  polypropylene. Phagocytic cells respond to the injury to degrade debris and foreign materials prior
  to wound healing. Importantly, for polymer scientists looking at the in vivo effects on
  polypropylene, it is well-established that the chemistry of phagocytosis involves these cells
  metabolizing oxygen and producing strong oxidants such as hydrogen peroxide and hypochlorous
  acid as the product of their foreign body response function [11].

         Strong evidence suggests that the process of enzymatic degradation of polypropylene
  involves a free radical oxidative mechanism, the same as or analogous to those shown above, with
  oxygen being incorporated into the polymer, first as hydroxyl groups and then as carbonyls
  [6,9,12]. All evidence is consistent with a degradation mechanism involving oxidative enzymes
  and oxygen dissolved in the living medium [9]. The body recognizes polypropylene as a foreign
  substance, which causes an inflammatory response called the “foreign body reaction” [13]. In
  polypropylene implanted in rats, macrophages and FBGCs were found in both the implants and in
  the surrounding tissue [14]. Macrophages on the surface of the material fuse to form foreign body
  giant cells (FBGCs), resulting in secretion of high concentrations of highly reactive oxidizing
  species (peroxides, acids, enzymes) on the surface of the implant [13]. This foreign body reaction
  persists at the surface of the implant as long as the implant is in the body [13]. Thus polypropylene,
  which is known to be susceptible to oxidative degradation, is continually attacked by strong
  oxidizing agents inside the body.




                                                   11
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 13 of 167 PageID #: 116929




  Effect of Polypropylene Degradation In Vivo
          Oxidative degradation of polypropylene causes chain scission – it literally breaks the
  polypropylene molecules apart. This degradation causes a reduction in the mechanical properties
  (resistance to breaking under load or strength) of the polypropylene since mechanical properties
  decrease when molecular weight is reduced [7,15]. Furthermore, the degradation starts at the
  surface of the implant where it is in contact with its surroundings, and the disordered amorphous
  regions of the polypropylene are particular susceptible.

          The isotactic polypropylene used in pelvic repair meshes is semi-crystalline. Figure 1,
  shows a schematic of semi-crystalline polymer structure, obtained from a basic text in the field of
  polymer morphology [Ref. 16, Figure 1.2]. The discussion of semi-crystalline polymer structure
  given below is based on this text. The 10 nm scale-bar had been added to provide an approximate
  idea of the size of these structures.




                           Figure 1: Schematic of Semi-crystalline Polymer Morphology

          The lines in Figure 1, represent polymer chains. In some parts of the structure the lines are
  straight and pack parallel to one another. These regions are crystalline; the polymer chains in these
  crystallites are locked into position relative to one another and resist deformation. In other parts of
  the structure, the polymer chains take wiggly conformations and are mixed together randomly.
  These regions are amorphous. The polymer chains in the amorphous regions can be deformed
  much more easily than those in the crystalline regions. The overall semi-crystalline structure is a
                                                    12
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 14 of 167 PageID #: 116930




  composite in which individual polymer chains go back and forth between crystallites and
  amorphous regions, thus tying these regions together. The amorphous regions give the
  polypropylene fibers the flexibility to bend and be deformed, for instance as they are bent in
  knitting a mesh structure, and they hold the crystallites together. At the same time, the crystalline
  regions provide strength, reinforcement and high temperature stability, which is important so the
  meshes can be sterilized by autoclave. This nanometer-length-scale semi-crystalline, composite
  structure is critical to the properties of the PP fibers. This composite can only deliver the requisite
  properties as long as it remains intact, i.e. amorphous regions connecting crystallites together.

         Figure 1 also suggests that the polymer chains in the amorphous regions are packed less
  densely than in the crystalline regions. This is true in the actual physical material. In the
  terminology of the polymer field, the amorphous regions are said to contain more "free volume"
  than the crystalline regions [17,18]. Free volume is the empty space between the polymer
  molecules. The free volume in the amorphous regions allows oxygen and other oxidizing chemical
  species the space to diffuse into and penetrate the polypropylene structure. Thus, the degradation
  process erodes the amorphous polymer that bridges the crystallites and results in the formation of
  cracks in the early stages of implantation, with fragmentation (loss of particulates or peeling) at
  longer times [19-27]. In selectively removing the amorphous portion of the polypropylene, the part
  which gives polypropylene fibers their flexibility, the polypropylene becomes stiffer and
  embrittled [6,11,22,23,27-29].

         It should also be noted that oxidation occurs at the surface of the material where it comes
  into contact with oxygen or oxygen containing substances. Thus, the geometry of the
  polypropylene implant is important. In articles with higher surface to volume ratios such as films
  and fibers, the physical properties deteriorate more rapidly upon oxidation [5].

  Addition of Anti-oxidants to Polypropylene

         As noted above, a number of additives are added to polypropylene in order to modify its
  properties for the particular application. Anti-oxidants, sometimes called stabilizers, are almost
  always added to polypropylene due to its high susceptibility to oxidative degradation. Anti-
  oxidants may be broadly classified as primary, those that work by reacting preferentially with
  oxygen or the oxidizing species forming stable free radicals, and secondary, those that work by


                                                    13
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 15 of 167 PageID #: 116931




  decomposing hydroperoxides involved in the oxidative degradation process [3]. It is common to
  use a combination of primary and secondary anti-oxidants to stabilize polypropylene.

         Marlex HGX-030-1 polypropylene, manufactured by Phillips Sumika/Chevron Phillips, is
  used to make all of the Boston Scientific pelvic meshes. Mr. Frank Zakrewski of Chevron Phillips
  Chemical Company testified that Marlex HGX-030-1 polypropylene contains a proprietary
  stabilizer package including the anti-oxidants Irganox and Irgafos [30]. The MSDS sheets [31] for
  these materials state that they are “not intended for use in products for which prolonged contact
  with mucous membranes, body fluids or abraded skin, or implantation within the human body, is
  specifically intended, unless the finished product has been tested in accordance with nationally
  and internationally applicable safety testing requirements.

         Addition of anti-oxidants to a polymer cannot permanently prevent its oxidation. This is
  because the anti-oxidants are consumed as they serve their function of reacting with oxidizing
  species. Furthermore, the anti-oxidant is dispersed throughout the polymer and only the anti-
  oxidant at the surface, the site where the implant is attacked by reactive oxygen species, can protect
  the polymer until it is eventually exhausted. At this point the foreign body attack continues and
  the polypropylene resin is degraded with deterioration of its physical properties, stiffening, and
  cracking. The degradation exposes new surface which is again attacked by reactive oxygen species,
  and the cycle continues. The foreign body attack persists as long as the implant remains in the
  body [13].

         While it might seem attractive to simply add more anti-oxidant to increase the lifetime of
  the implant, this is not feasible for two reasons. The additives themselves may prove toxic to the
  human body and only so much anti-oxidant can be added before the physical properties of the
  polypropylene are compromised.

         In light of these facts, the material safety data sheet (MSDS) for Marlex polypropylene
  [32] cautions against using the material in the human body and their Technical Service Memo
  (TSM) [33] cautions against exposure to strong oxidizing agent such as peroxides. As noted above,
  the human body attacks foreign materials with strong oxidizing agents including hydrogen
  peroxide.



                                                   14
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 16 of 167 PageID #: 116932




  The Choice of Polypropylene as a Material for a Permanent Vaginal Mesh Implant
         In 1976 Liebert et al. [6] published a paper entitled “Subcutaneous Implants of
  Polypropylene Filaments” in the Journal of Biomedical Materials Research. Polypropylene
  filaments were implanted into hamsters for varying periods of time and upon removal they were
  characterized using infrared spectroscopy (IR) and dynamic mechanical testing. Their IR analysis
  showed that oxidative degradation begins to occur after only a few days for polypropylene
  filaments containing only a trace of phenolic anti-oxidant. Both hydroxyl groups and carbonyl
  containing groups were observed by IR. Dynamic mechanical testing implied a loss of suppleness
  of the filament (increase in modulus), which verified in mechanical terms the oxidation observed
  by IR spectroscopy. Gel permeation chromatography (GPC) analysis indicated that some chain
  scission occurs during the first 70 days of implantation. Liebert calculated that under in vivo
  conditions the induction time for oxidation of polypropylene to begin should be far longer (on the
  order of 20 years) and speculated on reasons for the extremely rapid oxidation in vivo [6]. It is now
  well-known that the foreign body response, discussed above, is responsible for the continual
  release of strong oxidizing agents at the surface of the implant [13]. In Liebert’s study [6] oxidative
  degradation could be suppressed over the limited time period of the study by adding larger amounts
  of a hindered phenolic anti-oxidant (primary anti-oxidant) and a sulfur-containing synergist
  (secondary anti-oxidant).


         In 1979 Postlethwait [34] implanted polypropylene sutures in the abdominal wall muscles
  of rabbits and recovered specimens over intervals from 6 months to 5 years. The polypropylene
  sutures showed fragmentation in 4% of the sutures examined and the perisutural formation of bone,
  cartilage or both in 2.6%. This author concludes “Although in most operations these minutiae of
  tissue reaction concerning polypropylene are of little consequence, it may be necessary to conduct
  further studies to determine if they have any significance.”


         In 1986 Jongebloed and Worst [19] used scanning electron microscopy (SEM) to examine
  a polypropylene surgical suture (supplier not identified) that had been in a human eye for 6.5 years.
  The suture showed cracks perpendicular to the longitudinal axis of the suture; part of the surface
  layer was nearly detached or completely missing; while the diameter of the suture was decreased
  at both ends by over 50% in comparison with the original diameter. The degradation was believed

                                                    15
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 17 of 167 PageID #: 116933




  to be caused by the enzymatic actions of tissue fluids. The same group, in a separate paper the
  same year [20], reported a SEM study on a Prolene (Ethicon) suture that had been implanted in the
  human eye for one year. They reported that “both Prolene loops showed severe degradation of the
  surface layer.”


         In 1998 Mary et al. [21] reported a study that compared the in vivo behavior of
  poly(vinylidene fluoride) and polypropylene (Prolene, Ethicon) sutures used in vascular surgery.
  “After 1 and 2 years in vivo, the explanted polypropylene sutures showed visible evidence of
  surface stress cracking.


         In 2007 Costello et al. [22,23] studied explanted polypropylene hernia meshes (produced
  by C.R. Bard and Ethicon) by a variety of techniques and concluded “Cracks and other surface
  degradations such as peeling of the fibers are indicative of the oxidation of polymeric materials.”
  They also remarked “Polypropylene is highly susceptible to the oxidative effects of the metabolites
  produced by phagocytic cells during the inflammatory response.” And “…polypropylene is
  susceptible to oxidation, resulting from exposure to strong oxidants such as hydrogen peroxide
  and hypochlorous acid. These byproducts of the inflammatory response may degrade and embrittle
  the material, causing it to become rigid.” And “Polypropylene is susceptible to oxidation due to its
  chemical structure” and results in deterioration of its physical properties in vivo. Degradation
  causes surface cracking, mesh contraction, loss of mass, embrittlement, decreased melting
  temperature, foreign body reactions and reduced compliance of the material. They observed the
  explanted polypropylene fibers using SEM and noted that "Micrographs of 79% of all explanted
  specimens exhibited cracks in the transverse or longitudinal direction." Figure 2 shows an SEM
  image from Costello [Ref. 23, Fig. 5] in which this cracking is evident.




                                                  16
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 18 of 167 PageID #: 116934




           Figure 2: SEM Image Reproduced From Costello [Ref. 23, Fig. 5] showing transverse
                         cracking indicative of degradation due to oxidation.


         At about the same time, Bracco et al. [35] also used SEM to observe explanted PP mesh
  fibers produced by various manufacturers used in hernia repair and reported transverse cracking
  as characteristic of the damage they observed. Figure 3 is an SEM image of this cracking in PP
  fiber reproduced from Bracco [Ref. 35, Fig. 3]. Bracco [35] postulated that the primary cause of
  the cracked and degraded morphology of the PP fibers was absorption of small organic molecules
  of biological origin including cholesterol, squalene, and esterified fatty acids.




                                                   17
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 19 of 167 PageID #: 116935




  Figure 3: SEM image of explanted PP fiber from Bracco [35]


         Clave et al. in 2010 published a paper entitled “Polypropylene as a reinforcement in pelvic
  surgery is not inert: comparative analysis of 100 explants” [24]. They reported polypropylene
  pelvic mesh damage including “superficial degradation, which appeared as a peeling of the fiber
  surface, transverse cracks in the implant threads, significant cracks with disintegrated surfaces and
  partially detached material, and superficial or deep flaking.” Figure 4 shows three SEM images
  from Clave [Ref. 24, part of Fig. 1] showing the transverse cracking they reported as characteristic
  of degradation of explanted PP fibers due to oxidation.




                                                   18
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 20 of 167 PageID #: 116936




          Figure 4: SEM of Transverse Cracking in Explanted PP Fibers from Clave [Ref. 24, part
                                               of Fig. 1]




         Lefranc et al. [36] concluded that PP fiber meshes degrade when implanted for pelvic wall
  support, and cited transverse cracking as observed by SEM on explants as a characteristic identifier
  of this degradation. Lefranc [Ref. 36, Fig. 25.9] published a dramatic image of this cracking in
  explanted PP fibers, which he attributes to Clave, but which was not published in Clave's study
  [24]. This image taken by Clave, but published by Lefranc, is shown in Figure 5.




                                                  19
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 21 of 167 PageID #: 116937




          Figure 5: SEM image of explanted PP mesh fibers with transverse cracking indicative of
                                            degradation [36].


         As noted above, based on experiments in which degraded explanted PP fibers were
  extracted with hexane, Bracco [35] postulated that the primary cause of the cracked and degraded
  morphology of the PP fibers was their absorption of small organic molecules of biological origin
  including cholesterol, squalene, and esterified fatty acids. Subsequent researchers (Clave [24];
  Lefranc [36]) have mentioned Bracco's small organic molecule hypothesis but have attributed
  degradation of the explanted PP fibers primarily to oxidation. Costello et al. [22,23] also attributed
  degradation observed in explanted polypropylene hernia meshes to oxidative degradation.


         It is my opinion that Bracco has shown that some small, biologically derived organic
  molecules can be absorbed into the outer layers of implanted PP fibers. His study has not shown,
  however, that this process is the direct cause of fiber degradation, although it very well could be a
  contributing factor that aids oxidation. In the last paragraph of the Discussion section of their paper
  Bracco et al. try to explain their idea as to how absorption of small organic molecules could
  contribute to fiber degradation. The phenomenon that they are trying to explain is well known to

                                                    20
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 22 of 167 PageID #: 116938




  polymer scientists and is referred to as plasticization [37,38]. Plasticizers are small organic
  molecules that are absorbed into a solid polymer and soften it. The mechanism of this softening
  involves increasing the free volume space in amorphous regions of a solid polymer structure. The
  amorphous regions of the PP semi-crystalline structure, as shown in Figure 1, are susceptible to
  plasticization by absorption of the types of biological, small organic molecules that Bracco
  observed. In particular, esterified fatty acids are well known to plasticize polymers [39-41]. It is
  likely that an increase in free volume of the amorphous regions of implanted PP fibers due to
  plasticization from the absorption of small, biological organic molecules facilitates increased
  penetration into the PP fibers by oxygen and other oxidizing chemical species, thus accelerating
  PP fiber degradation due to oxidation.


         My research group carried out a study on 11 explanted Boston Scientific meshes (Pinnacle
  and Obtryx) and compared their chemical properties with those of the seven different pristine (non-
  implanted) BSC meshes [25, see also extensive peer reviewed supplementary data available with
  this paper on-line at the journal Biomaterials]. Our study [25] used methods specifically chosen to
  test whether or not in vivo oxidative degradation is responsible for observed changes in the mesh
  upon implantation. The combination of methodologies and determinations able to made from the
  combination of studies rather than a single testing methodology underwent peer review by the
  editorial board at the journal Biomaterials and lead to publication of these findings. Both Fourier-
  Transform Infrared (FT-IR) spectroscopy and energy dispersive X-ray (EDS) spectroscopy
  showed clear signs of oxidative degradation. The EDS experiments were carried out within a
  scanning electron microscope (SEM) and were used to look for the presence of oxygen in
  polypropylene fibers (pristine polypropylene only contains carbon and hydrogen). EDS was also
  used to distinguish clean polypropylene fibers from biological tissues or fibers coated with
  biomaterial (biological material contains both oxygen and nitrogen, both of which can be detected
  in EDS). Thus the presence or absence of nitrogen in EDS was used as a discriminator of clean
  versus tissue contaminated fiber.


         All explanted BSC mesh samples (implantation periods for the 11 samples ranged from
  16-57 months) showed the presence of oxidation by both FT-IR and SEM/EDS [25]. The oxidative
  degradation was accompanied by peeling, flaking, and cracking transverse to the fiber axis [see

                                                  21
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 23 of 167 PageID #: 116939




  reference 25 and associated peer reviewed supplementary data available on-line] as observed
  previously by other workers using SEM to examine explanted polypropylene hernia and pelvic
  mesh [20-24,35,36]. In addition, our testing results showed that all seven of the Boston Scientific
  mesh materials are isotactic polypropylene, all having identical or very similar molecular weight
  characteristics, and all show thermo-oxidative degradation behavior similar to that of typical anti-
  oxidant stabilized commercial polypropylene resins used to make household plastic items [25].


         As discussed above, the oxidative degradation of polypropylene is known to cleave
  polymer chains, thereby reducing their molecular weight. Adequate amounts of four of the
  explanted samples were available to allow us to characterize their molecular weights by gel
  permeation chromatography (GPC) [25]. GPC showed significant reductions in weight-average
  and z-average molecular weights and a narrowing of the molecular weight distributions as
  compared to the same non-implanted material [25]. These changes in the molecular weight
  characteristic of the polypropylene are fully consistent with oxidative degradation and cannot be
  explained by absorption of small biological molecules [25].


         Iakovlev et al. [26] carried out microscopic analysis of various explanted polypropylene
  meshes from several suppliers, observed a degradation layer or “bark”, and have proposed
  oxidative degradation as a mechanism consistent with their results. Furthermore, Wood et al. [42]
  recently studied explanted hernia meshes composed of polypropylene, poly(tetrafluoroethylene)
  (PTFE), and poly(ethylene terephthalate) (PET), taken from a single patient, in order to compare
  physicochemical changes in these different mesh materials in the same host. They found strong
  evidence of oxidation of polypropylene by FTIR, as well as crazing and cracking by SEM. In
  contrast, PTFE and PET showed only slight chemical changes.


         Washington et al. [27] reported on bioerosion of synthetic sling implants. Their study
  investigated changes over time in ten polypropylene mesh implants from women with stress
  urinary incontinence who were treated with midurethral polypropylene slings. The implants were
  removed because of pain or obstructive symptoms, and a pristine control (Ethicon) was used for
  comparative purposes. All samples (explants and controls) were cleaned with bleach for 24 hours.
  The explant samples all showed peaks between 1700 and 1740 cm-1 in FTIR. These peaks,

                                                  22
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 24 of 167 PageID #: 116940




  indicative of oxidative degradation, were not see in the control. EDS confirmed a higher level of
  oxygen in all of the explants as compared to the control, again suggestive of in vivo oxidation. The
  oxygen content increased with implantation time. All explants showed degradation in SEM such
  as scaling, cracking, and peeling. These authors conclude that oxidative degradation occurs in vivo
  [27], lending strong support to our own published findings for Boston Scientific pelvic meshes
  [25].


          Claiming that all the prior peer reviewed studies on explanted polypropylene biomaterials
  cited above had used inadequate cleaning procedures to remove fixated flesh from the implants,
  and that the SEM images published (and discussed above) showing surface cracking, pitting, and
  flaking could all be attributed to a formaldehyde crosslinked protein surface layer of fixated flesh,
  Thames et al. [43] published a 23-step cleaning procedure including heating the samples to 70-80
  °C in water several times, exposure to bleach solutions several times, exposure to enzyme
  solutions, dessication several times, and repeated extended ultrasonications. After treating
  explanted polypropylene mesh with this extreme cleaning procedure, a smooth non-oxidized
  surface was found [43]. This procedure was criticized by Thompson et al. [44] as “apparently
  designed specifically to remove all detachable material nonselectively (including protein and
  degraded PP) from the surface of the mesh fibers.”

          I agree with the comments of Thompson et al. [44] criticizing the work of Thames et al.
  [43]. The procedure used for cleaning an implant should be chosen to selectively remove tissue
  while leaving alterations to the biomaterial, caused by the body during implantation, intact for
  subsequent characterization. While there is no ASTM or ISO standard protocol for cleaning
  polypropylene implants, ISO 12891 recommends sodium hypochlorite (bleach solution) for
  cleaning the chemically closely related polymer ultra-high molecular weight polyethylene. Bleach
  cleaning was generally employed for removal of adhered tissue in prior work, including our work,
  with polypropylene mesh implants [22-25,27,35,42], although Mary et al. [21] used an enzyme
  treatment, which like bleach solution, hydrolyzes peptide bonds breaking down the protein coating.
  The extreme procedure of Thames et al. [43] which involves several ultrasonications will remove
  the oxidized layer and any polypropylene crystals contained in the oxidized layer. In Figure 1 of
  this report the semi-crystalline nature of polypropylene is depicted. The crystalline regions are like
  “bricks” – they are not affected by oxidation. However the amorphous regions, indicated by the

                                                   23
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 25 of 167 PageID #: 116941




  wiggly lines are like a “mortar” and they hold the bricks together. Oxidation breaks down this
  amorphous polypropylene mortar. Applying ultrasonication to this brick + degraded mortar
  structure is the molecular equivalent of an earthquake. It will shake it apart and allow the oxidized
  polypropylene layer, which is composed of exactly this bricks + degraded mortar structure, to be
  washed away in subsequent steps of Dr. Thames’ cleaning procedure.

         Dr. Thames wrote two reports on analysis of intentionally oxidized polypropylene [45,46]
  in the Ethicon polypropylene pelvic mesh case which have become publicly available (added to
  PACER in a motion to strike Dr. Thames). After intentionally oxidizing Ethicon Prolene mesh by
  UV exposure, Dr. Thames applied his 23-step cleaning procedure but he omitted all the sonication
  steps, stating “…the ultrasonic (mechanical) steps of Figure 1 were omitted to prevent undue
  physical damage and complete disintegration of the Prolene fiber.” Yet, he applied the 23-step
  method, including the sonication steps, in cleaning the explants described in his published paper,
  where he shows clean fibers, even with extrusion lines, after applying his cleaning procedure [43].
  Of course, cleaning with all 23 steps including bleach, enzymes, and multiple ultrasonications, will
  strip away biological matter AND oxidized polypropylene via the “molecular earthquake” scenario
  I describe above. Dr. Thames also admits [46] that the first 6 steps of his cleaning procedure, which
  involves bleach treatment, removes the majority of the proteins. Dr. Thames reports from August
  [45] and September [46] 2016 are clear evidence that Dr. Thames was aware of the physical
  damage caused by repeated ultrasonication of oxidized polypropylene around the time his paper
  [43] was published (published online September 6, 2016) and he was certainly aware of it by the
  time Thompson et al. [44] published their criticism of the 23-step cleaning procedure (submitted
  November 4, 2016, published December 29, 2016), noting that it was designed to remove
  biological tissue and oxidized polypropylene. Dr. Thames published a reply [47] to the comments
  of Thompson (submitted December 5, 2016, published December 29, 2016) but he ignored the
  main point of their paper – the 23-step cleaning procedure removes biological tissue and oxidized
  polypropylene. At this point, Dr. Thames knew that Thompson et al. were correct in their assertions
  [44] because he had already observed in his experiments what ultrasonication will do to an
  oxidized polypropylene layer [45,47].

         Iakovlev and Guelcher [26] avoided use of a cleaning protocol entirely in their study by
  simply studying cross sections of explanted mesh without removing the tissue. This approach


                                                   24
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 26 of 167 PageID #: 116942




  allowed them to avoid issues with tissue removal and revealed a non-degraded polypropylene core
  surrounded by an oxidized polypropylene “bark”. Very recently Iakovlev and Guelcher [48]
  published another study where in vitro treatment of polypropylene meshes (Ethicon and Boston
  Scientific) for 5 weeks resulted in the appearance of strong bands in FTIR associated with hydroxyl
  groups and carbonyl groups. These peaks are strong spectroscopic evidence for in vitro oxidation
  of polypropylene mesh. Pitting and peeling were observed in SEM of these materials. These
  workers also studied a sample of AMS mesh explanted from a single patient, never treated with
  formalin, and having the adherent tissue removed by gentle scraping. Five scraped fibers and five
  non-scraped fibers were studied. Characterization by X-ray photoelectron spectroscopy of the non-
  scraped polypropylene with tissue intact revealed the presence of carbon, oxygen, and nitrogen.
  Upon scraping the fibers to remove tissue, all fibers showed oxygen on the surface in the form of
  carbonyl groups or hydroperoxide groups. Four of the scraped fibers were nitrogen free, while one
  scraped sample still showed a trace of nitrogen. Thus, mechanical scraping of polypropylene fibers
  that were explanted but never treated with formalin also reveals an oxidized polypropylene surface.
  Thus, when formalin fixation of tissue is not carried out on explanted polypropylene mesh, adhered
  tissue can be simply scraped away and surface oxidation of polypropylene is revealed [48].


         Based upon consideration of all the published peer-reviewed scientific studies discussed in
  this section, including but not only our own published peer-reviewed work [25], the step-by-step
  degradation process of polypropylene pelvic meshes in vivo may be summarized as follows: The
  implant causes increased activity by oxidative enzymes (foreign body response) in the vicinity of
  the implant. This leads to an oxidative degradation process that is evidenced by the appearance of
  hydroxyl and then carbonyl groups in the polypropylene, as observed by infrared spectra. There is
  accompanying degradation of the polypropylene molecular weight, and this process may be
  delayed, but not prevented, by the presence of anti-oxidants in the polypropylene. Anti-oxidants
  are preferentially consumed by the oxidizing species and over a period of months [25] their
  concentration falls below a level required to protect the polymer and oxidative degradation occurs
  [3]. This degradation is accompanied by a decrease in mechanical properties (embrittlement, loss
  of mass, decreased melting temperature, reduced compliance) of the polypropylene [3,23]. In
  particular, the surface and amorphous regions of the polypropylene are selectively degraded,
  resulting in cracks and, on longer exposure, fragmentation of the implant [22,25].

                                                  25
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 27 of 167 PageID #: 116943




          The change in materials properties of a material implanted in the female pelvis poses
  unreasonable risk of harm and is defective from a design perspective in terms of the material choice
  made by Boston Scientific. A polymer that cannot maintain its physical properties in its intended
  application is not a suitable choice for a reasonable engineer faced with polymer choices for the
  intended use as a permanently implanted mesh in the pelvis, as use of polypropylene may pose an
  unreasonable risk of harm to a patient. This is as a direct result of the degradation of the
  polypropylene fibers and its effect on the performance of the mesh due to embrittlement, stiffening,
  and tissue reaction cascade which may each affect the polypropylene and the tissues surrounding
  it in vivo.


          In 2011 Ostergard [49] published an article entitled: "Degradation, infection and heat
  effects on polypropylene mesh for pelvic implantation: what was known and when it was known"
  The paper begins with the following two sentences: "Many properties of polypropylene mesh that
  are causative in producing the complications that our patients are experiencing were published in
  the literature prior to the marketing of most currently used mesh configurations and mesh kits.
  These factors were not sufficiently taken into account prior to the sale of these products for use in
  patients." The following are relevant facts, when they were known, and where they were published,
  obtained from Ostergard [49].
      •   "1953 Any implanted device must not be physically modified by tissue fluids, be
          chemically inert. [49 referencing 50].
      •   "1986 Degradation of PP suture known as seen with SEM." [49 referencing 19]
      •   “1998 PP mesh shrinks 30-50% after 4 weeks”. [49 referencing 51]
      •   “2001 The abdominal wall stiffens after mesh insertion.” [49 referencing 52]
      •   “2010 Degradation occurs in all currently used meshes.” [49 referencing 24]


          Thus, as early as 1953 it was recognized that an implanted material must not be modified
  by body fluids and must be chemically inert. This commonsense directive and the susceptibility of
  PP to chemical transformation via oxidation both in vivo and in vitro, which—as documented
  above—was known at the time the AMS pelvic mesh products were designed and manufactured.



                                                   26
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 28 of 167 PageID #: 116944




         The literature clearly shows that the properties of polypropylene mesh change after
  implantation, causing adverse events like pain, scarring, and inflammation [49]. These injuries are
  directly caused by the change of the intended chemical and performance make-up of polypropylene
  mesh. Stiffening or reduced compliance of the polypropylene pelvic mesh upon degradation has
  important implications on the intended performance of the mesh as a biomaterial. The stiffness of
  a biomaterial implant must be compatible with the tissues with which it comes into permanent
  contact – this is fundamental to biocompatibility [53]. The mesh is designed to be soft and flexible
  and move with the soft pelvic tissue. However, as the polypropylene mesh undergoes oxidative
  degradation it becomes stiffer, much stiffer than the pelvic tissue. When a force is applied to this
  mesh/tissue interface the softer tissue moves but the mesh does not. This creates a shear force on
  the tissue [54] akin to running a polypropylene fiber (monofilament fishing line) back and forth
  over skin. Consequently, based on the available scientific literature, the effect of relative
  movement between the polypropylene pelvic mesh that has undergone chemical changes,
  degradation, and reduced compliance and the surrounding tissue is a destructive effect to tissue,
  leading to pain, inflammation, and possible erosions.


  Summary

         In summary, polypropylene is susceptible to oxidative degradation and this degradation
  takes place in vivo, resulting in degradation of polypropylene meshes, including Boston
  Scientific’s Marlex-based polypropylene meshes, which are used as permanent implants in pelvic
  surgery. There is a linear causative chain established by the scientific literature from
  polypropylene’s chemical characteristics, its degradation, degradation’s effect on the
  polypropylene rendered into a mesh, and the effects to the human body. The process of oxidative
  degradation of polypropylene is tested and established chemistry. Thus, the more than half-century
  old rationale of adding anti-oxidants to polypropylene. Likewise, the process of oxidative
  degradation in vivo of polypropylene is tested, studied, and published. This established science
  includes studies of Boston Scientific’s Marlex-based polypropylene pelvic mesh products. The
  scientific evidence establishes that upon implantation the polypropylene implant is detected as a
  foreign material within the body causing the foreign body response. This leads to the release of
  strong reactive oxygen species and oxidative enzymes in the vicinity of the implant. This in turn
  leads to an oxidative degradation process, which may be delayed but not prevented by addition of

                                                  27
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 29 of 167 PageID #: 116945




  anti-oxidants, which is detected by the appearance of hydroxyl and then carbonyl groups in the
  polypropylene, as evidenced by infrared spectra. There is accompanying degradation of the
  polypropylene molecular weight. This degradation, which will continue as long as the implant is
  in the body, is accompanied by a decrease in the mechanical properties of the implant. In particular,
  the surface and amorphous regions of the polypropylene are selectively degraded, resulting
  initially in cracks, flaking, and on longer exposure fragmentation of the implant. The
  polypropylene implant also stiffens in response to oxidative degradation. This creates a mechanical
  mismatch with the surrounding tissue that can lead to pain, inflammation, and tissue damage in
  patients implanted with the device.


         From a materials science and polymer engineering perspective, Marlex polypropylene, as
  utilized in all Boston Scientific pelvic mesh products to treat SUI or POP, foreseeably cannot
  perform as intended, where intended, for as long as intended, posing a substantial risk for the
  person for whom it is intended, and is thus unreasonably dangerous to sell for the uses Boston
  Scientific sold it for. Boston Scientific was unreasonable, based on the scientific and engineering
  knowledge available, to sell these devices for the intended applications.



  References

     1) "Molecular Weight and Molecular Weight Distribution," A.D. Puckett and J.W. Mays, in
         Handbook of Polyolefins, C. Vasile and R.B. Seymour, Eds., Marcel-Dekker, pp. 133-153
         (1993).
     2) “Solution Characterization of Polyolefins”, J.W. Mays and A.D. Puckett, invited chapter
         for Handbook of Polyolefins, 2nd Edition, C. Vasile, Ed., Marcel Dekker, 2000, pp. 357-
         77.
     3) C. Vasile, “Additives for Polyolefins”, Ch. 20 in Handbook of Polyolefins, 2nd edition, C.
         Vasile, Editor, Marcel Dekker, New York, 2000.
     4) D. S. Kemp and F. Vellaccio Organic Chemistry (New York: Worth Publishers, Inc.,
         1980) Chapt. 14.
     5) C. Vasile, “Degradation and Decomposition:, Ch. 17 in Handbook of Polyolefins, 2nd
         edition, C. Vasile, Editor, Marcel Dekker, New York, 2000.


                                                   28
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 30 of 167 PageID #: 116946




     6) T. C. Liebert, R. P. Chartoff, S. L. Cosgrove, and R. S. McCluskey, “Subcutaneous
        Implants of Polypropylene”, J. Biomed. Mater. Res., 10, 939 (1976).
     7) H. H. Kausch, “The Effect of Degradation and Stabilization on the Mechanical Properties
        of Polymers Using Polypropylene Blends as the Main Example”, Macromol. Symp., 225,
        165 (2005).
     8) J. C. W. Chien and C. R. Boss, Polymer reactions. V. Kinetics of autoxidation of
        polypropylene. J. Polym. Sci., Part A-1, 5, 3091 (1967).
     9) K. Z. Gumargalieva, G. E. Zaikov, A. Y. Polishchuk, A.A. Adamyan, and T. I.
        Vinokurova, “Biocompatibility and Biodeterioration of Polyolefins”, Ch. 18 in Handbook
        of Polyolefins, 2nd edition, C. Vasile, Editor, Marcel Dekker, New York, 2000.
     10) T. N. Salthouse, “Cellular Enzyme Activity at the Polymer-Tissue Interface: A Review”,
        J. Biomed. Mater. Res., 10, 197 (1976).
     11) B. Ratner, A. S. Hoffman, F. J. Schoen, and J. E. Lemons, Biomaterials Science,
        Academic Press, San Diego, 1996, pp. 243-254.
     12) K . Z . Gumargalieva , A . Ya . Polishchuk , A . A . Adamyan , G . E . Zaikov , and T . I .
        Vinokurova "Chapter 18. Biocompatibility and Biodeterioration of Polyolefins"
        Handbook of Polyolefins, Edited by Cornelia Vasile. CRC Press 2000, Pages 477–492,
        Print ISBN: 978-0-8247-8603-8. Reference 19.
     13) J. M. Anderson, A. Rodriguez, and D. T. Chang, “Foreign Body Reaction to Biomaterials”,
        Seminars in Immunology, 20(2), 86–100 (2008).
     14) M. L. Konstantinovic, E. Pille, M. Malinowska, E. Verbeken, D. de Ridder, and J. Deprest,
        “Tensile Strength and Host Repsonse towards Different PP Implant Materials used for
        Augmentation of Fascial Repair in a Rat Model”, Int. Urogynecol. J., 18, 619-26 (2007).
     15) C. Stern, “On the Performance of Polypropylene. Between Synthesis and End-Use
        Properties”, Ph.D. dissertation, University of Twente, 1975.
     16) D. C. Bassett. Principles of Polymer Morphology (Cambridge Solid State Science Series)
        Cambridge University Press, 1981.
     17) I. M. Ward, Mechanical Properties of Solid Polymers, 2nd Edition. (New York: John Wiley
        and Sons, 1983) p.151.
     18) R. J. Young and P. A. Lovell Introduction to Polymers 2nd Edition. (London: Chapman &
        Hall, 1991) p. 294.



                                                  29
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 31 of 167 PageID #: 116947




     19) W. L. Jongebloed and J. F. G. Worst, “Degradation of Polypropylene in the Human Eye: A
        SEM Study”, Documenta Ophthalmologica, 64, 143 (1986).
     20) W. L. Jongebloed, M. J. Figueras, D. Humalda, L. J. Blanksma, and J. G. F. Worst,
        “Mechanical and Biochemical Effects of Man-Made Fibres and Metals in the Human Eye, a
        SEM study”, Documenta Ophthalmologica, 61, 303 (1986).
     21) C. Mary, Y. Marois, M. W. King, G. LaRoche, Y. Douville, L. Martin, and R. Guidoin,
        “Comparison of In Vivo Behavior of Polyvinylidene Fluoride and Polypropylene Sutures
        Used in Vascular Surgery”, ASAIO Journal, 199 (1998).
     22) C. R. Costello, S. L. Bachman, S. A. Grant, D. S. Cleveland, T. S. Loy, and B. J. Ramshaw,
        “Characterization of Heavyweight and Lightweight Polypropylene Prosthetic Mesh Explants
        from a Single Patient”, Surgical Innovation, 14, 168 (2007).
     23) C. R. Costello, S. L. Bachman, B. J. Ramshaw, and S. A. Grant, “Materials Characterization
        of Explanted Polypropylene Hernia Meshes”, J. Biomed. Mater. Res. Part B: Appl. Biomat.,
        83, 44 (2007).
     24) A. Clave, H. Yahi, J.-C. Hammon, S. Montanari, P. Gounon, and H. Clave, “Polypropylene
        as a Reinforcement in Pelvic Surgery is Not Inert: Comparative Analysis of 100 Explants”,
        Int. Urogynecol. J., 21, 261 (2010).
     25) A. Imel, T. Malmgren, M. Dadmun, S. Gido, and J. Mays, “In-Vivo Oxidative Degradation of
        Polypropylene Pelvic Mesh”, Biomaterials, 73, 131 (2015); extensive peer reviewed
        supplementary data is available at http://dx.doi.org/10.1016/j.biomaterials.2015.09.015.
     26) V. V. Iakovlev, S. A. Guelcher, and R. Bendavid, “Degradation of Polypropylene In Vivo: A
        Microscopic Analysis of Meshes Explanted from Patients”, J. Biomed. Mater. Res. Part B,
        DOI: 10.1002/jbm.b.33502 (2015).
     27) K. E. Washington, G. Quiram, A. Nguyen, R. N. Kularatne, M. Minary-Jolandan, P.
        Zimmern, and M. C. Stefan, ACS Biomaterials Science and Engineering, 3, 2598 (2017).
     28) B. Fayolle, I. Andouin, and J. Verdu, “Oxidation Induced Embrittlement in Polypropylene –
        a Tensile Testing Study”, Polymer Degradation and Stabilization, 70, 333 (2000).
     29) B. Fayolle, I. Andouin, and J. Verdu, “Initial Steps and Embrittlement in the Thermal
        Oxidation of Stabilized Polypropylene Films”, Polymer Degradation and Stabilization, 75,
        123 (2002).
     30) Deposition testimony of Mr. Frank Zakrewski.
     31) MSDS sheets for Irganox 3114, Irganox 1076, and Irgafos 168.
     32) MSDS sheet for Marlex polypropylene.
                                                  30
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 32 of 167 PageID #: 116948




     33) Technical Service Memo for Marlex polypropylene.
     34) R. W. Postlethwait, Five Year Study of Tissue Reaction to Synthetic Sutures. Ann. Surg.,
        190, 54 (1979).
     35) P. Bracco, V. Brunella, L. Trossarelli, A. Coda, and F. Botto-Micca. "Comparison of
        polypropylene and polyethylene terephthalate (Dacron) meshes for abdominal wall hernia
        repair: A chemical and morphological study", Hernia, 9, 51–55 (2005).
     36) Olivier Lefranc, Yves Bayon, Suzelei Montanari, Philippe Gravagna, and Michel Thérin.
        "Reinforcement Materials in Soft Tissue Repair: Key Parameters Controlling Tolerance and
        Performance – Current and Future Trends in Mesh Development", P. von Theobald et al.
        (eds.), New Techniques in Genital Prolapse Surgery, DOI: 10.1007/978-1-84882-136-1_25,
        © Springer-Verlag London Limited 2011.
     37) I. M. Ward, Mechanical Properties of Solid Polymers, 2nd Edition. (New York: John Wiley
        and Sons, 1983) p.174.
     38) J. J. Aklonis and W. J. MacKnight. Introduction to Polymer Viscoelasticity 2nd Edition.
        (New York: John Wiley and Sons, 1983) pp. 64-65.
     39) Frank P. Greenspan and Ralph J. Gall, "Epoxy Fatty Acid Ester Plasticizers", Ind. Eng.
        Chem., 45 (12), 2722–2726 (1953).
     40) Frank P. Greenspan and Ralph J. Gall, "Epoxy Fatty Acid Ester Plasticizers. Preparation and
        Properties", Journal of the American Oil Chemists Society, 33(9), 391-394 (1956).
     41) E. M. Sadek, A. M. Motawie, A. M. Hassan, and E. A. Gad, "Synthesis and Evaluation of
        some Fatty Esters as Plasticizers and Fungicides for Poly(vinyl acetate) Emulsion", Journal
        of Chemical Technology and Biotechnology, 63(2), 160–164 (1995).
     42) A. J. Wood, M. J. Cozad, D. A. Grant, A. M. Ostdick, S. L. Bachman, and S. A. Frant,
        “Materials Characterization and Biological Analysis of Explanted Polypropylene, PTFE, and
        PET Hernia Meshes from an Individual Patient”, J. Mater. Sci.: Mater. Med., 24, 1113-1122
        (2013).
     43) S. F. Thames, J. B. White, and K. L. Ong, “The Myth: In Vivo Degradation of
        Polypropylene-Based Meshes”, Int. Urogynecol. J., 28(2), 285-297 (2017).
     44) M. Thompson, S. Guelcher, R. Bendavid, V. Iakovlev, and D. R. Ostergard, “In Vivo
        Polypropylene Mesh Degradation is Hardly a Myth”, Int. Urogynecol. J., 28(2), 333-335
        (2017).
     45) S. F. Thames, “Intentional Oxidation of Prolene Mesh”, supplementary report of August 8,
        2016.
                                                  31
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 33 of 167 PageID #: 116949




     46) S. F. Thames, “Intentional Oxidation of Prolene Mesh – Part 2”, supplementary report of
        September 28, 2016.
     47) S. F. Thames, J. B. White, and K. L. Ong, “Reply to In Vivo Polypropylene Mesh
        Degradation is Hardly a Myth”, Int. Urogynecol. J., 28, 338-338 (2017).
     48) A. D. Talley, B. R. Rogers, V. Iakovlev, R. F. Dunn, and S. A. Guelcher, “Oxidation and
        Degradation of Polypropylene Transvaginal Mesh”, J. Biomat. Sci., Polym. Edn., 28(5), 444-
        458 (2017).
     49) Donald R. Ostergard, "Degradation, infection and heat effects on polypropylene mesh for
        pelvic implantation: what was known and when it was known", Int. Urogynecol. J., 22, 771–
        774 (2011).
     50) J. T. Scales, "Tissue Reactions to Synthetic Materials", Proc Roy. Soc. Med., 46, 647–52
        (1953).
     51) U. Klinge, B. Klosterhalfen, M. Muller, A. P. Ottinger, and V. Schumpelick, “Shrinkage of
        Polypropylene Mesh In Vivo: An Experimental Study in Dogs”, Eur. J. Surg., 164, 965
        (1998).
     52) K. Junge, U. Klinge, A. Prescher, P. Giboni, M. Niewiera, and V. Schumpelick, “Elasticity of
        the Anterior Abdominal Wall and Impact for Reparation of Incisional Hernias Using Mesh
        Implants”, Hernia, 5, 113 (2001).
     53) D. Williams, Essential Biomaterials Science, Cambridge University Press, 2014.
     54) Robert Bendavid, J. Abrahamson, M. E. Arregui, J. B. Flament, and E. H. Phillips, Eds.,
        Abdominal Wall Hernias: Principles and Management, Springer, 2001.




  Jimmy W. Mays, Ph.D.                                                Date: June 3, 2018




                                                  32
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 34 of 167 PageID #: 116950




                         Exhibit A
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 35 of 167 PageID #: 116951




                                     CURRICULUM VITAE

                                        JIMMY W. MAYS


  ADDRESS:
  850 South Barfield Drive
  Marco Island, FL 34145
  Cell Phone: (865) 438-5599
  e-mail: jimmymays@utk.edu

  RESEARCH INTERESTS:
  Synthesis of linear and branched polymers and copolymers of controlled structure, especially via
  anionic polymerization; polymer characterization; polymer solution properties; polymeric
  surfaces and interfaces; polymeric biomaterials; charged polymers; block copolymer
  morphology; thermoplastic elastomers; polymerization in room temperature ionic liquids;
  polymer nanotechnology and nanocomposites.

  PROFESSIONAL EXPERIENCE:
  2018 - present Professor Emeritus, University of Tennessee (UT)
  2002 - 2017    Professor of Chemistry, UT
  2002 - 2017    Distinguished Scientist, Oak Ridge National Laboratory
  2013 - 2017    Professor, UT Institute of Biomedical Engineering
  2010 - 2015    President, BBB Elastomers, LLC
  2005 - 2008    Principal Technical Advisor, FUJIFILM Hunt Smart Surfaces, LLC
  2000 – 2017    Partner and Co-Founder, Smart Surfaces, LLC
  1995 - 2001    Professor of Chemistry, UAB, Birmingham, AL
  1992 - 1995    Associate Professor of Chemistry, UAB, Birmingham, AL
  1988 - 1992    Assistant Professor of Chemistry, UAB, Birmingham, AL
  1983 - 1987    Research Chemist, Hercules Incorporated, Wilmington, DE

  EDUCATION:
  1984                  Ph.D., Polymer Science, University of Akron (with L. J. Fetters)
  1979                  B.S., Polymer Science, University of Southern Mississippi

  SELECTED PROFESSIONAL ACTIVITIES:
  • Member, American Chemical Society – Divisions of Polymer Chemistry (member of POLY
    Board, 2000 to present) and Polymeric Materials Science and Engineering.
  • Member, American Association for the Advancement of Science.
  • Member, Society for Biomaterials.
  • Awards Chairman, ACS Division of Polymer Chemistry (2005 – 2007).
  • Editorial Advisory Board of Macromolecules (2001 – 2002).
  • Editorial Advisory Board of Journal of Applied Polymer Science (1994 – present).
  • Editorial Advisory Board of Polymer Bulletin (2004 – present).
  • Editorial Advisory Board of European Polymer Journal (2005 – 2017).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 36 of 167 PageID #: 116952




  •   Editor for European Polymer Journal (1999 – 2004).
  •   Associate Editor of International Journal of Polymer Analysis and Characterization (1990 –
      2017).
  •   Associate Editor Emeritus of International Journal of Polymer Analysis and Characterization
      (2017 to present).
  •   Co-Founder of Smart Surfaces, LLC, a company focused on non-toxic marine anti-fouling
      coatings. In April 2006, Fuji Hunt partnered with Smart Surfaces to create FUJIFILM Hunt
      Smart Surfaces, LLC.
  •   Member of Governing Board for International Symposium on Polymer Analysis and
      Characterization (ISPAC; 2000 – 2015).
  •   Member-Emeritus of Governing Board for International Symposium on Polymer Analysis
      and Characterization (ISPAC; 2015 – present).
  •   Consultant (past or present) to dozens of chemical and legal firms.
  •   Reviewer of over 20 papers/proposals annually for Journal of Applied Polymer Science,
      Macromolecules, Journal of Polymer Science, Journal of Physical Chemistry, Journal of
      Chemical Physics, Journal of the American Chemical Society, Angewandte Chemie,
      National Science Foundation, Department of Defense, American Chemical
      Society/Petroleum Research Fund, Department of Energy, etc.
  •   One of twelve U.S. Scientists selected to participate in the U.S. – France Workshop on High
      Performance Polymers, funded by NSF and CNRS, Talloires, France, 1992.
  •   Invited Speaker at Workshop on Synthesis of Macromolecules with Precisely Controlled
      Structures for New Materials, Massachusetts Institute of Technology, 1993.
  •   Invited lecturer on polymers in China, 1993, 1998, 2006, 2011.
  •   Keynote Speaker at the NATO/Advanced Study Institute Meeting on Ionic Polymerization
      and Related Processes, London, Ontario, 1998.
  •   Invited Speaker at Gordon Research Conference on Polymers, Ventura, CA, 1999.
  •   Lead Academic Speaker at the U.S. Army – sponsored Workshop on Flexible Barrier
      Materials for the Soldier System, Natick Research and Engineering Development Center,
      Natick, MA, 1999.
  •   Co-Organizer (with N. Hadjichristidis and S. Gido) of the symposium, “Block Copolymers:
      Designing Molecules for Applications”, for the National American Chemical Society
      Meeting in New Orleans, August 1999.
  •   Invited Speaker at Gordon Research Conference on Elastomers, July 2001.
  •   Organizing Committee, Waters/International Symposium on Polymer Analysis and
      Characterization GPC Symposium, Baltimore, MD, June 7-12, 2003.
  •   Organizing Committee, Session Chair, International Symposium on Ionic Polymerization,
      Boston, MA, June 30 – July 4, 2003.
  •   Chaired session on Controlled Architecture Polymers, National Meeting of the American
      Physical Society, Austin, TX, April 3 – 7, 2003.
  •   Vice-Chair of Polymers West Gordon Conference, 2005.
  •   Elsevier Editors Conference, Sonoma, CA, April 25 – 26, 2003.
  •   TANDEC Faculty Affiliate (2002-2008).
  •   Plenary Speaker at DOD MAP-MURI Workshop, Aberdeen, MD, May 27-28, 2003.
  •   Work on polymerization in ionic liquids featured in Chemical and Engineering News, May
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 37 of 167 PageID #: 116953




      3, 2004, pp. 26 – 29.
  •   Artwork from feature article on techniques in anionic polymerization selected for the cover
      of the December 15, 2005 issue of Journal of Polymer Science, Polymer Chemistry Edition.
  •   Invited Speaker, Polymers West Gordon Research Conference, January 2005.
  •   Invited Speaker, Ion Containing Polymers Gordon Research Conference, May 2005.
  •   Member of University of Tennessee Textiles and Nonwovens Development Center
      (TANDEC) Management Board (2004-2008).
  •   Co-Organizer of International Symposium on “Precise Characterization of Complex
      Polymers and Their Hierarchical Structures” at the International Chemical Congress of
      Pacific Basin Societies, “Pacifichem 2005”, Honolulu, HI, December 15 – 20, 2005.
  •   International Advisory Board Member for International Symposium on Ionic Polymerization
      (2005 – present).
  •   Organizer of 19th International Symposium on Polymer Analysis and Characterization
      (ISPAC) in Oak Ridge, Tennessee, June 12 – 14, 2006.
  •   Chair Polymers West Gordon Research Conference, 2007.
  •   Founding Chair, Polymers West Graduate Research Seminar, 2007.
  •   Co-Organizer (with J. Pickel and J. Messman), American Chemical Society 2007 Graduate
      Polymer Research Conference, Knoxville, TN, June 3-6, 2007.
  •   Invited Participant in National Science Foundation Workshop on Interdisciplinary, Globally
      Leading Polymer Science and Engineering (co-sponsored by AFOSR, ARO, NASA,
      NIH/NIBIB, and NIST), August 15 – 16, 2007.
  •   Co-Organizer, Symposium on “Polymer Surfaces and Interfaces: Loops, Branches, and
      Brushes”, 235th National Meeting of the American Chemical Society, New Orleans, LA,
      April 6 – 8, 2008.
  •   International Advisory Committee, 5th East-Asian Polymer Conference, June 2008.
  •   Theme Leader, Center for Nanophase Materials Sciences theme on Functional Polymer
      Architectures (2007 - 2011).
  •   NSF Review Panel Member for CAREER Awards in Polymer Science, October 13 – 14,
      2008.
  •   Reviewer of Science Alliance JDRD proposals (2008 - 2012).
  •   Polymer IRC Advisory Board Member (UK polymer consortium; 2009 - 2011).
  •   2009 – Beta test site Tosoh Bioscience Eco-SEC size exclusion chromatography system.
  •   Member International Advisory Committee for Helenic Polymer Symposium (2010).
  •   2010 – reviewer for DOE Young Investigator proposals (5) in polymer area.
  •   2010 - 2014 – member Department of Chemistry Advisory Committee.
  •   Discussion Leader, Macromolecular Materials Gordon Research Conference, January 9 – 14,
      2011.
  •   2011 – wrote seconding letter for Prof. Krzysztof Matyjaszewski, winner of the Wolf Prize
      in Chemistry.
  •   2011 – reviewer for DOE Young Investigator proposals (5) in polymer area.
  •   2011 – NSF panel reviewing proposals on nanomanufacturing (April 4-5, 2011).
  •   September 2011, formed BBB Elastomers LLC to commercialize new thermoplastic
      elastomer technology.
  •   July 2011 – participant in ORNL-sponsored Soft Matter Retreat.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 38 of 167 PageID #: 116954




  •   UTK Provost’s Science Advisory Committee (2007 2014).
  •   Reviewer of Greek research proposals (2010-2012).
  •   2011 - Lecturer in Workshop on ARO Funding, sponsored by UTK Office of Research.
  •   Hosted undergraduate student in summer REU program (2011-14).
  •   Summer 2011 – search committee for VP of UTRF.
  •   2011- date – Chemistry Department Instrumentation Committee, Chair 2014 to date.
  •   Presentations on polymers to summer REU students (2011, 2012).
  •   2012 – 2017 - Member VolsTeach Leadership Counsel.
  •   2012 – reviewer of Portugese funding agency research proposal.
  •   2012 – reviewer of Mechanistic Organic Chemistry, W. W. Norton & Co.
  •   2012 – Ph.D. committee of Greek graduate student Konstantinos Misichronis.
  •   2012 – Selection Committee Member, 2013 ACS PMSE Fellows.
  •   Keynote Speaker, NIST Workshop on Macromolecular Separations-By-Design,
      Gaithersburg, MD, October 10 – 11, 2012.
  •   2012 – 13 - reviewer of Organic Chemistry, new text by Joel Karty.
  •   2013, 2014 – Reviewer of DOE-BES Young Investigator Proposals in Materials Chemistry.
  •   2013 – Chair, Peer Review of Teaching Committee reviewing Professor Mike Kilbey.
  •   2013 – Organizer of Herman Mark Scholar Award Symposium in Honor of Rigoberto
      Advincula at the ACS National Meeting in Indianapolis, IN, September 2013.
  •   2013-16 – Member of Selection Committee for the ACS Award in Applied Polymer
      Science.
  •   Member Ziegler Professor Selection Committee (2002 – present).
  •   Chair – UT Chemistry Department Instrumentation Needs Commmittee – 2013-2016..
  •   2014 - CNMS search committee for two polymer science hires.
  •   2014 – 2017 - member of ORNL Soft Matter Council.
  •   Advisor to Chemistry Undergraduates (about 12 at any time) 2005 - date.
  •   2013 - Reviewer Promotion Package, Apostolos Avgeropoulos (Ioaninna).
  •   2014 - Reviewer Promotion Package, Lian Hutchings (Durham).
  •   2013, 2014, 2015 – Nominator of Mark Dadmun as ACS Fellow.
  •   2014 – Member of ACS Polymer Chemistry Division Committee charged with enhancing
      award support for division awards.
  •   Work on electric field induced selective disordering of block copolymers was selected by the
      European Synchrotron Radiation Facility (ESRF) for a highlight as some of the most
      exciting work carried out at the facility over the year 2013.
  •   2014 – Invited Reviewer for R&D program of Wrigley Inc.
  •   2014 – Reviewer for promotion packages of Eugenia Kharlempieva (UAB), Marinos
      Pitsikalis (Athens), Georgios Sakellariou (Athens), and Hermis Iatrou (Athens).
  •   2014 – Nominated Tom Zawodzinski for Fellow of ACS Polymer Chemistry Division.
  •   2015 – Reviewer of DOE Early Career Proposals.
  •   2015 – Chair of Strategic Hiring Plan Committee, UT Department of Chemistry.
  •   2014-2015 – Organizer of symposium on anionic polymerization for ACS Spring 2016
      National Meeting.
  •   2014-2015 – Member of Organizing Committee for International Symposium on Polymer
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 39 of 167 PageID #: 116955




      Analysis and Characterization in Houston, June 2015.
  •   2014-15 – Member of Organizing Committee for Pacifichem Symposium on Solution
      Properties of Polymers and their Supramolecular Assemblies, December 2015.
  •   2014-15 – Chair, Organizing Committee for GPC2015 Polymer and Polyolefin
      Characterization Conference, September 2015.
  •   2015 - External Reviewer for Ph.D. Dissertation of Bishnu Prasad Koiry, Indian Institute of
      Technology, Kharagpur.
  •   2015 – Chair, Award Committee for ACS Award in Applied Polymer Science.
  •   2015 – Reviewer of Organic Chemistry, Principles and Mechanisms, 1st Edn. by Joel Karty,
      providing feedback for preparation of a new 2nd edn.
  •   2015 - Interviewed by UTK business students in course on Entrepreneurship.
  •   Presentation to SAACS on Careers in Polymer Chemistry, October, 2015.
  •   2015 – Superelastomer technology developed by Mays licensed by UTRF.
  •   Performed peer review of teaching for promotion package of Prof. Michael Best, Fall 2015.
  •   2016 – Ballistic protection technology co-developed by Mays licensed by UTRF.
  •   2016 – Referee for Fellow of Royal Society of Chemistry nomination of Professor Jiaping
      Lin.
  •   2016 – Referee for Fellow of Royal Society of Chemistry nomination of Professor Stephen
      Paddison.
  •   2016 – Nominated Professor Darrin Pochan for ACS Fellow.
  •   2016 – Organizer of San Diego ACS National Meeting Symposium on “Anionic
      Polymerization: Still Living After 60 Years”.
  •   2016 – Member UT Chemistry epartment search committee for Organic/Polymer Chemist.
  •   2016 – Evaluator of promotion package of Dr. Douglas Adamson, University of
      Connecticut.
  •   2016 – Evaluator of promotion package of Dr. Jeff Wiggins, University of Southern
      Mississippi.
  •   2016 – Evaluator of promotion package for Dr. Moustafa A. Grouda, Taibah University,
      Medina, Saudi Arabia.
  •   2016 – Nominator of Dr. Brian Long for ACS Polymer Chemistry Division’s Herman F.
      Mark Junior Scholar Award.
  •   Performed peer review of teaching for Dr. Brian Long, August 2016.
  •   Member - Chemistry Department Awards Committee, 2016-2017.
  •   Member – Organic and Polymer Synthesis Search Committee.
  •   2016 – Nominator of Dr. H. N. Cheng for ACS Polymer Division’s Mark Senior Scholar
      Award.
  •   2016 - Nominator of Professor Guojun Liu for Royal Society of Canada.
  •   2017 – Nominator of Professor Rob Storey for USM’s Outstanding Faculty Researcher
      Award.
  •   2017 – Nominator of Professor Mike Kilbey for UT Research and Creative Achievement
      Award.
  •   2017 – Supporting letter for Professor Guojun Liu’s application for renewal of his Canada
      Tier 1 Research Chair.
  •   2017 – Peer reviewer of teaching for Prof. Ampofo Darko.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 40 of 167 PageID #: 116956




  •   2017 – Organizing Committee Honorary Chair, GPC2017 Conference, Atlanta, GA, July, 18
      – 20, 2017.
  •   2017 – Nominator of Professor Nikhil Singha for ACS Rubber Division Chemistry of
      Thermoplastic Elastomers Award.
  •   2017 – Nominator of Professor Nikhil Singha for Fellow of Royal Society for Chemistry.
  •   2017 – Nominator of Professor Mike Kilbey for ACS PMSE Fellow.
  •   2017/2018 – Member Tenure and Promotion Committee for Assistant Professor Brian Long.
  •   2017 – Nominator of Professor Mark Dadmun for ACS POLY Fellow.
  •   Participant in various other national and international conferences and workshops on
      polymers.

  RECENT HONORS AND AWARDS
    • 2001 Caroline P. and Charles W. Ireland Prize for Scholarly Distinction (UAB’s highest
      award to faculty in arts and sciences).
    • 2001 University Scholar UAB (honorary faculty status granting maximum latitude in
      conducting interdisciplinary teaching and research).
    • 2003 Arthur K. Doolittle Award, Polymeric Materials Science and Engineering Division,
      American Chemical Society.
    • 2006 Guest Professor, East China University of Science and Technology, Shanghai,
      China.
    • 2007 Chair, Polymers West Gordon Research Conference.
    • 2007 Founding Chair, Polymers West Graduate Research Seminar.
    • 2008 Highlands in Chemistry Lecturer, Virginia Tech.
    • 2008 Distinguished Service Award, ACS Division of Polymer Chemistry.
    • 2009 Bayer Lectures on Polymer Chemistry, Cornell University.
    • 2009 Southern Chemist Award of ACS.
    • 2010 Founding Fellow, ACS Division of Polymer Chemistry.
    • 2010 Gold Medal of the Greek Polymer Society.
    • 2010 Technology 2020 Inaugural Pathfinder Research Entrepreneur of the Year.
    • 2011 Jump Litigation Award from CIBA Vision (in recognition of outstanding
      contributions in protection of their silicone hydrogel innovations).
    • 2011 Herman Mark Senior Scholar Award, ACS Division of Polymer Chemistry.
    • 2011 Outstanding Alumni Award, University of Akron.
    • 2011 Fellow, American Chemical Society.
    • 2012 Certificate of Appreciation, ACS Journals, in recognition of contributions as a
      referee to numerous ACS Journals.
    • 2012 Fellow, ACS Division of Polymeric Materials Science and Engineering.
    • 2012 Fellow, American Association for the Advancement of Science.
    • 2012 Guest Professor, Northwestern Polytechnical University, Xi’an, China.
    • 2013 Bill & Melinda Gates Foundation Grand Challenges Explorations Award.
    • 2014 Fellow, Royal Society of Chemistry.
    • 2014 Guest Professor, Soochow University, Suzhou, China.
    • 2017 ACS Award in Chemistry of Thermoplastic Elastomers.
    • 2017 Tosoh Bioscience Lifetime Achievement Award in recognition of lifetime
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 41 of 167 PageID #: 116957




        dedication to the field of polymer science.


  PEER-REVIEWED PUBLICATIONS AND BOOKS: (h index 57; >12,000 citations)

   1.   "Properties and Chain Flexibility of Poly(tetrahydropyranyl-2-methacrylate)," N.
        Hadjichristidis, J.W. Mays, R.D. Vargo, and L.J. Fetters, J. Polymer Science, Polymer
        Physics Ed., 21, 189-195 (1983).

   2.   "Properties and Chain Flexibility of Poly(dl-isobornylmethacrylate)," N. Hadjichristidis,
        J.W. Mays, W. Ferry, and L.J. Fetters, J. Polymer Science, Polymer Physics Ed., 22,
        1745-1751 (1984).

   3.   "Characteristic Ratios of Model Polydienes and Polyolefins," J.W. Mays, N.
        Hadjichristidis, and L.J. Fetters, Macromolecules, 17, 2723-2728 (1984).

   4.   "Molecular Characterization of Poly(2-methyl-1,3-pentadiene) and Its Hydrogenated
        Derivative, Atactic Polypropylene," Z. Xu, J.W. Mays, X. Chen, N. Hadjichristidis, F.C.
        Schilling, H.E. Bair, D.S. Pearson, and L.J. Fetters, Macromolecules, 18, 2560-2566
        (1985).

   5.   "The Unperturbed Dimensions of Poly(2-chloroethylmethacrylate)," J.W. Mays, W.
        Ferry, N. Hadjichristidis, and L. J. Fetters, Macromolecules, 18, 2330-2331 (1985).

   6.   "Effects of Solvent and Temperature on the Unperturbed Dimensions of Polystyrene,"
        J.W. Mays, N. Hadjichristidis, and L.J. Fetters, Macromolecules, 18, 2231-2236 (1985).

   7.   "Solution Properties and Chain Flexibility of Poly(p-tert-butylstyrene)," J.W. Mays,
        W.M. Ferry, N. Hadjichristidis, and L.J. Fetters, Polymer, 27, 129-132 (1986).

   8.   "Temperature Dependence of Unperturbed Dimensions for Stereoirregular
        1,4-Polybutadiene and Poly(α-methystyrene)," J.W. Mays, N. Hadjichristidis, W.W.
        Graessley, and L.J. Fetters, J. Polymer Science, Polymer Physics Ed., 24, 2553-2564
        (1986).

   9.   "Molecular Weights of Polyolefins by Vapor Pressure Osmometry at Elevated
        Temperatures," J.W. Mays and E.G. Gregory, J. Applied Polymer Science, 34,
        2619-2622 (1987).

  10.   "Rheological Properties of Poly(1,3-Dimethyl-1- butenylene) and Model Atactic
        Polypropylene," L.B. Younghouse, L.J. Fetters, D.S. Pearson, and J.W. Mays,
        Macromolecules, 21, 478-484 (1988).

  11.   "Star-Branched Polystyrenes: An Evaluation of Solvent and Temperature Influences on
        Unperturbed Chain Dimensions," J.W. Mays, N. Hadjichristidis, and L.J. Fetters,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 42 of 167 PageID #: 116958




        Polymer, 29, 680-685 (1988).

  12.   "Characteristic Ratios of Polymethacrylates," J.W. Mays and N. Hadjichristidis, Journal
        of Macromolecular Science - Reviews in Macromolecular Chemistry and Physics, C28
        (3&4), 371-401 (1988).

  13.   "Solution Properties and Chain Stiffness of Cyanoethylhydroxypropylcellulose," J.W.
        Mays, Macromolecules, 21, 3179-3183 (1988).

  14.   "Properties of Poly (-methylstyrene) in Toluene: A Comparison of Experimental
        Results with Predictions of Renormalization Group Theory," J.S. Lindner, W.W.
        Wilson, and J.W. Mays, Macromolecules, 21, 3304-3312 (1988).

  15.   "Temperature Coefficients of Unperturbed Dimensions for Atactic Polypropylene and
        Alternating Poly(ethylene - propylene)," J.W. Mays and L.J. Fetters, Macromolecules,
        22, 921-926 (1989).

  16.   "The Influence of Star-Core-Exclusion on Polymer-Polymer Miscibility," A.B. Faust,
        P.S. Sremcich, J.W. Gilmer, and J.W. Mays, Macromolecules, 22, 1250-1254 (1989).

  17.   "The Influence of Star Polymer Functionality on the Core Exclusion Exhibited in Melt
        Blends," P.S. Sremcich, A.B. Faust, J.W. Gilmer, and J.W. Mays, Polymer Comm., 30,
        146-149 (1989).

  18.   "Viscosity/Temperature Relationships for Linear and 12-arm Star Polystyrenes in Dilute
        Solution," M. Liouni, C. Touloupis, N. Hadjichristidis, and J.W. Mays, J. Appl. Polym.
        Sci., 37, 2699-2708 (1989).

  19.   "Synthesis and Solution Properties of Polymethacrylates with Alicyclic Sidegroups," K.
        Kioulafa, J.W. Mays and N. Hadjichristidis, Macromolecules, 22, 2059-2062 (1989).

  20.   "Application of Extrapolation Procedures to Viscosity Data Below the Theta
        Temperature," J.W. Mays, N. Hadjichristidis and J.S. Lindner, Polymer Comm., 30,
        174-176 (1989).

  21.   "Synthesis of High Molecular Weight Near-Monodisperse Poly(4- methylstyrene) by
        Anionic Polymerization," J.W. Mays and N. Hadjichristidis, Polymer Bulletin, 22,
        471-474 (1989).

  22.   "Viscosity - Temperature Relationships for Dilute Solutions of Linear and Star
        Polyisoprenes," M. Liouni, C. Touloupis, N. Hadjichristidis, and J.W. Mays, Eur. Polym.
        J., 26, 479-483 (1990).

  23.   “Synthesis and Unperturbed Dimensions of Poly(diphenylmethyl Methacrylate)”, J. W.
        Mays, N. Hadjichristidis, and J. S. Lindner, J. Polym. Sci. Part B: Polym. Phys., 28,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 43 of 167 PageID #: 116959




        1881 – 1889 (1990).

  24.   “Synthesis of Model Branched Polyelectrolytes," J.W. Mays, Polym. Comm., 31,
        170-172 (1990).

  25.   "Glass Transition Temperatures of Polymethacrylates with Alicyclic Side Groups," J.W.
        Mays, E. Siakali-Kioulafa, and N. Hadjichristidis, Macromolecules, 23, 3530-3531
        (1990).

  26.   "Synthesis of Simple Graft Polyisoprene-graft-Polystyrene by Anionic Polymerization,"
        J.W. Mays, Polymer Bulletin, 23, 247-250 (1990).

  27.   "Solution Properties and Characteristic Ratio of Near-Monodisperse
        Poly(tert-Butylmethacrylate)," A. Karandinos, J.W. Mays, and N. Hadjichristidis,
        Polymer Bulletin, 24, 251-254 (1990).

  28.   "The Chain Flexibility and Structure Relationships of Polymers, Part 1," Z. Xu, J.W.
        Mays, and N. Hadjichristidis, Journal of Functional Polymer (China), 3, 1-12 (1990).

  29.   "The Chain Flexibility and Structure Relationships of Polymers, Part 2," Z. Xu, J.W.
        Mays, and N. Hadjichristidis, Journal of Functional Polymer (China), 3, 81-96 (1990).

  30.   "Measurement of Polymer Molecular Weights by Osmometry," J.W. Mays and N.
        Hadjichristidis, in Modern Methods of Polymer Characterization, H.G. Barth and J.W.
        Mays, Eds., Wiley-Interscience, pp. 201–26 (1991).

  31.   “Dilute Solution Properties and Temperature Dependence of Unperturbed Chain
        Dimensions for Poly(p-tert- butylstyrene),” J.W. Mays, S. Nan, and D. Whitfield,
        Macromolecules, 24, 315-318 (1991).

  32.   “Hydrodynamic Properties of Polystyrene in Dilute n-Butyl Chloride Solution,” M.E.
        Lewis, S. Nan, and J.W. Mays, Macromolecules, 24, 197-200 (1991).

  33.   “Solution Properties and Unperturbed Dimensions of Stereoirregular Poly(t-butyl
        methacrylates),” A. Karandinos, S. Nan, J.W. Mays, and N. Hadjichristidis,
        Macromolecules, 24, 2007-2010 (1991).

  34.   Modern Methods of Polymer Characterization, H.G. Barth and J.W. Mays, Eds. Wiley-
        Interscience, New York, (1991).

  35.   "Temperature Dependence of Chain Dimensions for Highly Syndiotactic Poly(methyl
        methacrylate)," J.W. Mays, S. Nan, W. Yunan, J. Li, and N. Hadjichristidis,
        Macromolecules, 24, 4469 – 4471 (1991).

  36.   "Polymer Characterization Using Dilute Solution Viscometry," J.W. Mays and N.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 44 of 167 PageID #: 116960




        Hadjichristidis, in Modern Methods of Polymer Characterization, H.G. Barth and J.W.
        Mays, Eds., Wiley-Interscience, pp. 227–69 (1991).

  37.   "Transport Properties of Polyisobutylene in Dilute Solution," J.W. Mays, J.S. Lindner,
        W.W. Wilson, N. Hadjichristidis, and L.J. Fetters, Macromolecules, 24, 3127-3135
        (1991).

  38.   "Poly(alkylene phosphates): Synthetic Strategies," G.M. Gray, K.E. Branham, L.-H. Ho,
        J.W. Mays, P.C. Bharara, A. Hajipetrou, and J.B. Beal, Proceedings of Symposium on
        Inorganic Polymers, 33rd IUPAC International Symposium on Macromolecules, pp.
        249-62 (1991).

  39.    "Subtheta Hydrodynamic Behavior of Poly(-methystyrene) in Cyclohexane," J.W.
        Mays, N. Hadjichristidis, W.W. Wilson, and J.S. Lindner, Macromolecules, 24, 6725-
        6729 (1991).

  40.   Chain Flexibility of Polymers: Characterization and Structural Relationships, Z. Xu,
        J.W. Mays, and N. Hadjichristidis, East China University of Chemical Technology
        Press, Shanghai, (1991).

  41.   "Hydrodynamic and Thermodynamic Properties of Poly(- methylstyrene) in Dilute n-
        Butyl Chloride Solution," J.W. Mays, S. Nan, and M.E. Lewis, Macromolecules, 24,
        4857-4860 (1991).

  42.   "An Analysis of Dilute Solution Properties of Polystyrene in 2-Butanone in Terms of the
        Hard-Sphere Model," M.E. Lewis, J.W. Mays, S. Nan, W. Yunan, J. Li. and N.
        Hadjichristidis, Macromolecules, 6686-6689 (1991).

  43.   "Conformational Characteristics of Some Model Polydienes and Polyolefins," P. Hattam,
        S. Gauntlett, J.W. Mays, N. Hadjichristidis, R.N. Young, and L.J. Fetters,
        Macromolecules, 24, 6199-6209 (1991).

  44.   "Unperturbed Dimensions and Temperature Coefficients of Polymethacrylates with
        Hydrocarbon Side Groups," N. Hadjichristidis, Z. Xu, and J.W. Mays, Chimika
        Chronika, New Series (Greece), 20, 39-39 (1991).

  45.   "Manipulating Solid Surface Properties with Polymeric Agents", H. Watanabe, S.S.
        Patel, J.F. Argillier, E.E. Parsonage, J. Mays, N. Dan, and M. Tirrell, Mat. Res. Soc.
        Symp. Proceedings, 249, 255 (1992).

  46.   "Polymer Solution Properties of a Phenol-Formaldehyde Resole Resin by Gel
        Permeation Chromatography, Intrinsic Viscosity, Static Light Scattering and Vapor
        Pressure Osmometric Methods," M.G. Kim, W.L. Nieh, T. Sellers, Jr., W.W. Wilson,
        and J.W. Mays, Industrial and Engineering Chemistry: Research, 31, 973-979 (1992).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 45 of 167 PageID #: 116961




  47.   "Dilute Solution Properties of Branched Macromolecules," J.W. Mays and N.
        Hadjichristidis, J. Appl. Polym. Sci., Applied Polym. Symp., 51, 55-72 (1992).

  48.   "Measurement of the Second Normal Stress Difference for Star Polymers with Highly
        Entangled Branches," C.S. Lee, J.J. Magda, K.L. DeVries and J.W. Mays,
        Macromolecules, 25, 4744-4750 (1992).

  49.   "Mark-Houwink-Sakurada Coefficients for Conventional Poly(methyl methacrylate) in
        Tetrahydrofuran", Y.-J. Chen, J. Li, N. Hadjichristidis and J.W. Mays, Polymer Bulletin,
        30, 575-578 (1993).

  50.   "Molecular Weight and Molecular Weight Distribution," A.D. Puckett and J.W. Mays, in
        Handbook of Polyolefins, C. Vasile and R.B. Seymour, Eds., Marcel-Dekker, pp. 133-
        153 (1993).

  51.   "On the Birefringence of Symmetric Diblock Copolymers", J. Kim, I. Chin, B.A. Smith,
        T.P. Russell, and J.W. Mays, Macromolecules, 26, 5436 (1993).

  52.   "An Evaluation of the DAWN-B Light Scattering Unit from Wyatt Technology:
        Suggested Calibration, Normalization, and Clarification Procedures," Z. Xu, Y. Wan, J.
        Li, W.M. Rosenblum, and J.W. Mays, J. Appl. Polym. Sci., 49, 967-973 (1993).

  53.   "Shear Induced Morphological Structures in Triblock Copolymers", F. A. Morrison, A.
        Nakatani, M. Muthukumar, C.C. Han, and J.W. Mays, Macromolecules, 26, 5271-73
        (1993).

  54.   "A Direct Observation of Reptation at Polymer Interfaces", T.P. Russell, V.R. Deline,
        W.R. Dozier, G.P. Felcher, G. Agrawal, R.P. Wool, and J.W. Mays, Nature, 365, 235-37
        (1993).

  55.   "Association of End Functionalized Block Copolymers. Light Scattering and
        Viscometric Studies", S. Pispas, N. Hadjichristidis, and J.W. Mays, Macromolecules, 27,
        6307-6317 (1994).

  56.   "Dilute Solution Properties of Poly(tert-butyl styrene)," A. George, W.W. Wilson, J.S.
        Lindner, and J.W. Mays, Polymer, 35, 600 (1994).

  57.   "The Influence of Alkylene Spacers on Thermal and Conformational Properties of
        Poly(aryl methacrylates)", Y.-J. Chen, J.W. Mays, and N. Hadjichristidis, J. Polym. Sci.,
        Polym. Phys. Ed., 32, 715 (1994).

  58.   "Synthesis, Solution Properties, and Glass Transition Temperatures of Polymethacrylates
        with Alicyclylmethyl Side Groups," D. Pateropoulou, E. Siakali-Kioulafa, N.
        Hadjichristidis, S. Nan, and J.W. Mays, Makromol. Chem., 195, 173-180 (1994).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 46 of 167 PageID #: 116962




  59.   "Synthesis and Characterization of Star Branched Poly(methyl methacrylate)," V.
        Efstratiadis, G. Tselikas, N. Hadjichristidis, J. Li, Y. Wan, and J.W. Mays, Polymer
        International, 33, 171-179 (1994).

  60.   "Hydrodynamic and Thermodynamic Properties of Well-Defined Polymers in Various
        Solvents", J.W. Mays, J.S. Lindner, L.J. Fetters, and N. Hadjichristidis, J. Phys. Chem.
        Ref. Data, 23, 619-640 (1994).

  61.   "Reptation at Interdiffusing Polymer Interfaces" G. Agrawal, R.P. Wool, W.D. Dozier,
        G.P. Felcher, T.P. Russell, and J.W. Mays, Macromolecules, 27, 4407-4409 (1994).

  62.   "Temperature-Induced Conformational Transitions in Flexible Polymer Chains in
        Solution: A Reevaluation", J.W. Mays, N. Hadjichristidis, E. Bitterlin, W.K. Nonidez, S.
        Nan, and L.J. Fetters, Polymer, 35, 4638-4647 (1994).

  63.   "Structure/Chain Flexibility Relationships of Polymers," Z. Xu, N. Hadjichristidis, J.W.
        Mays, and L.J. Fetters, Advances in Polymer Science, 120, 1-50 (1995).

  64.   "Free-Standing Black Films: A Model of Charged Polymer Brushes in Interaction", P.
        Guenoun, A. Schalchli, D. Sentenac, J.W. Mays, and J.J. Benattar, Phys. Rev. Lett., 74,
        3628-3631 (1995).

  65.   "Solution Properties and Lyotropic Mesophase Behavior of Cellulose Propionate," W.
        Casey, A. George, W.W. Wilson, J.S. Lindner, J.W. Mays, N. Hadjichristidis, and D.G.
        Peiffer, J. Polym. Sci., Polym. Phys. Ed., 33, 1537-44 (1995).

  66.   "Hydrodynamic Properties of Model 3-Miktoarm Star Copolymers", H. Iatrou, E.
        Siakali-Kioulafa, N. Hadjichristidis, J. Roovers, and J.W. Mays, J. Polym. Sci., Polym.
        Phys. Ed., 33, 1925-32 (1995).

  67.   "Third Virial Coefficients of Polystyrene in Different Theta Solvents", J. Li, Y. Wan, Z.
         Xu, and J.W. Mays, Macromolecules, 28, 5347-52 (1995).

  68.   "Dilute Solution Properties of Asymmetric Six-Arm Star Polystyrenes", C. Jackson, D.J.
        Frater, and J.W. Mays, J. Polym. Sci., Polym. Phys. Ed., 33, 2159 (1995).

  69.   "Adsorption of Hydrophilic-Hydrophobic Block Copolymers on Silica from Aqueous
        Solutions", C. Amiel, M. Sikka, J.W. Schneider, M. Tirrell, and J.W. Mays,
        Macromolecules, 28, 3125-3134 (1995).

  70.   "A Shear-Induced Martensitic-Like Transformation in a Block Copolymer Melt", C.L.
        Jackson, K.A. Barnes, F.A. Morrison, J.W. Mays, A.I. Nakatani, and C.C. Han,
        Macromolecules, 28, 713-722 (1995).

  71.   "Synthesis and Characterization of Poly(vinylcyclohexane) Derivatives", M.D. Gehlsen,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 47 of 167 PageID #: 116963




        P. Weiman, F.S. Bates, S. Harville, J.W. Mays, and G.D. Wignall, J. Polym. Sci., Polym.
        Phys. Ed., 33, 1527-36 (1995).

  72.   "Synthesis and Characterization of Substituted Poly(vinyl cyclohexane) Derivatives",
        M.D. Gehlsen, P.A. Weimann, F.S. Bates, J.W. Mays, and G.D. Wignall, Annu. Tech.
        Conf. - Soc. Plast. Eng., 53 No. 2, 1955-59 (1995).

  73.   "The Effect of Solvent Quality on Pure and Mixed Brushes", C. Chen, N. Dan, S. Dhoot,
        M. Tirrell, J. Mays, and H. Watanabe, Israel Journal of Chemistry, 35, 41-47 (1995).

  74.   "Shear-Induced Changes in the Order-Disorder Transition Temperature and the
        Morphology of a Triblock Copolymer", C.L. Jackson, F.A. Morrison, A.I. Nakatani,
        J.W. Mays, M. Muthukumar, K.A. Barnes, and C.C. Han, Chapter 16 in Flow-Induced
        Structure in Polymers (A.I. Nakatani and M.D. Dadmun, Eds.), ACS Symposium Series
        597, ACS Press, Washington, pp. 233-245 (1995).

  75.   "Morphological Transition in an I2S Simple Graft Block Copolymer: From Folded
        Sheets to Folded Lace to Randomly Oriented Worms at Equilibrium", D.J. Pochan, S.P.
        Gido, S. Pispas, and J.W. Mays, Macromolecules, 29, 5099-5105 (1996).

  76.   "Miktoarm Star Polymers", H. Iatrou, Y. Tselikas, N. Hadjichristidis, and J.W. Mays,
        invited article for the Polymeric Materials Encyclopedia, Vol. 6, pp. 4398-4406, July
        1996.

  77.   "Poly(tert-Butylstyrene): Synthesis, Properties, and Applications", J. Zhou, W.K.
        Nonidez, J.W. Mays, and N. Hadjichristidis, invited article for the Polymeric Materials
        Encyclopedia, Vol. 8, pp. 5680-5682, July 1996.

  78.   "Size Exclusion Chromatography with Multiple Detectors: Solution Properties of Linear
        Chains of Varying Flexibility in Tetrahydrofuran", C. Jackson, Y.-J. Chen, and J.W.
        Mays, J. Appl. Polym. Sci., 61, 865-874 (1996).

  79.   "Fluorescence Study of Hydrophobically Modified Polyelectrolytes in Aqueous Solution:
        Effect of Micellization", P. Guenoun, H.T. Davis, L. Lipsky, M. Tirrell, and J.W. Mays,
        Langmuir, 12, 1425-27 (1996).

  80.   "Interdiffusion of Polymers Across Interfaces", G. Agrawal, R.P. Wool, W.D. Dozier,
        G.P. Felcher, J. Zhou, S. Pispas, J.W. Mays, and T.P. Russell, J. Polym. Sci., Polym.
        Phys. Ed., 34, 2919-2940 (1996).

  81.   "Shear-Induced Shifts in the Order-Disorder Transition Temperature in a Triblock
        Copolymer Melt", A.I. Nakatani, F.A. Morrison, J.F. Douglas, J.W. Mays, C.L. Jackson,
        M. Muthukumar, and C.C. Han, J. Chem. Phys., 104, 1589-99 (1996).

  82.   ""Effects of Ionic Strength and Counterion Valency on Adsorption of Hydrophobically
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 48 of 167 PageID #: 116964




        Modified Polyelectrolytes", Y. Zhang, M. Tirrell, and J.W. Mays, Macromolecules, 29,
        7299-7301 (1996).

  83.   "Model Mono-, Di- and Tri-ω-Functionalized Three Arm Star Polybutadienes.
        Association Behavior in Dilute Solution by Dynamic Light Scattering and Viscometry",
        M. Pitsikalis, N. Hadjichristidis, and J.W. Mays, Macromolecules, 29, 179-84 (1996).

  84.   "Shear-Induced Changes in the Order-Disorder Transition Temperature and the
        Morphology of a Triblock Copolymer", C.L. Jackson, F.A. Morrison, J.W. Mays, M.
        Muthukumar, A.I. Nakatani, and C.C. Han, J. Macromol. Sci., Phys. Ed., B35 (3 & 4),
        489-503 (1996).

  85.   "Aqueous Micellar Solutions of Hydrophobically Modified Polyelectrolytes", P.
        Guenoun, H.T. Davis, M. Tirrell, and J.W. Mays, Macromolecules, 29, 3965-69 (1996).

  86.   "Bulk Morphologies of Microphase Separated A2B Simple Graft Block Copolymers",
        D.J. Pochan, S.P. Gido, S. Pispas, J.W. Mays, A.J. Ryan, P. Fairclough, N. Terrill, and
        I.W. Hamley, Macromolecules, 29, 5091-5098 (1996).

  87.   "Dilute Solution Properties of Randomly Branched Poly(methylmethacrylate)", C.
        Jackson, Y.-J. Chen, and J.W. Mays, J. Appl. Polym. Sci., 59, 179-88 (1996).

  88.   "End-Functionalized Block Copolymers of Styrene and Isoprene. A DSC Study", S.
        Pispas, N. Hadjichristidis, and J.W. Mays, Polymer, 37, 3989-91 (1996).

  89.   "Micellization of -Functionalized Poly(styrene-b-isoprene) Copolymers in n-Decane)",
        S. Pispas, S. Allorio, N. Hadjichristidis, and J.W. Mays, Macromolecules, 29, 2903-08
        (1996).

  90.   "Synthesis, Characterization, and Morphology of Model Graft Copolymers with
        Trifunctional Branch Points", S. Pispas, J.W. Mays, D. Pochan, S.P. Gido, and N.
        Hadjichristidis, Macromolecules, 29, 7022-28 (1996).

  91.   "Micellization of Model Graft Copolymers of the H and  Type in Dilute Solution", S.
        Pispas, N. Hadjichristidis, and J.W. Mays, Macromolecules, 29, 7378-7385 (1996).

  92.   "Reactions of Titanocene Derivatives with Molecular Carboxylic Acids and Copolymers
        Bearing Carboxylic Acid Groups", K.E. Branham, J.W. Mays, G.M. Gray, R. D. Sanner,
        G.E. Overturf, and R. Cook, Applied Organometallic Chemistry, 11, 213-21 (1997).

  93.   "Synthesis and Dilute Solution Characterization of Divinylbenzene Linked Polystyrene
        Stars with Mixed Arm Lengths: Evidence for Coupled Stars", D.J. Frater, J.W. Mays,
        and C. Jackson, J. Polym. Sci., Polym. Phys. Ed., 35, 141 (1997).

  94.   Subtheta Thermodynamic Properties of Poly(a-methylstyrene) in Cyclohexane", J. Li, S.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 49 of 167 PageID #: 116965




         Harville and J.W. Mays, Macromolecules, 30, 466-469 (1997).

  95.     "A Kinetic Study of the Formation of Polystyrene Stars from 1,2-
         Bis(trichlorosilyl)ethane", D.J. Frater, J.W. Mays, C. Jackson, S. Sioula, V. Efstradiadis,
         and N. Hadjichristidis, J. Polym. Sci., Polym. Phys. Ed., 35, 587-594 (1997).

  96.    "Morphologies of Microphase Separated Conformationally Asymmetric Diblock
         Copolymers", D.J. Pochan, S.P. Gido, J. Zhou, J.W. Mays, M. Whitmore, and A. J.
         Ryan, J. Polym. Sci., Polym. Phys. Ed., 35, 2629-43 (1997).

  97.    “H(S2IS2) Block Copolymers: Effect of Molecular Architecture on Morphology”, C. Lee,
         S.P. Gido, Y. Poulos, N. Hadjichristidis, N. Beck Tan, S.F. Trevino, and J.W. Mays, J.
         Chem. Phys., 107, 6460-69 (1997).

  98.    “Structural Properties of Charged Diblock Copolymer Solutions”, P. Guenoun, M.
         Delsanti, H.T. Davis, A. Maldonado, J.W. Mays, M. Tirrell, W. Urbach, L. Auvray, and
         D. Gazeau, Revue de L’Institute Francais du Petrol, 52, 274-277 (1997).

  99.    “Neutral and Charged Polymer Brushes: A Model Unifying Curvature Effects from
         Micelles to Flat Surfaces”, C. Biver, R. Hariharan, J. Mays, and W.B. Russel,
         Macromolecules, 30, 1787-92 (1997).

  100.   “Micellization of Model Graft Copolymers in Dilute Solution”, M. Pitsikalis, J.
         Woodward, J.W. Mays, and N. Hadjichristidis, Macromolecules, 30, 5384-5389 (1997).

  101.   Spontaneous Buckling Induced by the Adsorption at Charged Copolymers at the Air-
         Water Interface”, P. Fontaine, J. Daillant, P. Guenoun, M. Alba, A. Braslau, J. W. Mays,
         J.-M. Petit, and F. Rieutord, J. Physique II, 7, 401-107 (1997).

  102.   “Self-Diffusivity in Block Copolymer Solutions: 2. A2B Simple Grafts”, S. H.
         Anastasiadis, K. Chrissopoulou, G. Fytas, G. Fleisher, S. Pispas, M. Pitsikalis, J.W.
         Mays, and N. Hadjichristidis, Macromolecules, 30, 2445-2453 (1997).

  103.   “Phase Behavior and Viscoelasticity of AOT Microemulsions Containing Triblock
         Copolymers”, U. Batra, W.B. Russell, M. Pitsikalis, S. Sioula, J.W. Mays, and J.S.
         Huang, Macromolecules, 30, 6120-6126 (1997).

  104.   "Synthesis and Characterization of Multi-arm Star-Branched Polyisobutylenes: Effect of
         Arm Molecular Weight", R.F. Storey, K.A. Shoemake, J.W. Mays, and S. Harville, J.
         Polym. Sci., Polym. Chem. Ed., 35, 3767-78 (1997).

  105.   “Interfacial Segregation in Disordered Diblock Copolymers: Effect of a Tunable Surface
         Potential”, P. Mansky, T.P. Russell, C. Hawker, D.C. Cook, J.W. Mays, and S. Satija,
         Phys. Rev. Lett., 79, 237-240 (1997).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 50 of 167 PageID #: 116966




  106.   “Synthesis and Chain Flexibility of Poly(cyclohexylethyl methacrylate)”, R. Mandras, L.
         Bu, Y.-J. Chen, Y. Wan, and J.W. Mays, Polymer Bulletin, 38, 235-39 (1997).

  107.   “Asymmetric Single Graft Block Copolymers: Effect of Molecular Architecture on
         Morphology”, C. Lee, S.P. Gido, M. Pitsikalis, J.W. Mays, N. Beck Tan, S. Trevino, and
         N. Hadjichristidis, Macromolecules, 30, 3732-3738 (1997).

  108.    “Ordered Diblock Copolymer Thin Films on Neutral Substrates”, P. Mansky, T.P.
         Russell, C.J. Hawker, M. Pitsikalis, and J.W. Mays, Macromolecules, 30, 6810-6813
         (1997).

  109.   “Adsorption of Amphiphilic Block Copolymers”, C. Amiel, M. Sikka, J.W. Schneider,
         M. Tirrell, and J.W. Mays, Proc. Recontre Moriond, 30, 31-40 (1997).

  110.    “Adsorption of Hydrophobically Modified Polyelectrolytes on Hydrophobic Substrates”,
         Y. Zhang, M. Tirrell, and J.W. Mays, Revue de L’Institut Francais du Petrole, 52, 177-
         181 (1997).

  111.   “Effects of Deuteration of a Polystyrene Chain on Its Thermodynamics and
         Hydrodynamics in Cyclohexane around the Flory Theta Temperature: The Static and
         Dynamic Laser Light Scattering Investigation”, X. Wang, Z. Xu, Y. Wan, T.Huang, S.
         Pispas, J.W. Mays, and C. Wu, Macromolecules, 30, 7202-7205 (1997).

  112.    “Dynamics of Polymer Interdiffusion”, K. A. Welp, R. P. Wool, S. K. Satija, S. Pispas,
         and J. W. Mays, Macromolecules, 31, 4915-25 (1998).

  113.   "Non-Linear Block Copolymer Architectures", M. Pitsikalis, S. Pispas, J.W. Mays, and
         N. Hadjichristidis, Adv. Polym. Sci., 135, 1-137 (1998).

  114.   “Structural Properties of Charged Diblock Copolymer Solutions”, P. Guenoun, M.
         Delsanti, D. Gazeau, J.W. Mays, D.C. Cook, M. Tirrell, and L. Auvray, The European
         Physical Journal, B-1, 77 (1998).

  115.   “-Shaped Double Graft Copolymers: Effect of Molecular Architecture on
         Morphology”, C. Lee, S.P. Gido, Y. Poulos, N. Hadjichristidis, N.B. Tan, S.F. Trevino,
         and J.W. Mays, Polymer, 39, 4631-38 (1998).

  116.    “Linking Reaction Kinetics of Star Shaped Polystyrene by Temperature Gradient
         Interaction Chromatography”, H.C. Lee, T. Chang, J.S. Yoon, D.J. Frater, and J.W.
         Mays, Macromolecules, 31, 4114-19 (1998).

  117.   “Rod-Like Behavior of Polyelectrolyte Brushes”, P. Guenoun, M. Delsanti, L. Auvray,
         Yuan-Ju Chen, J.W. Mays, and M. Tirrell, Phys. Rev. Lett., 81, 3872-3875 (1998).

  118.   “Characterization of Linear and Star Polystyrene by Temperature Gradient Interaction
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 51 of 167 PageID #: 116967




         Chromatography with a Light Scattering Detector”, H.C. Lee, T. Chang, S. Harville, and
         J.W. Mays, Macromolecules, 31, 690-94 (1998).

  119.    “Ionic Strength and Curvature Effects in Flat and Highly Curved Polyelectrolyte
         Brushes”, R. Hariharan, C. Biver, J. Mays, and W.B. Russel, Macromolecules, 31, 7506-
         7513 (1998).

  120.   “The Chain Flexibility Characterization of Poly(oxymethylene)”, Z. Xu, C. Su, Y.
         Huang, and J.W. Mays, Int. J. Polym. Anal. Charac., 4, 471-77 (1998).

  121.   “Synthesis and Characterization of Regular Multigraft PS Homopolymers
         (Homocentipedes) and PI/PS Copolymers (Co-Centipedes) with Double Polystyrene
         Branches. Effect of sec-BuOLi on the Polymerization of Isoprene with (1,3-phenylene)-
         bis-(3-methyl-1-phenylpentylidene) Dilithium Initiator”, H. Iatrou, J.W. Mays, and N.
         Hadjichristidis, Macromolecules, 31, 6697-6701 (1998).

  122.   “Using Surface Active Random Copolymers to Control the Domain Orientation in
         Diblock Copolymer Thin Films”, E. Huang, T.P. Russell, C. Harrison, P.M. Chaikin,
         R.A. Register, C.J. Hawker, and J. Mays, Macromolecules, 31, 7641-7650 (1998).

  123.   “Large-Area Domain Alignment in Block Copolymer Thin Films Using Electric
         Fields”, P. Mansky, J. DeRouchey, T.P. Russell, J. Mays, M. Pitsikalis, T. Morkved, and
         H. Jaeger, Macromolecules, 31, 4399-01 (1998).

  124.   “Characterization of Poly(ethylene oxide)-block-poly(L-lactide) by HPLC and MALDI-
         TOF Mass Spectrometry”, H. Lee, W. Lee, T. Chang, S. Choi, D. Lee, H. Ji, W.K.
         Nonidez, and J.W. Mays, Macromolecules, 32, 4143-46 (1999).

  125.   "The Development and Characterization of a Fracture Toughened Acrylic for Luting
         Total Joint Arthroplasties", J.P. Moseley, J.K. Lemons, and J. Mays, J. Biomed. Mat.
         Res., 47, 529-36 (1999).

  126.   “Morphological Behavior of A2B2 Star Block Copolymers”, F. L. Beyer, S. P. Gido, D.
         Uhrig, J. W. Mays, N. Beck Tan, and S. F. Trevino, J. Polym. Sci., Part B Polym. Phys.,
         37, 3392-3400 (1999).

  127.   “Living Anionic Polymerization”, K. Hong, D. Uhrig, and J. W. Mays, Current Opinion
         in Solid State and Materials Science, 4, 531-38 (1999).

  128.   “Neutrality Conditions for Diblock Copolymers on Random Copolymer Surfaces”, E.
         Huang, S. Pruzinsky, T.P. Russell, J. Mays, and C.J. Hawker, Macromolecules, 32,
         5299-5303 (1999).

  129.   “Recent Developments in Anionic Synthesis of Model Graft Copolymers”, J.W. Mays,
         invited chapter for Proceedings of the NATO/ASI Workshop on Ionic Polymerization,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 52 of 167 PageID #: 116968




         Ionic Polymerization and Related Processes, J. E. Puskas, Ed., Kluwer, The Netherlands,
         (1999), pp. 268-81.

  130.   “Macromolecular Architecture Effects on Block Copolymer Dynamics II. A2B Simple
         Grafts”, K. Chrissopoulou, S. Harville, H. Anastasiadis, G. Fytas, J. Mays, and N.
         Hadjichristidis, J. Polym. Sci., Polym. Phys. Ed., 37, 3385-3391 (1999).

  131.   “Use of Multiple Detector GPC/SEC in Polymer Characterization. IV. Effect of
         Deuterated Polymer on Hydrodynamics”, Y. Huang, L. Bu, D. Zhang, C.-W. Su, Z. Xu,
         K. Hong, and J. W. Mays, Journal of Functional Polymer, 12 (4), 381-84 (1999).

  132.   “Linking Reaction of Living Polymers with Bromomethylbenzene Derivatives.
         Synthesis and Characterization of Star Homopolymers and Graft Copolymers with
         Polyelectrolyte Branches”, M. Pitsikalis, S. Sioula, S. Pispas, N. Hadjichristidis, D.C.
         Cook, J. Li, and J.W. Mays,J. Polym. Sci., Polym. Chem. Ed., 37, 4337-4350 (1999).

  133.   “Core-Shell Cylinder Morphology in Poly(cyclohexadiene-b-styrene) Diblock
         Copolymers”, J.L. David, S.P. Gido, J. Zhou, K. Hong, and J.W. Mays,
         Macromolecules, 32, 3216-26 (1999).

  134.   “Improved Orthopaedic Bone Cement Formulations Based on Rubber Toughening”,
         A.D. Puckett, B. Roberts, L. Bu, and J. W. Mays, Critical Reviews in Biomedical
         Engineering, 26, 507-11 (1999).

  135.   “Poly(tert-Butylstyrene)”, J. W. Mays, J. Zhou, W.K. Nonidez, and N. Hadjichristidis, in
         Concise Polymeric Materials Encyclopedia, J.C. Salamone, Ed., CRC Press, Boca
         Raton, FL, 1999, pp.1121-22.

  136.   Characterization of Novel Liquid Crystalline Polymers of Polyacetylenes Having Comb-
         Like Structures Via SEC/RI/RALLS/DV”, Y. Huang, L. Bu, D. Zhang, C. Su, Z. Xu, W.
         P. Lam, B. Tang, L. Bu, and J. W. Mays, Polymer Bulletin, 44, 539-46 (2000).

  137.   “Characterization of Star-Block Copolymers Having PS-b-PI Arms via
         SEC/RI/RALLS/DV”, Y. Huang, L. Bu, D. Zhang, C. Su, Z. Xu, L. Bu, and J. W. Mays,
         Polymer Bulletin, 44, 301-07 (2000).

  138.   "Preparation of Soluble, Linear Titanium-Containing Copolymers by Free Radical
         Copolymerization of Vinyl Titanate Monomers with Styrene", K.E. Branham, J.W.
         Mays, G.M. Gray, and R. Cook, J. Appl. Polym. Sci., 78, 190-99 (2000).

  139.   “Polycondensation of Dimethylphosphonate with Diols: SEC and 31P and 1H NMR
         Spectroscopic Studies", K.E. Branham, J.W. Mays, G.M. Gray, P.C. Bharara, H. Byrd,
         R. Bittinger, and B. Farmer, Polymer, 41, 3371-3379 (2000).

  140.   “Graft Copolymers with Regularly Spaced, Tetrafunctional Branch Points: Morphology
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 53 of 167 PageID #: 116969




         and Grain Structure”, F.L. Beyer, S.P. Gido, C. Buschl, H. Iatrou. D. Uhrig, J.W. Mays,
         M.Y. Chang, B.A. Garetz, N.P. Balsara, N.B. Tan, and N. Hadjichristidis,
         Macromolecules, 33, 2039 (2000).

  141.   “Surface Mobility and Slip of Polybutadiene Melts in Shear Flow”, G.M. Wise, M.M.
         Denn, A.T. Bell, J.W. Mays, K. Hong, and H. Iatrou, J. Rheology, 44, 549-67 (2000).

  142.   “Solution Characterization of Polyolefins”, J.W. Mays and A.D. Puckett, invited chapter
         for Handbook of Polyolefins, 2nd Edition, C. Vasile, Ed., Marcel Dekker, 2000, pp. 357-
         77.

  143.   “Radius of Gyration of Polystyrene Combs and Centipedes in Solution”, Y. Nakamura,
         Y. Wan, J. W. Mays, H. Iatrou, and N. Hadjichristidis, Macromolecules, 33, 8323-28
         (2000).

  144.   “A MALDI/ TOF/ MS and SEC Study of ASTROMOL Dendrimers Having Cyano End
         Groups”, L. Bu, W.K. Nonidez, J. Mays, N.B. Tan, Macromolecules, 33, 4445-52
         (2000).

  145.   “Polyelectrolyte Micelles: Self-Diffusion and Electron Microscopy Studies”, P.
         Guenoun, H.T. Davis, H.A. Doumaux, A. Maldonado, J.W. Mays, Y. Talmon, N.
         Taulier, M. Tirrell, W. Urbach, and Y. Zheng, Langmuir, 16, 4436-40 (2000).

  146.   “Mixed Lamellar Films: Evolution, Commensurability Effects, and Preferential Defect
         Formation”, E. Huang, P. Mansky, T.P. Russell, C. Harrison, P.M. Chaikin, R.A.
         Register, C.J. Hawker, and J. Mays, Macromolecules, 33, 80-88 (2000).

  147.   “Ordering of Urchin-Like Charged Copolymer Micelles”, F. Muller, M. Delsanti, L.
         Auvray, J. Yang, Y.J. Chen, J.W. Mays, B. Demé, M. Tirrell, and P. Guenoun, Eur.
         Phys. Journal E, 3, 45-53 (2000).

  148.   “1,3-Cyclohexadiene Polymers III. Synthesis and Characterization of Poly(1,3-
         cyclohexadiene-block-styrene)”, K. Hong and J. W. Mays, Macromolecules, 34, 3540-47
         (2001).

  149.   “Characterization of Poly(L-lactide)-b-poly(ethylene oxide)-poly(L-lactide) Triblock
         Copolymer by Liquid Chromatography at the Critical Condition and MALDI-TOF-MS”,
         H. Lee, T. Chang, D. Lee, H. Ji, W. K. Nonidez, and J. W. Mays, Anal. Chem., 73,
         1726-32 (2001).

  150.   “1,3-Cyclohexadiene Polymers: I. Anionic Polymerization”, K. Hong and J. W. Mays,
           Macromolecules, 34, 782-86 (2001).

  151.   “1,3-Cyclohexadiene Polymers II. Near-Monodisperse Star and Star-block Polymers
         Based on Poly(1,3-cyclohexadiene), K. Hong, Y. Wan, and J. W. Mays,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 54 of 167 PageID #: 116970




         Macromolecules, 34, 2482-2487 (2001).

  152.   “Surface Initiated Anionic Polymerization: Tethered Polymer Brushes on Silicate Flat
         Surfaces”, Q. Zhou, Y. Nakamura, S. Inaoka, M-K. Park, Y. Wang, X. Fan, J. Mays, and
         R. Advincula, in ACS Symposium Series #804, Polymer Nanocomposites: Synthesis,
         Characterization, and Modeling, Amer. Chem. Soc., Washington, DC, 2001, pp. 39-55.

  153.   “Living Anionic Polymerization”, K. Hong, D. Uhrig, and J. W. Mays, Invited Article
         for the Encyclopedia of Materials: Science and Technology, 313-318 (2001).

  154.   “Counterion Distribution in a Spherical Charged Sparse Brush”, F. Muller, P Fontaine,
         M. Delsanti, L. Belloni, J. Yang, Y. J. Chen, J. W. Mays, P. Lesier, M. Tirrell, and P.
         Guenoun, European Physical Journal E, 6, 109-15 (2001).

  155.   "31P and 1H NMR Studies of the Stoichiometric Polycondensation of Dimethyl
         Phosphite with Diols", K.E. Branham, J.W. Mays, G.M. Gray, and P.C. Bharara,
         Polymer, 41, 3371-79 (2000).

  156.   “MALDI/TOF/MS as a Method for Characterizing Micelle-Forming Polymers: A
         MALDI/TOF/MS Study of Amphiphilic Diblock Copolymers Based on Sulfonated
         Polystyrene”, J. Yang, W. K. Nonidez, and J. W. Mays, Int. J. Polym. Anal. Char., 6,
         547-63 (2001).

  157.   “Tetrafunctional Multigraft Copolymers as Novel Thermoplastic Elastomers”, R.
         Weidisch, S. P. Gido, D. Uhrig, H. Iatrou, and J. Mays, Macromolecules, 34, 6333
         (2001).

  158.   “Capillary Electrophoresis of Associative Diblock Copolymers”, H. Cottet, P. Gareil, P.
         Guenoun, F. Muller, P. Lixon, M. Delsanti, J. Yang, J. W. Mays, J. Chromatography A,
         939, 109-21 (2001).

  159.   “Structure and Buckling of Charged Diblock Copolymer Films at Liquid Interfaces”, F.
         Dubreuil, G. Romet-Lemonne, P. Guenoun, J. Yang, J. W. Mays, and J. Daillant, Adv.
         Colloid Interface Sci., 94, 151-165 (2001).

  160.   “Side Reactions in Chain End Sulfonated Polystyrene via Thin Layer Chromatography
         Coupled with Matrix-Assisted Laser Desorption/Ionization Time-of-Flight Mass
         Spectrometry”, H. Ji, W. K. Nonidez, and J. W. Mays, Int. J. Polym. Anal. Charac., 7,
         181-94 (2002).

  161.   “Synthesis and Characterization of Model Neutral/Ionic Block Copolymers of Various
         Architectures”, J. Yang and J.W. Mays, Macromolecules, 35, 3433-38 (2002).

  162.   “Characterization of Hydroxylated Polybutadiene and Hydroxylated Polystyrene By Off-
         Line Coupling of TLC with MALDI-TOF MS”, H. Ji, N. Sato, W.K. Nonidez, and J. W.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 55 of 167 PageID #: 116971




         Mays, Polymer, 43, 7119-23 (2002).

  163.   “Disjoining Pressures and Ordering in Thin Liquid Films Containing Charged Diblock
         Copolymers Adsorbed at the Interfaces”, A. Saint-Jalmes, A. A. Sonin, M. Delsanti, P.
         Guenoun, J. Yang, J. W. Mays, and D. Langevin, Langmuir, 18, 2103-2110 (2002).

  164.   “A Study of Polyelectrolyte Brushes Formed from Adsorption of Amphiphilic Diblock
         Copolymers Using the Surface Forces Apparatus”, M. Balestre, F. Li, P. Schorr, J. Yang,
         J. W. Mays, and M. Tirrell, Macromolecules, 35, 9480-9486 (2002).

  165.   “Characterization of Poly(-caprolactone) via SEC/RI/RALLS/DV”, Y. Huang, Z. Xu,
         Y. Huang, D. Ma, J. Yang, and J. W. Mays, Int. J. Polym. Anal. Charac., 8, 383-394
         (2003).

  166.   “Characterization of Polyisobutylene by Matrix-Assisted Laser Desorption Ionization
         Time-of-Flight Mass Spectrometry”, H. Ji, N. Sato, Y. Nakamura, Y. Wan, A. Howell,
         Q. A. Thomas, R. F. Storey, W. K. Nonidez, and J. W. Mays, Macromolecules, 35,
         1196-99 (2002).

  167.   “Homopolymerization and Block Copolymer Formation in Room Temperature Ionic
         Liquids using Conventional Free Radical Initiators”, Hongwei Zhang, Lujia Bu,
         Meichun Li, Kunlun Hong, Jimmy W. Mays, Ann Visser and Robin D. Rogers, ACS
         Symposium Series Vol. 818, Ionic Liquids, Industrial Applications for Green Chemistry,
         R. Rogers, K. Seddon, Eds., ACS Press, Washington, pp. 114-124 (2002).

  168.   “Living Anionic Polymerization of Styrene from Clay Surfaces”, Q. Zhou, X. Fan, C.
         Xia, J. Mays, and R. Advincula, Chem. Mater., 13, 2465-67 (2001).

  169.   “Phase Behavior of I2S Single Graft Copolymer/Homopolymer Blends”, L. Yang, S. P.
         Gido, J. W. Mays, S. Pispas, and N. Hadjichristidis, Macromolecules, 34, 4235-43
         (2001).

  170.   “Conjugated Poly(p-Phenylene) (PPP) from Poly (1,3 Cyclohexadiene) (PCHD) Homo
         and Block Copolymers: Controlled Processability and Properties, K. Hong, J. Mays, Y.
         Wang, and R. Advincula MRS Proceedings, Spring 1999 Meeting – Organic Nonlinear
         Optical Devices and Materials, R. Kippelen, H. Lackrits, R.O. Claus Eds. v. 561, 2000,
         p. 189-194.

  171.   “Living Anionic Surface Initiated Polymerization (LASIP) of a Polymer on Silica
         Nanoparticles”, Q. Zhou, S. Wang, X. Fan, J. Mays, Langmuir, 18, 3324-31 (2002).

  172.   “The Preparation of Aggregation Stable Gold Nanoparticles using Star Block
         Copolymers”, R. Advincula, M.K. Park, J. Youk; J. Locklin, J. Yang; J. Mays, Langmuir
         18, 2455-58 (2002).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 56 of 167 PageID #: 116972




  173.   “Counterion Distribution in Urchin-Like Charged Copolymer Micelles: Monte-Carlo
         Simulation and Small Angle X-Ray Scattering” L. Belloni, M. Delsanti, P. Fontaine, F.
         Muller, J. W. Mays, D.C. Boeseke, P. Guenoun, J. Chem. Phys., 119, 7560-67 (2003).

  174.   “NMR and FT-IR Studies of Sulfonated Styrene-Based Homopolymers and
         Copolymers”, J. C. Yang, M. J. Jablonski, and J. W. Mays, Polymer, 43, 5125-5132
         (2002).

  175.   “Synthesis of Combs, Centipedes, and Barbwires: Poly(isoprene-graft-styrene) Regular
         Multigraft Copolymers with Trifunctional, Tetrafunctional, and Hexafunctional Branch
         Points”, D. Uhrig and J. W. Mays, Macromolecules, 35, 7182-7190 (2002).

  176.   “Synthesis of Block Copolymers of Styrene and Methyl Methacrylate by Conventional
         Radical Polymerization in Room Temperature Ionic Liquids”, K. Hong, H. Zhang, and J.
         W. Mays, Macromolecules, 35, 5738-41 (2002).

  177.   “Conventional Free Radical Polymerization in Room Temperature Ionic Liquids: A
         Green Approach to Commodity Polymers”, K. Hong, H. Zhang, J. W. Mays, A. E.
         Visser, C. S. Brazel, J. D. Holbrey, W. M. Reichert, M. G. Benton, and R. D. Rogers,
         Chem. Commun., 1368-1369 (2002).

  178.   “Application of Ionic Liquids as Plasticizers for Poly(methyl methacrylate)”, M. P.
         Scott, C. S. Brazel, M. G. Benton, J. W. Mays, J. D. Holbrey, and R.D. Rogers, Chem.
         Commun., 1370-71 (2002).

  179.   “Model Linear Block Co-, Ter- and Quaterpolymers of 1,3-Cyclohexadiene with
         Styrene, Isoprene and Butadiene”, T. Tsoukatos, A. Avgeropoulos, N. Hadjichristidis, K.
         Hong, and J. W. Mays, Macromolecules, 35, 7928-35 (2002).

  180.   “Syntheses and Evaluation of Novel Biodegradable Amino Acid Based Anhydride
         Polymer Resins and Composites”, I. Chung, D. Xie, A. D. Puckett, and J. W. Mays, Eur.
         Polym. J., 39, 497-503 (2003).

  181.   “Synthesis of Amino Acid Containing Polyacids and Their Application in Self-Cured
         Glass-Ionomer Cement”, W. Wu, D. Xie, A. D. Puckett, and J. W. Mays, Eur. Polym. J.,
         39, 959-68 (2003).

  182.   “Characterization of an Insoluble Polyimide Oligomer by Matrix Assisted Laser
         Desorption Time-of-Flight Mass Spectrometry”, A. P. Gies, W. K. Nonidez, M.
         Anthamatten, R. C. Cook, and J. W. Mays, Rap. Commun. Mass Spectrom., 16, 1903-
         1910 (2002).

  183.   “Living Anionic Surface Initiated Polymerization (LASIP) of Styrene from Clay
         Nanoparticles Using Surface Bound 1,1-Diphenylethylene (DPE) Initiators”, X. Fan, Q.
         Zhou, C. Xia, W. Cristofoli, J. Mays, and R. Advincula, Langmuir, 18, 4511-18 (2002).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 57 of 167 PageID #: 116973




  184.   “Polymer Brushes by Living Anionic Surface Initiated Polymerization (LASIP) on Flat
         Silicon and Gold Surfaces: Homopolymers and Block Copolymers”, R. Advincula, Q.
         Zhou, M. Park, S. Wang, J. Mays, G. Sakellariou, S. Pispas, and N. Hadjichristidis,
         Langmuir, 18, 8672-8684 (2002).

  185.   “Graft Copolymers”, J. W. Mays and S. P. Gido, invited article for the McGraw-Hill
         Yearbook of Science and Technology 2003, 163-66 (2003).

  186.   “Synthesis and Evaluation of non-HEMA containing Glass Ionomer Cements for Dental
         Applications”, D. Xie, I.-D. Chung, W. Wu, and J. W. Mays, Dental Materials, 20, 470-
         78 (2004).

  187.   “Controlled Synthesis of Nanoparticles Using Star-Block Copolymer Nanoreactors”, R.
         C. Advincula, J. P. Clause, J. W. Mays, A. Narayanaswamy, J. Yang, and J. H. Youk,
         Proceedings of the 2002 NASA Microgravity Materials Science Conference, 397-404
         (2003).

  188.   “Surface and Interfacial Structures Induced by Electrohydrodynamic Instabilities”, T. P.
         Russell, Z. Lin, T. Kerle, D. A. Hoagland, E. Shaffer, U. Steiner, and J. W. Mays,
         Proceedings of the 2002 NASA Microgravity Materials Science Conference, 510 - 520
         (2003).

  189.   “Synthesis and Evaluation of Biodegradable Multifunctional Polymer Networks”, I.
         Chung, D. Xie, A. D. Puckett, and J. W. Mays, Eur. Polym. J., 39, 1817-1822 (2003).

  190.   “Microphase Separation of Cyclic Block Copolymers of Styrene and Butadiene and of
         Their Corresponding Linear Triblock Copolymers”, Y. Zhu, S. P. Gido, H. Iatrou, N.
         Hadjichristidis, and J. W. Mays, Macromolecules, 36, 148-152 (2003).

  191.   “Synthesis and Formulation of Vinyl-Containing Polyacids for Improved Light-Cured
         Glass Ionomer Cements”, W. Wu, D. Xie, A. Puckett, and J. W. Mays, Eur. Polym. J.,
         39, 663-670 (2003).

  192.   “Statistical Radical Copolymerization of Styrene and Methyl Methacrylate in a Room
         Temperature Ionic Liquid”, H. Zhang, K. Hong, M. Jablonski, and J. W. Mays, Chem.
         Comm., 1356 - 1357 (2003).

  193.   “Utility of Interaction Chromatography for Probing Structural Purity of Model Branched
         Block Copolymers”, S. Park, D. Cho, K. Im, T. Chang, D. Uhrig, and J. W. Mays,
         Macromolecules, 36, 5834 (2003).

  194.   “Polymer Grafted Multi-Walled Carbon Nanotubes through Surface Initiated
         Polymerization”, D. Baskaran, J. W. Mays, and M. Bratcher, Angew. Chem., 43, 2138-
         2142 (2004).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 58 of 167 PageID #: 116974




  195.   “In-Situ Thickness Determination of Adsorbed Layers of Poly(2-Vinylpyridine) –
         Polystyrene Diblock Copolymers by Ellipsometry”, R. Toomey, J. Mays, and M. Tirrell,
         Macromolecules, 37, 905-911 (2004).

  196.   “Thickness and Density Profiles of Polyelectrolyte Brushes: Dependence on Grafting
         Density and Salt Concentration”, G. Romet-Lemonne, J. Daullant, P. Guenoun, J. Yang,
         and J. W. Mays, Phys. Rev. Lett., 93 (14): Art. No. 148301 (2004).

  197.   “Interfacial Tension in Binary Polymer Blends in the Presence of Block Copolymers:
         Effects of Additive Architecture and Composition”, H. Retsos, S. H. Anastasiadis, S.
         Pispas, J. W. Mays, N. and Hadjichristidis, Macromolecules, 37, 524-37 (2004).

  198.   “Effect of Molecular Architecture on Dynamics of Multigraft Copolymers: Combs,
         Centipedes, and Barbwires”, J. Mijovic, M. Sun, S. Pejanovic, and J. W. Mays,
         Macromolecules, 36, 7640-51 (2003).

  199.   “An Amino Acid Modified and Non-HEMA Containing Glass Ionomer Cement”, D.
         Xie, I-D Chung, W. Wu, J. Lemons, A. Puckett, and J. Mays, Biomaterials, 25, 1825-
         1830 (2004).

  200.   “Novel Resin Modified Glass Ionomer Cements with Improved Flexural Strength and
         Ease of Handling”, D. Xie, W. Wu, A. Puckett, B. Farmer, and J. W. Mays, Eur. Polym.
         J., 40, 343-351 (2004).

  201.   “Synthesis, Formulation, and Evaluation of Novel Zinc-Calcium Phosphate-Based
         Adhesive Resin Composite Cements”, D. Xie, I-D. Chung, D. Feng, A. Sawyer, and J.
         Mays, Eur. Polym. J., 40, 1723 - 1731 (2004).

  202.   “Cytoprotection of PEG-modified Adult Porcine Pancreatic Islets for Improved
         Xenotransplantation”, D. Xie, C. A. Smyth, C. Eckstein, G. Bilbao, J. Mays, D. E.
         Eckhoff, and J. L. Contreras, Biomaterials, 26, 403 – 412 (2005).

  203.   “Spherical Polyelectrolyte Block Copolymer Micelles: Structural Change in Presence of
         Monovalent Salt”, F. Muller, P. Guenoun, M. Delsanti, B. Deme, L. Auvray, J. Yang,
         and J. W. Mays, Eur. Phys. J. E, 15, 465-72 (2004).

  204.   “Buckling of Charged Copolymer Monolayers”, F. Dubreuil, P. Fontaine, M. Alba, J. W.
         Mays, G. Zalczer, J. Daillant, and P. Guenoun, Europhys. Lett., 70, 176 - 182 (2005).

  205.   “Experimental Design and Molecular Modeling of Novel Graft Copolymers”, B. G.
         Sumpter, J. W. Mays, D. W. Noid, S. P. Gido, and R. Weidisch, Polymer News, invited
         Feature Article, 29, 302-310 (2004).

  206.   “First Report of Nitroxide Mediated Polymerization in an Ionic Liquid”, H. Zhang, K.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 59 of 167 PageID #: 116975




         Hong, and J. W. Mays, Polym. Bulletin, 52, 9-16 (2004).

  207.   “Synthesis and Structure – Property Relationships for Regular Multigraft Copolymers”,
         J. W. Mays, D. Uhrig, S. Gido, Y. Zhu, R. Weidisch, H. Iatrou, N. Hadjichristidis, K.
         Hong, F. Beyer, R. Lach, and M. Buschnakowski, Macromol. Symp., 215, 111-126
         (2004).

  208.   “On-line Measurement of Molecular Weight and Radius of Gyration of Polystyrene in a
         Good Solvent and Theta Solvent Measured with a Two-Angle Light Scattering
         Detector”, K. Terao and J. W. Mays, Eur. Polym J., 40, 1632-1627 (2004).

  209.   “Oil in Water Microemulsions Stabilized by Charged Diblock Copolymers”, G. Romet-
         Lemonne, J. Daillant, P. Guenoun, J. Yang, D. W. Holley, and J. W. Mays, J. Chem.
         Phys., 122, Art. Num. 064703 (2005).

  210.   “Radius of Gyration of Polystyrene Combs And Centipedes in a Theta Solvent”, K.
         Terao, B. S. Farmer, Y. Nakamura, H. Iatrou, K. Hong, and J. W. Mays,
         Macromolecules, 38, 1447 - 1450 (2005).

  211.   “Efficiency of Grafting Hydroxy Functionalized Poly(Methyl Methacrylate) onto
         Multiwalled Carbon Nanotubes”, D. Baskaran, J. R. Dunlap, J. W. Mays, and M. S.
         Bratcher, Macromol. Rap. Commun., 26, 481 - 486 (2005).

  212.   “Role of Branching on the Structure of Polymer Brushes Formed from Comb
         Copolymers”, P. Tian, D. Uhrig, J. W. Mays, H. Watanabe, and S. M. Kilbey II,
         Macromolecules, 38, 2524 - 2529 (2005).

  213.   “Synthesis of Large-Scale Highly Ordered Porous Carbon Film via Self-Assembly of
         Block Copolymers”, C. Liang, K. Hong, G. Guiochon, J. Mays, and S. Dai, Angew.
         Chem., 43, 5785 - 5789 (2004).

  214.   “Linear or Branched Structure? Probing Molecular Architectures of Fullerene – Styrene
         Copolymers by Size Exclusion Chromatography with Right-Angle Laser-Light
         Scattering and Differential Viscometric Detectors”, Y. Huang, H. Peng, J. W. Y. Lam, Z.
         Xu, F. S. M. Leung, J. W. Mays, and B. Z. Tang, Polymer, 45, 4811 – 4817 (2004).

  215.   “A MALDI-TOF MS Study of Oligomeric Poly(m-Phenylene isophthalamide)”, A. P.
         Gies, W. K. Nonidez, S. T. Ellison, H. Ji, and J. W. Mays, Anal. Chem., 77, 780 - 784
         (2005).

  216.   “Adsorption Mechanisms of Charged Amphiphilic Diblock Copolymers: The Role of
         Micellization and Surface Affinity”, R. Toomey, J. Mays, W. Holley, and M. Tirrell,
         Macromolecules, 38, 5137 - 5143 (2005).

  217.   Proceedings of the 2003 International Symposium on Ionic Polymerization and Related
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 60 of 167 PageID #: 116976




         Processes, Special Issue of Macromolecular Symposia, J.W. Mays and R.F. Storey, Eds.,
         Vol. 215, Issue 1, Wiley-VCH, Weinheim, 2004.

  218.   “Heat Capacity of Poly(butylene terephthalate)”, M. Pyda, E. Nowak-Pyda, J. Mays, and
         B. Wunderlich, J. Polym. Sci., Part B: Polym. Phys., 42, 4401 - 4411 (2004).

  219.   “Free Radical Polymerization of Styrene and Methyl Methacrylate in Various Room
         Temperature Ionic Liquids”, H. Zhang, K. Hong, and J. W. Mays, ACS Symp.
         Proceedings, Ionic Liquids in Polymer Systems, C. S. Brazel and R. D. Rogers, eds., Ch.
         1, pp 1-16, (2005).

  220.   “Ionic Liquids, Polymerization In”, H. Zhang and J. W. Mays, invited review article for
         Encyclopedia of Polymer Science and Technology, John Wiley & Sons, New York,
         2005.

  221.   “A Novel Approach to Xenotransplantation Combining Surface Engineering and Genetic
         Modification of Isolated Adult Porcine Islets”, J. L. Contreras, D. Xie, J. Mays, C. A.
         Smyth, C. Eckstein, F. G. Rahemtulla, C. J. Young, J. A. Thompson, G. Bilbao, D. T.
         Curiel, and D. E. Eckhoff, Surgery, 136, 537-547 (2004).

  222.   “Post-Adsorption Rearrangements of Block Copolymer Micelles at the Solid/Liquid
         Interface”, R. Toomey, J. Mays, J. Yang, and M. Tirrell, Macromolecules, 39, 2262 –
         2267 (2006).

  223.   “Synthesis of Amino Acid-based Polymers via Atom Transfer Radical Polymerization in
         Aqueous Media at Ambient Temperature”, I-D. Chung, P. F. Britt, D. Xie, E. M. Harth,
         and J. W. Mays, Chem. Commun, 1046 – 1048 (2005).

  224.   “Novel Biodegradable Amino Acid-containing Anhydride Oligomers for Orthopedic
         Applications”, D. Xie, I.-D. Chung, A. Puckett, and J. W. Mays, J. Appl. Polym. Sci.,
         96, 1979 - 1984 (2005).

  225.   “Synthesis and Evaluation of Novel Bifunctional Oligomer-based Composites for Dental
         Applications”, D. Xie, I-D. Chung, G. Wang, and J. Mays, J. Biomater. Appl., 20, 221 -
         236 (2006).

  226.   “Experimental Techniques in High-Vacuum Anionic Polymerization”, D. Uhrig and J.
         W. Mays, Feature Article in J. Polym. Sci. Part A: Polym. Chem., 43, 6179 - 6222
         (2005).

  227.   “Non-covalent and Non-specific Molecular Interaction of Multiwalled Carbon
         Nanotubes with Polymers and Small Molecules”, D. Baskaran, J. W. Mays, M. S.
         Bratcher, Chemistry of Materials, 17, 3389 - 3397 (2005).

  228.   “Carbon Nanotubes with Covalently Linked Porphyrin Antennae: Photoinduced Electron
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 61 of 167 PageID #: 116977




         Transfer”, D. Baskaran, J.W. Mays, X. Peter Zhang, and M.S. Bratcher, Journal of the
         American Chemical Society, 127, 6916 - 6917 (2005).

  229.   “Polymer Adsorption in the Grafting Reactions of Hydroxyl Terminal Polymers with
         Multi-Walled Carbon Nanotubes”, D. Baskaran, J. W. Mays, M. S. Bratcher, Polymer,
         46, 5050 – 5057 (2005).

  230.   “The Role of Salt in Governing the Adsorption Mechanisms of Micelle Forming
         Polyelectrolyte Amphiphilic Block Copolymers”, R. Toomey, J. Mays, and M. Tirrell,
         Macromolecules, 39, 697 -702 (2006).

  231.   “Mechanical Properties and Hysteresis Behavior of Multigraft Copolymers”, U.
         Staudinger, R. Weidisch, Y. Zhu, S. P. Gido, D. Uhrig, J. W. Mays, H. Iatrou, N.
         Hadjichristidis, Macromol. Symp., 233, 42 - 50 (2006).

  232.   “Synthesis of Homopolymer and Block Copolymer Brushes by Living Anionic Surface
         Initiated Polymerization in a Polar Solvent”, G. Sakellariou, M. Park, R. Advincula, J.
         W. Mays, and N. Hadjichristidis, J. Polym. Sci., Polym. Chem., 44, 769 - 782 (2006).

  233.   “MALDI-TOF-MS Characterization of Carboxyl-End-Capped Polystyrenes Synthesized
         using Anionic Polymerization”, H. Ji, W. K. Nonidez, R. C. Advincula, G. D. Smith, S.
         M. Kilbey II, M. D. Dadmun, and J. W. Mays, Macromolecules, 38, 9950 – 9956
         (2005).

  234.   “Looped Polymer Brushes Formed by Self-Assembly of Poly(2-vinylpyridine)-
         Polystyrene-poly(2-vinylpyridine) Triblock Copolymers at the Solid-Fluid Interface. 1.
         Kinetics of Preferential Adsorption”, J. Alonso, Z. Huang, M. Liu, J. W. Mays, R. G.
         Toomey, M. D. Dadmun, and S. M. Kilbey II, Macromolecules, 39, 8434 - 8439 (2006).

  234.   “Solution Properties of 1,3-Cyclohexadiene Polymers by Laser Light Scattering and
         Small-Angle Neutron Scattering”, S. I. Yun, K. Terao, K. Hong, Y. B. Melnichenko, G.
         D. Wignall, P. F. Britt, Y. Nakamura, and J. W. Mays, Macromolecules, 39, 897 – 899
         (2006).

  235.   “Salt-induced Contraction of Polyelectrolyte Brushes”, F. Mueller, G. Romet-Lemonne,
         M. Delsanti, J. W. Mays, J. Daillant, and P. Guenoun, J. Phys.: Condens. Matter, 17,
         S3355-S3361 (2005).

  236.   “Anionic Synthesis of Epoxy End-Capped Polymers”, H. Ji, B. S. Farmer, W. K.
         Nonidez, R. C. Advincula, G. D. Smith, S. M. Kilbey II, M. D. Dadmun, and J. W.
         Mays, Macromol. Chem. Phys., 208, 807-814 (2007).

  237.   “Characterization of Model Branched Polymers by Multi-detector SEC in Good and
         Theta Solvents”, B. S. Farmer, K. Terao, and J. W. Mays, Int. J. Polym. Anal. Charac.,
         11, 3-19 (2006).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 62 of 167 PageID #: 116978




  238.   “Effect of Temperature on the Frictional Forces between Polystyrene Brushes”, A. M.
         Forster, J. W. Mays, and S. M. Kilbey II, J. Polym. Sci.: Part B: Polym. Phys., 44, 649 –
         655 (2006).

  239.   “Synthesis and Characterization of Well-Defined Poly(4-vinylbenzocyclobutene) using
         Living Anionic Polymerization”, G. Sakellariou, D. Baskaran, N. Hadjichristidis, and J.
         W. Mays, Macromolecules, 39, 3525 - 3530 (2006).

  240.   “Grafting Reactions of Living Macroanions with Multi-Walled Carbon Nanotubes”, D.
         Baskaran, G. Sakellariou, J. W. Mays, and M. S. Bratcher, Journal of Nanoscience and
         Nanotechnology, 7, 1560-1567 (2007).

  241.   “Development of Block Copolymers as Self-Assembling Templates for Magnetic Media
         and Spin-Valves”, V. Warke, C. Redden, M. G. Bakker, D. E. Nikles, K. Hong, J. Mays,
         and P. Britt, Vishal Warke, Chris Redden, Martin G. Bakker, David Nikles, Kunlun
         Hong, Jimmy Mays and Phillip Britt, in Magnetic Thin Films, Heterostructures, and
         Device Materials, edited by C. Ross, (Mater. Res. Soc. Symp. Proc. 941E) Warrendale,
         PA, paper no. 0941-Q06-10 (2006).

  242.   “Characterization of Poly(lactic acid) by Size Exclusion Chromatography, Differential
         Refractometry, Light Scattering, and Thermal Analysis”, T. Malmgren, J. Mays, and M.
         Pyda, J. Thermal Anal. Calorim., 83, 35 – 40 (2006).

  243.   “Dynamics in Polymer – Silicate Nanocomposites as Studied by Dielectric Relaxation
         Spectroscopy and Dynamic Mechanical Spectroscopy”, J. Mijovic, H. K. Lee, J. Kenny,
         and J. Mays, Macromolecules, 39, 2172 – 2182 (2006).

  244.   "Morphology and Tensile Properties of Multigraft Copolymers With Regularly Spaced
         Tri-, Tetra- and Hexa-functional Junction Points", Y. Zhu, E. Burgaz, S. P. Gido, U.
         Staudinger, R. Weidisch, D. Uhrig, and J. W. Mays, Macromolecules, 39, 4428 - 4436
         (2006).

  245.   “Synthesis of 3- and 4- Arm Star-Block Copolypeptides using Multifunctional Amino
         Initiators and High Vacuum Techniques”, T. Aliferis, H. Iatrou, N. Hadjichristidis, J.
         Messman, and J. W. Mays, Macromol. Symp. (Proceedings of IP 2005), 240, 12 – 17,
         (2006).

  246.   “Direct Probe of End Segment Distribution in Tethered Polymer Chains”, J. K. Basu, J.
         C. Boulliard, B. Capelle, J. Daillant, P. Guenoun, J. W. Mays, and J. Yang,
         Macromolecules, 40, 6333 – 6339 (2007).

  247.   “Differences between Tethered Polyelectrolyte Chains on Bare Mica and
         Hydrophobically Modified Mica”, F. Li, M. Balestre, P. Schorr, J.-F. Argillier, J. Yang,
         J. W. Mays, and M. Tirrell, Langmuir, 22, 4084 4091 (2006).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 63 of 167 PageID #: 116979




  248.   “Non-Quiescent Relaxation in Entangled Polymeric Liquids after Step Shear”, S.-Q.
         Wang, S. Ravindranath, P. Boukany, M. Olechnowicz, R. P. Quirk, A. Halasa, and J.
         Mays, Phys. Rev. Lett., 97, Art. No. 187801 (2006).

  249.   “Macromolecular Architectures by Living and Controlled/Living Polymerizations”, N.
         Hadjichristidis, H. Iatrou, M. Pitsikalis, and J. W. Mays, Prog. Polym. Sci., 31, 1068-
         1132 (2006).

  250.   “Development of Block Copolymers as Self-Assembling Templates for Patterned
         Media”, V. Warke, M. G. Bakker, K. Hong, J. Mays, P. Britt, X. Li, and J. Wang, Proc.
         Mater. Res. Soc., 961E, 0961 (2007).

  251.   “Conformation and Phase Separation of Oligo(ethylene glycol) Grafted Polystyrene in
         Aqueous Solutions”, G. Cheng, Yuri. B. Melnichenko, G. D. Wignall, F. Hua, K. Hong,
         and J. W. Mays, Polymer, 48, 4108 - 4113 (2007).

  252.   “Matrix Assisted Laser Desorption/Ionization Time-of-flight Mass Spectrometry
         Characterization of Primary Amine End-functionalized Polystyrene and Poly(methyl
         methacrylate) Synthesized by Living Anionic Polymerization Techniques”, H. Ji, G.
         Sakellariou, and J. W. Mays, Macromolecules, 40, 3461-3467 (2007).

  253.   “Synthesis and Characterization of Well-Defined [Polystyrene-b-poly(2-vinylpyridine)]n
         Star-Block Copolymers with Poly(2-vinylpyridine) Corona Blocks”, H. Ji, G.
         Sakellariou, R. C. Advincula, G. D. Smith, S. M. Kilbey II, M. D. Dadmun, and J. W.
         Mays, J. Polym. Sci.: Part A: Polym. Chem., 45, 3949 - 3955 (2007).

  254.   “Architecturally Induced Multiresponsive Vesicles from Well-Defined Polypeptides.
         Formation of Gene Vehicles”, H. Iatrou, H. Frielinghaus, S. Hanski, N. Ferderigos, J.
         Ruokolainen, O. Ikkala, D. Richter, J. Mays, and N. Hadjichristidis, Biomacromolecules,
         8, 2173-2181 (2007).

  255.   “Controlled Covalent Functionalization of Multi-Walled Carbon Nanotubes using [4+2]
         Cycloaddition of Benzocyclobutenes”, G. Sakellariou, H. Ji, J. W. Mays, N.
         Hadjichristidis, and D. Baskaran, Chem. Mater., 19, 6370 – 6372 (2007).

  256.   “Micellization Coupled with Facilitation of J-Aggregation for Poly(1,3-Cyclohexadiene)
         - Based Amphiphilic Block Copolymers”, J. Lin, W. Ding, K. Hong, J. W. Mays, Z. Xu,
         and Y. Yuan, Soft Matter, 4, 1605 - 1608 (2008).

  257.   “Architecturally and Chemically Modified Poly(1,3-Cyclohexadiene)”, T. Huang, H.
         Zhou, K. Hong, J. M. Simonson, and J. W. Mays, Macromol. Chem. Phys., 209, 308 -
         314 (2008).

  258.   “A New Fluorinated Polymer Having Two Connected Rings in the Main Chain:
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 64 of 167 PageID #: 116980




         Synthesis and Characterization of Fluorinated Poly(1,3-Cyclohexadiene)”, T. Huang, J.
         M. Messman, and J. W. Mays, Macromolecules, 41, 266 - 268 (2008).

  259.   “The Impact of Solvent Quality on the Density Profiles of Looped Triblock Copolymer
         Brushes by Neutron Reflectivity Measurements”, Z. Huang, J. Alonzo, M. Liu, H. Ji, Y.
         Zhang, F. Yin, G. D. Smith, J. W. Mays, S. M. Kilbey II, and M. D. Dadmun,
         Macromolecules, 41, 1745 – 1752 (2008).

  260.   “Behavior of Cationic Surfactants in Poly(styrene sulfonate) Brushes”, A. Ishikubo, J.
         Mays, and M. Tirrell, Langmuir, Ind. Eng. Chem. Res., 47, 6426 – 6433 (2008).

  261.   “Association and Structure of Thermo Sensitive Comblike Block Copolymers in
         Aqueous Solutions”, G. Cheng, Y. Melnichenko, G. D. Wignall, F. Hua, K. Hong, J. W.
         Mays, and B. Hammouda, Macromolecules, 41, 4824 – 4827 (2008).

  262.   “Understanding the Grafting of Telechelic Polymers on a Solid Substrate to Form
         Loops”, Z. Huang, H. Ji, J. W. Mays, and M. D. Dadmun, Macromolecules, 41, 1009 –
         1018 (2008).

  263.   “Nano-Donuts from pH-Dependent Block Restructuring in Amphiphilic ABA Triblock
         Copolymer Vesicles at the Air-Water Interface”, J. Y. Park, M. Liu, J. Mays, M.
         Dadmun, and R. Advincula, Soft Matter, 5, 747 – 749 (2009).

  264.   “A Small Angle Neutron Scattering Study of the Conformation of Oligo(ethylene glycol)
         Grafted Polystyrene in Dilute Solutions: Effect of the Backbone Length”, G. Cheng, Y.
         Melnichenko, G. D. Wignall, F. Hua, K. Hong, and J. W. Mays, Macromolecules, 41,
         9831 - 9836 (2008).

  265.   “Surface Force Confinement Cell for Neutron Reflectometry Studies of Complex Fluid
         Under Nanoconfinement”, J.-H. J. Ho, G. S. Smith, W. A. Hamilton, D. J. Mulder, T. L.
         Kuhl, and J. Mays, Rev. Sci. Instr., 79, 103908 (2008).

  266.   “Deformation Behavior of Sphere-Forming Trifunctional Multigraft Copolymer”, Y.
         Duan, E. Rettler, K. Schneider, R. Schlegal, M. Thunga, R. Weidisch, H. W. Siesler, M.
         Stamm, J. W. Mays, and N. Hadjichristidis, Macromolecules, 41, 4565 - 4568 (2008).

  267.   “Conformation of Oligo(Ethylene Glycol) Grafted Poly(Norbornene) in Solution: A
         Small-Angle Neutron Scattering Study”, G. Cheng, F. Hua, Y. B. Melnichenko, K.
         Hong, J. W. Mays, B. Hammouda, and G. D. Wignall, Eur. Polym. J., 44, 2859 - 2864
         (2008).

  268.   “Hierarchical Assemblies of Block Copolymer-Based Supramolecules in Thin Films”,
         S.-H. Tung, N. Kalarickal, T. Xu, and J. Mays, Macromolecules, 41, 6453 – 6462
         (2008).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 65 of 167 PageID #: 116981




  269.   “Synthesis and Dilute Solution Properties of Well-Defined H-Shaped Polybutadienes”,
         M. S. Rahman, R. Aggarwal, R. G. Larson, J. M. Dealy, and J. Mays, Macromolecules,
         41, 8225 - 8230 (2008).

  270.   “Synthesis and Characterization of an ABC Miktoarm Star Terpolymer of
         Cyclohexadiene, Styrene, and 2-Vinylpyridine”, D. Uhrig, K. Hong, J. W. Mays, S. M.
         Kilbey II, and P. F. Britt, Macromolecules, 41, 9480 - 9482 (2008).

  271.   “Interpretation of Hysteresis Behavior of PI-PS Multigraft Copolymers by Adapting to
         the Dynamic Fluctuation Model”, U. Staudinger, R. Schlegel, R. Weidisch, J. Fritzsche,
         M. Kluppel, G. Heinrich, and J. W. Mays, Eur. Polym. J., 44, 3790 – 3796 (2008).

  272.   “Enhanced Polymer Grafting from Multi-Walled Carbon Nanotubes through Living
         Anionic Surface Initiated Polymerization”, G. Sakellariou, H. Ji, J. W. Mays, and D.
         Baskaran, Chem. Mater., 20, 6217 – 6230 (2008).

  273.   “Polymer Grafted Janus Multi-walled Carbon Nanotubes”, D. Priftis, G. Sakellariou, D.
         Baskaran, J. W. Mays, and N. Hadjichristidis, Soft Matter, 5, 4272 – 4278 (2009).

  274.   “Surface Initiated Titanium-Mediated Coordination Polymerization from Catalyst-
         Functionalized Single and Multi-Walled Carbon Nanotubes”, D. Priftis, N. Petzetakis,
         G. Sakellariou, M. Pitsikalis, J. W. Mays, and N. Hadjichristidis, Macromolecules, 42,
         3340 - 3346 (2009).

  275.   “Thermoplastic Elastomers on the Basis of Multigraft and Block-Double-Graft
         Copolymers and Electron Beam Irradiation”, M. Thunga, R. Schlegel, U. Staudinger, Y.
         Duan, R. Weidisch, G. Heinrich, J. Mays, and N. Hadjichristidis, KGK-Kautschuk
         Gummi Kunststoffe, 61, 597 – 605 (2008).

  276.   “Forces on Interaction between Surfaces Bearing Looped Polymer Brushes in Good
         Solvent”, J. Alonzo, J. W. Mays, and S. M. Kilbey II, Soft Matter, 5, 1897 - 1904
         (2009).

  277.   “Controlled Functionalized Organic Nanoparticles from Diblock Copolymer Micelles”,
         G. Sakellariou, J. R. Dunlap, N. Hadjichristidis, J. W. Mays, and D. Baskaran, Polymer,
         50, 6202 - 6211 (2009).

  278.   “High-Pressure Micellar Solutions of Polystyrene-block-Polybutadiene and Polystyrene-
         block-Polyisoprene Solutions in Propane Exhibit Cloud-Pressure Reduction and Distinct
         Micellization End Points”, W. Winoto, S. Tan, Y. Shen, M. Radosz, K. Hong, and J
         Mays, Macromolecules, 42, 3823 - 3826 (2009).

  279.   “Morphology and Deformation Mechanisms and Tensile Properties of Tetrafunctional
         Multigraft Copolymers”, Y. Duan, M. Thunga, R. Schlegel, K. Schneider, E. Rettler, R.
         Weidisch, H. Siesler, M. Stamm, J. W. Mays, and N. Hadjichristidis, Macromolecules,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 66 of 167 PageID #: 116982




         42, 4155 - 4164 (2009).

  280.   “High-Pressure Micellar Solutions of Symmetric and Asymmetric Styrene–Diene
         Diblocks in Compressible Near Critical Solvents: Micellization Pressures and Cloud
         Pressures Respond but Micellar Cloud Pressures Insensitive to Copolymer Molecular
         Weight, Concentration, and Block Ratio Changes”, W. Winoto, S. Tan, Y. Shen, M.
         Radosz, K. Hong, and J Mays, Macromolecules, 42, 7155 - 7163 (2009).

  281.   “Role of Surface Reorganization on Preferential Adsorption of Macromolecular
         Ensembles at the Solid/Fluid Interface”, J. P. Hinestroza, J. Alonzo, J. Mays, and S. M.
         Kilbey II, Macromolecules, 42, 7913 - 7918 (2009).

  282.   “Stress Softening of Multigraft Copolymers”, R. Schlegel, D. Wilkin, Y. Duan, R.
         Weidisch, G. Heinrich, D. Uhrig, J. W. Mays, N. Hadjichristidis, Polymer, 50, 6297 -
         6304 (2009).

  283.   “Deuteration Can Impact Micellization Pressure and Cloud Pressure of Polystyrene-
         block-polybutadiene and Polystyrene-block-polyisoprene in Compressible Propane”, W.
         Winoto, Y. Shen, M. Radosz, K. Hong, and J Mays, J. Phys. Chem. B, 113, 15156 -
         15161 (2009).

  284.   "Polymer Loop Formation on a Functionalized Hard Surface: Quantitative Insight by
         Comparison of Experimental and Monte Carlo Simulation Results", Z. Huang, H. Ji, J.
         Mays, M. Dadmun, Y. Zhang, D. Bedrov, and G. Smith, Langmuir, 26, 202 – 209
         (2010).

  285.   “Tunable Morphologies from Charged Block Copolymers”, M. Goswami, B. G.
         Sumpter, T. Huang, J. M. Messman, J. W. Mays, S. P. Gido and A.I. Isaacs-Sodeye, Soft
         Matter, 6, 6146 - 6154 (2010).

  286.   “Unprecedented Microemulsion Boosting Effect Induced by a Charged Diblock
         Copolymer: Bending Modulus and Curvature Frustration of the Surfactant Film”, F.
         Marchal, P. Guenoun, J. Daillant, D. W. Holley, and J. W. Mays, Soft Matter, 5, 4006 -
         4014 (2009).

  287.   “Evaluation of the Final Morphology of HIPS Based on the Architecture of the
         Compatibilizer Graft Copolymer PBd-g-PS”, C. de Anda, G. Morales, P. Acuña, J. Sosa,
         D. Knoeppel, and J. W. Mays, Macromolecular Symposia, 283, 27-33 (2009).

  288.   “A General Route for Synthesis of Diblock Copolymers from Multi-walled Carbon
         Nanotubes by Combinations of Living Anionic, Ring Opening and Atom Transfer
         Surface Initiated Polymerization”, D. Priftis, G. Sakellariou, J. W. Mays, and N.
         Hadjichristidis, J. Polym. Sci. Part A Polym. Chem., 48, 1104 - 1112 (2010).

  289.   “A Novel Reactive Processing Technique: Using Telechelic Polymers to Reactively
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 67 of 167 PageID #: 116983




         Compatibilize Polymer Blends”, E. Ashcraft, H. Ji, J. Mays, and M. Dadmun, ACS
         Applied Materials & Interfaces, 1, 2163 - 2173 (2009).

  290.   “Investigation on Mechanical Properties of PI-PS multigraft Copolymers”, R. Schlegel,
         U. Staudinger, M. Thunga, R. Weidisch, G. Heinrich, D. Uhrig, J. W. Mays, H. Iatrou,
         and N. Hadjichristidis, Eur. Polym. J., 45, 2902 – 2912 (2009).

  291.   “Controllable Stacked Disc Morphologies of Charged Diblock Copolymers”, M.
         Goswami, B. G. Sumpter, and J. Mays, Chem. Phys. Lett., 487, 272 - 278 (2010).

  292.   "A New Approach to the Living Anionic Polymerization of 4-Cyanostyrene", D.
         Baskaran, J. Mays, and P. Driva, Macromolecules, 43, 6915 - 6918 (2010).

  293.   "Polypeptide Grafted Hyaluronan: Synthesis and Characterization", X. Wang, D.
         Baskaran, J. Messman, and J. W. Mays, Biomacromolecules, 11, 2313 – 2320 (2010).

  294.   “Synthesis of Well-Defined Multigraft Copolymers”, D. Uhrig and J. Mays, Polymer
         Chemistry, invited review, 2, 69 - 76 (2011).

  295.   “Multigraft Copolymer Superelastomers: Synthesis Morphology, and Properties”, D.
         Uhrig, R. Schlegel, R. Weidisch, and J. Mays, Eur. Polym. J., 47, 560 - 568 (2011).

  296.   “Synthesis of HIPS Using an A2B2 Star-type Graft Copolymer (PB-g-PS)”, C. de Anda,
         G. Morales, P. Acuna, J. Sosa, D. Knoeppel, and J. Mays, Macromolecular Reaction
         Engineering, 4, 381 – 386 (2010).

  297.   “Polymer Electrolyte Membranes from Fluorinated Polyisoprene-block-Sulfonated
         Polystyrene: Membrane Structure and Transport Properties”, A. I. Isaacs Sodeye, T.
         Huang, S. P. Gido, and J. W. Mays, Polymer, 52, 1963 - 1970 (2011).

  298.   “Fluorine-Containing Linear Block Terpolymers: Synthesis and Self-Assembly in
         Solution”, L. He, J. P. Hinestrosa, J. M. Pickel, S. Zhang, D. G. Bucknall, S. M. Kilbey
         II3, J. W. Mays, and K. Hong, J. Polym. Sci. Part A: Polym. Chem., 49, 414 - 422
         (2011).

  299.   “Combatting Ionic Aggregation using Dielectric Forces – Combining
         Modeling/Simulation and Experimental Results to Explain End-capping of Primary
         Amine Functionalized Polystyrene”, J. M. Messman, D. L. Pickel, D. W. Uhrig, B. G.
         Sumpter, and J. W. Mays, Polymer Chemistry, 2, 2481 - 2489 (2011).

  300.   “Dynamical Studies of Charged Di-Block Copolymer in Different Dielectric Media”, M.
         Goswami, B. G. Sumpter, and J. W. Mays, J. Phys. Chem. B, 115, 3330 - 3338 (2011).

  301.   “Detecting Structural Polydispersity in Branched Polybutadienes”, S. W. Li, H. E. Park,
         J. M. Dealy, M. Maric, H. Lee, K. Im, H. Choi, T. Chang, M. S. Rahman, and J. Mays,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 68 of 167 PageID #: 116984




         Macromolecules, 44, 208 – 214 (2011).

  302.   “Grafting Polymer Loops onto Functionalized Nanotubes: Monitoring Graft and Loop
         Formation”, E. Ashcraft, H. Ji, J. Mays, and M. Dadmun, Macromol. Chem. Phys., 212,
         465 - 477 (2011).

  303.   “Strain Induced Deformation Mechanisms in Blockgraft and Multigraft Copolymers at
         High Strains”, R. Schlegel, Y. X. Duan, R. Weidisch, K. Schneider, M. Stamm, D.
         Uhrig, J.W. Mays, G. Heinrich, and N. Hadjichristidis, Macromolecules, 44, 9374 –
         9383 (2011).

  304.   “Polymer Electrolyte Membranes from Fluorinated Polyisoprene-block-Sulfonated
         Polystyrene: Structure Evolution with Hydration and Heating”, A. I. Isaacs Sodeye, T.
         Huang, S. P. Gido, and J. W. Mays, Polymer, 52, 3201 - 3208 (2011).

  305.   “Nanostructure of Solid Precipitates Obtained by Expansion of Polystyrene-block-
         Polybutadiene Solutions in Near Critical Propane: Block Ratio and Micellar Solution
         Effects”, J. Green, Z. Tyrrell, M. Radosz, K. Hong, and J. W. Mays, J. Phys. Chem. C,
         115, 9465 - 9470 (2011).

  306.   “Acetylene-Functionalized Lithium Initiators for Anionic Polymerization. Powerful
         Precursors for “Click” Chemistry”, A. Touris, J. W. Mays, and N. Hadjichristidis,
         Macromolecules, 44, 1886 - 1893 (2011).

  307.   “The Effect of Complexation with Platinum in Polyfluorene Derivatives: A Photo- and
         Electro-Lumenescence Study”, A. M. Assaka, B. Hu, J. Mays, E. T. Imazaki, T. D. Z.
         Atvars, and L. Axelrud, Journal of Luminescence, 131, 710 – 720 (2011).

  308.   “Temperature Dependent Piezoelectric Properties of Non-polar Block Copolymers”, C.
         W. Pester, M. Ruppel, H. G. Schoberth, K. Schmidt, C. Liedel, P. van Rijn, K. A.
         Schindler, S. Hiltl, T. Czubak, J. Mays, V. S. Urban, A. Böker, Advanced Materials, 23,
         4047 - 4052 (2011).

  309.   “Electrodeposition of Cobalt Nanowires on H-terminated Conductive Si(111) Surfaces
         Using Block Copolymer Templating”, M. L. Curry, K. Crews, V. Warke, M. G. Bakker,
         K. Hong, J. Mays, P. Britt, X. Li, and J. Wang, J. Vac. Sci. Technol., A29, 031401
         (2011).

  310.   “Polymer Electrolyte Membranes from Fluorinated Polyisoprene-block-Sulfonated
         Polystyrene: Microdomain Orientation by External Field”, A. I. Isaacs Sodeye, T.
         Huang, S. P. Gido, and J. W. Mays, Polymer, 52, 5393 – 5396 (2011).

  311.   “Enhancing Thermal and Chemical Stability of Poly(1,3-Cyclohexadiene) by
         Bromination and Debromination”, Tianzi Huang, Xiaojun Wang, Thomas Malmgren,
         and Jimmy W. Mays, European Polymer Journal, 48, 632 – 636 (2012).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 69 of 167 PageID #: 116985




  312.   “Asymmetrical Self-assembly From Fluorinated and Sulfonated Block Copolymers in
         Aqueous Media”, X. Wang, K. Hong, D. Baskaran, M. Goswami, B. S. Sumpter, J. W.
         Mays, Soft Matter, 7, 7960 - 7964 (2011).

  313.   “Modular Peripheral Functionalization of Thiophene Dendrons and Dendrimers”, S.
         Deng, S. Sriwichai, P. Taranekar, G. Krueger, J. W. Mays, and R. C. Advincula, Chem.
         Commun., 47, 8805 - 8807 (2011).

  314.   “Assembly and Characterization of Well Defined High Molecular Weight Poly(p-
         phenylene) Polymer Brushes”, J. Alonzo, J. Chen, J. Messman, X. Yu, K. Hong, S.
         Deng, O. Swader, M. Dadmun, J. F. Ankner, P. Britt, J. W. Mays, M. Malagoli, B. G.
         Sumpter, J.-L. Bredas, and S. M. Kilbey II, Chemistry of Materials, 23, 4367 – 4374
         (2011).

  315.   “Novel Amphiphilic Block Copolymers Derived from the Selective Fluorination and
         Sulfonation of Poly(Styrene – block – 1,3-Cyclohexadiene)”, Tianzi Huang, Kunlun
         Hong, Jamie M. Messman, and Jimmy W. Mays, J. Polym. Sci. Part A: Polym. Chem.,
         50, 338 - 345 (2012).

  316.   ”Combined Synthesis, TGIC Characterization, and Rheological Measurement and
         Prediction of Symmetric H Polybutadienes and Their Blends with Linear and Star-
         Shaped Polybutadienes”, X. Chen, M. S. Rahman, H. Lee, J. Mays, T. Chang, and R.
         Larson, Macromolecules, 44, 7799 – 7809 (2011).

  317.   “Polypeptide Grafted Hyaluronan: A Self-assembling Comb-Branched Polymer
         Constructed from Biological Components”, M. Kandadai, R. Anumolu, X. Wang, D.
         Baskaran, L. F. Pease III, D. Bedrov, G. D. Smith, J. W. Mays, and J. J. Magda, Eur.
         Polym. J., 47, 2022 - 2027 (2011).

  318.   “Thermally Switchable Thin Films of an ABC Triblock Copolymer of Poly(n-butyl
         methacrylate)-poly(methyl methacrylate)-poly(2-fluoroethyl methacrylate)”, S. J. Zhang,
         Z. Liu, D. G. Bucknall, L. H. He, K. L. Hong, J. W. Mays, and M. G. Allen, Applied
         Surface Science, 257, 9673 – 9677 (2011).

  319.   "Thermal Stability of Fluorinated Polydienes Synthesized by Addition of
         Difluorocarbene", T. Huang, X. Wang, T. Malmgren, K. Hong, and J. W. Mays,
         Macromol. Chem. Phys., 213, 49 - 56 (2012).

  320.   “Ternary Behavior and Systematic Nanoscale Manipulation of Domain Structures in
         P3HT/PCBM/P3HT-b-PEO Films”, Jihua Chen, Xiang Yu, Kunlun Hong, Jamie M.
         Messman, Deanna L. Pickel, Kai Xiao, Mark Dadmun, Jimmy W. Mays, Adam J.
         Rondinone, Bobby G. Sumpter, and S. Michael Kilbey II, Journal of Materials
         Chemistry, 22, 13013 - 13022 (2012).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 70 of 167 PageID #: 116986




  321.   “Decoupling of Ionic Transport from Segmental Relaxation in Polymer Electrolytes”, Y.
         Wang, A. L. Agapov, F. Fan, K. Hong, X. Yu, J. Mays, and A. P. Sokolov, Phys. Rev.
         Lett., 108, 088303 (2012).

  322.   “Morphologies of Block Copolymers Composed of Charged and Neutral Blocks”, X.
         Wang, M. Goswami, R. Kumar, B. Sumpter, and J. Mays, invited review article, Soft
         Matter, 8, 3036 - 3052 (2012).

  323.   “Impact of Nanoparticle Size and Shape on Selective Surface Segregation in Polymer
         Nanocomposites”, M. Mutz, D. W. Holley, D. Baskaran, J. W. Mays, and M. D.
         Dadmun, Polymer, 53, 5087 - 5096 (2012).

  324.   “Multi-scale Models for Cross-linked Sulfonated Poly(1,3-Cyclohexadiene)”, Q. Wang,
         D. J. Keffer, S. Deng, and J. Mays, Polymer, 53, 1517 - 1528 (2012).

  325.   “Atomistic and Coarse-grained Molecular Dynamics Simulation of a Cross-linked
         Sulfonated Poly (1,3-cyclohexadiene)-based Proton Exchange Membrane”, Qifei Wang,
         Nethika S. Suraweera, David J. Keffer, Suxiang Deng, and Jimmy Mays,
         Macromolecules, 45, 6669 - 6685 (2012).

  326.   “Analytical Rheology of Asymmetric H-shaped Model Polybutadiene Melts”, Xue Chen,
         M. Shahinur Rahman, Hyojoon Lee, Jimmy Mays, Taihyun Chang, and Ronald Larson,
         Macromolecules, 45, 5744 - 5756 (2012).

  327.   “Well-defined PI-b-PAA/PS-b-PI-b-PAA Block Copolymers: Synthesis and Their Self-
         Assembled Hierarchical Structures in Aqueous Media“, X. Wang, J. Chen, K. Hong, and
         J. W. Mays, ACS Macro Letters, 1, 743 - 747 (2012).

  328.   “Model Branched Polymers: Synthesis and Characterization of Asymmetric H-shaped
         Polybutadienes”, M.S. Rahman, X. Chen, H. Lee, R. Larson, T. Chang, and J. W. Mays,
         ACS Macro Letters, 1, 537 - 540 (2012).

  329.   “Hydrodynamics of Polystyrene–Polyisoprene Miktoarm Star Copolymers in a Selective
         and a Non-Selective Solvent”, Juan Pablo Hinestrosa, David Uhrig, Deanna L. Pickel,
         Jimmy Mays, and S. Michael Kilbey II, Soft Matter, 8, 10061 - 10071 (2012).

  330.   “Structure and Diffusion in Cross-linked and Sulfonated Poly (1, 3-
         cyclohexadiene)/Polyethylene Glycol-based Proton Exchange Membranes”, Qifei Wang,
         David J. Keffer, Suxiang Deng, and Jimmy Mays, J. Phys. Chem. C, 117, 4901 - 4912
         (2013).

  331.   “Polystyrene Nanoparticles with Tunable Interface and Softness”, D. W. Holley, M.
         Ruppel, J. W. Mays, V. S. Volker, and D. Baskaran, Polymer, 55, 58 - 65 (2014).

  332.   “Effects of Solvents and Thermal Annealing on the Morphology Development of a
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 71 of 167 PageID #: 116987




         Novel Block Copolymer Ionomer; a Case of Study Sulfonated Polystyrene-b-Fluorinated
         Polyisoprene”, Tomonori Hosoda, Samuel Gido, Jimmy Mays, Tianzi Huang, Chong
         Rae Park, and Toshiro Yamada, Journal of Polymer Engineering, 33, 49 - 59 (2013).

  333.   “Morphologies of Poly(cyclohexadiene) Diblock Copolymers: Effect of Conformational
         Asymmetry”, Jimmy W. Mays, Rajeev Kumar, Scott W. Sides, Monojoy Goswami,
         Bobby G. Sumpter, Kunlun Hong, Xiaodong Wu, Thomas P. Russell, Samuel P. Gido,
         Apostolos Avgeropoulos, Thodoris Tsoukatos, Nikos Hadjichristidis, and Frederick L.
         Beyer, Polymer, 53, 5155 - 5162 (2012).

  334.   "Electric-Field Induced Selective Disordering in Lamellar Block Copolymers",
         M. Ruppel, C. Pester, H. Schoberth, K. Schmidt, V. Urban, J. W. Mays, A. Böker, ACS
         Nano, 7, 3854 - 3867 (2013).

  335.   “Morphology Diagrams for A2B Copolymer Melts: Real-Space Self-Consistent Field
         Theory”, R. Kumar, Y. Li, S. W. Sides, J. W. Mays, and B. G. Sumpter, The Journal of
         Physics: Conference Series, 402, 012042 (2012).

  336.   “Morphologies of ABC tri-block terpolymer melts containing poly(cyclohexadiene) :
         effects of conformational asymmetry”, Rajeev Kumar, Scott W. Sides, Monojoy
         Goswami, Bobby G. Sumpter, Kunlun Hong, Xiaodong Wu, Thomas P. Russell, Samuel
         P. Gido, Sofia Rangou, Konstantinos Misichronis, Apostolos Avgeropoulos, Thodoris
         Tsoukatos, Nikos Hadjichristidis, Frederick L. Beyer, and Jimmy W. Mays, Langmuir,
         29, 1995 - 2006 (2013).

  337.   “Synthesis, Characterization, and Theoretical Morphology Predictions of
         Poly(cyclohexadiene) Containing Triblock Copolymers”, K. Misichronis, S. Rangou, E.
         Ashcraft, R. Kumar, B. Sumpter, M. Dadmun, J. W. Mays, N. Zafeiropoulos, and A.
         Apostolos, Polymer, 54, 1480 – 1489 (2013).

  338.   “Effect of Macromolecular Architecture on the Morphology of Polystyrene-Polyisoprene
         Block Copolymers”, C. Dyer, P. Driva, S. W. Sides, B. G. Sumpter, J. W. Mays, J.
         Chen, R. Kumar, M. Goswami, and M. Dadmun, Macromolecules, 46, 2023 – 2031
         (2013).

  339.   “Micellization Behavior of Model Asymmetric Miktoarm Star Copolymers of the AA’B
         Type, where A is Polyisoprene, PI, and B is Polystyrene”, C. Tsiamantas, K. Psarros,
         J. W. Mays, and M. Pitsikalis, Polymer Journal, 45, 1216 – 1223 (2013).

  340.   “Disk-Cylinder and Disk-Sphere Nanoparticles via a Block Copolymer Blend Solution
         Construction”, Jiahua Zhu, Shiyi Zhang, Ke Zhang, Xiaojun Wang, Jimmy W. Mays,
         Karen L. Wooley, Darrin J. Pochan, Nature Communications, 4, article 2297 (2013).

  341.   “Structure and Proton Transport in Proton Exchange Membranes Based on Crosslinked
         Sulfonated Poly(1,3-cyclohexadiene) with Varying Local Acid Environment”, Q. Wang,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 72 of 167 PageID #: 116988




         D. J. Keffer, S. Deng, and J. W. Mays, Polymer, 54, 2299 – 2307 (2013).

  342.   “Grafting-Density Effects, Optoelectrical Properties and Nano-Patterning of Poly(para-
         Phenylene) Brushes”, Jihua Chen, Jose Alonzo, Xiang Yu, Kunlun Hong, Jamie M.
         Messman, Ilia Ivanov, Nickolay V.Lavrik, Moloy Banerjee, Rajendra Rathore,
         Zhenzhong Sun, Dawen Li, Jimmy W. Mays, and S. Michael Kilbey, J. Mater. Chem. A,
         1, 13426 - 13432 (2013).

  343.   “High Yield Synthesis of Mesoscopic Conductive and Dispersible Carbon
         Nanostructures via Ultrasonication of Commercial Precursors”, Vikram K. Srivastava,
         Ronald A. Quinlan, Alexander L. Agapov, Alexander Kisliuk, Gajanan S. Bhat, and
         Jimmy W. Mays, Ind. & Eng. Chem. Res., 53, 9781 – 9791 (2014).

  344.   “Building Triangular Nanoprisms from the Bottom-up: A Polyelectrolyte Micellar
         Approach”, W. Ding, J. Lin, K. Yao, J. W. Mays, M. Ramanathan, and K. Hong, J.
         Mater. Chem. B, 1, 4212 - 4216 (2013).

  345.   “Design of Superionic Polymers – New Insights from Walden Plot Analysis”, Yangyang
         Wang, Fei Fan, Alexander L. Agapov, Xiang Yu, Kunlun Hong, Jimmy Mays, and
         Alexei P. Sokolov, Solid State Ionics, 262, 782 – 784 (2014).

  346.   “Temperature-Induced Phase-Transitions of Methoxyoligo(oxyethylene) styrene-based
         Block Copolymers in Aqueous Solution”, Fengjun Hua, Weizhong Yuan, Phillip F. Britt,
         Jimmy W. Mays, Kunlun Hong, Soft Matter, 9, 8897 - 8903 (2013).

  347.   "Synthesis and Characterization of Ureidopyrimidone Telechelics by CuAAC “Click”
         Reaction: Effect of Tg and Polarity”, S. Bobade, Y. Wang, J. Mays, and D. Baskaran,
         Macromolecules, 47, 5040 - 5050 (2014).

  348.   "Kinetics of Preferential Adsorption of Amphiphilic Star Block Copolymers that Tether
         by their Corona Blocks at the Solid/Fluid Interface", J. Alonzo, J. P. Hinestroza, J. Mays,
                 and S. M. Kilbey III, Macromolecules, 47, 4048 – 4055 (2014).

  349.   “Examination of the Fundamental Relation between Ionic Transport and Segmental
         Relaxation in Polymer Electrolytes", Y. Wang, F. Fan, A. Agapov, T. Saito, J. Yang, X.
         Yu, K. Hong, J. W. Mays, and A. Sokolov, Polymer, 55, 4067 - 4076 (2014).

  350.   “Macroscopic Properties of Restacked, Redox-Liquid Exfoliated Graphite and Graphite
         Mimics Produced in Bulk Quantities", V. K. Srivastava, R. A. Quinlan, A. L. Agapov,
         J. R. Dunlap, K. M. Nelson, A. P. Sokolov, G. S. Bhat, J. W. Mays, Adv. Func. Mater.,
         24, 4969 – 4977 (2014).

  351.   “Gelation Mechanism and Gel Structure of Poly(L-lactic acid) Induced by Complex
         Crystallization with Solvents”, Y. Matsuda, A. Fukatsu, Y. Wang, K. Miyamoto, J. W.
         Mays, and S. Tasaka, Polymer, 55, 4369 - 4378 (2014).

  352.   “Convenient Synthesis and Morphology of Latex Particles Composed of Poly(methyl
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 73 of 167 PageID #: 116989




         methacrylate)-b-Poly(n-butyl acrylate) by 1,1-Diphenylethylene (DPE) Seeded Emulsion
         Polymerization”, W. Wang, M. Liu, J. Gu, Q. Wang, and J. W. Mays, J. Polym. Res., 21,
         502 - 509 (2014).

  353.   “Control of Self-Assembled Structure through Architecturally and Compositionally
         Complex Block Copolymer Surfactant Mixtures”, X. Wang, J. Davis, J. P. Hinestroza, J.
         W. Mays, and S. M. Kilbey, Macromolecules, 47, 7138 - 7150 (2014).

  354.   “Synthesis, Solution Behavior, and Thin Film Morphology of Poly(styrene-ran-4-
         hydroxystyrene)-graft-hyperbranched Polyglycidol”, A. Goodwin, S. Bobade, N.-G.
         Kang, D. Baskaran, K. Hong, and J. Mays, RSC Advances, 5, 5611 - 5616 (2015).

  355.   “Synthesis and Characterization of Comb Graft Copolymers Poly(isoprene-g-styrene) of
         High Molecular Weight by a Combination of Anionic Polymerization and Free Radical
         Emulsion Polymerization”, Wenwen Wang, Weiyu Wang, Xinyi Lu, Nam-Goo Kang,
         Jihua Chen, Qiuyu Zhang, and Jimmy Mays, Ind. Eng. Chem. Res., 54, 1292 - 1300
         (2015).

  356.   "Synthesis and Characterization of Comb and Centipede Multigraft Copolymers PnBA-
         g-PS with High Molecular Weight using Miniemulsion Polymerization", Wenwen
         Wang, Weiyu Wang, Xinyi Lu, Nam-Goo Kang, Jihua Chen, Qiuyu Zhang, and Jimmy
         Mays, Macromolecules, 47, 7284 - 7295 (2014).

  357.   “Atomic Force Microscopy of Thermally Renatured Xanthan with Low Molar Mass”, Y.
         Matsuda, F. Sugiura, J. W. Mays, and S. Tasaka, Polym. J., 47, 282 - 285 (2015).

  358.   "Comparing Linear and Cyclic Synthetic Homopolypeptides: Synthesis and Molecular
         Characterization", N. Politakos, G. Liontos, J. Messman, J. W. Mays, and A.
         Avgeropoulos, J. Polym. Sci. Part A, Polym. Chem., 53, 393 - 404 (2015).

  359.   "Dynamic Coupling between Electrode Interface and Donor/Acceptor Interface via
         Charge Dissociation in Organic Solar Cells at Device-Operating Condition", T. Wu, Y.-
         C. Hsiao, M. Li, N. Kang, J. W. Mays, B. Hu, J. Phys. Chem. C, 119, 2727 - 2732
         (2015).

  360.   "Failure Behavior after Stepwise Uniaxial Extension of Entangled Polymer Melts", Hao
         Sun, Panpan Lin, Gengxin Liu, Kwstas Ntetsikas, Konstantinos Misichronis, Namgoo
         Kang, Jianning Liu, Apostolos Avgeropoulos, Jimmy Mays, and Shi-Qing Wang, J.
         Rheology, 59, 751 - 767 (2015).

  361.   “High Temperature, Low Humidity Polymer Electrolyte Membranes with Enhanced
         Conductivities Based on Poly(1,3-cyclohexadiene) and Polyethylene Glycol”, Shawn
         Deng, Mohammad K. Hassan, Amol Nalawade, Kelly A. Perry, Karren L. More,
         Kenneth A. Mauritz, Marshall T. McDonnell, David J. Keffer, and Jimmy W. Mays,
         Polymer, 77, 208 - 217 (2015).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 74 of 167 PageID #: 116990




  362.   “Multigeometry nanoparticles: Hybrid vesicle/cylinder nanoparticles constructed with
         block copolymer solution assembly and kinetic control”, Yingchao Chen, Xiaojun
         Wang, Ke Zhang, Fuwu Zhang, Jiahua Zhu, Jimmy W. Mays, Karen L. Wooley, Darrin
         J. Pochan, Macromolecules, 48, 5621 - 5631 (2015).

  363.   “Hydrocarbon-based fuel cell membranes: Sulfonated crosslinked poly(1,3-
         cyclohexadiene) membranes for high temperature polymer electrolyte fuel cells”, S.
         Deng, M. K. Hassan, K. A. Mauritz, and J. W. Mays, Polymer, 73, 17 - 24 (2015).

  364.   “In Vivo Oxidative Degradation of Polypropylene Pelvic Mesh”, A. Imel, T. Malmgren,
         M. Dadmun, S. Gido, and J. Mays, Biomaterials, 73, 131 – 141 (2015).

  365.   “Impact of Chain Microstructure on Solution and Thin Film Self-Assembly of PCHD-
         Based Semi-flexible/Flexible Diblock Copolymers”, K. Bornani, X. Wang, J. L. Davis,
         X. Wang, W. Wang, J. P. Hinestrosa, J. W. Mays, and S. M. Kilbey II, Soft Matter, 11,
         6509 - 6519 (2015).

  366.   “Diblock Copolymers of Polystyrene-b-Poly(1,3-cyclohexadiene) Exhibiting Unique
         Three Phase System Self-Assembly”, K. Misichronis, J. Chen, K. J. Kahk, A. Imel, M.
         Dadmun, J. W. Mays, and A. Avegeropoulos, J. Polym. Sci. Part B, Polym. Phys, 54,
         1443 - 1449 (2016).

  367.   “Schlenk Techniques for Anionic Polymerization”, K. Ratkanthwar, J. Zhao, H. Zhang,
         N. Hadjichristidis, and J. Mays, pp, 3 – 18, in Anionic Polymerization: Principles,
         Practice, Strength, Consequences, and Applications, N. Hadjichristidis and H. Hirao,
         Eds., Springer, Berlin, 2015.

  368.   “Graft and Comblike Polymers”, A. Goodwin, N. Kang, and J. W. Mays, pp. 625 – 628,
         in Anionic Polymerization: Principles, Practice, Strength, Consequences, and
         Applications, N. Hadjichristidis and H. Hirao, Eds., Springer, Berlin, 2015.

  369.   “High Vacuum Techniques for Anionic Polymerization”, K. Ratkanthwar, N.
         Hadjichristidis, and J. Mays, pp. 19 – 59, in Anionic Polymerization: Principles,
         Practice, Strength, Consequences, and Applications, N. Hadjichristidis and H. Hirao,
         Eds., Springer, Berlin, 2015.

  370.   “Precise Synthesis of Thermoreversible Block Copolymers Containing Reactive Furfuryl
         Group via Living Anionic Polymerization: Countercation Effect on Block
         Copolymerization Behaviors”, Beom-Goo Kang, Nabendu B. Pramanik, Nikhil K.
         Singha, Jimmy Mays, and Jae-Suk Lee, Polymer Chemistry, 6, 6732 - 6738 (2015).

  371.   “Anionic Polymerization”, K. Hong, W. Wang, and J. W. Mays, In: Saleem Hashmi
         (editor-in-chief), Reference Module in Materials Science and Materials Engineering.
         Oxford: Elsevier; 2016. pp. 1-10.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 75 of 167 PageID #: 116991




  372.   “Effect of Cross-Link Density on Carbon Dioxide Separation in PDMS Norbornene
         Membranes”, Tao Hong, Zhenbin Niu, Xunxiang Hu, Kevin Gmernicki, Shiwang
         Cheng, Fei Fan, J. Casey Johnson, Eunice Hong, Shannon Mahurin, De-en Jiang, Brian
         Long, Jimmy Mays, Alexei Sokolov, and Tomonori Saito, ChemSusChem, 8, 3595 -
         3606 (2015); journal front cover.

  373.   "Polystyrene Glasses under Compression: Ductile and Brittle Behavior", J. Liu, P. Lin,
         S. Cheng, W. Wang, J. W. Mays, and S. Wang, ACS Macro Letters, 4, 1072 - 1076
         (2015).

  374.   "Magneto-Optical Effects in Single Crystal of Organic/Inorganic Perovskites with
         Optically Tunable Characteristics through Spin-Orbit Coupling", T. Wu, N.-G. Kang, J.
         Mays, and B. Hu, Nature Commun., submitted (2016).

  375.   “Unexpected Molecular Weight Effect in Polymer Nanocomposites”, Shiwang Cheng,
         Adam P. Holt, Huiqun Wang, Fei Fan, Vera Bocharova, Martin Halie, Thusitha
         Etampawala, Benjamin Tyler White, Tomonori Saito, Nam-Goo Kang, Mark D.
         Dadmun, Jimmy W. Mays, and Alexei P. Sokolov, Phys. Rev. Lett., 116, 038302
         (2016), chosen as PRL Editors’ Highlight Paper.

  376.   "All-Acrylic Multigraft Copolymers: Effect of Side Chain Molecular Weight and
         Volume Fraction on Mechanical Behavior", A. Goodwin, W. Wang, N.-G. Kang, Y.
         Wang, K. Hong, and J. W. Mays, Ind. Eng. Chem. Res., 54, 9566 - 9576 (2015).

  377.   “Fluorinated Bottlebrush Polymers Based on Poly(trifluoroethyl methacrylate):
         Synthesis and Characterization”, Yuewen Xu, Weiyu Wang, Yangyang Wang, Jiahua
         Zhu, David Uhrig, Xinyi Lu, Jong K. Keum, Jimmy W. Mays and Kunlun Hong,
         Polymer Chemistry, 7, 680 – 688 (2016).

  378.   “The Role of Nanoparticle Rigidity on the Diffusion of Linear Polystyrene in a Polymer
         Nanocomposite”, Brad Miller, Adam E. Imel, Wade Holley, Durairaj Baskaran, J. W.
         Mays, and Mark D. Dadmun, Macromolecules, 48, 8369 - 8375 (2015).

  379.   “Solution Properties of Architecturally Complex Multiarm Star Diblock Copolymers in a
         Non-selective and Selective Solvent for the Inner Block”, J. L. Davis, X. Wang, K.
         Bornani, J. P. Hinestrosa, J. W. Mays, and S. M. Kilbey, II, Macromolecules, 49, 2288 –
         2297 (2016).

  380.   “Failure of Tube Models, and Success of a Slip-Link Model, to Predict the Linear
         Viscoelasticity of Star/Linear Blends”, Priyanka S. Desai, Beom-Goo Kang, Maria
         Katzarova, Ryan Hall, Qifan Huang, Sanghoon Lee, Taihyun Chang, David C. Venerus,
         Jimmy Mays, Jay D. Schieber, and Ronald G. Larson, Macromolecules, 49, 4964 - 4977
         (2016).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 76 of 167 PageID #: 116992




  381.   “Polymerization in Ionic Liquids”, H. Zhang, P. K. Behera, N. K. Singha, K. Hong, and
         J. W. Mays, in Encyclopedia of Polymer Science and Technology, John Wiley & Sons,
         2015.

  382.   “High Temperature Thermoplastic Elastomers Synthesized by Living Anionic
         Polymerization in Hydrocarbon Solvent at Room Temperature”, Weiyu Wang, Ralf
         Schlegel, Benjamin T. White, Katherine Williams, Dimitry Voyloy, Carlos A. Steren,
         Andrew Goodwin, E. Bryan Coughlin, Samuel Gido, Mario Beiner, Kunlun Hong, Nam-
         Goo Kang, and Jimmy Mays, Macromolecules, 49, 2646 - 2655 (2016).

  383.   "Effect of Molecular Weight on the Ion Transport Mechanism in Polymerized Ionic
         Liquids", Fan, Fei; Wang, Weiyu; Holt, Adam; Feng, Hongbo; Uhrig, David; Lu, Xinyi;
         Hong, Tao; Kang, Nam-Goo; Wang, Yangyang; Mays, Jimmy W.; Sokolov, Alexei,
         Macromolecules, 49, 4557 - 4570 (2016).

  384.   "Anionic Polymerization of Oxadiazole-Containing 2-Vinylpyridine by Precisely Tuning
         Nucleophilicity and the Polyelectrolyte Characteristics of the Resulting Polymers",
         Goodwin, Andrew; Nelson, Kimberly; Wang, Weiyu; Yu, Yong-Guen; Lee, Jae-Suk;
         Mahurin, Shannon; Dai, Sheng; Mays, Jimmy W.; Kang, Nam-Goo, Macromolecules,
         49, 6213 - 6225 (2016).

  385.   "Effect of Solvent/Polymer Infiltration and Irradiation on Microstructure and Tensile
         Properties of Carbon Nanotube Yarns", Nitilaksha Hiremath; Xinyi Lu; Maria Cecilia
         Evora; Amit Naskar; Jimmy Mays; Gajanan Bhat, J. Mater. Sci., 51, 10215 - 10228
         (2016).

  386.   “Recent Developments in Carbon Fibers and Carbon Nanotube-Based Fibers - A
         Review”, Nitilaksha Hiremath, Jimmy Mays, and Gajanan Bhat, Polymer Reviews, 57,
         339 – 368 (2017).

  387.   “Impact of Tuning CO2-philicity in Polydimethylsiloxane-Based Mambranes for Carbon
         Doixide Separation”, Tao Hong, Sabornie Chatterjee, Shannon Mahurin, Fei Fan, Ziqi
         Tian, De-en Jiang, Brian Long, Jimmy Mays, Alexei P. Sokolov, Tomonori Saito, J.
         Membr. Sci., 530, 213 - 219 (2017).

  388.   “Tailor-made Thermo-reversible Functional Polymer via RAFT Polymerization in an
         Ionic Liquid: A Green and Remarkably Fast Polymerization Process”, Nikhil K. Singha,
         Nabendu B. Pramanik, Prasanta K. Behera, Arindam Chakrabarty, Jimmy W. Mays,
         Green Chemistry, 18, 6115 - 6122 (2016).

  389.   “Poly(adamantyl acrylate): Living Anionic Polymerization, Block Copolymerization,
         and Thermal Properties", N. Kang, W. Lu, C. Huang, K. Hong, and J. W. Mays,
         Macromolecules, 49, 9406 - 9414 (2016).

  390.   "2-Isopropenyl-2-Oxazoline: Well-defined Homopolymers and Block Copolymers via
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 77 of 167 PageID #: 116993




         Living Anionic Polymerization", H. Feng, M. Changez, K. Hong, J. W. Mays, and N.
         Kang, Macromolecules, 50, 54 - 62 (2017).

  391.   “Interfacial Properties of Polymer Nanocomposites: Role of Chain Rigidity and Dynamic
         Heterogeneity Length Scale”, Shiwang Cheng, Bobby Carroll, Wei Lu, Fei Fan, Jan-
         Michael Carrillo, Halie Martin, Adam P. Holt, Vera Bocharova, Jimmy W. Mays, Bobby
         G. Sumpter, Mark Dadmun, and Alexei P. Sokolov, Macromolecules, 50, 2397 - 2406
         (2017).

  392.   “Gas Separation Mechanism of CO2-Selective Amidoxime- Poly (1-trimethylsilyl-1-
         propyne) Membranes”, Hongbo Feng, Tao Hong, Shannon M. Mahurin, Konstantinos D.
         Vogiatzis, Kevin Gmernicki, Brian Long, Jimmy W. Mays, Alexei P. Sokolov, Nam-
         Goo Kang, and Tomonori Saito, Polymer Chemistry, 8, 3341 - 3350 (2017).

  393.   "Improving Mechanical Properties of Carbon Nanotube Fibers through Simultaneous
         Solid-State Cycloaddition and Crosslinking", N.-G. Kang, X. Lu, N. Hiremath, K. Hong,
         M. Evora, V. Ransom, A. Naskar, G. Bhat, and J. Mays, Nanotechnology, 28, 145603
         (2017).

  394.   "The Tracer Diffusion Coefficient of Soft Nanoparticles in a Linear Polymer Matrix", A.
         Imel, S. Rostom, D. W. Holley, D. Baskaran, J. Mays, and M. Dadmun, RSC Advances,
         7, 15574 - 15581 (2017).

  395.   "Effect of Electron Beam and Gamma Rays on Carbon Nanotube Yarn Structure”, Maria
         Cecilia Evora, Nitilaksha Hiremath, Xinyi Lu, Nam-Goo Kang, L. G. A. Silva, Gajanan
         Bhat, and Jimmy Mays, Mater. Res., in press (2017).

  396.   “Polyacrylonitrile Nanocomposite Fibers from Acrylonitrile-Grafted Carbon
         Nanofibers”, Nitilaksha Hiremath, Maria Cecilia Evora, Amit K Naskar, Jimmy Mays,
         and Gajanan Bhat, Composites Part B, 130, 64 - 69 (2017).

  397.   “Investigations on the Phase Diagram and Interaction Parameter of Poly(styrene-b-1,3-
         cyclohexadiene) Copolymers”, K. Misichronis, J. Chen, A. Imel, R. Kumar, J.
         Thostenson, K. Hong, M. Dadmun, B. G. Sumpter, J. G. Kennemur, N. Hadjichristidis,
         J. W. Mays, and A. Avgeropoulos, Macromolecules, 50, 2354 - 2363 (2017).

  398.   “Designing Superhydrophobic Surface Based on Fluoropolymer-Silica Nanocomposite
         via RAFT mediated Polymerization-Induced Self-Assembly”, A. Chakrabarty, S
         Ponnupandian, N-G. Kang, J. W. Mays, and N. K. Singha, Journal of Polymer Science:
         Part A Polymer Chemistry, journal front cover, 56, 266 - 275 (2018).

  399.   “Revealing the Charge Transport Mechanism in Polymerized Ionic Liquids: Insight from
         High Pressure Conductivity Studies”, Z. Wojnarowska, H. Feng, M. Diaz, A. Ortiz, I.
         Ortiz , J. Knapik-Kowalczuk, M. Vilas, P. Verdía, E. Tojo, V. Bocharova, T. Saito, E.
         Stacy, H. Feng N. Kang, J. Mays, A. P. Sokolov, V. Bochara, and M. Paluch, Chem.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 78 of 167 PageID #: 116994




         Materials, 29, 8082 - 8092 (2017).

  400.   “Thermoplastic Elastomers based on Block, Graft and Star Copolymers”, Weiyu Wang,
         Wei Lu, Nam-Goo Kang, Jimmy Mays, and Kunlun Hong, Elastomers, Intech
         Publishers, book edited by Nevin Cankaya, ISBN 978-XXX-XX-XXXX-6, 2017. Available
         online at http://www.intechopen.com/articles/show/title/thermoplastic-elastomers-based-
         on-block-graft-and-star-copolymers

  401.   “Solution Properties, Unperturbed Dimensions and Chain Flexibility of Poly(1-
         Adamantyl Acrylate)", W. Lu, M. Osa, K. Hong, and J. W. Mays, J. Polym. Sci. Part B:
         Polym. Phys., 55, 1526 - 1531 (2017).

  402.   Book: “Functional Polymers by Reversible Deactivation Radical Polymerisation:
         Synthesis and Applications”, Edited by Nikhil Singha and Jimmy W. Mays, Smithers
         Rapra Publishers, ISBN 978-1-91024-255-1, June 30, 2017.

  403.   "Highly-permeable Poly(ethylene oxide)-co-Poly(dimethylsiloxane) Membranes for
         Carbon Dioxide Separation", Hong, Tao; Lai, Sophia; Mahurin, Shannon; Voylov,
         Dmitry; Meyer III, Harry; Jacobs, Christopher; Carrillo, Jan-Michael; Kisliuk,
         Alexander; Ivanov, Ilia; Jiang, De-en; Long, Brian K.; Mays, Jimmy; Sokolov, Alexei;
         Saito, Tomonori, Advanced Sustainable Systems, accepted (2018).

  404.   “Effect of chain rigidity on the decoupling of ion motion from segmental relaxation in
         polymerized ionic liquids: ambient and elevated pressure studies”, Z. Wojnarowska, H.
         Feng, Y. Fu, S. Cheng, B. Carroll, R. Kumar, V. N. Novikov, A. Kisliuk, T. Saito, N.-G.
         Kang, J. W. Mays, A. P. Sokolov, and V. Bocharova, Macromolecules, 50, 6710 (2017).

  405.   “All-Acrylic Multigraft Copolymer Superelastomers: Facile Synthesis and Exceptional
         Mechanical Behavior”, Wei Lu, Andrew Goodwin, Yangyang Wang, Panchao Yin,
         Weiyu Wang, Jiahua Zhu, Ting Wu, Xinyi Lu, Bin Hu, Kunlun Hong, Nam-Goo Kang,
         and Jimmy Mays, Polymer Chemistry, 9, 160 - 168 (2018).

  406.   “Design, Synthesis, and Characterization of Lightly Sulfonated Multigraft Acrylate-
         based Copolymer Superelastomers”, Konstantinos Misichronis, Weiyu Wang, Shiwang
         Cheng, Yangyang Wang, Jimmy W. Mays, and Tomonori Saito, RSC Advances, 8, 5090
         - 5098 (2018).

  407.   “Emergence of Retractive Stress in Melt Stretched Polymer Glasses", Z. Zhao, X. Li, J
         Liu, Y. Zheng, W. Wang, J. Mays, M. Tsige, and S.-Q. Wang, ACS Macro Letters,
         submitted (2017).

  408.   “Design and Synthesis of Multigraft Copolymer Thermoplastic Elastomers:
         Superelastomers”, Huiqun Wang, Wei Lu, Weiyu Wang, Priyank Narayandas Shah,
         Kostas Misichronis, Nam-Goo Kang, and Jimmy W. Mays, Macromol. Chem. Phys.,
         219, 1700254 (2018).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 79 of 167 PageID #: 116995




  409.   “Single Step Process to Improve Carbon Nanotube Yarns Mechanical Properties”, Maria
         C. Evora, Xinyi Lu, Nitilaksha Hiremath, Nam-Goo Kang, Kunlun Hong, Roberto Uribe,
         Gajanan Bhat, and Jimmy Mays, Beilstein Journal of Nanotechnology, 9, 545 - 554
         (2018).

  410.   “Synthesis of Poly(styrene-b-4-(tert-butyldimethylsiloxy)styrene) Block Copolymers and
         Characterization of Their Self-assembled Patterns”, Yoon Hyung Hur, Seungwon Song,
         Jimmy Mays, YongJoo Kim, Beom-Goo Kang, and Yeon Sik Jung, Molecular Systems
         Design and Engineering, 2, 589 – 596 (2017).

  411.   "Metal/Ion Interactions Induced Pi-N Junction in Methylammonium Lead Triiodide
         Perovskite Single Crystals", T. Wu, R. Mukherjee, O. S. Ovchinnikova, L. Collins, M.
         Ahmadi, W. Lu, N.-G. Kang, J. W. Mays, S. Jesse, D. Mandrus, and B. Hu, J. Amer.
         Chem. Soc., 48, 17285 – 17288 (2017).

  412.   "The Influence of Chain Rigidity and Dielectric Constant on the Glass Transition
         Temperature in Polymerized Ionic Liquids", V. Bocharova, Z. Wojnarowska, P.-F. Cao,
         Y. Fu, R. Kumar, V. Novikov, S. Zhao, A. Kisliuk, T. Saito, J. Mays, B. Sumpter, and
         A. Sokolov, J. Phys. Chem. B., 121, 11511 – 11519 (2017).

  413.   “All Acrylic-Based Thermoplastic Elastomers with High Upper Service Temperature
         and Superior Mechanical Properties”, Wei Lu, Yangyang Wang, Weiyu Wang, Shiwang
         Cheng, Jiahua Zhu, Yuewen Xu, Kunlun Hong, Nam-Goo Kang, and Jimmy Mays,
         Polymer Chemistry, journal front cover, 8, 5741 – 5748 (2017).

  414.   “Polymerization in Ionic Liquids”, N. Singha, K. Hong, and J. Mays, in Polymerized
         Ionic Liquids, Ali Eftekhari, Ed., Royal Society of Chemistry Press, 2018.

  415.   “Block Copolymers: Synthesis, Self-Assembly, and Applications”, H. Feng, X. Lu, W.
         Wang, N.-G. Kang, and J. W. Mays, Polymers, 9, 494 - 524 (2017).

  416.   “Morphological Behavior of A2B Block Copolymers in Thin Films”, Hyeyoung Kim,
         Beom-Goo Kang, Jaewon Choi, Zhiwei Sun, Duk Man Yu, Jimmy Mays, and Thomas P.
         Russell, Macromolecules, 51, 1181 - 1188 (2018).

  417.   “Super-Stretchable Polymeric Elastomers with Healable Property and Functionality”,
         Peng-Fei Cao, Bingrui Li, Tao Hong, Jacob Townsend, Zhe Qiang, Kunyue Xing,
         Konstantinos D. Vogiatzis, Yangyang Wang, Jimmy W. Mays, Alexei P. Sokolov, and
         Tomonori Saito, Adv. Functional Mater., accepted (2018).

  418.   "Impact of Molecular Architecture on Dynamics of Miktoarm Star Block Copolymers”,
         T. Kinsey, E. Mapesa, W. Wang, K. Hong, J. Mays, and J. Sangoro, ACS Macro Letters,
         submitted (2018).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 80 of 167 PageID #: 116996




  419.   “Effect of Solvent Quality and Monomer Water Solubility on Soft Nanoparticle
         Morphology”, Halie J. Martin, B. Tyler White, Huiqun Wang, Jimmy Mays, Tomonori
         Saito, and Mark D. Dadmun, in Gels and Other Soft Amorphous Solids, ACS
         Symposium Series, accepted (2018).



  PATENTS
    1. “Polymer Formation in Room Temperature Ionic Liquids”, J. W. Mays, L. Bu, R. D.
       Rogers, K. Hong, and H. Zhang, U. S. Patent No. 6,924,341, issued August 2, 2005.

     2. “Bone Cement and a System for Mixing and Delivery Thereof”, A. D. Puckett, J.
        Lemons, L. Bu, and J. W. Mays, U. S. Patent No. 7,259,210, issued August 21, 2007.

     3. “Copolymers of Fluorinated Polydienes and Sulfonated Polystyrene”, U. S. Patent No.
        7,619,036, S. P. Gido, J. W. Mays, T. Huang, and K. Hong, issued November 17, 2009.

     4. “Diaphonic Acoustic Transduction Coupler and Ear Bud”, S. Ambrose, S. Gido, J.
        Mays, R. Weidisch, and R. Schulein, U.S. Patent 8,340,310, issued December 25, 2012.

     5. “Diaphonic Acoustic Transduction Coupler and Ear Bud”, S. Ambrose, S. Gido, J.
        Mays, R. Weidisch, and R. Schulein, International Patent WO 2009/015210 A2, issued
        Jan. 29, 2009.

     6. “Materials Comprising Polydienes and Hydrophilic Polymers and Related Methods”, J.
        W. Mays, S. Deng, K. A. Mauritz, M. K. Hassan, and S. Gido, U. S. Patent No.
        8,061,533, issued November 22, 2011.

     7. “Diaphonic Acoustic Transduction Coupler and Ear Bud”, S. Ambrose, S. Gido, R.
        Weidisch, R. B. Schulein, and J. W. Mays, Canadian Patent Application 2,694,286,
        January 29, 2009.

     8. “Hydrophobically-Modified Hyaluronan and Methods of Making and Using Thereof”, J.
        J. Magda, G. D. Smith D. Bedrov, and J. W. Mays, US 20130143821 A1, June 6, 2013.

     9. “Random Multigraft Copolymers as Superelastomers”, J. Mays, S. Gido, and R.
        Weidisch, U.S. Patent 9,708,434, issued on July 18, 2017.

     10. “Random Multigraft Copolymers as Superelastomers”, J. Mays, S. Gido, and R.
         Weidisch, European Patent EP20110830015, issued on December 16, 2015.

     11. “Random Multigraft Copolymers as Superelastomers”, J. Mays, S. Gido, and R.
         Weidisch, patent application pending in Canada (CA 2813249), 2017.

     12. “Random Multigraft Copolymers as Superelastomers”, J. Mays, S. Gido, and R.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 81 of 167 PageID #: 116997




           Weidisch, patent application pending in Singapore (201302146-4), 2017.

        13. “Energy Absorbing Nanocomposite Materials and Methods Thereof”, G. Bhat, J. Fogle,
            J. Mays, and V. Srivastava, U. S. Patent application publication, US 2016/0200882 A1,
            July 14, 2016.

        14. “Multigraft Copolymer Superelastomers by Emulsion Polymerization”, W. Wang, N.
            Kang, C. Zhang, and J. W. Mays, PCT/US2015/036727, filed June 19, 2015.

        15. “High Permeability CO2 Separation Membrane with CO2-philic Groups”, DOE S-
            138,125, T. Saito, A. P. Sokolov, S. M. Mahurin, J. W. Mays, T. Hong, and B. K. Long,
            patent being filed through UT-Battelle, July 2015.

        16. “High Permeability Passive Gas Separation Membrane and Methods Thereof”, DOE S-
            138,124, T. Saito, A. P. Sokolov, S. M. Mahurin, J. W. Mays, D. Jiang, T. Hong, S.
            Chatterjee, and B. K. Long, patent being filed through UT-Battelle, July 2015.

        17. “Multigraft Copolymer Superelastomers by Emulsion Polymerization”, J. Mays, N.-G.
            Kang, W. Wang, and Q. Zhang, U.S. Patent Application 15/320,530, filed July 2015.

        18. “Multigraft Copolymer Superelastomers by Emulsion Polymerization”, J. Mays, N.-G.
            Kang, W. Wang, and Q. Zhang, patent applications filed in China, Korea, Germany,
            Singapore, Canada, Mexico, and Japan, 2015.

        19. “Low Cost Synthesis of Double-Tailed Macromonomers”, J. Mays, W. Wang, and N.-G.
            Kang, US Provisional Patent Application 62/290,299, filed 2016.

        20. “Crosslinked Polymeric Membranes for Carbon Dioxide Separation, J. Mays et al., US
            Patent Application No. 14/826,338, filed August 14, 2015, issued as U.S. Patent
            9,873,094.

        21. “All-Acrylic Thermoplastic Elastomers with Exceptional Elongation at Break and
            Elastic Recovery”, Jimmy Mays, Wei Lu, Nam-Goo Kang, provisional patent application
            62/489,776, filed April 25, 2017; full application filed April 25, 2018.


  PRESENTATIONS AND NON-REFEREED PUBLICATIONS:

   1.     "Chain Dimensions and Rheological Studies of Model Polyolefins and Polydienes," J. W.
           Mays, P. Hattam, and L. J. Fetters, presented at the Chicago National ACS Meeting,
           September 1985. See also Polymer Preprints, 26(2), 24 (1985).

   2.      "Synthesis of Polyolefins with Controlled Branching by Anionic Polymerization," J. W.
           Mays, invited presentation at Himont Research Center (Wilmington, Delaware) March
           1986.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 82 of 167 PageID #: 116998




   3.   "Influence of Excluded Volume on Polymer-Polymer Miscibility," A. G. Bringuier, J.
        W. Gilmer and J. W. Mays, presented at the New York Meeting of the American
        Physical Society, March 1987. See also Bull. Am. Phys. Soc., 32, 666 (1987).

   4.   "Synthesis and Evaluation of Atactic Polypropylene Standards for High Temperature
        Size Exclusion Chromatography," J. W. Mays, S. S. Huang, M. J. Washall, and H. G.
        Barth, presented at International GPC Symposium '87, Chicago, May 1987.

   5.   "Solution Properties and Chain Stiffness of Cyanoethylhydroxypropyl Cellulose," J. W.
        Mays, presented at the New Orleans National ACS Meeting, September 1987. See also
        Polymer Preprints, 28(2), 413 (1987).

   6.   "The Influence of Excluded Volume on Polymer-Polymer Miscibility," A. G. Bringuier,
        J. W. Gilmer, and J. W. Mays, presented at the New Orleans National ACS Meeting,
        September 1987. See also Polymer Preprints, 28(2), 118 (1987).

   7.   "Properties of Poly(a-methylstyrene) in Toluene: A Comparison of Experimental Results
        with Predictions of Renormalization Group Theory," J. S. Lindner, W. W. Wilson, and J.
        W. Mays, presented at the First International Symposium on Polymer Analysis and
        Characterization (ISPAC) Toronto, June 1988.

   8.   "Partial Draining in Polymer Solutions," J. S. Lindner, W. W. Wilson, and J. W. Mays,
        presented at ISPAC Meeting, Toronto, June 1988.

   9.   "Solution Properties and Chain Stiffness of Cyanoethylhydroxypropylcellulose," J. W.
        Mays, invited presentation at the Symposium on Cellulose Derivatives: New
        Preparations, Properties and Processes, The Third Chemical Congress of North America,
        Toronto, June 1988.

  10.   "Correlations Between Lyotropic Liquid Crystal Formation and Chain Stiffness of
        Cellulosics," J. W. Mays, presented at Mississippi State University, October 12, 1988.

  11.   "Synthesis and Properties of Model Polyolefins," J.W. Mays, presented at Goodyear Tire
        and Rubber Co., Research Division, Akron, Ohio, November 4, 1988.

  12.   "Characteristic Ratios of Model Polydienes and Polyolefins," J. W. Mays, presented at
        Enichem Americas, Research Center, Monmouth Junction, New Jersey, December 7,
        1988.

  13.   "Dilute Solution Properties of Poly(a-methylstyrene) in Cyclohexane," J. W. Mays, N.
        Hadjichristidis, W. W. Wilson, and J. S. Lindner, poster presentation at Second
        International Symposium on Polymer Analysis and Characterization, April 7-9, 1989,
        Austin, Texas.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 83 of 167 PageID #: 116999




  14.   "Chain Dimension and Rheological Studies of Model Polydienes and Polyolefins," J. W.
        Mays, presented at DuPont Experimental Station, Wilmington, Delaware, July 25, 1989.

  15.   "Chain Dimension and Rheological Studies of Model Polydienes and Polyolefins," J. W.
        Mays, presented at Virginia Polytechnic Institute and State University, Blacksburg,
        Virginia, November 15, 1989.

  16.   "Chain Dimension and Rheological Studies of Model Polydienes and Polyolefins," J. W.
        Mays, presented at University of Southern Mississippi, Hattiesburg, Mississippi, March
        5, 1990.

  17.   "Miscibility Behavior of Homopolymer with Block Copolymer," H. S. Lee, S. S. Patel,
        X. Quan, and J. W. Mays, presented at the Anaheim meeting of the American Physical
        Society, March 1990. See also Bull. Am. Phys. Soc., 35, 746 (1990).

  18.   "Effects of Chain Flexibility on Entanglement Concentrations in Polymer Melts," J. W.
        Mays, presented at University of Massachusetts, Amherst, Massachusetts, March 23,
        1990.

  19.   "Chain Dimension Studies on Some Model Polymers," J. W. Mays, presented at
        University of Connecticut, Storrs, Connecticut, May 4, 1990.

  20.   "Miscibility Behavior of Homopolymer with Block Copolymers," H. S. Lee, S. S. Patel,
        T. J. Matsuoka, X. Quan, and J. Mays, presented at the 33rd IUPAC International
        Symposium on Macromolecules, Montreal, Canada, July 9, 1990.

  21.   "Poly(alkylene phosphates): Synthesis and NMR Studies," G. M. Gray, L.-H. Ho, and J.
        W. Mays, presented at the 33rd IUPAC International Symposium on Macromolecules,
        Montreal, Canada, July 11, 1990.

  22.   "The Second Normal Stress Difference for a Concentrated Solution of Star-Polymers
        with Very Long Branches," J. J. Magda, J. Mays, C. S. Lee, and K. L. DeVries, 62nd
        Annual Meeting of the Society of Rhoelogy, Santa Fe, New Mexico, October 22-24,
        1990.

  23.   "Morphological Characterization of Asymmetric Triblock Copolymers," X.Quan, H. S.
        Lee, S. S. Patel, J. W. Mays, and S. D. Smith, presented at the Cincinnati Meeting of the
        American Physical Society, March, 1991. See also: Bull. Am. Phys. Soc., 36(3), 434
        (1991).

  24.   "Hydrodynamic and Thermodynamic Properties of Poly(a-methylstyrene) in Dilute n-
        Butyl Chloride Solution," J. W. Mays, S. Nan, and M. E. Lewis, pesented at the National
        ACS Meeting, Atlanta, April, 1991. See also: Polymer Preprints, 32(1), 74 (1991).

  25.   "Synthesis and Unperturbed Dimensions of Poly(diphenylmethylmethacrylate)," J. W.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 84 of 167 PageID #: 117000




        Mays, N. Hadjichristidis, and J. S. Lindner, presented at the National ACS Meeting,
        Atlanta, April 1991. See also: Polymer Preprints, 32(1), 148 (1991).

  26.   "Transport Propeties of Polyisobutylene in Dilute Solution," L. J. Fetters, N.
        Hadjichristidis, J. S. Lindner, J. W. Mays, and W. W. Wilson, presented at the National
        ACS Meeting, Atlanta, April 1991. See also: Polymer Preprints, 32(1), 640 (1991).

  27.   "Dilute Solution Properties of Poly(a-methylstyrene) in Cyclohexane," J. W. Mays, N.
        Hadjichristidis, W. W. Wilson, and N. Hadjichristidis, W. W. Wilson, and J. S. Lindner,
        presented at the National ACS Meeting, Atlanta, April 1991. See also: Polymer
        Preprints, 32(1), 642 (1991).

  28.   "Dilute Solution Properties of Branched Macromolecules," J. W. Mays, invited
        presentation at the 4th International Symposium on Polymer Analysis and
        Characterization, Baltimore, May 1991.

  29.   "Model Branched Polymers and Copolymers by Anionic Polymerization: Relevance to
        Physical Polymer Science," N. Hadjichristidis and J. W. Mays, invited presentation at
        the 2nd Mediterranean School on Science and Technology of Advanced Polymer-Based
        Materials, Capri, Italy, May 1991.

  30.   "Manipulating Solid-Surface Properties with Polymeric Agents," H. Watanabe, S. S.
        Patel, J. F. Argillier, E. E. Parsonage, J. W. Mays, N. Dan-Brandon, and M. Tirrell, Mat.
        Res. Soc. Meeting, Boston, Massachusetts, November 1991.

  31.   "Chain Dimension Studies on Some Model Polymers," J. W. Mays, presented at
        Lawrence Livermore National Laboratory, Livermore, California, January 13, 1992.

  32.   "Synthesis and Characterization of Model Branched Polymers," J.W. Mays, presented at
        DuPont Experimental Station, Wilmington, Delaware, January 20, 1992.

  33.   "Chain Dimension Studies on Some Model Polymers," J. W. Mays, presented to the
        Department of Chemistry, Auburn University, April 2, 1992.

  34.   "Polymer Research at UAB," J. W. Mays, presented to the Department of Chemistry,
        University of Montevallo, Montevallo, AL, April 8, 1992.

  35.   "Poly(alkylene phosphates): Synthesis and Applications," Prakash Bharara, J. B. Beal, G.
        M. Gray, J. W. Mays, and K. E. Branham, presented at the Sixty-Ninth Annual Meeting
        of the Alabama Academy of Science, Tuscaloosa, AL, April 16, 1992.

  36.   "Metal-Containing Polymers for Laser Fusion," H. Maheswaran, K. E. Branham, G. S.
        Vigee, S. Nan, J. W. Mays, and G. M. Gray, presented at the Sixty-Ninth Annual
        Meeting of the Alabama Academy of Science, Tuscaloosa, AL, April 17, 1992.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 85 of 167 PageID #: 117001




  37.   "Poly(4-Cyclohexylbutyl-1-methacrylate): Synthesis and Solution Properties," Jian Zhou
        and J. W. Mays, presented at the Sixty-ninth Annual Meeting of the Alabama Academy
        of Science, Tuscaloosa, AL, April 16, 1992.

  38.   "Poly(4-Phenylbutyl-1-methacrylate): Synthesis and Solution Properties," Yuan-Ju
        Chen, Shouyan Nan, and J. W. Mays, presented at the Sixty-ninth Annual Meeting of the
        Alabama Academy of Science, Tuscaloosa, AL, April 16, 1992.

  39.   "Second Virial Coefficient of a Flexible Polymer/Poor Solvent System," Jianbo Li,
        Yunan Wan, and J. W. Mays, presented at the Sixty-ninth Annual Meeting of the
        Alabama Academy of Science, Tuscaloosa, AL, April 16, 1992.

  40.   "Force Measurements Between Diblock Copolymers Adsorbed on Mica in Aqueous
        Solutions," M. Tirrell, G.-Z. Mao, C. Amiel, P. Guenoun, and J. Mays, invited
        presentation at the U.S. - France Workshop on High Performance Polymers, Talloires,
        France, May 31 - June 5, 1992.

  41.   "Routes to High Performance Polymers Through Precise Control of Molecular
        Architecture," J. W. Mays, invited presentation at the U.S. - France Workshop on High
        Performance Polymers, Talloires, France, May 31 - June 5, 1992.

  42.   "Miscibility Studies in Blends of Poly(propylene) and Poly(1-butene), "H. Marand, P. M.
        Cham, T. H. Lee, and J. Mays, presented at the National Meeting of the American
        Chemical Society in Washington, August, 1992. See also: Proc. Div. Polym. Mater.
        Sci. Eng., 67, 199 (1992).

  43.   "Second Virial Coefficient of a Flexible Polymer/Poor Solvent System", J. Li, and J. W.
        Mays, invited poster at the Gordon Research Conference on Polymers, Ventura, CA,
        January 4-8, 1993.

  44.   "Some Recent Advances in the Synthesis of Well-Defined Polymers and Copolymers by
        Controlled Anionic Polymerization", J. W. Mays, presented at the University of
        Alabama at Huntsville, Huntsville, AL, January 29, 1993.

  45.   "Some Recent Advances in the Synthesis of Well-Defined Polymers and Copolymers by
        Controlled Anionic Polymerization", J. W. Mays, presented at EniChem America
        Research Center, Monmouth Junction, NJ, February 1, 1993.

  46.   "Well-Defined Amphiphilic Copolymers by Controlled Anionic Polymerization", J. W.
        Mays, presented at the University of Akron, Maurice Morton Symposium, Akron, OH,
        February 6, 1993.

  47.   "Flow-Induced Ordering of Microphase Separated Styrene-Butadiene Triblock
        Copolymers", F. A. Morrison, C. C. Han, and J. W. Mays, presented at the March 22-26,
        1993 Meeting of the American Physical Society, Seattle, Washington. See also: Bull
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 86 of 167 PageID #: 117002




        Am. Phys. Soc., 38(1), 486 (1993).

  48.   "Bimodal Polymer Brushes", M. Tirrell, S. Dhoot, H. Watanabe, and J. Mays, presented
        at the March 22-26, 1993 meeting of the American Physical Society in Seattle,
        Washington. See also: Bull. Am. Phys. Soc., 38(1), 658 (1993).

  49.   "Short time Interdiffusion at Polymer Interfaces: Reptation?", G. Agrawal, R. P. Wool,
        W. D. Dozier, G. P. Felcher, T. P. Russell, and J. W. Mays, presented at the March 22-
        26, 1993 meeting of the American Physical Society in Seattle, Washington. See also:
        Bull. Am. Phys. Soc., 38(1), 659 (1993).

  50.   "Routes to High Performance Polymers Via Precise Control of Molecular Architecture",
        J. W. Mays, invited presentation at the Workshop on Synthesis of Macromolecules with
        Precisely Controlled Structures for New Materials, Massachusetts Institute of
        Technology, April 3-4, 1993.

  51.   "Investigation of Cellular Response to the Components of Silicone Gel Sheeting", W. O.
        Haggard, J. E. Lemons, J. W. Mays, and C. W. Prince, presented at the Society for
        Biomaterials Annual Meeting, April 28-May 2, 1993, Birmingham, AL.

  52.   "Synthesis and Properties of Some New Well-Defined Polymers and Copolymers
        Obtained by Anionic Polymerization", J. W. Mays, invited presentation at East China
        University of Science and Technology, June 30, 1993, Shanghai, China.

  53.   "Thermodynamic and Hydrodynamic Properties of Poly(a-methyl styrene) in
        Cyclohexane Below the Theta Temperature", J. W. Mays, invited presentation at East
        China University of Science and Technology, June 30, 1993, Shanghai, China.

  54.   "Synthesis and Properties of Some New Well-Defined Polymers and Copolymers
        obtained by Anionic Polymerization", J. W. Mays, invited presentation at the University
        of Science and Technology of China, July 2, 1993, Hefei, China.

  55.   "Thermodynamic and Hydrodynamic Properties of Poly(a-methyl styrene) in
        Cyclohexane Below the Theta Temperature", J. W. Mays, invited presentation at the
        University of Science and Technology of China, July 2, 1993, Hefei, China.

  56.   "Synthesis and Properties of Some New Well-Defined Polymers and Copolymers
        Obtained by Anionic Polymerization", J. W. Mays, invited presentation at the Institute
        for Chemistry, Chinese Academy of Sciences, July 6, 1993, Beijing, China.

  57.   "Hydrodynamic and Thermodynamic Properties of Polymer Chains in Very Poor
        Solvents", J. Li, J. W. Mays, J. S. Lindner, W. W. Wilson, and N. Hadjichristidis,
        invited presentation at the 6th International Symposium on Polymer Analysis and
        Characterization, July 14, 1993, Crete, Greece.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 87 of 167 PageID #: 117003




  58.   "Characterization of End Functionalized Block Copolymers in Dilute Solutions", S.
        Pispas, N. Hadjichristidis, and J. W. Mays, presented at the 6th International Symposium
        on Polymer Analysis and Characterization, July 11-14, 1993, Crete, Greece.

  59.   "Synthesis and Characterization of Well-Defined Star Poly(methyl methacrylate)
        Polymers", V. Efstratiadis, G. Tselikas, N. Hadjichristidis, and J. W. Mays, presented at
        the 6th International Symposium on Polymer Analysis and Characterization, July 11-14,
        1993, Crete, Greece.

  60.   "Homopolymers and Copolymers of 2-Vinylpyridine", J. W. Mays, invited presentation
        at the University of Athens, July 16, 1993, Athens, Greece.

  61.   "Bimodal Polymer Brushes", S. Dhoot, H. Watanabe, J. Mays, N. Dan, and M. Tirrell,
        presented at the 206th ACS National Meeting, August 22-27, 1993, Chicago, IL.

  62.   "Structure of Welded Symmetric Polymer Interfaces with Reptation", G. Agrawal, R. P.
        Wool, W. D. Dozier, G. P. Felcher, J. W. Mays, and T. P. Russell, presented at the 206th
        ACS National Meeting, August 22-27, 1993, Chicago, IL. See also: Polymer Preprints,
        34(2), 305 (1993).

  63.   "Time-Dependent Small-Angle Neutron Scattering Behavior in Triblock Copolymers
        Under Steady Shear", A. I. Nakatani, F. A. Morrison, J. W. Mays, M. Muthukumar, and
        C. C. Han, presented at the 206th ACS National Meeting, August 22-27, 1993, Chicago,
        IL. See also: Polymer Preprints, 34(2), 630 (1993).

  64.   "Flow-Induced Effects in a Microphase-Separated Styrene-Butadiene-Styrene Triblock
        Copolymer", F. A. Morrison, J. W. Mays, A. Nakatani, and C. C. Han, presented at the
        206th ACS National Meeting, August 22-27, 1993, Chicago, IL. See also: Polymer
        Preprints, 34(2), 678 (1993).

  65.   "Ti-containing Polymers for Use in Laser Fusion Experiments", G. M. Gray, K. E.
        Branham, Y.-J. Chen, G. S. Vigee, J. W. Mays, R. C. Cook, R. D. Sanner, and G.
        Overturf, presented at the Gordon Research Conference on Inorganic Chemistry, July
        1993, Newport, R.I.

  66.   "Some Recent Advances in the Synthesis of Well-Defined Polymers and Copolymers by
        Controlled Anionic Polymerization", J. W. Mays, presented to the Department of
        Chemistry, University of Alabama, Tuscaloosa, AL, November 11, 1993.

  67.   "Second Virial Coefficients and Radii of Gyration for Poly (a-methylstyrene) in
        Cyclohexane Below the Theta Temperature", J. Li and J. W. Mays, invited presentation
        at the Stockmayer Symposium, ACS National Meeting, San Diego, CA, March 13-17,
        1994. See also: Polymer Preprints, 35(1), 130 (1994).

  68.   "Dilute Solution Properties, Chain Stiffness, and Liquid Crystalline Properties of
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 88 of 167 PageID #: 117004




        Cellulose Propionate", W. Casay, A. George, N. Hadjichristidis, J. S. Lindner, J. W.
        Mays, D. G. Peiffer, and W. W. Wilson, invited presentation at the Anselm Payen
        Award Symposium honoring Professor Derek Gray, ACS National Meeting, San Diego,
        CA, March 13-17, 1994.

  69.   "Copolymers Adsorbed on Mica in Aqueous Solutions", J. F. Argillier, M. Tirrell, and J.
        W. Mays, presented at the ACS National Meeting, San Diego, CA, March 13-17, 1994.
        See also: Polymer Preprints, 35(1), 163 (1994).

  70.   "Shear-Excited Morphological States in a Triblock Copolymer", C. L. Jackson, M.
        Muthukumar, K. A. Barnes, F. A. Morrison, J. W. Mays, A. I. Nakatani, and C. C. Han,
        presented at the ACS National Meeting, San Diego, CA, March 13-17, 1994. See also:
        Polymer Preprints, 35(1), 624 (1994).

  71.   "A Quenching Study of Flow-Induced Ordering in a Microphase-Separated Styrene-
        Butadiene Triblock Copolymer", F. A. Morrison, K. Barnes, J. Barnes, C. Jackson, and
        J. W. Mays, presented at the American Physical Society Meeting, Pittsburgh, PA, March
        21-25, 1994.

  72.   "Evidence of Reptation at Interdiffusing Polymer Interfaces", G.Agrawal, R. P. Wool,
        W. D. Dozier, G. P. Felcher, T. P. Russell, and J. W. Mays, presented at the March 21-
        25, 1994 meeting of the American Physical Society in Pittsburgh, PA. See also: Bull.
        Am. Phys. Soc., 39(1), 104 (1994).

  73.   "Microphase Separation Morphologies in Semiflexible/Flexible Diblock Copolymers",
        D. J. Pochan, S. P. Gido, J. Zhou and J. W. Mays, presented at the March 21-25, 1994
        meeting of the American Physical Society in Pittsburgh, PA. See also: Bull. Am. Phys.
        Soc., 39(1), 562 (1994).

  74.   "Synthesis and Characterization of Titanium-Containing Polymers for Use in Laser
        Fusion Experiments at Lawrence Livermore National Laboratory", K. Branham, G. Gray,
        J. Mays, R. Cook, G. Overturf, and R. Sanner, presented at Alabama Academy of
        Science Meeting, Troy, AL, March 23-26, 1994.

  75.   "Synthesis and Morphology of Flexible/Semi-Rigid Block Copolymers", J. Zhou and J.
        W. Mays, presented at Alabama Materials Research Society Meeting, Tuscaloosa, AL,
        April 12, 1994.

  76.   "What's New in Anionic Polymerization", J. W. Mays, presented to the Department of
        Chemical Engineering and Materials Science, University of Minnesota, Minneapolis,
        MN, April 15, 1994.

  77.   "Some Unsolved Problems in Polymer Solutions", J. W. Mays, presented to the
        Department of Chemistry, University of Minnesota, Minneapolis, MN, April 22, 1994.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 89 of 167 PageID #: 117005




  78.   "Synthesis and Properties of Some New Model Block and Graft Copolymers", J. W.
        Mays, invited presentation at the National Institute of Standards and Technology,
        Gaithersberg, MD, June 7, 1994.

  79.   "The Micellization Features of Diblock and Starblock Copolymers in Selective
        Solvents", Z. Xu, L. Bu, T. Huang, and J. W. Mays, presented at the 35th IUPAC
        Symposium on Macromolecules, Akron, OH, July 11-15, 1994.

  80.   "Proof of Reptation", G. Agrawal, R. P. Wool, W. D. Dozier, G. P. Felcher, T. P.
        Russell, and J. Mays, presented at the 35th IUPAC Symposium on Macromolecules,
        Akron, OH, July 11-15, 1994.

  81.   "Aqueous Micellar Solutions of Hydrophobically Modified Polyelectrolytes", J. W.
        Mays, P. Guenoun, H. T. Davis, and M. Tirrell, invited poster at the Polymer Physics
        Gordon Conference, NewPort, Rhode Island, July 31 - August 5, 1994.

  82.   "Adsorption of Water Soluble Diblock Copolymer on Mica from Aqueous Solution", M.
        Sikka, C. Amiel, J. Schneider, M. Tirrell, and J. Mays, invited poster at the Polymer
        Physics Gordon Conference, Newport, Rhode Island, June 30 - August 5, 1994.

  83.   "Preparation and Functionalization of Polyphosponates", P. C. Bharara, J. B. Beal, J.
        Rong, K. E. Branham, J. W. Mays, and G. M. Gray, presented at the Southeast Regional
        ACS Meeting, Birmingham, October 16-19, 1994.

  84.   "Cr(CO)3 - Substituted Polystyrene as a Third Order NLO Material", D. C. Gale, C. M.
        Lawson, K. E. Branham, J. W. Mays, and G. M. Gray, presented at the Southeast
        Regional ACS Meeting, Birmingham, October 16-19, 1994.

  85.   "Synthesis and Characterization of Titanium - Containing Copolymers for Use in Laser
        Fusion Experiments", K. E. Branham, G. M. Gray, J. W. Mays, R. Cook, G. Overturf,
        and R. Sonner, presented at the Southeast Regional ACS Meeting, Birmingham, October
        16-19, 1994.

  86.   "Synthesis and Morphological Study of Flexible/Semi-Rigid Diblock Copolymer
        (Polyisoprene - Poly(t-butyl methacrylate)), J. Zhou, J. W. Mays, S. P. Gido, and D.
        Pochan, presented at the Southeast Regional ACS Meeting, Birmingham, October 16-19,
        1994.

  87.   "The Effect of Surface Curvature on Polyelectrolyte Diblock Copolymer Adsorption on
        Silica", R. Hariharan, J. Mays, J.Zhou, and W. B. Russel, presented at AICHE
        Conference, San Francisco, CA, November 1994.

  88.   "Association Behavior of End Functionalized Diblock Copolymers of Styrene and
        Isoprene in n-Decane", S. Allorio, S. Pispas, N. Hadjichristidis, and J. Mays, invited
        poster presentation at the Gordon Research Conference on Polymers, Ventura, CA,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 90 of 167 PageID #: 117006




        January 8-13, 1995.

  89.   "Microphase Separated Morphologies in Conformationally Asymmetric Diblock
        Copolymers", D. J. Pochan, S. P. Gido, J. Zhou, and J. Mays, invited poster presentation
        at the Gordon Research Conference on Polymers, Ventura, CA, January 8-13, 1995.

  90.   "Some Recent Advances in Anionic Polymerization", J. W. Mays, presented at Georgia
        Institute of Technology, School of Chemistry and Biochemistry, Atlanta, GA, March 1,
        1995.

  91.   "Effect of Deuteration on Polymer Chain Dimensions", Z. Xu, Y. Wan, T. Huang, S.
        Pispas, and J. W. Mays, presented at the Second China-Korea Polymer Symposium,
        Seoul, South Korea, May 10-17, 1995.

  92.   "Characterization of Long-Chain Branching by Solution Methods", J. W. Mays, invited
        presentation at the Fourth Mediterranean School and Symposium on Science and
        Technology of Advanced Polymer-Based Materials, Fodele-Crete (Greece), June 5-9,
        1995.

  93.   "Conformational and Branching Asymmetry in Block Copolymers", J. W. Mays, invited
        presentation at the Institute of Electronic Structure and Laser (IESL), Research Center of
        Crete, Heraklion - Crete (Greece), June 9, 1995.

  94.   "Block Copolymers of Unusual Architecture", J. W. Mays, invited presentation at CEA -
        Saclay, Saclay, France, June 14, 1995.

  95.   "Graft Copolymers of Polystyrene and Polymethacrylic Acid or Poly(2-vinyl-pyridine):
        Synthesis and Characterization", M. Pitsikalis and J. W. Mays, presented at the 47th
        Southeast/51st Southwest ACS Joint Regional Meeting, Memphis, TN, November 29 -
        December 1, 1995.

  96.   "Solution and Solid State Properties of Linear Block Copolymers with Zwitterionic End
        Groups", S. Pispas, N. Hadjichristidis, J. W. Mays, G. Floudas, and G. Fytas, presented
        at the 47th Southeast/51st Southwest ACS Joint Regional Meeting, Memphis, TN,
        November 29 - December 1, 1995.

  97.   "Synthesis and Characterization of Model Graft Copolymers", S. Pispas, J. W. Mays, D.
        J. Pochan and S. P. Gido, presented at the 47th Southeast/51st Southwest ACS Joint
        Regional Meeting, Memphis, TN, November 29 - December 1, 1995.

  98.   "Association Behavior of Three-Arm-Star Polybutadienes with Different Numbers of
        Functional Endgroups", M. Pitsikalis, N. Hadjichristidis, and J. W. Mays, presented at
        the 47th Southeast/51st Southwest ACS Joint Regional Meeting, Memphis, TN,
        November 29 - December 1, 1995.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 91 of 167 PageID #: 117007




  99.    Morphological Study on Flexible/Semi-Rigid Polyisoprene/poly(t-butyl methacrylate)
         Diblock Copolymer", J. Zhou, J. W. Mays, D. J. Pochan, and S. P. Gido, presented at the
         47th Southeast/51st Southwest ACS Joint Regional Meeting, Memphis, TN, November
         29 - December 1, 1995.

  100.   "Characterization of Stabilized Dispersion of Core-Shell Structure of Polybutyl
         methacrylate on Silica Spheres", L. Bu, Z. Xu. X. Mo, and J. W. Mays, presented at the
         47th Southeast/51st Southwest ACS Joint Regional Meeting, Memphis, TN, November
         29 - December 1, 1995.

  101.   "A Study on Chain Flexibility of Semi-Rigid Poly(tert-butylmethacrylate)", J. Zhou, Y.
         Wan, and J. W. Mays, presented at the Alabama Academy of Science Meeting,
         Tuskegee, AL, March 6-9, 1996.

  102.   "Graft Copolymers of Styrene and Methacrylic Acid or Vinyl Pyridine, Synthesis and
         Characterization", M. Pitsikalis and J. W. Mays, presented at the Alabama Academy of
         Science Meeting, Tuskegee, AL, March 6-9, 1996.

  103.   "Synthesis and Characterization of a Stabilized Dispersion of Polybutylmethacrylate
         Grafted onto Silica Spheres", L. Bu, J. W. Mays, J. Yang, X. Mo, and Z. Xu, presented
         at the Alabama Academy of Science Meeting, Tuskegee, AL, March 6-9, 1996.

  104.   "Micelles Formed by a Model Ionic Graft Copolymers", C. L. Gettinger, C. L. Jackson,
         C. C. Han, M. Pitsikalis, and J. W. Mays, presented at the 211th National ACS Meeting,
         New Orleans, March 24-28, 1996 (see also Polymer Preprints, 37(1), 406 (1996).

  105.   "Synthesis and Morphology of Model Poly(isoprene-graft-styrenes)", S. Gido, N.
         Hadjichristidis, C. Lee, J. W. Mays, S. Pispas, M. Pitsikalis, and D. Pochan, presented at
         the 9th International Symposium on Polymer Analysis and Characterization, Oxford,
         England, July 1-3, 1996.

  106.   "Block Copolymer Films on Random Copolymer Brushes", P. Mansky, T. Russell, S.
         Satija, and J. W. Mays, invited poster presented at the Gordon Research Conference on
         Polymer Physics, Newport, Rhode Island, July 14-18, 1996.

  107.   "Test of the Constitutive Hypothesis of Melt Fracture: Shear Behavior of Polybutadienes
         and Polyisoprenes", P. R. Manjeshwar, F. A. Morrison, and J. W. Mays, presented at the
         XIIth International Congress on Rheology, Quebec City, Canada, August 18-23, 1996.

  108.   "Synthesis, Morphology, and Properties of Model Graft and Flexible/Semi-Rigid Block
         Copolymers", J. W. Mays and S. Gido, presented at the United States Army Research
         Laboratory, Wilmington, DE, August 20, 1996.

  109.   "Calculation of Branching Distributions from SEC-LS-Viscometry Measurements of the
         Dilute Solution Properties of Randomly Branched Poly(methylmethacrylate)", C.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 92 of 167 PageID #: 117008




         Jackson, Y.-J. Chen, and J. W. Mays, presented at the Waters International GPC
         Symposium, San Diego, CA, September 8-11, 1996.

  110.   "Synthesis and Morphology of Model Non-Linear Block Copolymers of H and Pi
         Shape", Y. Poulos, S. Pispas, N. Hadjichristidis, J. Mays, and S. Gido, invited
         presentation at the 6th European Polymer Federation Symposium on Polymeric
         Materials, Aghia Pelaghia, Crete, Greece, October 7-11, 1996.

  111.   "Self-Diffusion of Linear and Non-Linear Block Copolymers", K. Chrissopoulou, S. H.
         Annastasiadis, G. Fytas, G. Fleischer, K. Adachi, J. Mays, S. Pispas, M. Pitsikalis, and
         N. Hadjichristidis, invited presentation at the 6th European Polymer Federation
         Symposium on Polymeric Materials, Aghia Pelaghia, Crete, Greece, October 7-11, 1996.

  112.   “Long-Range Order Morphologies of a Lamellar Triblock Copolymer Under Shear”, K.
         A. Barnes, F. A. Morrison, J. D. Barnes, J. W. Mays, C. L. Jackson, and S. Satoor,
         presented at the AICHE National Conference, November 1996.

  113.   “Development and Evaluation of a Rubber-Toughened Orthopaedic Bone Cement
         Formulation”, A. D. Puckett, B. Roberts, L. Bu, and J. W. Mays, presented at the
         meeting on Molecular Engineering of Polymers: Directing Biological Response
         (sponsored by Polymer Division of ACS), Santa Barbara, CA, November 22-24, 1996.

  114.   “Effect of Architecture on the Self-Diffusion in Block Copolymer Solutions: I2S Simple
         Grafts”, G. Fleischer, S. H. Anastasiadis, K. Chrissopoulou, G. Fytas, S. Pispas, M.
         Pitsikalis, J. Mays, and N. Hadjichristidis, presented at the American Physical Society
         Meeting, Kansas City, MO, March 17-21, 1997.

  115.   “Architectural Control of Graft Copolymer Morphology”, S. P. Gido, C. Lee D. J.
         Pochan, J. W. Mays, and N. Hadjichristidis, presented at the Apring 1997 Meeting of the
         Materials Research Society, San Francisco, CA, March 31 - April 3, 1997.

  116.   “Manipulating Surface Interactions to Control Diblock Copolymers”, T. P. Russell, P.
         Mansky, E. Huang, L. Rockford, Y. Liu, C. Hawker, and J. W. Mays, presented at the
         Spring 1997 Meeting of the Materials Research Society, San Francisco, CA, March 31 -
         April 3, 1997.

  117.   “Effect of Conformational and Architectural Asymmetry on Long Range Order in
         Microphase Separated Block Copolymers”, S. P. Gido, D. Pochan, and J. W. Mays,
         presented at the Spring 1997 Meeting of the Materials Research Society, San Francisco,
         CA, March 31 - April 3, 1997.

  118.   “Synthesis and Properties of Model Graft Copolymers”, Jimmy W. Mays, presented at
         the Department of Polymer Science, University of Southern Mississippi, May 7, 1997.

   119. “Synthesis and Properties of Model Graft Copolymers”, Jimmy W. Mays, presented at
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 93 of 167 PageID #: 117009




         Proctor and Gamble Central R & D Labs, Cincinnati, OH, June 6, 1997.

  120.    “Synthesis and Properties of Model Graft Copolymers”, Jimmy W. Mays, presented at
         the University of Mississippi, Oxford, MS, September 12, 1997.

  121.   “Analysis of Radiation Degradation in Kel-F by SEC”, G.E. Overturf, J.D. Lemay, J.
         Mays, L. Bu, and Yunan Wan, presentation at the 21st Aging, Compatibility, and
         Stockpile Stewardship Conference, presented at Sandia National Laboratories,
         Albuquerque, NM, October 2, 1997.

  122.   “Synthesis and Properties of Model Graft Copolymers”, Jimmy W. Mays, invited
         presentation to celebrate the 30th anniversary of the Department of Polymer Science at
         the University of Akron, Akron, OH, October 17, 1997.

  123. “Characterization of Fractionated and Unfractionated Polymer by MALDI/TOF/MS”, H.
        Ji, W.K. Nonidez, and J.W. Mays, invited present at the meeting on Application of
        MALDI-TOF and ESI-TOF Mass Spectrometry In the Characterization of Synthetic and
        Biological Polymers, Catania, Italy, October 30-31, 1997.

  124.   “Characterization of Fractionated and Unfractionated Polymers by MALDI/TOF/MS”,
         H. Ji, W.K. Nonidez, and J.W. Mays, invited presentation at the Department of
         Chemistry,     University of Athens, Athens, Greece, November 4, 1997.

  125.   “The Chain Flexibility of Poly(oxymethylene)”, Zhongde Xu, Chengwei Su, Dun Li,
         Yi Huang, and J. W. Mays, presented at The International Microsymposium on
         Polymer Physics, PP ‘97, Guilin, November 25-29, 1997, Guilin, China.

  126.   “Hollow Cylinder, Core-Shell Morphology in Blends of Diblock Copolymers and
         Homopolymers”, S.P. Gido, J. David, D. Pochan, J.W. Mays, J. Zhou, K. Hong, and N.
         Beck Tan, invited presentation at the Twenty First Asilomar Conference on Polymeric
         Materials, sponsored by U.S. Army, February 22-25, 1998, Pacific Grove, CA.

  127.   “Controlled Architecture Graft Copolymers by Anionic Polymerization”, J.W. Mays, H.
         Iatrou, Y. Poulos, S. Pispas, M. Pitsikalis, K. Hong, N. Hadjichristidis, S. Gido, D.
         Pochan, C. Lee, F. Beyer, N. Beck Tan, and S. Trevino, invited presentation at the
         Twenty First Asilomar Conference on Polymeric Material, sponsored by U.S. Army,
         February 22-25, 1998, Pacific Grove, CA.

  128.   “Synthesis and Properties of Model Graft Copolymers”, J. W. Mays, H. Iatrou, Y.
         Poulos, S. Pispas, M. Pitsikalis, K. Hong, N. Hadjichristidis, S. Gido, D. Pochan,
         C. Lee, F. Beyer, N. Beck Tan presented at Samford University, February 26, 1998,
         Birmingham, AL.

  129.   “Controlled Architecture Graft Copolymers by Anionic Polymerization”, J.W. Mays,
         presented at East China University of Science and Technology, March 19, 1998,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 94 of 167 PageID #: 117010




         Shanghai, China.

  130.   “Understanding the Effect of Long Chain branching on Polymer Properties: Synthesis,
         Molecular Characterization, and Properties of Novel Branched Polymer Architecture”,
         J.W. Mays, presented at Dow Chemical Company, April 16, 1998, Midland, Michigan.

  131.   “Temperature Gradient Interaction Chromatography of Polymers”, T. Chang, W. Lee,
         H.C. Lee, J.W. Mays, S. Harville, and D.J. Frater, presented at the Society of Plastics
         Engineers ANTEC ‘98 Meeting, April 29, 1998, Atlanta, Georgia; extended abstract
         published in Proceedings of the Society of Engineers Technical Papers, Vol. XLIV,
         number 2, (1998).

  132.   “Polydispersity Analysis of Fractionated Synthetic Polymers by MALDI/TOF Mass
         Spectrometry”, H. Ji, W.K. Nonidez, and J.W. Mays, presented at the Society of Plastics
         Engineers ANTEC ‘98 Meeting, April 29, 1998, Atlanta, Georgia; extended abstract
         published in Proceedings of the Society of Engineers Technical Papers, Vol. XLIV,
         number 2 (1998).

  133.   “A MALDI/TOF/MS and SEC Study of ASTRAMOL Dendrimers having Cyano End
         Groups”, L. Bu, W.K. Nonidez, J.W. Mays, and N. Beck Tan, presented at the 11th
         International Symposium of Polymer Analysis and Characterization, May 25-27, 1998,
         Santa Margherita Ligure, Italy.

  134.   “Recent Developments in the Anionic Synthesis of Model Graft Copolymers”, Jimmy
         W. Mays, Keynote Address at the NATO/ASI Meeting on Ionic Polymerization and
         Related Processes, August 9 - 21, 1998, London, Ontario, Canada.

  135.   “Synthesis and Characterization of Poly(cyclohexadiene) Polymers”, K. Hong, Y.
         Nakamura, J.W. Mays, J.L. David, and S.P. Gido, invited poster at the Polymer Physics
         Gordon Conference, August 9 - 14, 1998, Newport, Rhode Island.

  136.   “Achieving Precise Control of Branching in Graft Copolymers”, J.W. Mays, presented to
         the Department of Polymer Science and Engineering, University of Massachusetts,
         Amherst, MA, September 25, 1998.

  137.   “SEC and MALDI Measurements to Determine the Degradation Mechanisms of Estane
         in Polymer Bound Explosives”, G. E. Overturf, III, J. D. LeMay, B. Russell, W.
         Nonidez, J. W. Mays, and H. Ji, presented at Waters GPC Symposium, Phoenix, Oct. 4
         -7, 1998.

  138.   “Characterization of KEL-F 800 Degradation Under Irradiation Using DRI/Visc. SEC”,
         G. E. Overturf, III, J. D. LeMay, J. W. Mays, L. Bu, and Y. Wan, presented at Waters
         GPC Symposium, Phoenix, Oct. 4 - 7, 1998.

  139    “Determination of Molecular Weight, Molecular Weight Distribution and Impurities of
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 95 of 167 PageID #: 117011




         Astramol Dendrimers via SEC and MALDI/TOF/MS”, L. Bu, W. K. Nonidez, J. W.
         Mays, and N. Beck-Tan, presented at the Southeast Regional Meeting of the American
         Chemical Society, Research Triangle Park, NC, November 4-7, 1998.

  140.   “Solution Properties of Semi-Rigid Polycyclohexadiene and Semirigid/Flexible
         Polycyclohexadiene-Polystyrene Copolymers”, K. Hong, Y. Nakamura, and J. W. Mays,
         presented at the Southeast Regional Meeting of the American Chemical Society,
         Research Triangle Park, NC, November 4-7, 1998.

  141.   “MALDI-TOF MS and TGIC Study of a Series of Polystyrenes Only Different in Their
         End Capping”, H. Ji, W. K. Nonidez, J. W. Mays, and T. Chang, presented at the
         Southeast Regional Meeting of the American Chemical Society, Research Triangle Park,
         NC, November 4-7, 1998.

  142.   “Dimensions of Comb-Branched Polystyrene in Solution. Dependence on the Spacer
         Length Between Branches”, Y. Nakamura and J .W. Mays, presented at the Southeast
         Regional Meeting of the American Chemical Society, Research Triangle Park, NC,
         November 4-7, 1998.

  143.   “Simple Tetrafunctional Graft Copolymers, A2B2, of Polystyrene and Polyisoprene:
         Synthesis, Characterization and Study of Architectural Effect on Morphology” D. Uhrig,
         J. W. Mays, S. P. Gido, N. Beck-Tan, and F. L. Beyer III, presented at the Southeast
         Regional Meeting of the American Chemical Society, Research Triangle Park, NC,
         November 4-7, 1998.

  144.   “Novel Glass Ionomer-Based Orthopaedic Bone Cements”, J. W. Mays, presented at
         Howmedica Research, Newark, New Jersey, November 16, 1998.

  145.    “Synthesis of Novel Graft Copolymer Architectures by Anionic Polymerization”,
         J.W. Mays, presented at the University of Tennessee, Department of Chemistry,
         Knoxville, November 19, 1998.

  146.    “Effect of Deuteration on Polymer Chain Dimensions: The Dilute Solution Viscosity
            Investigation”, Z. Xu, Y. Huang, C. Su, D. Li, Y. Wan, S. Pispas, J.W. Mays, and C.
           Wu, presented at the 2nd East Asian Polymer Conference, Hong Kong, China, January
           12-16, 1999.

  147.   “Synthesis of Macromolecules With Diverse Architectures”, J. W. Mays, invited lecture
         at the Polymers West Gordon Conference, Ventura, CA, January 14, 1999.

  148.   “Polyelectrolyte Brushes”, J. W. Mays, presented at Hewlett-Packard Company, Palo
         Alto, California, January 15, 1999.

  149.   “Novel Graft Copolymer Architectures”, J. W. Mays, presented at the Department of
         Chemistry, Southern Illinois University, Carbondale, IL, February 12, 1999.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 96 of 167 PageID #: 117012




  150.   “New Model Graft Copolymers”, J. W. Mays, presented at the Department of Chemistry,
         Louisiana State University, Baton Rouge, LA, March 12, 1999.

  151.   “SEC and Thermal Analysis Comparison of Various Expandable Polystyrene Beads”, L.
         Bu, Y. Wan, H. E. Littleton, and J. W. Mays, presented at the 76th Annual Meeting of the
         Alabama Academy of Science, Athens State University, March 26, 1999.

  152.   “Morphology of Regular Multigraft Copolymers with Tetrafunctional Branch Points”, F.
         L. Beyer, S. P. Gido, H. Iatrou, D. Uhrig, J. W. Mays, and N. Beck Tan, presented at the
         1999 Centennial Meeting of the American Physical Society, Atlanta, GA, March 20-26,
         1999 (see also: Bull. Amer. Phys. Soc., 44 (1), 534 (1999)).

  153.   “Controlling the Orientation of Cylindrical Domains in Block Copolymer Films by
         Balancing Interfacial Interactions”, E. Huang, T. P. Russell, C. Hawker, and J. W. Mays,
         presented at the 1999 Centennial Meeting of the American Physical Society, Atlanta,
         GA, March 20-26, 1999 (see also: Bull. Amer. Phys. Soc., 44(1), 1451 (1999)).

  154.   “Structure and Interaction of Polyelectrolyte Brushes”, P. Guenoun, F. Muller, M.
         Delsanti, L. Auvray, Y. J. Chen, J. W. Mays, and M. Tirrell, presented at the 1999
         Centennial Meeting of the American Physical Society, Atlanta, GA, March 20-26, 1999
         (see also: Bull. Amer. Phys. Soc., 44(1), 1761 (1999)).

  155.   “New Polymer Architectures by Anionic Polymerization”, J. W. Mays, presented to the
         Department of Polymer Science, Penn State University, State College, PA, April 8,
         1999.

  156.   “Manipulating Block Copolymer Architectural and Conformational Asymmetry”, J. W.
         Mays, invited presentation at the U. S. Army-Sponsored Workshop on Flexible Barrier
         Materials for the Soldier System, Natick Research Development and Engineering Center,
         Natick, MA, April 14-15, 1999.

  157.   “MALDI Analysis of Estane Degradation”, G. E. Overturf III, J. D. Lemay, B. Russell,
         W. Nonidez, J. Mays, H. Ji, and E. M. Kober, presented at the 22nd Aging, Compatibility
         and Stockpile Stewardship Conference, Oak Ridge, TN, April 27 – 30, 1999.

  158.   “Improved Orthopaedic Bone Cement Formulations Based Upon Rubber Toughening”,
         A. D. Puckett, B. Roberts, L. Bu, and J. W. Mays, presented at the Southern Biomedical
         Engineering Conference, Clemson, SC, May 21-23, 1999.

  159.   “Synthesis of Well-Defined Neutral/Ionic Block Copolymers”, J. Yang and J. W. Mays,
         presented at The Fourth Claude Itzykson Meeting: Theoretical Approaches to Biological
         and Soft Systems, CEA-Saclay, Saclay, France, June 22-25, 1999.

  160.   “Experiments on Charged Spherical Micelles in Aqueous Solutions”, F. Muller, P.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 97 of 167 PageID #: 117013




         Guenoun, M. Delsanti, Y.-J. Chen, and J. W. Mays, presented at the Fourth Claude
         Itzykson Meeting: Theoretical Approaches to Biological and Soft Systems, CEA-Saclay,
         Saclay, France, June 22-25, 1999.

  161.   “Small Angle Neutron Scattering and X Ray Scattering Methods Applied to Block
         Copolymers”, P. Guenoun, F. Muller, P. Fontaine, M. Delsanti, L. Auvray, Y.-J. Chen, J.
         Yang, J. W. Mays, M. Tirrell, B. Deme, and P. Lesieur, presented at the 12th
         International Symposium on Polymer Analysis and Characterization, La Rochelle,
         France, June 28-30, 1999.

  162.   “Characterization of Charged Spherical Brushes Using Dynamic Light Scattering”, F.
         Muller, M. Delsanti, J. Yang, J. W. Mays, and P. Guenoun, presented at the 12th
         International Symposium on Polymer Analysis and Characterization, La Rochelle,
         France, June 28-30, 1999.

  163.   “A MALDI-TOF-MS Study of Amphiphilic Block Copolymers Based On Sulfonated
         Polystyrene”, J. Yang, W. K. Nonidez, and J. W. Mays, presented at the 12th
         International Symposium on Polymer Analysis and Characterization, La Rochelle,
         France, June 28-30, 1999.

  164.   “A Fluorescence Study of Micellization of NaPSS/PtBS Amphiphilic Block Copolymers
         in Aqueous Solution”, J. Yang, Y. Wang, R. Advincula, J. W. Mays, and P. Guenoun,
         presented at the 12th International Symposium on Polymer Analysis and
         Characterization, La Rochelle, France, June 28-30, 1999.

  165.   “Dilute Solution Properties of Star-branched Polystyrene in the Good Solvent Benzene
         and Two Theta Solvents, Cyclohexane and Diethyl Malonate”, S.R. Harville, J.W. Mays,
         presented at New Orleans National ACS Meeting, August 1999. See also Polymer
         Preprints, 40(2), 643 (1999).

  166.   “Thermal Analysis of Polystyrene Beads for Lost Foam Casting”, L. Bu, Y. Wan, H.
         Littleton, J.W. Mays, presented at New Orleans National ACS Meeting, August 1999.
         See also Polymer Preprints, 40(2), 689 (1999).

  167.   “Synthesis of Model Graft Copolymers with Regularly Spaced Trifunctional or
         Tetrafunctional Branch Points”, K. Hong, D. Uhrig, H. Iatrou, Y. Poulos, N.
         Hadjichristidis, J.W. Mays, invited presentation at New Orleans National ACS Meeting,
         August 1999. See also Polymer Preprints, 40(2), 104 (1999).

  168.   “Block Copolymer Amphiphiles of Different Architectures Investigated Using the
         Quartz Crystal Microbalance Technique: In Situ Investigation of Adsorption Properties”,
         R.C. Advincula, M-K. Park, A. Baba, F. Kaneko, J. Yang, J. Mays, presented at New
         Orleans National ACS Meeting, August 1999. See also Polymer Preprints, 40(2), 1001
         (1999)
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 98 of 167 PageID #: 117014




  169.   “A MALDI/ TOF/ MS Study of Homopolymers and Amphiphilic Diblock Copolymers
         Based on Sulfonated Polystyrene”, J. Yang, W.K. Nonidez, J.W. Mays, presented at
         New Orleans National ACS Meeting, August 1999. See also Polymer Preprints, 40(2),
         1043 (1999).

  170.   “Synthesis and Characterization of Poly(1,3-cyclohexadiene)-Polystyrene Block
         Copolymers”, K. Hong, J.W. Mays, W.A. Cristofoli, presented at New Orleans National
         ACS Meeting, August 1999. See also Polymer Preprints, 40(2), 1064 (1999).

  171.   “Subphase Adsorption of Polyelectrolytes to Block Copolymer Amphiphiles at the Air-
         Water Interface: In Situ Investigations Using the Quartz Crystal Microbalance Technique
         and the Langmuir-Blodgett Trough”, R.C. Advincula, M-K. Park, J. Yang, J. Mays,
         presented at New Orleans National ACS Meeting, August 1999. See also Polymer
         Preprints, 40(2), 1084 (1999).

  172.   “Adsorption of Hydrophobically Modified Polyelectrolytes from Dilute Aqueous
         Solution at the Solid/ Liquid Interface”, R.G. Toomey, P.A. Schorr, M.V. Tirrell, F.S.
         Bates, Y. Wang, R. Advincula, J.W. Mays, presented at New Orleans National ACS
         Meeting, August 1999. See also Polymer Preprints, 40(2), 1010 (1999).

  173.   “Charged Stars Formed by Association of Charged-Neutral Block Copolymers”, P.M.
         Guenoun, F. Muller, P. Fontaine, M. Delsanti, L. Auvray, Y. Chen, J. Yang, J.W. Mays,
         M. Tirrell, B. Demé, P. Lesieur, presented at New Orleans National ACS Meeting,
         August 1999. See also Polymer Preprints, 40(2), 1018 (1999).

  174.   “Branching in Block Copolymers: Development of Structure-Property Relationships”,
         Jimmy Mays, presented at the Department of Chemical Engineering, University of
         Alabama, Tuscaloosa, AL, January 20, 2000.

  175.   “Synthesis and Properties of Model Branched Copolymers and Homopolymers”, Jimmy
         Mays, presented at the Department of Chemistry, University of Chicago, Chicago, IL,
         February 7, 2000.

  176.   “1,3-Cyclohexadiene Polymers: New Materials with Great Potential”, KunLun Hong and
         J. W. Mays, presented at the Alabama EPSCoR Meeting, February 28, 2000,
         Montgomery, AL.

  177.   “Polyisoprene and Butyl Rubber Based Graft Copolymer Materials”, David Uhrig and J.
         W. Mays, presented at the Alabama EPSCoR Meeting, Montgomery, AL, February 28,
         2000.

  178.   “Surface-Initiated Anionic Polymerization on Silica and Silicate Surfaces: Surface
         Investigations on Tethered Polymers”, Q. Zhou, Y. Nakamura, S. Inaoka, M-K. Park, Y.
         Wang, X. Fan, J. Mays, and R. Advincula, presented at the Alabama EPSCoR Meeting,
         Montgomery, AL, February 28, 2000.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 99 of 167 PageID #: 117015




  179.   “Synthesis, Characterization, and Properties of Well-Defined Ionic/Neutral Block
         Copolymers”, Jimmy Mays, J. Yang, Y. Wang, and R. Advincula, presented at the
         Spring 2000 National Meeting of the American Chemical Society, San Francisco, CA,
         March 26-30, 2000. See also: Polymeric Materials Science and Engineering, 82, 201
         (2000).

  180.   “Surface Initiated Anionic Polymerization on Silica and Silicate Surfaces”, Q. Zhou, Y.
         Nakamura, S. Inaoka, M-K. Park, Y. Wang, J. Mays, and R. Advincula, presented at the
         Spring 2000 National Meeting of the American Chemical Society, San Francisco, CA,
         March 26-30, 2000. See also: Polymeric Materials Science and Engineering, 82, 290-91
         (2000).

  181.   “A Study of the Side Reactions in Chain End Sulfonated Polystyrene Via Thin Layer
         Chromatography and MALDI/TOF/MS”, H. Ji, W. K. Nonidez, and J. W. Mays,
         presented at the Spring 2000 National Meeting of the American Chemical Society, San
         Francisco, CA, March 26-30, 2000. See also: Polymer Preprints, 41(1), 665-66 (2000).

  182.   “Capillary Waves at Interfaces: The Role of Gravity and Electric Fields”, T. Kerle, Z.
         Lin, S. Baker, J. Mays, and T. P. Russell, presented at the NASA Microgravity Materials
         Science Conference, Huntsville, AL, June 6-8, 2000.

  183.   “Controlled Synthesis of Nanoparticles Using Block Copolymers: Nanoreactors in
         Microgravity Conditions”, R. Advincula, J. P. Claude, J. Yang, and J. W. Mays,
         presented at the NASA Microgravity Materials Science Conference, Huntsville, AL,
         June 6-8, 2000.

  184.   “MALDI/TOF/MS Study of Astramol Dendrimers Having Cyano End Groups”, L. Bu,
         W. K. Nonidez, and J. W. Mays, presented at the 13th International Symposium on
         Polymer Analysis and Characterization, Pittsburgh, PA, June 19-21, 2000.

  185.   “Synthesis and Characterization of 1,3-Cyclohexadiene Polymers”, K. Hong and J. W.
         Mays, presented at the 4th National Graduate Polymer Research Conference, Hattiesburg,
         MS, June 18-21, 2000.

  186.   “Synthesis of Poly(isobutene-graft-styrene) Using a Commercially Available Butyl
         Rubber and Anionic Polymerization Techniques”, D. Uhrig and J. W. Mays, presented at
         the 4th National Graduate Polymer Research Conference, Hattiesburg, MS, June 18-21,
         2000.

  187.   “Modification of Poly(carboxylic acids) by Grafting Vinyl Functionality”, W. Wu, D.
         Xie, J. Mays, A. Puckett, and C. Inman, presented at the 4th National Graduate Polymer
         Research Conference, Hattiesburg, MS, June 18-21, 2000.

  188.   “MALDI/TOF/MS and SEC Study of Astramol Dendrimers Having Cyano End
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 100 of 167 PageID #: 117016




          Groups”, L. Bu, W. K. Nonidez, and J. W. Mays, presented at the 4th National Graduate
          Polymer Research Conference, Hattiesburg, MS, June 18-21, 2000.

   189.   “CMC Determination of Hydrophobically Modified Polyelectrolytes in Aqueous
          Solution: A Fluorescence Probe Quenching Study”, J. Yang, Y. Wang, and J. W. Mays,
          presented at the 4th National Graduate Polymer Research Conference, Hattiesburg, MS,
          June 18-21, 2000.

   190.   “Characterization of Hydroxy-Terminated Polybutadienes by MALDI-TOF-MS and
          Other Techniques”, W. K. Nonidez and J. W. Mays, presented to Pratt & Whitney,
          Space Propulsion Division, San Jose, CA, June 30, 2000.

   191.   “CMC Determination of Asymmetric Poly(4-tert-butylstyrene)-b-sodium poly(styrene
          sulfonate) in Aqueous Solution”, J. Yang, Y. Wang, W. K. Nonidez, and J. W. Mays,
          presented at the National Meeting of the American Chemical Society, Washington, DC,
          August 20-24, 2000.

   192.   “Synthesis and Characterization of Controlled Architecture Ionic/Neutral Block
          Copolymers”, J. Yang and J. W. Mays, invited presentation at the National Meeting of
          the American Chemical Society, Washington, DC, August 20-24, 2000. See also:
          Polymer Preprints, 41(2), 1523-24 (2000).

   193.   “Anionic Polymerization of 1,3-Cyclohexadiene”, K. Hong and J. W. Mays, invited
          presentation at the Symposium honoring Lewis Fetters as Outstanding Alumnus,
          University of Akron, Department of Polymer Science, October 13, 2000.

   194.   “Synthesis, Characterization and Properties of New Branched Polymer Architectures”, J.
          W. Mays, Clemson University, October 16, 2000.

   195.   “Controlled Polymerization Initiated from Clay Surfaces”, Qingye Zhou, J. W. Mays,
          and R. Advincula, presented at The First Georgia Tech Conference on Nanoscience and
          Nanotechnology, Atlanta, GA, October 16-18, 2000.

   196.   “SEC Analysis of Estane 5703: Experimentally Derived Constants for Absolute MW
          Determinations”, G. E. Overturf III, P. Lewis, J. Mays, Y. Wan, and L. Bu, presented at
          the International GPC Symposium 2000, Las Vegas, NV, October 21-25, 2000.

   197.   “Surface Initiated Anionic Polymerization on Silicate Surfaces”, Qingye Zhou, J. W.
          Mays, and R. Advincula, presented at the Joint Southeast-Southwest Regional Meeting
          of the American Chemical Society, New Orleans, LA, December 6-8, 2000. See Also,
          PMSE Preprints, 2000, 82, 291

   198.   “Formulation of New Hybrid Glass-Ionomer Cements Using New Polymeric Systems
          and Commercial Glass”, M. Chakraborty, D. Xie, and J. W. Mays, presented at the Joint
          Southeast-Southwest Regional Meeting of the American Chemical Society, New
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 101 of 167 PageID #: 117017




          Orleans, LA, December 6-8, 2000.

   199.   “Anionic Polymerization of 1,3-Cyclohexadiene”, K. Hong and J. W. Mays, presented at
          the Gordon Research Conference on Polymers, Ventura, CA, January 7-11, 2001.

   200.   “Model Branched Polymers: Synthesis and Structure-Property Relationships”, J. W.
          Mays, presented at The Department of Materials Engineering, University of California at
          Santa Barbara, January 11, 2001.

   201.   “Formulation of Hybrid Glass-Ionomer Cements for Biomedical Applications”, D. Xie,
          M. Chakraborty, and J. Mays, presented at the Southern Biomedical Engineering
          Meeting, Birmingham, AL, February 9-11, 2001.

   202.   “Synthesis of Poly(carboxylic acids) with Pendant Vinyl Functionality and Mechanical
          Properties of the Formed Cements”, D. Xie, W. Wu, J. Mays, A. Puckett, and C. Inman,
          presented at the Southern Biomedical Engineering Meeting, Birmingham, AL, February
          9-11, 2001.

   203.   “Polymerization in Ionic Liquids”, J. W. Mays, presented for the ARO-sponsored
          Technology Review on Ionic Liquids, American Chemical Society National Meeting,
          San Diego, CA, April 1-5, 2001.

   204.   “Chemistry of Anionic Surface Initiated Polymerization on Surfaces”, Q. Zhou, J. Mays,
          R. Advincula, presented at the American Chemical Society National Meeting, San
          Diego, CA, April 1-5, 2001.

   205.   “Nanocomposite Materials by Surface Initiated Polymerization on Silicate, Clay, and
          Silica Gel Surfaces: Preparation of High Performance Barrier Materials”, R.C.
          Advincula, Q. Zhou, and J. Mays, presented at the American Chemical Society National
          Meeting, San Diego, CA, April 1-5, 2001.

   206.   “Anionic Polymerization Initiated from Si-Gel and Clay Nanoparticle Surfaces”, Q.
          Zhou, X. Fan, C. Xia, J. Mays, and R. Advincula, presented at the American Chemical
          Society National Meeting, San Diego, CA, April 1-5, 2001. See Also, PMSE Preprints,
          84, 835, 2001.

   207.   “Surface Initiated Polymerization on Surfaces: Systems and Strategies Towards Polymer
          Brush Architectures via Anionic Mechanism”, R. C. Advincula, Q. Zhou, and J. W.
          Mays, presented at the American Chemical Society National Meeting, San Diego, CA,
          April 1-5, 2001. See Also, PMSE Preprints, 84, 1, 875, 2001.

   208.   “In Situ Investigation of Adsorption Properties of Block Copolymer Amphiphiles by
          Surface Plasmon Spectroscopy”, R. C. Advincula, J. Mays, W. Knoll, Y. Wang, J. Yang,
          C. Holloway, S. Seth, M.-K. Park, and J. H. Youk, presented at the American Chemical
          Society National Meeting, San Diego, CA, April 1-5, 2001. See Also, Polymer
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 102 of 167 PageID #: 117018




          Preprints, 42(1), 285, 2001.

   209.   “Free Radical Polymerization and Copolymerization in Room Temperature Ionic
          Liquids”, L. Bu, M. Li, H. Zhang, K. Hong, and J. W. Mays, presented at the American
          Chemical Society National Meeting, San Diego, CA, April 1-5, 2001.

   210.   “Synthesis of Multistyrenic Aromatic Compounds”, W. A. Cristofoli, D. Uhrig, and J.
          W. Mays, presented at the American Chemical Society National Meeting, San Diego,
          CA, April 1-5, 2001.

   211.   “Anionic Polymerization of Styrene and 1,3-Cyclohexadiene”, K. Hong and J. W. Mays,
          presented at the American Chemical Society National Meeting, San Diego, CA, April 1-
          5, 2001.

   212.   “Measuring In Situ the Adsorption of Block Copolymer Amphiphiles and
          Polyelectrolytes at Interfaces: A Comparison of Evanescent, Ellipsometric, and Acoustic
          Techniques”, R. C. Advincula, J. W. Mays, W. Knoll, Y. Wang, J. H. Houk, A. Baba, F.
          Kaneko, M.-K. Park, and J. Yang, presented at the American Chemical Society National
          Meeting, San Diego, CA, April 1-5, 2001. See Also, Polymer Preprints, 42, 1, 281,
          2000.

   213.   “Alphabet Soup with Polymers”, J. W. Mays, award lecture for the 2001 Caroline P. and
          Charles W. Ireland Award for Scholarly Distinction, May 15, 2001, The Club,
          Birmingham, AL.

   214.   “Green Polymerization Chemistry: Free Radical Polymerization in Room Temperature
          Ionic Liquids”, J. W. Mays, presentation at the 2001 Annual Chemistry Department
          Student Awards Reception, May 18, 2001, Birmingham, AL.

   215.   “New Functional Nanostructured Materials Through Anionic Polymerization”, J. W.
          Mays, Presented to the Department of Chemistry, University of Tennessee, Knoxville,
          TN, May 24, 2001.

   216.   “New Functional Nanostructured Materials Through Anionic Polymerization”, J. W.
          Mays, presented at Oak Ridge National Laboratory, May 25, 2001, Oak Ridge, TN.

   217.   “Controlled Architecture Poly(cyclohexadiene) Polymers and Copolymers”, J. W. Mays,
          presented at the Department of Chemistry, University of Athens, Athens, Greece, June
          13, 2001.

   218.   “New Functional Nanostructured Materials Through Anionic Polymerization”, J. W.
          Mays, presented at CEA – Saclay, Saclay, France, June 20, 2001

   219.   “Nanocomposite Materials Prepared by Surface Initiated Anionic polymerization
          initiated from Si-gel and clay nanoparticle surfaces: Homopolymers and Copolymers”,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 103 of 167 PageID #: 117019




          Q. Zhou, X. Fan, S. Wang, J. Mays, G. Sakkelariou, S. Hadjichristides, R. Advincula,
          presented at 222nd Annual Meeting of American Chem. Soc. Chicago, IL, Aug. 26-30,
          2001. See Also, Polymer Preprint, 42, 59, 2001.

   220.   “Controlled Preparation of Gold Nanoparticles using Star Block Copolymers”, J. Youk,
          R. Advincula, J. Locklin, M-K. Park, J. Yang, J. Mays, presented at 222nd Annual
          Meeting of American Chem. Soc. Chicago, IL, Aug. 26-30, 2001. See Also, Polymer
          Preprints, 42 (2), 358, 2001.

   221.   “Synthesis and Properties of Linear and Branched Polymers and Copolymers Based on
          1,3 Cyclohexadine”, J. Mays and Kunlun Hong, presented at the IUPAC Symposium on
          Ionic Polymerization and Related Processes, Heraklion, Crete, Oct. 22-26, 2001.

   222.   “Surface Initiated Anionic Polymerization: Homopolymers and Block Copolymers”, G.
          Sakellariou, S. Pispas, N. Hadjichristidis, R. Advincula, Q. Zhou, and J.W. Mays,
          presented at the IUPAC Symposium on Ionic Polymerization and Related Processes,
          Heraklion, Crete, Oct. 22-26, 2001.

   223.   “Free Radical Polymerization in Room Temperature Ionic Liquids”, K. Hong, H. Zhang,
          and J.W. Mays, presented at the IUPAC Symposium on Ionic Polymerization and
          Related Processes, Heraklion, Crete, Oct. 22-26, 2001.

   224.   “Synthesis of Regular Multigraft Poly(Isoprene-g-Styrene) with Hexafunctional Branch
          Points, “Barbwires”, D. Uhrig, and J.W. Mays, presented at the IUPAC Symposium on
          Ionic Polymerization and Related Processes, Heraklion, Crete, Oct. 22-26, 2001.

   225.   “Synthesis of Model Block Copolymers”, J. W. Mays, Army Workshop on Perm-
          Selective Membranes, Aberdeen, MD, November 14-15, 2001.

   226.   “Anionic Polymerization: Squeezing Something New Out of an Old Technique”, J. W.
          Mays, presented at the Department of Polymer Science and Engineering, Univ. of
          Massachusetts, Amherst, MA, December 14, 2001.

   227.   “Nanostructured Soft Materials through Block Copolymer Self-Assembly”, J.W. Mays,
          presented at Battelle Technical Council Meeting Georgia Institute of Technology,
          Atlanta GA, March 4-6, 2002.

   227.   “A Block Copolymer Approach to Novel Nanotubes”, K. Hong, J.Zhu, S. Gido, T.
          Russell and J.W. Mays, presented at Battelle Technical Council Meeting Georgia
          Institute of Technology, Atlanta GA, March 4-6, 2002.

   228.   “Free Radical Polymerization in Room Temperature Ionic Liquids”, H. Zhang, K. Hong,
          and J. W. Mays, presented at the Robert M. Hearin Support Foundation Symposium
          honoring Roger Porter, April 4-5, 2002, University of Southern Mississippi, Hattiesburg,
          MS.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 104 of 167 PageID #: 117020




   229.   “Long Chain Branching in Polymers and Copolymers”, J. W. Mays, presented at the
          Department of Materials Science and Engineering, University of Tennessee, Knoxville,
          TN, April 11, 2002.

   230.   “The Utility of Model Polymers in Understanding Structure-Property Relationships for
          Complex Polymers”, J. W. Mays, presented at the International Symposium on Polymer
          Analysis and Characterization, Twente University, The Netherlands, June 17-19, 2002.

   231.   “Synthesis and Properties of Ionic/Neutral Block Copolymers of Controlled
          Architectures”, J. C. Yang and J. W. Mays, presented at the International Symposium on
          Polymer Analysis and Characterization, Twente University, The Netherlands, June 17-
          19, 2002.

   232.   “Controlled Synthesis of Nanoparticles Using Block Copolymers: Nanoreactors in
          Microgravity Conditions”, R. C. Advincula, J. P. Claude, and J. W. Mays, presented at
          the 2002 NASA Microgravity Materials Science Conference, Huntsville, AL, June 25-
          26, 2002.

   233.   “Surface and Interfacial Structures Induced by Electrohydrodynamic Instabilities”, T. P.
          Russell, Z. Lin, T. Kerle, D. A. Hoagland, E. Shaffer, U. Steiner, and J. W. Mays,
          presented at the 2002 NASA Microgravity Materials Science Conference, Huntsville,
          AL, June 25-26, 2002.

   234.   “New Branched Polymer Architectures and New Monomers in Anionic Polymerization”,
          J. W. Mays, presented at Bridgestone/Firestone Research Center, Akron, OH, July 9,
          2002.

   235.   “Polymerization and Copolymerization in Room Temperature Ionic Liquids”, J. W.
          Mays, K. Hong, and H. Zhang, invited presentation at the IUPAC-sponsored
          International Conference on Polymer Synthesis, Warwick University, England July 29 –
          August 1, 2002.

   236.   “Solution Properties of 1,3-Cyclohexadiene Polymers”, K. Hong and J. W. Mays,
          presented at the National American Chemical Society Meeting, Boston, MA, August 18
          – 22, 2002. See also Polymer Preprints, 43(2), 1011-1012 (2002).

   237.   “Controlled Preparation of Gold Nanopolymers Using Well-Defined Star-Block
          Copolymers and Polyelectrolyte Complexes”, R. Advincula, J.H. Youk, J. Locklin, M.K.
          Park, J. C. Yang, and J. Mays, presented at the National American Chemical Society
          Meeting, Boston, MA, August 18-22, 2002.

   238.   “Synthesis of CoS Nanoparticles in Block and Star-Block Copolymer Micelles”, A.
          Narayanaswamy, J. P. Claude, J. C. Yang, and J. W. Mays, presented at the National
          American Chemical Society Meeting, Boston, MA, August 18-22, 2002.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 105 of 167 PageID #: 117021




   239.   “Ionic Liquids as Environmentally Benign Solvents for Synthesis of PMMA in
          [bmim][PF6]: Kinetic, Thermal, and Mechanical Analysis”, M.B. Benton, J. D. Holbrey,
          R. D. Rogers, J. W. Mays, and C.S. Brazel, presented at the 2002 Annual Meeting of
          AIChE, Indianapolis, IN, November 3-8, 2002.

   240.   “Polymer Modification of Carbon Nanotubes”, M. Bratcher, S. McKnight, H. Ji, and J.
          W. Mays, presented at the Army Science Conference, Orlando, FL, December 2-6, 2002.

   241.   “A Study in the Dispersion of Carbon Nanotubes”, M. Bratcher, B. Gersten, H. Ji, J.
          Mays, presented at the Army Science Conference, Orlando, FL, December 2-6, 2002.

   242.   “Polymerization in Room Temperature Ionic Liquids”, K. Hong, H. Zhang, and J. Mays,
          invited poster at the Polymers West Gordon Conference, Ventura, CA, January 5-10,
          2003.

   243.   “Polymerization in Ionic Liquids: A New Alternative Medium for Free Radical
          Polymerization”, J. W. Mays, presented at the University of Akron, Department of
          Polymer Science, Akron, OH, January 30, 2003.

   244.   “Tailoring Macromolecular Architecture with Anionic Polymerization: The Need for
          Rigorous Molecular Characterization”, J. W. Mays, presented at the Workshop on
          Polymer Synthesis for Physicists, American Physical Society Meeting, Austin, TX,
          March 1-2, 2003.

   245.   “Morphologies and Tensile Properties Study on Multigraft Copolymers with Tri-, Tetra-,
          and Hexafunctional Branch Points”, R. Weidisch, Y. Zhu, E. Burgaz, S. P. Gido, D.
          Uhrig, and J. W. Mays, presented at the American Physical Society Meeting, Austin,
          TX, March 3-7, 2003.

   246.   “Amino Acid Derivatives for Formulation of Non-HEMA Containing Glass Ionomer
          Cements”, D. Xie, I. Chung, W. Wu, A. D. Puckett, and J. W. Mays, presented at the
          American Association for Dental Research Meeting, San Antonio, TX, March 12-15,
          2003.

   247.   “Molecular Modeling of Novel Graft Copolymers”, B. G. Sumpter, D. W. Noid, and J.
          W. Mays, presented at the National Meeting of the American Chemical Society, New
          Orleans, LA, March 23 – 27, 2003; see also PMSE Preprints, 88, 361-62 (2003).

   248.   “Adsorption Phenomena of Polyelectrolytes, Amphiphilic Block, and Star Copolymers
          on Surfaces as Investigated by the Quartz Crystal Microbalance Method”, M.-K. Park, S.
          Pispas, N. Hadjichristidis, J. Mays, and R. C. Advincula, presented at the National
          Meeting of the American Chemical Society, New Orleans, LA, March 23 – 27, 2003; see
          also PMSE Preprints, 88, 480-81 (2003).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 106 of 167 PageID #: 117022




   249.   “Polymer Brushes by Living Anionic Surface Initiated Polymerization (LASIP):
          Synthesis, Mechanism, and Block Copolymers”, M.-K. Park, G. Sekellariou, S. Pispas,
          N. Hadjichristidis, J. Mays, and R. Advincula, presented at the National Meeting of the
          American Chemical Society, New Orleans, LA, March 23 – 27, 2003; see also Polymer
          Preprints, 44(1), 431-32 (2003).

   250.   “Characterization of an Insoluble Polyimide Oligomer by Matrix-Assisted Laser
          Desorption/Ionization Time-of-Flight Mass Spectrometry”, A. P. Gies, W. K. Nonidez,
          M. Anthamatten, R. C. Cook, and J. W. Mays, presented at the National Meeting of the
          American Chemical Society, New Orleans, LA, March 23 – 27, 2003; see also, PMSE
          Preprints, 88, 180 (2003).

   251.   “Structure and Scaling of Brushes Formed from Branched Polymer Amphiphiles”, P.
          Tian, J. Yang, J. Mays, and S. M. Kilbey, presented at the National Meeting of the
          American Chemical Society, New Orleans, LA, March 23 – 27, 2003; see also Polymer
          Preprints, 44(1), 443-44 (2003).

   252.   “Synthesis and Evaluation of Non-HEMA Containing Glass-Ionomer Cements for
          Dental Applications”, D. Xie, I. Chung, W. Wu, J. Lemons, A. Puckett, and J. Mays,
          presented at the Society for Biomaterials 29th Annual Meeting, April 30 – May 3, 2003.

   253.   “Synthesis and Structure-Property Relationships for Model Graft Copolymers”,
          presented at the AVS (American Vacuum Society) Meeting, Knoxville, TN, May 20,
          2003.

   254.   “Synthesis and Structure – Property Relationships of Model Graft Copolymers”, J. W.
          Mays, invited plenary lecture at the Molecular Architecture for Performance (MAP)
          MURI Workshop (DOD), Aberdeen, MD, May 27 – 28, 2003.

   255.   “Polymer Structure-Property Relationships”, J. W. Mays, presented at the workshop
          “Advanced Topics on Polymer Characterization”, part of the 16th International
          Symposium on Polymer Analysis and Characterization (joint with Waters International
          GPC Symposium 2003), Baltimore, MD, June 8-12, 2003.

   256.   “Model Graft Copolymers”, J. W. Mays, presented at Kraton Polymers, Houston, TX,
          June 18, 2003.

   257.   “Synthesis and Structure-Property Relationships for Regular Multigraft Copolymers”, J.
          W. Mays, invited talk at the IUPAC-Sponsored International Symposium on Ionic
          Polymerization, Boston, MA, June 30 – July 4, 2003.

   258.   “Synthesis of Hyperbranched Polybutadiene through Anionic Self-Condensing Vinyl
          Polymerization”, D. Baskaran and J. W. Mays, presented at the IUPAC-Sponsored
          International Symposium on Ionic Polymerization, Boston, MA, June 30 – July 4, 2003.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 107 of 167 PageID #: 117023




   259.   “Modification of Multi-Wall Carbon Nanotubes Through Covalent and Noncovalent
          Reactions of Polymers”, D. Baskaran and J. W. Mays, presented at the Army Research
          Laboratory, Aberdeen, MD, July 15, 2003.

   260.   “Synthesis and Properties of Poly(isoprene-graft-styrene) Regular Multigrafts”, R.
          Weidisch, S. P. Gido, D. Uhrig, and J. W. Mays, presented at the 26th Annual Australian
          Polymer Symposium, Noosa, Australia, July 14-16, 2003.

   261.   “Synthesis and Properties of Homopolymers and Copolymers having Multiple Regularly
          Spaced Branch Points”, J. W. Mays, presented at the Canadian Society for Chemistry
          Meeting, Ottawa, August 10-14, 2003.

   262.   “Sulfonation of 1,3-Cyclohexadiene Polymers: A New Synthetic Polyelectrolyte”, K.
          Hong, M. Liu, and J. W. Mays, presented at the New York National Meeting of the
          American Chemical Society, New York, NY, September 6-11, 2003; see also, Polymer
          Preprints, 44(2), 657-58 (2003)

   263.   “Synthesis and Properties of Homopolymers and Copolymers having Regularly Spaced
          Multiple Branch Points”, J. W. Mays, presented at IPF, Dresden, Germany, September
          11, 2003.

   264.   “Solution Properties of Model Branched Polymers”, J. W. Mays, plenary lecture at
          Wyatt Technology Light Scattering Colloquium, Santa Barbara, CA, September, 22,
          2003.

   265.   “Synthesis and Properties of Long Chain Branched Polymers and Copolymers”, J. W.
          Mays, invited seminar presented to the Department of Chemistry, Virginia Tech,
          October 15, 2003.

   266.   “Synthesis of Model Star-Branched Polyelectrolytes”, W. Holley, K. Hong, and Jimmy
          W. Mays, poster presentation at the Gordon Research Conference on Colloidal,
          Macromolecular, and Polyelectrolyte Solutions, Ventura, CA, February 1-6, 2004.

   267.   “Synthesis and Characterization of Sulfonated 1,3-Cyclohexadiene Polymers”,
          presented at Gordon Research Conference on Colloidal, Macromolecular and
          Polyelectrolyte Solutions, Ventura, CA Feb.1-6, 2004.

   268.   “Influence of Molecular Architecture on the Tensile Properties of Multigraft
          Copolymers”, R. Weidisch, R. Lach, Y. Zhu, E. Burgasz, S. Gido, D. Uhrig, J. Mays,
          and N. Hadjichristidis, presented at the American Physical Society Meeting, Montreal,
          Canada, March 22 – 26, 2004.

   269.   “Defect Study on Noncentrosymmetric Lamellar Block Copolymer Blends”, S. Chen, S.
          P. Gido, T. Tsoukatos, A. Avgeropoulos, N. Hadjichristidis, K. Hong, and J. W. Mays,
          presented at the American Physical Society Meeting, Montreal, Canada, March 22 – 26,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 108 of 167 PageID #: 117024




          2004.

   270.   “Statistical Copolymerization of Styrene and Acrylates in 1-Butyl-3-Methylimidazolium
          Hexafluorophosphate: Reactivity Ratio Calculations”, H. Zhang and J. W. Mays,
          presented at the American Chemical Society Meeting, Anaheim, CA, March 28 – April
          1, 2004. See also, Polym. Preprints, 45(1), 331-332 (2004).

   271.   “A Room Temperature Ionic Liquid Assisted Polymerization of Methyl Methacrylate at
          Room Temperature”, H. Zhang and J. W. Mays, presented at the American Chemical
          Society Meeting, Anaheim, CA, March 28 – April 1, 2004. See also, Polym. Preprints,
          45(1), 329-330 (2004).

   272.   “Radius of Gyration of Polystyrene Combs and Centipedes in a Theta Solvent”, K.
          Terao, B. S. Farmer, Y. Nakamura, H. Iatrou, K. Hong, and J. W. Mays, presented at the
          American Chemical Society Meeting, Anaheim, CA, March 28 – April 1, 2004. See also,
          Polym. Preprints, 45(1), 947 (2004).

   273.   “Radical Polymerization of Styrene and Methyl Methacrylate in Various Room
          Temperature Ionic Liquids”, H. Zhang, K. Hong, and J. W. Mays, invited plenary
          presentation at the American Chemical Society Meeting, Anaheim, CA, March 28 –
          April 1, 2004. See also, Polym. Preprints, 45(1), 313-314 (2004).

   274.   “An Evaluation of the Synthetic Strategies Producing Well-Defined Carboxyl End-
          Capped Polystyrene through Anionic Polymerization”, H. Ji and J. W. Mays, presented
          at the American Chemical Society Meeting, Anaheim, CA, March 28 – April 1, 2004.
          See also, Polym. Preprints, 45(1), 1103-1104 (2004).

   275.   “Attempts of Nitroxide Mediated Polymerization in a Room Temperature Ionic Liquid”,
          H. Zhang, K. Hong, J. W. Mays, and C. Hawker, presented at the American Chemical
          Society Meeting, Anaheim, CA, March 28 – April 1, 2004. See also, Polym. Preprints,
          45(1), 325-325 (2004).

   276.   “Synthesis of Amino Acid Based Block Copolymers Via Atom Transfer Radical
          Polymerization in Aqueous Media at Room Temperature”, I. Chung, P. Britt, and J.
          Mays, presented at the American Chemical Society Meeting, Anaheim, CA, March 28 –
          April 1, 2004. See also, Polym. Preprints, 45(1), 1091-1092 (2004).

   277.   “Polymer Adhesion and Friction: Importance of the Outermost Molecular Groups”, N.
          Maeda, N. Chen, H. Ji, J. W. Mays, M. V. Tirrell, J. Israelachvili, presented at the
          American Chemical Society Meeting, Anaheim, CA, March 28 – April 1, 2004.

   278.   “Solution Properties of Regular Comb and Centipede Polystyrenes Under Good Solvent
          and Theta Solvent Conditions”, J. W. Mays, invited talk at the International Workshop
          on Branched Polymers for Performance, Williamsburg, VA, May 23 -26, 2004.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 109 of 167 PageID #: 117025




   279.   “New Polymers for Fuel Call Applications”, M. Simonson, J. Mays, and K. Mauritz,
          presented at the DOE 2004 Hydrogen Program Review, Philadelphia, PA, May 24 – 26,
          2004.

   280.   “New Model Polyelectrolytes”, K. Hong, P. Britt, D. Holley, J. Yang, and J. Mays,
          presented at CEA-Saclay, Saclay, France, June 4, 2004.

   281.   “On-line Measurement of Molecular Weight and Radius of Gyration of Polystyrene in a
          Good Solvent and in a Theta Solvent Measured with a Two-Angle Light Scattering
          Detector”, K. Terao and J. W. Mays, presented at the International Symposium on
          Polymer Analysis and Characterization, Heidelberg, Germany, June 7-9, 2004.

   282.   “New Model Polyelectrolytes”, K. Hong, P. Britt, D. Holley, J. Yang, and J. Mays,
          invited presentation at Polyelectrolytes 2004, Amherst, MA, June 14-18, 2004.

   283.   “New Charged Block Copolymers Based on Poly(cyclohexadiene)”, K. Hong, P. Britt,
          and J. W. Mays, presentation at Polyelectrolytes 2004, Amherst, MA, June 14-18, 2004.

   284.   “Morphology and Mechanical Properties of Multigraft Copolymers”, U. Staudinger, R.
          Weidisch, S. P Gido, D. Uhrig, J. Mays, H. Iatrou, and N. Hadjichristidis, 40th World
          Polymer Congress MACRO 2004, Paris, France, July 4 – 9, 2004.

   285.   “Effect of Molecular Architecture on Ordering Kinetics of AnBn Miktoarm Star Block
          Copolymers”, X. Hu, S. Gido, T. Russell, and J. Mays, presented at the Army Research
          Laboratory, Aberdeen, MD, July 28, 2004.

   286.   “Synthesis of Polymer-Grafted Multi-Walled Carbon Nanotubes Using Grafting From
          and Grafting Onto Strategies”, D. Baskaran, J. Mays, M. Bratcher, presented at the Army
          Research Laboratory, Aberdeen, MD, July 28, 2004.

   287.   “Effect of Molecular Architecture on Dynamics of Multigraft Copolymers”, M. Sun, J.
          Mijovic, and J. W. Mays, presented at the National American Chemical Society
          Meeting, Philadelphia, PA, August 22-26, 2004. See also: PMSE Preprints, 91, 1024
          (2004).

   288.   “Synthesis of Amphiphilic Miktoarm Star Copolymer A2B2 of Polystyrene and
          Poly(ethylene oxide)”, M. Liu, P. F. Britt, and J. W. Mays, presented at the National
          American Chemical Society Meeting, Philadelphia, PA, August 22-26, 2004. See also:
          Polymer Preprints, 45(2), 555 (2004).

   289.   “Polyelectrolytes Based on Sulfonated 1,3-Cyclohexadiene Block Copolymers”, Kunlun
          Hong, P. F. Britt, and J. W. Mays, presented at the National American Chemical Society
          Meeting, Philadelphia, PA, August 22-26, 2004. See also: Polymer Preprints, 45(2), 311
          (2004).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 110 of 167 PageID #: 117026




   290.   “Macromolecular Complex Systems”, J. Mays and P. Britt, presented at the CNMS
          Workshop on Microscopy, Metrology, and Manipulations for Nanophase Materials
          Sciences, American Museum of Science and Energy, Oak Ridge, TN, September 15 –
          16, 2004.

   291.   “MALDI-TOF MS Comparison of Nomex and Oligomeric Poly(m-phenylene
          isophthalamide)”, A. P. Gies, W. K. Nonidez, S. T. Ellison, H. Ji, and J. W. Mays,
          presented at the Southeast Regional Meeting of the American Chemical Society,
          Research Triangle Park, NC, November 10 – 13, 2004.

   292.   “Polymers and Copolymers Based on 1,3-Cyclohexadiene”, J. W. Mays, K. Hong, P.
          Britt, T. Huang, invited lecture at the Polymers West Gordon Research Conference,
          Ventura, CA, January 9-14, 2005.

   293.   “Universal Calibration of Gel Permeation Chromatography by Means of Hydrodynamic
          Radius of Complex Polystyrene Architectures”, B. S. Farmer, K. Terao, Y. Nakamura,
          and J. W. Mays, invited poster presentation, Polymers West Gordon Research
          Conference, Ventura, CA, January 9-14, 2005.

   294.   “Novel Biodegradable Amino Acid – Containing Anhydride Oligomers for Orthopedic
          Applications”, D. Xie, I.-D. Chung, A. D. Puckett, and J. W. Mays, presented at the
          National American Chemical Society Meeting, San Diego, CA, March 13 – 17, 2005;
          See also: Polymeric Materials Science and Engineering, 92, 363 – 364 (2005).

   295.   “Thermal Characteristics of Poly(1,3-Cyclohexadienes)”, K. Hong, T. Huang, P. F. Britt,
          M. Pyda, and J. W. Mays, presented at the National American Chemical Society
          Meeting, San Diego, CA, March 13 – 17, 2005; See also: Polymer Preprints, 46(1), 843
          – 844 (2005).

   296.   “Reactive Modification of Polymer Interfaces: Formation of Loops”, M. D. Dadmun, J.
          K. Rice, J. W. Mays, H. Ji, G. D. Smith, and D. Bedrov, presented at the National
          American Chemical Society Meeting, San Diego, CA, March 13 – 17, 2005; See also:
          Polymer Preprints, 46(1), 461 - 462 (2005).

   297.   “Investigating the Chemistry and Adsorption Behavior of Multiply Bound Polymer
          Chains (MBPC)”, M. Dadmun, J. Mays, M. Kilbey, G. Smith, and R. Advincula,
          presented at the National American Chemical Society Meeting, San Diego, CA, March
          13 – 17, 2005; See also: Polymer Preprints, 46(1), 420 - 421 (2005).

   298.   “Multiple Loop Formation by Epoxy-Terminated Polystyrene Telechelics on Self-
          Assembled Monolayers of 11-Mercaptoundecanoic Acid over Gold”, R. Mehta, M.
          Dadmun, H. Ji, and J. W. Mays, presented at the National American Chemical Society
          Meeting, San Diego, CA, March 13 – 17, 2005; See also: Polymer Preprints, 46(1), 433 -
          434 (2005).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 111 of 167 PageID #: 117027




   299.   “Direct Measurement of Attraction Between Identical Polyelectrolyte Brush Layers in
          the Presence of Multivalent Ions”, F. Li, P. Schorr, M. V. Tirrell, and J. Mays, presented
          at the National American Chemical Society Meeting, San Diego, CA, March 13 – 17,
          2005; See also: Polymer Preprints, 46(1), 377 - 378 (2005).

   300.   “Adsorption of P2VP-dPS-P2VP Triblock Copolymers onto Reactive Monolayers:
          Toward Multiply Bound Polymer Chains”, J. P. Park, D. Patton, M. Liu, J. Mays, M.
          Dadmun, and R. Advincula, presented at the National American Chemical Society
          Meeting, San Diego, CA, March 13 – 17, 2005; See also: Polymer Preprints, 46(1), 501 -
          502 (2005).

   301.   “Influence of Charge Density and Backbone Rigidity on the Structure and Properties of
          Polyelectrolyte Solutions”, S. I. Yun, Y. B. Melnichenko, G. D. Wignall, K. Hong, J.
          Mays, and R. M. Briber, presented at the National Meeting of the American Physical
          Society, March 21 – 25, 2005, Los Angeles, CA.

   302.   “The Influence of Chain Rigidity and Degree of Sulfonation on the Morphology of
          Block Copolymers as Nano Reactor”, K. Hong, S. I. Yun, J. Mays, X. Zhang, and R. M.
          Briber, presented at the National Meeting of the American Physical Society, March 21 –
          25, 2005, Los Angeles, CA.

   303.   “Grafting and Loop Formation of Telechelic Polymers at Interfaces Monitored by
          Fluorescence Labeling”, Z. Huang, H. Ji, J. Mays, and M. Dadmun, presented at the
          National Meeting of the American Physical Society, March 21 – 25, 2005, Los Angeles,
          CA.

   304.   “Formation and Properties of Molecular Loops at Polymer Interfaces”, J. K. Rice, M.
          Dadmun, B. Farmer, H. Ji, and J. Mays, presented at the National Meeting of the
          American Physical Society, March 21 – 25, 2005, Los Angeles, CA.

   305.   “Stability of Core-Shell-Cylinder Structure of Poly(styrene-b-1,3-cyclohexadiene)
          Diblock Copolymers”, A. Panday, S. Gido, K. Hong, and J. Mays, presented at the
          National Meeting of the American Physical Society, March 21 – 25, 2005, Los Angeles,
          CA.

   306.   “New Polyelectrolytes based on Poly(1,3-Cyclohexadiene)”, J. W. Mays, invited lecture
          at the Gordon Research Conference on Ion Containing Polymers, May1-6, 2005, Il
          Ciocco, Italy.

   307.   "Effect of Macromolecular Architecture on Microphase Separation and Properties of
          Block Copolymers", J. W. Mays, D. Uhrig, K. Hong, invited lecture at Vanderbilt
          University, May 16, 2005.

   308.   “New Materials for Hydrogen Pipelines”, B. Smith, B. Frame, C. Eberle, J. Blencoe, L.
          Anovitz, T. Armstrong, and J. Mays, poster presentation, U.S. DOE Hydrogen, Fuel
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 112 of 167 PageID #: 117028




          Cells & Infrastructure Technologies Program, Annual Program Review Meeting,
          Arlington, Virginia, May 23-26, 2005.

   309.   “New Block Copolymers: From Ultrathin Films to Functional Polymer Nanoparticles”,
          J. W. Mays, presented to Chemical Sciences Division, Oak Ridge National Laboratory,
          June 9, 2005.

   310.   “Characterization of Model Branched Polymers in Good and Theta Solvents Using
          Multi-Detector SEC”, J. Mays, invited presentation at the International Symposium on
          Polymer Analysis and Characterization, Sheffield, England, June 20 – 22, 2005.

   311.   “Monitoring the Kinetics of the Reaction of Telechelics at a Soft Interface by Neutron
          Reflectivity”, J. K. Rice, H. Ji, J. W. Mays, and M. D. Dadmun, presented at the
          National Meeting of the American Chemical Society, Washington, DC, August 28 –
          September 1, 2005; see also: Polym. Mater. Sci. Eng., 93, 292 – 293 (2005).

   312.   “Characterization of Linear Poly(1,3-cyclohexadiene) (PCHD) and Fluorinated PCHD
          by GPC/Light Scattering”, Q. Zhou, T. Havard, T. Huang, K. Hong, and J. W. Mays,
          presented at the National Meeting of the American Chemical Society, Analytical
          Division, Washington, DC, August 28 – September 1, 2005.

   313.   “Kinetics of Assembly of “Looped” Polymer Brushes at the Solid-Fluid Interface”, J.
          Alonzo, M. Liu, M. Dadmun, J. W. Mays, and S. M. Kilbey II, presented at the National
          Meeting of the American Chemical Society, Washington, DC, August 28 – September 1,
          2005; see also: Polym. Mater. Sci. Eng., 93, 89 - 90 (2005).

   314.   “Telechelic Polymer Velcros or Brushes: Synthesis, Characterization, and Adsorption
          Studies”, D. Patton, J. P. Park, M. Liu, J. Mays, M. Dadmun, M. Kilbey, G. Smith, and
          R.C. Advincula, presented at the National Meeting of the American Chemical Society,
          Washington, DC, August 28 – September 1, 2005; see also: Polym. Preprints, 46 (2),
          122 - 123 (2005).

   315.   “Synthesis of Primary Amine Terminated Polymers using Living Anionic
          Polymerization and Characterization of the Polymers using MALDI-TOF Mass
          Spectrometry”, H. Ji, D. Baskaran, and J. W. Mays, presented at the National Meeting of
          the American Chemical Society, Washington, DC, August 28 – September 1, 2005; see
          also: Polym. Preprints, 46 (2), 452 - 453 (2005).

   316.   “Synthesis and Characterization of Ω-Functionalized Multiarm Star-Branched
          Polyisoprenes and Poly(ethylene – co – propylene) Using Living Anionic
          Polymerization”, B. Farmer and J. W. Mays, presented at the National Meeting of the
          American Chemical Society, Washington, DC, August 28 – September 1, 2005; see also:
          Polym. Preprints, 46 (2), 420 - 421 (2005).

   317.   “POSS Containing Multiblock Copolymers as Models of Well-Defined Organic-
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 113 of 167 PageID #: 117029




          Inorganic Hybrid Materials”, G. Cardoen, X. Hu, D. Baskaran, J. W. Mays, S. P. Gido,
          T. P. Russell, and E. B. Coughlin, presented at the National Meeting of the American
          Chemical Society, Washington, DC, August 28 – September 1, 2005; see also: Polym.
          Preprints, 46 (2), 783 - 784 (2005).

   318.   “Living Anionic Polymerization of 4-Vinylbenzocyclobutene”, G. Sakellarou, D.
          Baskaran, and J. W. Mays, presented at the National Meeting of the American Chemical
          Society, Washington, DC, August 28 – September 1, 2005; see also: Polym. Preprints,
          46 (2), 278 - 279 (2005).

   319.   “Interaction between End-Tethered Polyelectrolyte Brushes in the Presence of
          Oppositely Charged Surfactant”, A. Ishikubo, J. W. Mays, and M. Tirrell, presented at
          the National Meeting of the American Chemical Society, Washington, DC, August 28 –
          September 1, 2005; see also: Polym. Preprints, 46 (2), 27 - 28 (2005).

   320.   “Defects in a Noncentrosymmetric Lamellar Block Copolymer Blend”, S. Chen, S. P.
          Gido, T. Tsoukatos, A. Avgeropoulos, N. Hadjichristidis, K. Hong, and J. W. Mays,
          presented at the National Meeting of the American Chemical Society, Washington, DC,
          August 28 – September 1, 2005; see also: Polym. Preprints, 46 (2), 542 (2005).

   321.   “New Block Copolymers: From Ultrathin Films to Functional Polymer Nanoparticles”,
          J. W. Mays, invited presentation at the Department of Chemical Engineering, University
          of Woming, September 12, 2005.

   322.   “Effect of Macromolecular Architecture and Chain Stiffness on Self-Assembly and
          Properties of Block Copolymers”, J. W. Mays, D. Uhrig, K. Hong, S. Gido, and R.
          Weidisch, invited presentation at the Department of Chemical Engineering, University of
          South Florida, September 16, 2005.

   323.   “Surface Initiated Anionic and Atom Transfer Radical Polymerizations from Multi-
          Walled Carbon Nanotubes”, D. Baskaran, G. Sakellariou, J. W. Mays, and M. Bratcher,
          presented at the International Symposium on Ionic Polymerization, October 23 – 28,
          2005, Goa, India.

   324.   “Self-Assembly of Sulfonated 1,3-Cyclohexadience Polymers in Solution”, K. Hong, J.
          W. Mays, P. F. Britt, A. Yun, Y. Melnichenko, G. D. Wignall, and M. Muthukumar,
          presented at the International Chemical Congress of Pacific Basin Societies, “Pacifichem
          2005”, Honolulu, HI, December 15 – 20, 2005.

   325.   “Bulk and Solution Properties of Polymers Based on 1,3-Cyclohexadiene”, J. W. Mays,
          K. Hong, G. Wignall, Y. Melnichenko, A. Yun, P. F. Britt, J. M. Simonson, T. Huang,
          M. Pyda, B. Farmer, S. Gido, X. Wu, K. Terao, and Y. Nakamura, presented at the
          International Chemical Congress of Pacific Basin Societies, “Pacifichem 2005”,
          Honolulu, HI, December 15 – 20, 2005.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 114 of 167 PageID #: 117030




   326.   “Synthesis and Characterization of Model Star-Branched Polyelectrolytes”, D. W.
          Holley and J. W. Mays, presented at the International Chemical Congress of Pacific
          Basin Societies, “Pacifichem 2005”, Honolulu, HI, December 15 – 20, 2005.

   327.   “Superelastic Properties of Multigraft Copolymers”, R. Weidisch, U. Staudinger, S. P.
          Gido, D. Uhrig, J. Mays, and N. Hadjichristidis, presented at the International Chemical
          Congress of Pacific Basin Societies, “Pacifichem 2005”, Honolulu, HI, December 15 –
          20, 2005.

   328.   “Noncentrosymmetric Block Copolymer Blends”, S. Chen, S. P. Gido, T. Tsoukatos, A.
          Avgeropoulos, N. Hadjichristidis, K. Hong, and J. W. Mays, presented at the
          International Chemical Congress of Pacific Basin Societies, “Pacifichem 2005”,
          Honolulu, HI, December 15 – 20, 2005.

   329.   “Using Long Chain Branching and Chain Stiffness to Manipulate the Morphology and
          Properties of Block Copolymers”, J. W. Mays, invited presentation at Georgia Institute
          of Technology, Department of Polymers, Fiber, and Textiles Engineering, February 13,
          2006.

   330.   “Proton Conducting Membranes from Fluorinated Polyisoprene-b- Polystyrene
          Sulfonate”, A.I. Isaacs-Sodeye, S. P. Gido, T. Huang, and J.W. Mays, presented at the
          American Physical Society Meeting, Baltimore, MD, March 13-17, 2006.

   331.   “Morphology of Fluorinated and Sulfonated Diblock Copolymers”, T. Hosoda, S. P.
          Gido, T. Huang, and J. W. Mays, presented at the American Physical Society Meeting,
          Baltimore, MD, March 13-17, 2006.

   332.   “Behavior of Cationic Surfactants in Oppositely Charged Polyelectrolyte Brushes
          formed by Physisorption of Amphiphilic Diblock Copolymers”, A. Ishikubo, J. W.
          Mays, and M. Tirrell, presented at the National Meeting of the American Chemical
          Society, Atlanta, GA, March 26 – 30, 2006.

   333.   “Synthesis and Morphology of Fluorinated and Sulfonated Block Copolymers”, J. W.
          Mays, T. Huang, and S. P. Gido, presented at the National Meeting of the American
          Chemical Society, Atlanta, GA, March 26 – 30, 2006; see also: Polym. Mater. Sci. Eng.,
          94, 165-166 (2006).

   334.   “Self-Assembly of Poly(2-vinylpyridine) – Polystyrene – Poly(2-vinylpyridine) Triblock
          Copolymers at the Solid – Fluid Interface”, J. Alonzo, Z. Huang, M. Liu, J. W. Mays, M.
          Dadmun, and S. M. Kilbey II, presented at the National Meeting of the American
          Chemical Society, Atlanta, GA, March 26 – 30, 2006; see also: Polym. Mater. Sci. Eng.,
          94, 703 - 704 (2006).

   335.   “Distribution of Divalent and Monovalent Counterions within a Charged Brush”, P.
          Guenoun, M. Delsanti, P. Fontaine, and J. W. Mays, presented at the National Meeting
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 115 of 167 PageID #: 117031




          of the American Chemical Society, Atlanta, GA, March 26 – 30, 2006; see also: Polym.
          Mater. Sci. Eng., 94, 629 - 630 (2006).

   336.   “Density Profiles of “Looped” Polymer Brushes at the Solid – Liquid Interface by
          Neutron Reflectivity Measurements”, Z. Huang, J. Alonzo, M. Lay, M. Liu, H. Ji, Y.
          Zhang, Y. Fang, G. D. Smith, J. W. Mays, S. M. Kilbey II, and M. D. Dadmun,
          presented at the National Meeting of the American Chemical Society, Atlanta, GA,
          March 26 – 30, 2006; see also: Polym. Mater. Sci. Eng., 94, 802 - 803 (2006).

   337.   “Multiple Loop Formation by Epoxy-Terminated Polystyrene Telechelics on Self-
          Assembled Monolayers of 11-Mercaptoundecanoic Acid Over Gold”, R. Mehta, N.
          Henry, M. Dadmun, S. M. Kilbey II, H. Ji, and J. Mays, presented at the National
          Meeting of the American Chemical Society, Atlanta, GA, March 26 – 30, 2006; see also:
          Polym. Preprints, 47(1), 183 - 184 (2006).

   338.   “Adsorption of Bifunctionalized Poly(2-Vinylpyridine) – Polystyrene – Poly(2-
          Vinylpyridine): Characterization by AFM”, J. Y. Park, D. Patton, M. Liu, P. Taranekar,
          J. Mays, M. Dadmun, and R. Advincula, presented at the National Meeting of the
          American Chemical Society, Atlanta, GA, March 26 – 30, 2006; see also: Polym.
          Preprints, 47(1), 57 - 58 (2006).

   339.   “Synthesis, Morphology, and Properties of Novel Branched Block Copolymers”, J. W.
          Mays, S. Gido, and R. Weidisch, invited presentation at CIQA National Research
          Center, Saltillo, Mexico, April 4, 2006.

   340.   “Effect of Copolymer Architecture on the Morphology and Properties of
          Styrene/Isoprene Block Copolymers”, J. W. Mays, S. Gido, and R. Weidisch, invited
          presentation at the American Chemical Society Rubber Division Thermoplastic
          Elastomers Conference, Akron, Ohio, May 11-12, 2006.

   341.   “Poly(cyclohexadiene) – Based Polymer Electrolyte Membranes for Fuel Cell
          Applications”, J. W. Mays, T. Huang, H. Zhou, and K. Mauritz, poster presentation at
          the 2006 DOE Hydrogen Program Review, Washington, DC, May 16 – 19, 2006.

   342.   “Poly(cyclohexadiene) – Based Polymer Electrolyte Membranes for Fuel Cell
          Applications”, J. W. Mays, T. Huang, H. Zhou, and K. Mauritz, oral presentation at the
          High Temperature Membranes Working Group, DOE Hydrogen Program Review,
          Washington, DC, May 16 – 19, 2006.

   343.   “Vesicle-Forming Block Copolypeptides”, H. Iatrou, N. Ferderigos, N. Hadjichristidis,
          H. Frielinghaus, D. Richter, J. Messman, J. W. Mays, S. Nevanpaa, and O. Ikkalla,
          invited presentation at the 19th International Symposium on Polymer Analysis and
          Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14, 2006.

   344.   “Synthesis and Characterization of POSS Containing Star Polymers”, B. Farmer, C.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 116 of 167 PageID #: 117032




          Barnes, and J. W. Mays, poster presentation at the 19th International Symposium on
          Polymer Analysis and Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14,
          2006.

   345.   “Grafting and Loop Formation of Telechelic Polymers on Polymer-Substrate Interfaces”,
          Z. Huang, H. Ji, J. W. Mays, and M. D. Dadmun, poster presentation at the 19th
          International Symposium on Polymer Analysis and Characterization (ISPAC), Oak
          Ridge, Tennessee, June 12 – 14, 2006.

   346.   “Synthesis and Characterization of Star-Branched Polyelectrolytes”, D. W. Holley and J.
          W. Mays, poster presentation at the 19th International Symposium on Polymer Analysis
          and Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14, 2006.

   347.   “Capabilities of the Polymer Characterization Lab”, T. Malmgren, E. Ashcraft, M.
          Dadmun, and J. Mays, poster presentation at the 19th International Symposium on
          Polymer Analysis and Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14,
          2006.

   348.   “Thermal Stability of Fluorinated Polydienes Synthesized by Addition of
          Difluorocarbenes”, T. Huang, T. Malmgren, K. Hong, and J. W. Mays, poster
          presentation at the 19th International Symposium on Polymer Analysis and
          Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14, 2006.

   349.   “Grafting of Poly(ethylene oxide) Chains onto C60”, R. Aggarwal and J. W. Mays,
          poster presentation at the 19th International Symposium on Polymer Analysis and
          Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14, 2006.

   350.   “Synthesis of Well-Defined Organic Nanoparticles”, G. Sakellariou, D. Baskaran, N.
          Hadjichristidis, and J. W. Mays, poster presentation at the 19th International Symposium
          on Polymer Analysis and Characterization (ISPAC), Oak Ridge, Tennessee, June 12 –
          14, 2006.

   351.   “Living Anionic Surface Initiated Polymerization from Multi-Walled Carbon
          Nanotubes”, G. Sakellariou, H. Ji, D. Baskaran, N. Hadjichristidis, and J. W. Mays,
          poster presentation at the 19th International Symposium on Polymer Analysis and
          Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14, 2006.

   352.   “Synthesis of Block Copolymers of Styrene and Vinyl Acetate by Conventional Free
          Radical Polymerization in a Room Temperature Ionic Liquid”, X. Ma, T. Huang, and J.
          Mays, poster presentation at the 19th International Symposium on Polymer Analysis and
          Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14, 2006.

   353.   “MALDI-TOF MS Characterization of Mono-fluorescent Labeled and Primary Amine
          End-Functionalized Polyisoprene Synthesized by Living Anionic Polymerization”, H. Ji,
          R. Advincula, M. Kilbey, G. Smith, M. Dadmun, and J. Mays, poster presentation at the
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 117 of 167 PageID #: 117033




          19th International Symposium on Polymer Analysis and Characterization (ISPAC), Oak
          Ridge, Tennessee, June 12 – 14, 2006.

   354.   “Synthesis and Characterization of Amphiphilic μ-star PS2PEO2 using Alkyllithium
          Initiator and Phosphazine Base t-BuP4”, M. Liu and J. W. Mays, poster presentation at
          the 19th International Symposium on Polymer Analysis and Characterization (ISPAC),
          Oak Ridge, Tennessee, June 12 – 14, 2006.

   355.   “Synthesis and Characterization of Y-Shaped Branched Copolymer (PS-b-PI)PI2”, M.
          Liu and J. W. Mays, poster presentation at the 19th International Symposium on Polymer
          Analysis and Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14, 2006.

   356.   “Synthesis, Morphology, and Tensile Properties of Multigraft Copolymers with
          Regularly Spaced Tri-, Tetra-, and Hexa-functional Junction Points”, D. Uhrig, J. W.
          Mays, Y. Zhu, E. Burgaz, S. P. Gido, U. Staudinger, and R. Weidisch, poster
          presentation at the 19th International Symposium on Polymer Analysis and
          Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14, 2006.

   357.   “Synthesis of Well-Defined Oligo(oxyethylene) Styrene Block Copolymers and their
          Temperature-Induced Phase Transitions in Aqueous Solution”, F. Hua, K. Hong, P. F.
          Britt, and J. W. Mays, poster presentation at the 19th International Symposium on
          Polymer Analysis and Characterization (ISPAC), Oak Ridge, Tennessee, June 12 – 14,
          2006.

   358.   “Characterization of Sulfonated 1,3-Cyclohexadiene Polymers by Light Scattering and
          Small-Angle Neutron Scattering (SANS)”, K. Hong, S. I. Yun, J. W. Mays, Y. B.
          Melnichenko, and G. D. Wignall, poster presentation at the 19th International
          Symposium on Polymer Analysis and Characterization (ISPAC), Oak Ridge, Tennessee,
          June 12 – 14, 2006.

   359.   “Synthesis and Characterization of Poly(L-Aspartic Acid) – Based Chimeras using High
          Vacuum Techniques”, J. M. Messman, P. F. Britt, J. W. Mays, and P. Guenoun,
          presented at the National Meeting of the American Chemical Society, San Francisco,
          CA, September 10 – 14, 2006; see also Polym. Preprints, 47(2), 172-173 (2006).

   360.   “Self-Assembly of Sulfonated Poly(1,3-Cyclohexadiene) in Aqueous Solution as Studied
          by Small-Angle Neutron Scattering (SANS)”, S. H. Yun, K. Hong, Y. B. Melnichenko,
          G. D. Wignall, and J. W. Mays, presented at the National Meeting of the American
          Chemical Society, San Francisco, CA, September 10 – 14, 2006; see also Polym.
          Preprints, 47(2), 620 - 621 (2006).

   361.   “Synthesis and Properties of Fluorinated and Sulfonated Block Copolymers”, J. W.
          Mays, invited lecture presented at the University of Akron, Akron, OH, October 6, 2006.

   362.   “New Block Copolymers Containing Sulfonated Blocks”, J. W. Mays, invited lecture at
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 118 of 167 PageID #: 117034




          Fudan University, Shanghai, China, October 24, 2006.

   363.   “Effect of Architecture on Morphology and Mechanical Properties of Block Copolymers:
          Routes to Super-Elastomers”, J. W. Mays, invited lecture at Fudan University, Shanghai,
          China, October 24, 2006.

   364.   “Effect of Architecture on Morphology and Mechanical Properties of Block Copolymers:
          Routes to Super-Elastomers”, J. W. Mays, invited lecture at East China University of
          Science and Technology, Shanghai, China, October 25, 2006.

   365.   “Fluorinated and Sulfonated Poly(1,3-Cyclohexdiene-b-Polystyrene: A Potential
          Material for Fuel Cell PEM”, T. Huang and J. W. Mays, invited presentation at the
          Polymers West Graduate Research Seminar, Ventura, CA, January 5 – 7, 2007.

   366.   “Poly(Cyclohexadiene)-Based Polymer Electrolyte Membranes for Fuel Cell
          Applications”, S. Deng, M. K. Hassan, K. A. Mauritz, and J. W. Mays, invited poster
          presentation at the Polymers West Gordon Research Conference, Ventura, CA, January 7
          – 12, 2007.

   367.   “Tailored Amino Acid Based Block Copolymers via Atom Transfer Radical
          Polymerization in Aqueous Media at Ambient Temperature”, I. Chung, P. Britt, and J.
          W. Mays, invited poster presentation at the Polymers West Gordon Research
          Conference, Ventura, CA, January 7 – 12, 2007.

   368.   “Vinyl Dimethyl Azlactone-Containing Copolymers: Toward Bio-inspired Surfaces”, J.
          Messman, M. Kilbey, J. Ankner, D. Myles, and J. Mays, invited poster presentation at
          the Polymers West Gordon Research Conference, Ventura, CA, January 7 – 12, 2007.

   369.   “Fluorinated and Sulfonated Poly(1,3-Cyclohexdiene-b-Polystyrene: A Potential
          Material for Fuel Cell PEM”, T. Huang and J. W. Mays, invited poster presentation at
          the Polymers West Gordon Research Conference, Ventura, CA, January 7 – 12, 2007.

   370.   “Synthesis, Self-Assembly, and Biofunctionalization of Stimuli-Responsive Polymer
          Brushes”, J. M. Messman, A. Banaszek, J. Barringer, and S, M. Kilbey II, presented at
          the 34th International Waterborne, High-Solids, and Powder Coatings Symposium, New
          Orleans, LA, February 14 – 16, 2007; see also Proceedings of the 34th International
          Waterborne, High-Solids, and Powder Coatings Symposium, 67 – 76 (2007).

   371.   “Proton Conducting Membranes from Fluorinated Poly(isoprene)-b-Sulfonated
          Poly(styrene): Structure and Transport Properties”, A. Isaacs-Sodeye, S. Gido. T. Huang,
          and J. Mays, presented at the 2007 March Meeting of the American Physical Society,
          Denver, Colorado, March 5-9, 2007.

   372.   “Grafting of Telechelic Polymers onto Functionalized Substrates in Polymeric
          Matrices”, R. Mehta, Z. Huang, H. Ji, J. Mays, M. D. Dadmun, presented at the 2007
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 119 of 167 PageID #: 117035




          March Meeting of the American Physical Society, Denver, Colorado, March 5-9, 2007.

   373.   “Kinetics of Grafting and Loop Formation of Telechelic Polymers on a Solid Substrate”,
          M. Dadmun, Z. Huang, H. Ji, and J. Mays, presented at the 2007 March Meeting of the
          American Physical Society, Denver, Colorado, March 5-9, 2007.

   374.   “Superelastic Materials based on Mutigraft Copolymers”, U. Staudinger, R. Weidisch,
          Y. Zhu, S. P. Gido, D. Uhrig, J. W. Mays, M. Kleuppel, and G. Heinrich, presented at
          the 2007 March Meeting of the American Physical Society, Denver, Colorado, March 5-
          9, 2007.

   375.   “Small-angle Neutron Scattering Study of Oligo(ethylene glycol) Grafted Polystyrene in
          Aqueous Solutions”, G. Cheng, Y. B. Melnichenko, , G. D. Wignall, F. Hua, K. Hong, P.
          F. Britt, and J. W. Mays, presented at the 2007 March Meeting of the American Physical
          Society, Denver, Colorado, March 5-9, 2007.

   376.   “Synthesis of Dual-Responsive Diblock Copolymers of Poly(acrylic acid) and
          Poly(oligo(oxyethylene)styrene) and their Self-Assembly in Water”, F. Hua, K. Hong, P.
          F. Britt, and J. W. Mays, presented at the Spring 2007 National Meeting of the American
          Chemical Society, Chicago, IL, March 25 – 29, 2007; see also Polym. Mater. Sci. Eng.,
          96, 361 – 362 (2007).

   377.   “Structure and Scaling Behavior of Polymer Brushes with Multiple Tethers”, J. Alonzo,
          Z. Huang, H. Ji, J. W. Mays, M. Dadmun, and S. M. Kilbey II, presented at the Spring
          2007 National Meeting of the American Chemical Society, Chicago, IL, March 25 – 29,
          2007; see also Polym. Preprints, 48(1), 781-82 (2007).

   378.   “Phase Transitions of Well-Defined Methoxyoligo(oxyethylene)styrene Block
          Copolymers in Concentrated Aqueous Solutions”, F. Hua, K. Hong, P. F. Britt, and J. W.
          Mays, presented at the Spring 2007 National Meeting of the American Chemical
          Society, Chicago, IL, March 25 – 29, 2007; see also, Polym. Preprint, 48(1), 838-39
          (2007).

   379.   “Monitoring the Reaction of Telechelics at a Soft Polymeric Interface to Form Interfacial
          Modifiers”, M. D. Dadmun, J. K. Rice, H. Ji, J. W. Mays, V. Krikorian, E. L. Thomas,
          G. D. Smith, and D. Bedrov, presented at the Spring 2007 National Meeting of the
          American Chemical Society, Chicago, IL, March 25 – 29, 2007; see also, Polym.
          Preprints, 48(1), 731-32 (2007).

   380.   “Looped Polymer Brushes at the Solid-Fluid Interface Formed by Preferential
          Adsorption of Amphiphilic Star Block Copolymers”, J. Alonzo, H. Ji, J. W. Mays, M.
          Dadmun, and S. M. Kilbey II, presented at the Spring 2007 National Meeting of the
          American Chemical Society, Chicago, IL, March 25 – 29, 2007; see also, Polym.
          Preprints, 48(1), 721-22 (2007).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 120 of 167 PageID #: 117036




   381.   “New Polymeric Materials Derived from 1,3-Cyclohexadiene”, J. Mays, invited lecture
          at the Symposium on Functional Polymer Based Materials, Jena, Germany, April 3-4,
          2007.

   382.   “Superelastic Materials Based on Multigraft Copolymers”, R. Weidisch, U. Staudinger,
          Y. Zhu, S. P. Gido, D. Uhrig, J. W. Mays, H. Iatrou, and N. Hadjichristidis, invited
          presentation at the Symposium on Functional Polymer Based Materials, Jena, Germany,
          April 3-4, 2007.

   383.   “Influence of Branch Points in Tetrafunctional PI-PS Multigraft Copolymers on
          Mechanical and Rheological Properties”, M. Thunga, U. Staudinger, R. Weidisch, D.
          Uhrig, J. W. Mays, and S. P. Gido, invited presentation at the Symposium on Functional
          Polymer Based Materials, Jena, Germany, April 3-4, 2007.

   384.   “Control of Molecular Architecture in Block Copolymers: Routes to Super-Elastomers”,
          J. W. Mays, invited presentation at the University of Southern Mississippi, Hattiesburg,
          MS, April 11, 2007.

   385.   “Poly(cyclohexadiene)–Based Polymer Electrolyte Membranes for Fuel Cell
          Applications”, J. Mays, S. Deng, M. Hassan, and K. Mauritz, presented at the 2007 DOE
          Hydrogen Program Annual Merit Review, Arlington, VA, May 14 – 17, 2007.

   386.   “Synthetic Methods to Modify Surfaces with Polymers”, J. W. Mays, invited
          presentation at the 2007 American Chemical Society National Graduate Polymer
          Research Conference, Knoxville, TN, June 3-6, 2007.

   387.   “Light Scattering Study of Well-Defined Flexible Polyelectrolytes with Two Cationic
          Sites per Monomeric Unit”, M. Osa, G. Mounttrichas, K. Hong, S. Pispas, P. F. Britt,
          and J. W. Mays, presented at the Fall 2007 National Meeting of the American Chemical
          Society, Boston, MA, August 19 – 23, 2007. See also: Polym. Mater. Sci. Eng., 97, 930
          (2007).

   388.   “Characterization of Branched and End-Functionalized Polymers”, J. W. Mays, invited
          presentation at Chevron Oronite Company, Richmond, CA, September 10, 2007.

   389.   “Synthesis and Characterization of Poly(Cyclohexadiene)-Based Fuel Cell Membranes”,
          S. Deng, M. Hassan, K. Mauritz, and J. Mays, presented at the 20th International
          Symposium on Polymer Analysis and Characterization, October 1-4, 2007, Agios
          Nikolaos, Crete, Greece.

   390.   “Characterization of Vesicular Structures Formed by Amphiphilic Well Defined
          Triblock Copolypeptides”, H. Iatrou, H. Frielinghaus, S. Hanski, N. Ferdirigos, J.
          Ruokolainen, O. Ikkala, D. Richter, J. Mays, and N. Hadjichristidis, presented at the 20th
          International Symposium on Polymer Analysis and Characterization, October 1-4, 2007,
          Agios Nikolaos, Crete, Greece.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 121 of 167 PageID #: 117037




   391.   “Synthesis and Characterization of Well Defined Polymer-Grafted Multi-Walled Carbon
          Nanotube Composites by Living Anionic, Atom Transfer, and Ring Opening Surface
          Initiated Polymerization”, D. Priftis, G. Sakellariou, J. Mays, and N. Hadjichristidis,
          presented at the 20th International Symposium on Polymer Analysis and
          Characterization, October 1-4, 2007, Agios Nikolaos, Crete, Greece.

   392.   “Deuteration Capabilities – Making Labelled Nanomaterials for Neutron Studies”, J.
          Mays et al., CNMS Users Meeting, October 10 – 11, 2007, Oak Ridge, TN.

   393.   “Energy-Related Soft Materials: Conducting and Liquid Crystal Polymers”, J. Mays et
          al., CNMS Users Meeting, October 10 – 11, 2007, Oak Ridge, TN.

   394.   “Synthesis of Bio-Inspired Nanomaterials”, J. Mays et al., CNMS Users Meeting,
          October 10 – 11, 2007, Oak Ridge, TN.

   395.   “Poly(1,3-Cyclohexadiene)-Based Proton Exchange Fuel Cell Membranes”, S. Deng, M.
          K. Hassan, J. W. Mays, and K. A. Mauritz, invited presentation at the Southeast
          Regional Meeting of the American Chemical Society (SERMACS), October 26, 2007,
          Greenville, SC.

   396.   “Synthesis, Morphology, and Properties of Branched or Charged Block Copolymers”, J.
          W. Mays, invited lecture at the Second International Symposium on Polymer Materials
          Science, National Institute of Standards and Technology, Gaithersburg, MD, December
          10 – 11, 2007.

   397.   “Novel Ion-Containing Polymers Via Post-Polymerization Chemistry” J. Mays, invited
          Highlands in Chemistry Lecture at the Department of Chemistry, Virginia Tech,
          Blacksburg, VA, March 14, 2008.

   398.   “Poly(cyclohexadiene)-Based Polymer Electrolyte Membranes for Fuel Cell
          Applications”, J. Mays, S. Deng, M. Hassan, and K. Mauritz, presented to the meeting of
          the FreedomCar and Fuel Cells Partnership, Detroit, MI, March 19, 2008.

   399.   “Surface Modification of Multi-Walled Carbon Nanotubes by Living Anionic and Ring
          Opening Surface Initiated Polymerization”, G. Sakellariou, D. Priftis, H. Iatrou, D.
          Baskaran, J. W. Mays, and N. Hadjichristidis, presented at the National Meeting of the
          American Chemical Society, New Orleans, LA, April 6-10, 2008; see also: Polym.
          Mater. Sci. Eng., 98, 207-209 (2008).

   400.   “Solution Properties and Adsorbed Morphology of Polystyrene – Polyisoprene
          Miktoarm, Copolymers”, J. P. Hinestrosa, J. Alonzo, M. Liu, M. Osa, J. Mays, and S. M.
          Kilbey II, presented at the National Meeting of the American Chemical Society, New
          Orleans, LA, April 6-10, 2008; see also: Polym. Mater. Sci. Eng., 98, 476 - 477 (2008).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 122 of 167 PageID #: 117038




   401.   “Kinetics of Self Assembly of Star Block Copolymers that Tether by their Corona
          Blocks at the Solid-Fluid Interface”, J. Alonzo, H. Ji, J. P. Hinestrosa, J. W. Mays, M.
          Dadmun, and S. M. Kilbey II, presented at the National Meeting of the American
          Chemical Society, New Orleans, LA, April 6-10, 2008; see also: Polym. Mater. Sci.
          Eng., 98, 38 - 39 (2008).

   402.   “Kinetics of Adsorption of Polystyrene-Polyisoprene Miktoarm Copolymers”, J. P.
          Hinestrosa, J. Alonzo, M. Liu, M. Osa, J. Mays, and S. M. Kilbey II, presented at the
          National Meeting of the American Chemical Society, New Orleans, LA, April 6-10,
          2008; see also: Polym. Mater. Sci. Eng., 98, 34 - 35 (2008).

   403.   “Equilibrium Structure of Polymer Brushes with Multiple Tethers by Self assembly of
          Star Block Copolymers at the Solid-Fluid Interface, J. Alonzo, J. P. Hinestrosa, J. W.
          Mays, M. Dadmun, and S. M. Kilbey II, presented at the National Meeting of the
          American Chemical Society, New Orleans, LA, April 6-10, 2008; see also: Polym.
          Mater. Sci. Eng., 98, 365 - 366 (2008).

   404.   “Compatibilization of Polymer Blends by Multiblock Copolymers Formed In-Situ via
          Melt Mixing”, E. Ashcraft, H. Ji, J. Mays, and M. Dadmun, presented at the National
          Meeting of the American Chemical Society, New Orleans, LA, April 6-10, 2008; see
          also: Polym. Mater. Sci. Eng., 98, 139 - 140 (2008).

   405.   “Controlled Functional Nanoparticles from Diblock Copolymer Micelles”, G.
          Sakellariou, E. Driva, D. Baskaran, and J. W. Mays, presented at the National Meeting
          of the American Chemical Society, New Orleans, LA, April 6-10, 2008; see also: Polym.
          Preprints, 49(1), 315 - 316 (2008).

   406.   “Conformation of Water Soluble Polythiophenes in Aqueous Solution”, R. Verduzco, K.
          Hong, J. W. Mays, and P. F. Britt, presented at the National Meeting of the American
          Chemical Society, New Orleans, LA, April 6-10, 2008; see also: Polym. Preprints, 49(1),
          313 - 314 (2008).

   407.   “Novel Proton Conductive Membranes Derived from 1,3-Cyclohexadiene”, J. Mays, S.
          Deng, M. Hassan, and K. Mauritz, invited Keynote Lecture at the Purdue University
          Hydrogen Symposium 2008, West Lafayette, IN, April 24 – 25, 2008.

   408.   “Poly(cyclohexadiene)-Based Polymer Electrolyte Membranes for Fuel Cell
          Applications”, J. Mays, S. Deng, M. Hassan, and K. Mauritz, presented at the DOE
          Annual Hydrogen Review, Arlington, VA, June 9 – 11, 2008.

   409.   “Effect of Molecular Structure on Rheological Behavior of Nearly Monodisperse H-
          Shaped Polybutadienes”, S.W. Li, H.E. Park, J.M. Dealy, M. Maric, M.S. Rahman, J.
          Mays, X. Chen, R.G. Larson, Invited Presentation at the XVth International Congress on
          Rheology, August 3-8, 2008, Monterey, CA; see also Proceedings of the XVth
          International Congress on Rheology, 1027:430-432 (2008).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 123 of 167 PageID #: 117039




   410.   “Synthesis of Fluorine-Containing Polymer by Living Radical Polymerization”, L. He,
          K. Hong, P. F. Britt, J. Mays, and D. G. Bucknall, presented at the National Meeting of
          the American Chemical Society, August 17 - 21, 2008, Philadelphia, PA; see also
          Polymer Preprints, 49(2), 319 – 320 (2008).

   411.   “Micellization of Block Copolymers in Subcritical and Supercritical Solvents”,
          M. Radosz, Z. Tyrrell, W. Winoto, S. Tan, Y. Shen, K. Hong, and J. Mays, presented at
          the National Meeting of the American Chemical Society, August 17 - 21, 2008,
          Philadelphia, PA.

   412.   “Novel Proton Conductive Membranes based on Poly(Cyclohexadiene) Derivatives”, J.
          W. Mays, invited lecture at the UK Polymer Showcase, September 16 – 18, 2008, York,
          England.

   413.   “Film Casting Behavior of Well-Characterized Polyethylenes with Different Branching
          Structure”, D. Auhl, S. Kunamaneni, J. Embery, C. W. Seay, C. D. McGrady, T.
          Malmgren, J. W. Mays, D. G. Baird, T.C.B. McLeish, presented at the UK Polymer
          Showcase, September 16 – 18, 2008, York, England.

   414.   “Polymer Based Nanotechnology for Protection”, J. W. Mays, presented at North
          Carolina State University, September 22, 2008, Raleigh, North Carolina.

   415.   “Novel Ion-Containing Polymers Via Post-Polymerization Chemistry: Synthesis,
          Morphology, and Mineralization Studies”, J. W. Mays, invited lecture at the 7th Hellenic
          Polymer Conference, September 28 – October 1, 2008, Ioannina, Greece.

   416.   “Vesicles from Well-Defined Block Copolypeptides”, H. Iatrou, F. Federigos, N.
          Hadjichristidis, H. Frielinghaus, D. Richter, S. Nevanpaa, O. Ikkala, and J. W. Mays,
          invited lecture at the 7th Hellenic Polymer Conference, September 28 – October 1, 2008,
          Ioannina, Greece.

   417.   “A General Approach to Surface Initiated Polymerization from Multi-Wall Carbon
          Nanotubes”, D. Priftis, G. Sakellariou, D. Baskaran, J. W. Mays, and N. Hadjichristidis,
          invited lecture at the 7th Hellenic Polymer Conference, September 28 – October 1, 2008,
          Ioannina, Greece.

   418.   “Synthesis, Molecular and Morphological Characterization of Linear Triblock
          Terpolymers Where One of the Blocks is Poly(Cyclohexadiene)”, K. Misichronis, S.
          Rangou, E. Ashcroft, J. W. Mays, and A. Avgeropoulos, poster at the 7th Hellenic
          Polymer Conference, September 28 – October 1, 2008, Ioannina, Greece.

   419.   “Controlled Functional Nanoparticles”, E. Driva, G. Sakellariou, D. Baskaran, and J. W.
          Mays, poster at the 7th Hellenic Polymer Conference, September 28 – October 1, 2008,
          Ioannina, Greece.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 124 of 167 PageID #: 117040




   420.   “A New Approach to Click Chemistry - Combination of Anionic Polymerization and
          Click Chemistry”, A. Touris, J. Mays, N. Hadjichristidis, 7th Hellenic conference on
          Polymers, Giannina, Greece, 28 September - 1 October, 2008.

   421.   “Synthesis, Morphology and Properties of Branched Block Copolymers”, J. W. Mays,
          invited presentation at the University of the South, Sewanee, TN, November 7, 2008.

   422.   “Sulfonated Fuel Cell Membrane”, J. Mays, S. Deng, K. Mauritz, M. Hassan, presented
          at the Tennessee Innovation Conference, Nashville, TN, November 20 – 21, 2008.

   423.   “Novel Charged Polymers: From Biomineralization to Fuel Cell Membranes”, J. W.
          Mays, invited lecture at the University of Minnesota, Department of Chemical
          Engineering and Materials Science, December 2, 2008.

   424.   “Evaluation of the Final Morphology of HIPS Based on the Architecture of the
          Compatibilizer Graft Copolymer PBd-g-PS”, C. de Anda, G. Morales, P. Acuna, J. Sosa,
          D. Knoeppel, and J. Mays, presented at the Inaugural Mexican-American Conference on
          Advances in Polymer Science, Los Cabos, Mexico, December 7-10, 2008.

   425.   “Poly(cyclohexadiene)-Based Polymer Electrolyte Membranes for Fuel Cell
          Applications”, J. Mays, S. Deng, M. Hassan, and K. Mauritz, presented at US Car,
          Detroit, MI, February 11, 2009.

   426.   “Poly(cyclohexadiene)-Based Polymer Electrolyte Membranes for Fuel Cell
          Applications”, J. Mays, S. Deng, M. Hassan, and K. Mauritz, presented to Department of
          Energy, Washington, DC, February 26, 2009.

   427.   “Determining the Effectiveness of Polymer Blend Compatibilization by Multiblock
          Copolymers formed in-situ via Melt Blending”, E. Ashcraft, H. Ji, J. W. Mays, and M.
          D. Dadmun, presented at the Spring 2009 National ACS Meeting, Salt Lake City, UT,
          March 22 – 26, 2009; see also: Polymeric Materials: Science & Engineering, 100, 229 –
          230 (2009).

   428.   “Novel Thermally Switchable Smart Polymer Films”, S. Zhang, D. Bucknall, K. Hong,
          L. He, and J. Mays, presented at the Spring 2009 National ACS Meeting, Salt Lake City,
          UT, March 22 – 26, 2009; see also: Polymeric Materials: Science & Engineering, 100,
          172 (2009).

   429.   “Synthesis of Controlled Functional Nanoparticles”, P. Driva, G. Sakellariou, D.
          Baskaran, V. Urban, and J. W. Mays, presented at the Spring 2009 National ACS
          Meeting, Salt Lake City, UT, March 22 – 26, 2009; see also: Polymer Preprints, 50(1),
          124 - 125 (2009).

   430.   “Synthesis and Characterization of Primary Amine ώ-Functionalized Polystyrene”, J. M.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 125 of 167 PageID #: 117041




          Messman, D. L. Pickel, D. W. Uhrig, and J. W. Mays, presented at the Spring 2009
          National ACS Meeting, Salt Lake City, UT, March 22 – 26, 2009; see also: Polymer
          Preprints, 50(1), 141 - 142 (2009).

   431.   “Modeling of Hysteresis Behavior of Multigraft Copolymers”, R. Schlegel, D. Wilkin,
          U. Staudinger, R. Weidisch, J. W. Mays, D. Uhrig, and N. Hadjichristidis, presented at
          the DPG Spring Meeting, Dresden, Germany, March, 22 – 27, 2009.

   432.   “Synthesis, Morphology and Properties of Branched Block Copolymers”, J. W. Mays,
          invited Bayer Lectures on Polymers, Cornell University, Ithaca New York, April 8,
          2009.

   433.   “Novel Charged Polymers: From Biomineralization to Fuel Cell Membranes”, J. W.
          Mays, invited Bayer Lectures on Polymers, Cornell University, Ithaca New York, April
          9, 2009.

   434.   “Poly(cyclohexadiene)-Based Polymer Electrolyte Membranes for Fuel Cell
          Applications”, J. Mays, S. Deng, M. Hassan, and K. Mauritz, presented at the DOE
          Annual Hydrogen Review, Arlington, VA, May 18 – 21, 2009.

   435.   “Neutron Scattering Research Network for EPSCoR States”, T. Egami, J. Mays, J.
          Smith, presented at the 2009 DOE EPSCoR Review, Hauppauge, New York, July 20-23,
          2009.

   436.   “Assembly and Characterization of Well Defined Poly(P-Phenylene) Polymer Brushes
          for Advanced Energy Systems”, J. Alonzo, X. Yu, K. Hong, S. Deng, O. Swader, M.
          Dadmun, J. Ankner, P. Britt, J. Mays, and S.M. Kilbey II, presented at the Fall 2009
          National Meeting of the American Chemical Society, Washington, DC, August 16 – 20,
          2009. See also, PMSE Preprints, 101, 1594 – 1595 (2009).

   437.   “Synthesis and Characterization of Comb-Like Copolymers with Thiophene Backbone”,
          X. Yu, Y. Li, J. W. Mays, and K. Hong, presented at the Fall 2009 National Meeting of
          the American Chemical Society, Washington, DC, August 16 – 20, 2009. See also,
          PMSE Preprints, 101, 1537 – 1539 (2009).

   438.   “Synthesis and Solution Properties of Poly(9-Phenyl-10-(4-Vinylphenyl) Anthracene)”,
          Y. Li, G. Cheng, X. Yu, Y. B. Melnichenko, J. W. Mays, and K. Hong, presented at the
          Fall 2009 National Meeting of the American Chemical Society, Washington, DC,
          August 16 – 20, 2009. See also, PMSE Preprints, 101, 909 - 910 (2009).

   439.   “Synthesis of Fluorine-Containing ABC Linear Triblock Copolymer by Controlled
          Radical Polymeriztion and Self-Assembly in Solution”, L. He, K. Hong, S. M. Kilbey II,
          J. W. Mays, S. Zhang, and D. G. Bucknall, presented at the Fall 2009 National Meeting
          of the American Chemical Society, Washington, DC, August 16 – 20, 2009. See also,
          PMSE Preprints, 101, 1596 - 1597 (2009).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 126 of 167 PageID #: 117042




   440.   “Functional Polymer Architecture Research at the Center for Nanophase Materials
          Sciences”, J. Mays, invited lecture at the Fall 2009 National Meeting of the American
          Chemical Society, Washington, DC, August 16 – 20, 2009.

   441.   “Low Cost High Temperature Fuel Cell Membrane Based on Poly(1,3-cyclohexadiene)
          Homopolymers, Polymer Blends, and Block Copolymers”, S. Deng, J. W. Mays, M. K.
          Hassan, and K. A. Mauritz, presented at the Fall 2009 National Meeting of the American
          Chemical Society, Washington, DC, August 16 – 20, 2009.

   442.   “Efffect of the Molecular Parameters of the Graft Copolymer PBd-g-PS in the
          Morphological Development of the Rubber Phase in HIPS”, C. de Anda, G. Morales, J.
          Sosa, D. Knoeppel, and J. W. Mays, presented at the Fall 2009 National Meeting of the
          American Chemical Society, Washington, DC, August 16 – 20, 2009. See also, Polymer
          Preprints, 50(2), 195 - 196 (2009).

   443.   “Covalent Grafting of Well-Defined Polymers on Multi-Walled Carbon Nanotubes”, D.
          Baskaran and J. W. Mays, invited talk at the International Conference on Carbon-
          Nanostructured Materials (Cnano ’09), Santorini, Greece, October 4 – 8, 2009.

   444.   “Functionalization of Multi-walled Carbon Nanotubes by Combinations of Living
          Anionic, Ring Opening and Atom Transfer Surface Initiated Polymerization”, D. Priftis,
          G. Sakellariou, N. Hadjichristidis, D. Baskaran, and J. W. Mays, poster presentation at
          the International Conference on Carbon-Nanostructured Materials (Cnano ’09),
          Santorini, Greece, October 4 – 8, 2009.

   445.   “Use of a Microfluidic Chip to Obtain Viscosity Results Over a Wide Shear Rate Range
          for Solutions of Polypeoptide-Modified Hyaluronic Acid Chains or Actin Protein
          Fibers”, M. Kandadai, J. J. Magda, J. W. Mays, et al., presented at the Society of
          Rheology Meeting, Madison, WI, October 21, 2009.

   446.   “Graft Copolymers: From Fundamental Research to Real World Applications”, J. W.
          Mays, ACS Southern Chemist Award Address, Memphis, TN, December 3, 2009.

   447.   “Covalent Grafting of Polymers from Carbon Nanotubes”, D. Baskaran and J. W. Mays,
          invited presentation at the ACS Composite Matrix Science Workshop, New Orleans,
          LA, February 8 – 9, 2010.

   448.   “Dilute Solution Properties and Branching Analysis of Polymers by Multi-Detector
          SEC”, J. Mays, invited Exhibitor Seminar, Pittcon, Orlando, FL, March 1, 2010.

   449.   “Dilute Solution Properties and Branching Analysis of Polymers by Multi-Detector
          SEC”, J. Mays, invited Exhibitor Seminar, Pittcon, Orlando, FL, March 2, 2010.

   450.   “Novel Polymer Membranes with Charged and Hydrophilic Pathways”, J. W. Mays and
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 127 of 167 PageID #: 117043




          S. Deng, presented at the Tennessee Technology Development Corporation Meeting,
          Nashville, TN, May 10-11, 2010.

   451.   “Novel Polymeric Materials Based on Poly(1,3-Cyclohexadiene)”, J. W. Mays, invited
          presentation at the Frontiers of Polymer Science Symposium held in honor of the
          Retirement of Professor Roderick Quirk, University of Akron, Akron, OH, May 13-14,
          2010.

   452.   “An Approach to Evaluate the Stress-Strain and Hysteresis Behaviour of Thin and
          Transparent Elastomer Films at High Strains”, R. Schlegel, R. Weidisch, N.
          Hadjichristidis, J. W. Mays, H. Lorenz, and G. Heinrich, presented at the Symposium on
          Nanostructured Polymers/Nanocomposites, University of Halle, Halle, Germany, May
          18 – 19, 2010.

   453.   “Tailored Synthesis and Characterization of Complex Polymers”, J. W. Mays, invited
          presentation in the Short Course on Techniques for Polymer Analysis and
          Characterization”, 23rd International Symposium on Polymer Analysis and
          Characterization (ISPAC), Pohang, South Korea, May 30, 2010.

   454.   “Synthesis and Characterization of Model Star-Branched Polyelectrolytes”, D. W.
          Holley and J. W. Mays, poster presentation at the 23rd International Symposium on
          Polymer Analysis and Characterization (ISPAC), Pohang, South Korea, May 31 – June
          2, 2010.

   455.   “Superelastomers Based on Branched Block Copolymers”, J. W. Mays, invited
          presentation at Guangju Institute for Science and Technology (GIST), Guangju, South
          Korea, June 3, 2010.

   456.   “Superelastomers Based on Branched Block Copolymers”, J. W. Mays, invited
          presentation at Pusan National University, Busan, South Korea, June 4, 2010.

   457.   “Novel Polymeric Materials Based on Poly(1,3-Cyclohexadiene)”, J. W. Mays, invited
          presentation at Dow Chemical, Freeport, TX, July 29, 2010.

   458.   “Synthesis and Characterization of Star-Shaped Sodium Poly(Styrene sulfonate) by
          Atom transfer radical Polymerization of Ethyl Styrene Sulfonate”, Y. Li, X. Yu, J. Mays,
          and K. Hong, presented at the National Meeting of the American Chemical Society,
          Boston, MA, August 22-26, 2010; see also Polymer Preprints, 51(2), 261-262 (2010).

   459.   “Electrical Properties and Nanomorphology of Well-Defined Conjugated Polymer
          Brushes”, J. Chen, J. Alonzo, X. Yu, K. Hong, J. M. Messman, I. Ivanov, H. M. Meyer
          III, M. Banerjee, R. Rathore, J. W. Mays, and S. M. Kilbey II, presented at the National
          Meeting of the American Chemical Society, Boston, MA, August 22-26, 2010; see also
          Polymeric Materials: Science & Engineering, 103, 452 – 453 (2010).
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 128 of 167 PageID #: 117044




   460.   “Synthesis and Characterization of Block Copolymers with Polythiophene Segments by
          the Combination of Atom Transfer Radical Polymerization and Kumada Catalyst-
          Transfer Polycondensation”, X. Yu, Y. Li, H. M. O’Neil, S. M. Kilbey II, J. W. Mays, P.
          F. Britt, and K. Hong, presented at the National Meeting of the American Chemical
          Society, Boston, MA, August 22-26, 2010; see also Polymeric Materials: Science &
          Engineering, 103, 532 - 534 (2010).

   461.   “Ternary Phase Behavior of P3HT-b-PEO Compatibilized P3HT/PCBM Films”, J.
          Chen, X. Yu, K. Hong, J. M. Messman, D. L. Pickel, K. Xiao, B. Sumpter, M. D.
          Dadmun, J. W. Mays, and S. M. Kilbey II, presented at the National Meeting of the
          American Chemical Society, Boston, MA, August 22-26, 2010; see also Polymeric
          Materials: Science & Engineering, 103, 441 - 442 (2010).

   462.   “Semifluorinated Amphiphilic Block Copolymers from Poly(isoprene-b-ethylene oxide)
          Copolymer Precursors”, E. Kaditi, S. Pispas, K. Hong, and J. W. Mays, presented at the
          6th International Conference on Modification, Degradation, and Stabilization of
          Polymers, Athens, Greece, September 5-9, 2010.

   463.   “Influence of Interface and Morphology on Mechanical Properties of Thermoplastic
          Elastomers with Complex Molecular Architectures”, R. Schlegel, Y. Duan, R. Weidisch,
          J. W. Mays, N. Hadjichristidis, H. W. Siesler, and M. Stamm, presented at the 24th
          Cpnference of the European Colloid and Interface Society (ECIS), Prague, Czech
          Republic, September 5-10, 2010.

   464.   “High Performance Proton Conducting Membranes for Fuel Cells”, J. Mays, presented at
          the Energy Partnership Forum, University of Tennessee, Knoxville, September 8, 2010.

   465.   “P3HT Block Polymers: Synthesis and Charge Mobility”, X. Yu, K. Xiao, J. Chen, S. M.
          Kilbey II, J. W. Mays, P. F. Britt, and K. Hong, poster presentation at the Center for
          Nanophase Materials Sciences User Meeting, Oak Ridge, TN, September 14, 2010.

   466.   “Patterning and Optoelectrical Properties of Poly(para-phenylene) Brushes”, J. Chen, J.
          Alonzo, X. Yu, K. Hong, J. Messman, I. Ivanov, H. M. Meyer III, M. Banerjee, R.
          Rathore, N. V. Lavrik, J. W. Mays, and S. M. Kilbey II, poster presentation at the Center
          for Nanophase Materials Sciences User Meeting, Oak Ridge, TN, September 14, 2010.

   467.   “Efficiency of Physical Crosslinking in Multigraft and Block-Graft Copolymers”, R.
          Schlegel, R. Weidisch, N. Hadjichristidis, J. W. Mays, M. Kluppel, and G. Heinrich,
          presented at Polymeric Materials P.2010 Conference, Halle, Germany, September 15 –
          17, 2010.

   468.   “Super-Elastomers from Multigraft Block Copolymers”, J. W. Mays, invited
          presentation at Department of Chemistry, Wright State University, Dayton, OH,
          September 17, 2010.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 129 of 167 PageID #: 117045




   469.   “Novel Polymeric Materials Based on Poly(1,3-cyclohexadiene)”, J. Mays, invited
          presentation at the Army Research Laboratory, Aberdeen, MD, September 21, 2010.

   470.   “Control of Molecular Architecture in Block Copolymers: Routes to Super-Elastomers”,
          J. W. Mays, invited presentation at Department of Chemistry, University of West
          Florida, Pensacola, FL, October 15, 2010.

   471.   “Synthesis, Morphology and Properties of Branched Block Copolymers”, J. W. Mays,
          invited presentation at the 8th Hellenic Polymer Society Symposium on Polymer Science
          and Technology, Hersonissos, Crete, Greece, October 24 - 29, 2010.

   472.   “Unusual Copolymerization Behavior of Living Poly(4-Vinylbenzocyclobutene) Anions
          in Non-Polar Solvents”, P. Driva, J. W. Mays, and D. Baskaran, invited presentation at
          the 8th Hellenic Polymer Society Symposium on Polymer Science and Technology,
          Hersonissos, Crete, Greece, October 24 - 29, 2010.

   473.   “Multigraft Copolymers as Superelastic Materials – Influence of Molecular Architecture
          and Morphology”, R. Schlegel, S. Holzer, R. Weidisch, N. Hadjichristidis, D. Uhrig, and
          J. W. Mays, invited presentation at the 8th Hellenic Polymer Society Symposium on
          Polymer Science and Technology, Hersonissos, Crete, Greece, October 24 - 29, 2010.

   474.   “General Route for Surface Polymer Grafting On Carbon Nanotubes”, G. Sakellariou, D.
          Priftis, M. Gkikas, D. Baskaran, M. Pitsikalis, H. Iatrou, J. Mays, N. Hadjichristidis,
          poster presentation at the 8th Hellenic Polymer Society Symposium on Polymer Science
          and Technology, Hersonissos, Crete, Greece, October 24 - 29, 2010.

   475.   “Synthesis, Molecular and Morphological Characterization of Linear Triblock
          Terpolymers where One of the Blocks is Poly(Cyclohexadiene)”, K. Misichronis, S.
          Rangou, E. Ashcroft, J. W. Mays, and A. Avgeropoulos, poster presentation at the 8th
          Hellenic Polymer Society Symposium on Polymer Science and Technology,
          Hersonissos, Crete, Greece, October 24 - 29, 2010.

   476.   “Fluorinated and Sulfonated Block Copolymers: Synthesis and Self-Assembly in
          Aqueous Solution”, X. Wang, K. Hong, and J. W. Mays, oral presentation at the
          Macromolecular Materials Gordon Research Symposium, January 8 – 9, 2011, Ventura,
          CA.

   477.   “Fluorinated and Sulfonated Block Copolymers: Synthesis and Self-Assembly in
          Aqueous Solution”, X. Wang, K. Hong, and J. W. Mays, poster presentation at the
          Macromolecular Materials Gordon Research Conference, January 9 – 14, 2011, Ventura,
          CA.

   478.   “Superelastomers™: New Thermoplastic Elastomers based on Multigraft Copolymers”, J.
          Mays, presented at the Tennessee Next Conference, Nashville, TN, May 5-6, 2011.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 130 of 167 PageID #: 117046




   479.   “Unusual Morphologies in Fluorinated and Sulfonated block Copolymers”, J. W. Mays,
          X. Wang, T. Huang, S. P. Gido, B. Sumpter, M. Goswami, poster presentation at the
          International Symposium on Polymer Analysis and Characterization, Torino, Italy, June
          6 – 8, 2011.

   480.   “Effect of Block Composition and Molecular Weight on the Structure of Donut-Shaped
          Micelle”, J. Jung, T. Chang, H. Huang, M. S. Rahman, J. Mays, poster presentation at
          the International Symposium on Polymer Analysis and Characterization, Torino, Italy,
          June 6 – 8, 2011.

   481.   “Characterizing Complex Architectures: Is GPC Adequate?”, M. S. Rahman, H. Lee, X.
          Chen, T. Chang, R. Larson, and J. Mays, invited presentation at International
          Symposium on Ionic Polymerization, IP”11, Akron, OH, July 10 – 15, 2011.

   482.   “Synthesis and Characterization of Symmetric and Asymmetric H-Shaped
          Polybutadiene”, poster presentation at International Symposium on Ionic Polymerization,
          IP”11, Akron, OH, July 10 – 15, 2011.

   483.   “Past, Present, and Future of SEC for Characterizing Polymers”, J. Mays, invited talk at
          the Advanced Polymer Characterization Workshop, American Chemical Society
          National Meeting, Denver, CO, August 28 – September 1, 2011.

   484.   “Keeping Anionic Polymerization Alive After Fifty Years”, J. W. Mays, Herman F.
          Mark Senior Scholar Award Address, American Chemical Society National Meeting,
          Denver, CO, August 28 – September 1, 2011.

   485.   “Control of Molecular Architecture in Block Copolymers: Routes to Superelastomers”,
          J. Mays, Award Address, 2011 Outstanding Alumni Award, Department of Polymer
          Science, University of Akron, Akron, OH, October 7, 2011.

   486.   “Combined Synthesis, TGIC Characterization, and Rheological Study of “H”
          Polybutadienes, including the Effects of Synthetic Impurities”, R. G. Larson, X. Chen,
          H. Lee, T. Chang, S. Rahman, J. Mays, presented at the Society of Rheology Meeting,
          Cleveland, OH, October 9-13, 2011.

   487.   “Control of Molecular Architecture in Block Copolymers: Routes to Superelastomers”,
          J. Mays, invited lecture at Chinese Academy of Sciences, Beijing, China, October 13,
          2011.

   488.   “Multi-Scale Models for Poly(1,3-cyclohexadiene) (PCHD) Polymer, Q. Wang, D. J.
          Keffer, S. Deng, and J. W. Mays, presented at the AIChE Meeting, Minneapolis, MN,
          October 16 – 21, 2011.

   489.   “Control of Molecular Architecture in Block Copolymers: Routes to Superelastomers”,
          J. Mays, invited lecture at Roanoke Collge, Salem, VA, November 18, 2011.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 131 of 167 PageID #: 117047




   490.   “Superelastomers: New Thermoplastic Elastomers from Multigraft Copolymers”, J.
          Mays, invited presentation, Nashville Section ACS, Belmont University, Nashville, TN,
          January 24, 2012.

   491.   Y. Chen, X. Wang, K. Zhang, K. Wooley, J. Mays, V. Percec, D. Pochan, presented at
          the American Physical Society Meeting, February 27 – March 2, 2012, Boston, MA. See
          also Bulletin of American Physical Society, 2012, 49, C1.

   492.   “Morphology of Charged Block Copolymers of Fluorinated Isoprene and Sulfonated
          Styrene”, X. Wang, J. Chen, K. Hong, M Goswami, B. Sumpter, and J. W. Mays, invited
          presentation at the National ACS Meeting, San Diego, CA, March 25 – 29, 2012. See
          also Polymer Preprints, 53(1), 23 – 24 (2012).

   493.   “Microstructure      Effects    on  Self-Assembly    of    Polystyrene-b-Sulfonated
          polycyclohexadiene”, X. Wang, H. Burrell, K. Hong, M. Kilbey, J. W. Mays, presented
          at the National ACS Meeting, San Diego, CA, March 25 – 29, 2012. See also Polymer
          Preprints, 53(1), 463 - 464 (2012).

   494.   “Thermal Stability of Fluorinated Polydienes Synthesized by Addition of
          Difluorocarbene”, T. Huang, X. Wang, T. Malmgren, K. Hong, and J. W. Mays,
          presented at the 2012 TA Instruments User Meeting and Symposium, April 29 – May 2,
          2012, New Orleans, LA.

   495.   “Structure, Thermal, and Rheological Properties of Polymer Composites Incorporating
          Crosslinked Polymer Nanoparticles”, D. Baskaran, D. W. Holley, M. Ruppel, V. Urban,
          and J. W. Mays, invited presentation at the 2012 TA Instruments User Meeting and
          Symposium, April 29 – May 2, 2012, New Orleans, LA.

   496.   “Rheology as a Method of Inferring Long-Chain Branching”, R. G. Larson, M. S.
          Rahman, H. Lee, J. Mays, T. Chang, and X. Chen, invited presentation at the IUPAC
          World Polymer Congress, Blacksburg, VA, June 24 – 29, 2012.

   497.   “Thermal Stability of Fluorinated Polydienes Synthesized by Addition of
          Difluorocarbene”, T. Huang, X. Wang, T. Malmgren, K. Hong, and J. W. Mays,
          presented at the 25 International Symposium on Polymer Analysis and Characterization,
          Rolduc Abbey, Kerkrade, The Netherlands, June 10 – 13, 2012.

   498.   “Structure, Thermal, and Rheological Properties of Polymer Composites Incorporating
          Crosslinked Polymer Nanoparticles”, D. Baskaran, D. W. Holley, M. Ruppel, V. Urban,
          and J. W. Mays, presented at the 25 International Symposium on Polymer Analysis and
          Characterization, Rolduc Abbey, Kerkrade, The Netherlands, June 10 – 13, 2012.

   499.   “Structure, Thermal, and Rheological Properties of Polymer Composites Incorporating
          Crosslinked Polymer Nanoparticles”, D. Baskaran, D. W. Holley, M. Ruppel, V. Urban,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 132 of 167 PageID #: 117048




          and J. W. Mays, invited presentation at the Department of Materials Science and
          Engineering, University of Ioaninna, Ioaninna, Greece, June 19, 2012.

   500.   “Polymer-Based Multicomponent Materials: Research on Multiblock Copolymers”, P.
          Driva, C. Dyer, F. Bates, M. Dadmun, B. Sumpter, M. Goswami, S. Sides, R. Kumar, J.
          Mays, presented at the Material Chemistry Principal Investigators’ Meeting – 2012, July
          15 – 18, 2012, Annapolis, MD.

   501.   “Polymer-Based Multicomponent Materials: Research on Nanocomposites”, M. Ruppel,
          V. Urban, K. Schweizer, M. Dadmun, B. Sumpter, D. Baskaran, J. Mays, presented at
          the Material Chemistry Principal Investigators’ Meeting – 2012, July 15 – 18, 2012,
          Annapolis, MD.

   502.   “Kinetic Control of Block Copolymer Self-Assembly into Multicompartment and Novel
          Geometry Nanoparticles”, Y. Chen, X. Wang, J. Mays, K. Zhang, K. Wooley, and D. J.
          Pochan, presented at the American Chemical Society National Meeting, Philadelphia,
          PA, August 19 -23, 2012. See also: Polymeric Materials: Science and Engineering, 107,
          353 (2012).

   503.   “Piezoelectric Properties of Non-Polar Block Copolymers”, V. Urban, M. Ruppel, C. V.
          Pester, J. Mays, and A. Boeker, presented at the Meeting of the American
          Crystallographic Association, Boston, MA, July 28 – August 1, 2012.

   504.   “Complex Block Copolymers: Branching, Charges, and Stiffness”, J. W. Mays,
          presented at Dow Electronic Chemicals, Marlborough, MA, August 24, 2012.

   505.   “Polymer Synthesis at and Beyond the Limits of Characterization: Limitations of SEC”,
          J. W. Mays, invited Keynote Speaker, NIST Workshop on Macromolecular Separations-
          By-Design, Gaithersburg, MD, October 10 – 11, 2012.

   506.   “Branched Block Copolymers: Routes to Superelastomers”, J. W. Mays, invited lecture
          at Northwestern Polytechnical University, Xi’an, China, November 13, 2012.

   507.   “Limitations of GPC as a Polymer Characterization Tool”, J. W. Mays, invited lecture at
          Northwestern Polytechnical University, Xi’an, China, November 14, 2012.

   508.   “Broken Affinity in Near-Critical Block Copolymer Solutions in the Presence of an
          Electric Field”, M. Ruppel, C. W. Pester, V. S. Urban, J. W. Mays, and A. Boeker,
          presented at the SAS 2012 International Small-Angle Scattering Conference, November
          18 – 23, 2012, Sydney, Australia.

   509.   “Optimization of Macromolecular Architecture in Styrene/Diene Block Copolymer
          Thermoplastic Elastomers”, J. W. Mays, S. Gido, R. Weidisch, invited lecture at the
          DYNACOP Final Conference on Dynamics of Architecturally Complex Polymers:
          Current and Future Trends, Leeds, England, December 12-14, 2012.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 133 of 167 PageID #: 117049




   510.   “Kinetic Control of Block Copolymer Self-Assembly Into Multicompartment and Novel
          Geometry Nanoparticles”, Y. Chen, X. Wang, K. Zhang, K. L. Wooley, J. W. Mays, and
          D. J. Pochan, poster presentation at the Gordon Research Conference on
          Macromolecular Materials, Ventura, CA, January 6 – 10, 2013.

   511.   “Optimization of Macromolecular Architecture in Styrene/Diene Block Copolymer
          Thermoplastic Elastomers”, J. W. Mays, invited lecture at Tennessee Tech University,
          Department of Chemistry, February 22, 2013.

   512.   “Optimization of Macromolecular Architecture in Styrene/Diene Block Copolymer
          Thermoplastic Elastomers”, J. W. Mays and Samuel P. Gido, invited lecture at Case
          Western Reserve University, March 8, 2013.

   513.   “Lignin Based Carbon Fiber Precursors”, Ildoo Chung, Taeyoon Kim, and Jimmy Mays,
          invited presentation at the ACS National Meeting, New Orleans, LA, April 7 – 11, 2013.

   514.   “Polymer Synthesis at and Beyond the Limits of Characterization: Limitations of SEC”,
          J. W. Mays, invited lecture at the 25th Anniversary Symposium, College of Polymer
          Science and Polymer Engineering, University of Akron, Akron, OH, May 9 – 10, 2013.

   515.   “Optimization of Macromolecular Architecture in Styrene/Diene Block Copolymer
          Thermoplastic Elastomers”, Jimmy Mays, invited presentation at
          Fraunhofer-Institut für Werkstoffmechanik, Halle, Germany, July 11, 2013.

   516.   “Covalent Grafting of Polymers from Carbon Nanotubes”, J. Mays, invited presentation
          at NASA Glenn Research Center, Clevelend, OH, July 29, 2013.

   517.   “Covalent Grafting of Polymers from Carbon Nanotubes”, J. Mays, invited presentation
          at the National Meeting of the American Chemical Society, Indianapolis, IN,
          September 8 – 12, 2013.

   518.   “Synthesis and Characterization of Symmetric and Asymmetric H Polybutadienes:
          Limitations of SEC”, J. Mays, invited presentation at the National Meeting of the
          American Chemical Society, Indianapolis, IN, September 8 – 12, 2013.

   519.   “Impact of Microstructure on Self-assembly of PCHD-based Rod-Coil Diblock
          Copolymers in Solution and Thin Films”, K. Bornani, J. W. Mays, and S. M. Kilbey,
          presented at the National Meeting of the American Chemical Society, Indianapolis, IN,
          September 8 – 12, 2013.

   520.   “Solution Properties of Self-assembled Mixtures of Complex Block Copolymers from a
          Blended State”, J. Davis, X. Wang, J. P. Hinestroza, J. W. Mays, and S. M. Kilbey,
          presented at the National Meeting of the American Chemical Society, Indianapolis, IN,
          September 8 – 12, 2013.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 134 of 167 PageID #: 117050




   521.   “Control of Structure in Self-assembled Films through Architecturally and
          Compositionally Complex Block Copolymer Surfactant Mixtures”, X. Wang, J. Davis, J.
          P. Hinestroza, J. W. Mays, and S. M. Kilbey, presented at the National Meeting of the
          American Chemical Society, Indianapolis, IN, September 8 – 12, 2013.

   522.   “Long-Chain Branching Characterized by Advanced Chromatographic and Rheological
          Methods”, R. G. Larson, X. Chen, T. Costeux, H. Lee, M. S. Rahman, T. Chang, and J.
          W. Mays, invited talk at the KAUST Polymer Conference: From Synthesis to Properties
          and Applications, November 9-13, 2013, Thuwal, Saudi Arabia.

   523.   “Synthesis and Characterization of Asymmetric H-Shaped Polybutadienes”, M. S.
          Rahman, H. Lee, T. Chang, and J. Mays, invited talk at the KAUST Polymer
          Conference: From Synthesis to Properties and Applications, November 9-13, 2013,
          Thuwal, Saudi Arabia.

   524. “Macromolecular Architectures and Polymer Characterization”, J. Mays, invited Plenary
         Lecture at the 1st Annual APTEC Conference, Department of Polymers and High
         Performance Materials, University of Southern Mississippi, November 22, 2013,
         Hattiesburg, MS.

   525. “Macroscopic Tailoring of Two-Dimensional Layered Hexagonal Materials Using Simple
         Redox-Liquid Exfoliation”, V. K. Srivastava, R. A. Quinlan, A. L. Agapov, K. M.
         Nelson, A. P. Sokolov, G. S. Bhat, and J. W. Mays, presented at the 2013 Materials
         Research Society Fall Meeting, Dec. 1 – 6, Boston, MA.

   526. “The Impact of Nanoparticle Size on Polymer Dynamics in Nanocomposites”, A. Imel, B.
          Miller, W. Holley, D. Baskaran, J. Mays, and M. Dadmun, presented at the 2013
          Materials Research Society Fall Meeting, Dec. 1 – 6, 2013, Boston, MA.

   527. “Changing the World with Polymers”, J. Mays, invited talk, UT Science Forum, January
         24, 2014.

   528.   “Synthesis and Characterization of Functional Polymers bearing Amino-triazine
          Functionality”, Adam Douglas, Nikhil Singha, Jimmy Mays, Mark Dadmun, poster
          presentation at the 2014 Southeast Undergraduate Research Conference, January 30 –
          31, 2014, Knoxville, TN.

   529.   “Synthesis    and Characterization of New Thermoplastic Elastomers Based on
          Polybenzofulvene”, Tyler White, Weiyu Wang, Namgoo Kang, and Jimmy Mays, oral
          presentation at the 2014 Southeast Undergraduate Research Conference, January 30 –
          31, 2014, Knoxville, TN.

   530. “Optimizing Block Copolymer Architecture”, J. Mays, invited plenary lecture, 2014
         Southeast Undergraduate Research Conference, January 30 – 31, 2014, Knoxville,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 135 of 167 PageID #: 117051




          TN.

   531. “Rational Design of Multiblock Copolymers for Thermoplastic Elastomers:”, J. W. Mays,
         invited presentation at East Tennessee State University, March 28, 2014, Johnson City,
         TN.

   532. “Effect of Macromolecular Architecture on Morphology and Mechanical Properties of
      Block Copolymers”, J. W. Mays, S. Gido, and R. Weidisch, invited presentation at
      Goodyear Tire & Rubber Company, May 30, 2014, Akron, OH.

      533. “Effect of Macromolecular Architecture on Morphology and Mechanical Properties of
      Block Copolymers”, J. W. Mays, S. Gido, and R. Weidisch, invited presentation at Kraton
      Polymers, June 3, 2014, Houston, TX.

   534.   “Effect of Macromolecular Architecture on Morphology and Mechanical Properties of
          Block Copolymers”, J. W. Mays, S. Gido, and R. Weidisch, invited presentation at
          Soochow University, Department of Chemistry, Chemical Engineering, and Materials
          Science, July 1, 2014, Suzhou, China.

   535.   “H Polymers – Limitations of SEC”, J. W. Mays, invited presentation at Soochow
          University, Department of Chemistry, Chemical Engineering, and Materials Science,
          July 1, 2014, Suzhou, China.

   536.   “Modern Challenges in Polymer Characterization: Limitations of SEC”, J. W. Mays,
          invited presentation at Nanjing University, July 3, 2014, Nanjing, China.

   537.   “Synthesis and Characterization of New Thermoplastic Elastomers Based on
          Polybenzofulvene”, W. Wang, A. Goodwin, T. White, X. Lu, N. Kang, and J. Mays,
          invited presentation at Northwestern Polytechnical University, July 4, 2014, Xi’an,
          China.

   538.   “Effect of Macromolecular Architecture on Morphology and Mechanical Properties of
          Block Copolymers”, J. W. Mays, S. Gido, and R. Weidisch, invited presentation at East
          China University of Science and Technology, July 7, 2014, Shanghai, China.

   539.   “Optimization of Macromolecular Architecture in Styrene/Diene Block Copolymer
          Thermoplastic Elastomers”, Samuel P. Gido and Jimmy Mays, invited presentation at
          Fraunhofer-Institut für Werkstoffmechanik, Halle, Germany, August 7, 2014.

   540.   “Synthesis and Characterization of New Thermoplastic Elastomers based on
          Polybenzofulvene”, Weiyu Wang, Tyler White, Andrew Goodwin, Xinyi Lu, Namgoo
          Kang, and Jimmy Mays, presented at the ACS National Meeting, San Francisco, CA,
          August 12, 2014.

   541.   “Development of Passive Polymer Membranes for Carbon Dioxide Separation”, Zhenbin
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 136 of 167 PageID #: 117052




          Niu, Shannon Mahurin, De-en Jiang, Brian Long, Jimmy Mays, Alexei Sokolov, and
          Tomonori Saito, presented at the ACS National Meeting, San Francisco, CA, August 14,
          2014.

   542.   “Structure of Poly(L-lactic acid) Gel formed by Complex Crystals with Solvents”,
          Yasuhiro Matsuda, Akinobu Fukatsu, Kazuaki Miyamoto, Jimmy W Mays, and Shigeru
          Tasaka, presented at the ACS National Meeting, San Francisco, CA, August 10, 2014.

   543.   “Relationship between Ionic Transport and Segmental Relaxation in Polymer
          Electrolytes”, Yangyang Wang, Fei Fan, Alexander Agapov, Tomonori Saito, Jun Yang,
          Xiang Yu, Kunlun Hong, Jimmy Mays, and Alexei Sokolov, presented at the ACS
          National Meeting, San Francisco, CA, August 12, 2014.

   544.   “Advances in Thermoplastic Elastomers”, J. Mays, invited lecture at Department of
          Chemistry, University of Alabama at Birmingham, September 18, 2014.

   545.   “Gelation Mechanism and Gel Structure of Poly(L-lactic acid) Induced by Complex
          Crystallization with Solvents”, Y. Matsuda, A. Fukatsu, Y. Wang, K. Miyamoto, J. W.
          Mays, and S. Tasaka, presentation at the Society of Rheology of Japan, National
          Meeting, October 17, 2014.

   546.   “Thermoplastic Elastomers Based on Benzofulvene: An Elastomer with a Higher and
          Tunable Upper Service Temperature”, Weiyu Wang, Tyler White, Andrew Goodwin,
          Xinyi Lu, Nam-Goo Kang, and Jimmy Mays, invited poster presentation at the
          Macromolecular Materials Gordon Research Conference, Ventura, CA, January 11 – 15,
          2015.

   547.   “Synthesis and Characterization of Thermoplastic Elastomers based on Benzofulvene”,
          W. Wang and J. Mays, presented at the Department of Polymer Science and
          Engineering, University of Massachusetts, Amherst, MA, February 23, 2015.

   548.   “Characterization of Novel High Temperature Thermoplastic Elastomers
          Polybenzofulvene-block-Polyisoprene-b-Polybenzofulvene”, J. W. Mays, W. Wang, T.
          White, N. Kang, K. Hong, R. Schlegel, M. Beiner, K. Williams, and S. P. Gido, invited
          lecture at the National Meeting of the American Chemical Society, Denver, CO, March
          22-26, 2015.

   549.   “Synthesis, Morphological Behavior, and ODT of Poly(cyclohexadiene)-Based
          Copolymers”, K. Misichronis, J. Chen, K. J. Kahk, A. Imel, M. D. Dadmun, J. G.
          Kennemur, F. S. Bates, J. W. Mays, K. Hong, and A. T. Avgeropoulos, presented at the
          National Meeting of the American Chemical Society, Denver, CO, March 22-26, 2015.

   550.   “Improved Carbon Nanotube Fibers through Crosslinking and Surface Modification”, R.
          Ripy, X. Lu, N. Kang, and J. W. Mays, presented at the National Meeting of the
          American Chemical Society, Denver, CO, March 22-26, 2015.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 137 of 167 PageID #: 117053




   551.   “Synthesis of Passive Polymer Membranes for CO2 Separation”, S. Chatterjee, T. Hong,
          S. M. Mahurin, J. W. Mays, A. P. Sokolov, and T. Saito, presented at the National
          Meeting of the American Chemical Society, Denver, CO, March 22-26, 2015.

   552.   “Energy Filtered TEM for Element Specific Imaging of New Poly(isoprene-b-
          benzofulvene) Block Copolymers”, S. P. Gido, K. Williams, B. Coughlin, W. Wang, and
          J. W. Mays, invited lecture at the National Meeting of the American Chemical Society,
          Denver, CO, March 22-26, 2015.

   553.   “New High Temperature Thermoplastic Elastomers Based on Polybenzofulvene”, J. W.
          Mays, W. Wang, T. White N. Kang, and K. Hong, invited lecture at the National
          Meeting of the American Chemical Society, Denver, CO, March 22-26, 2015.

   554.   “Effect of Cross-Link Density on Carbon Dioxide Separation in PDMS Norbornene
          Membranes”, Tao Hong, Zhenbin Niu, Shannon Mahurin, De-en Jiang, Brian Long,
          Jimmy Mays, Alexei Sokolov, and Tomonori Saito, 249th ACS National Meeting &
          Exposition, Denver, CO, United States, March 22-26, 2015.

   555.   “New High Temperature Thermoplastic Elastomers Based on Poly(benzofulvene) Hard
          Blocks”, J. W. Mays, invited lecture at the T.W. Bennett Symposium, University of
          Southern Mississippi, Hattiesburg, MS, April 17, 2015.

   556.   “Atomic Force Microscopy of Renatured Xanthan with Low Molar Mass”, Yasuhiro
          Matsuda, Fumitada Sugiura, Jimmy Mays, Shigeru Tasaka, presented at The Society of
          Polymer Science Meeting, May 2015.

   557.   “Characterization of a New High Temperature Thermoplastic Elastomer Synthesized by
          Living Anionic Polymerization in Hydrocarbon Solvent at Room Temperature”, W.
          Wang, R. Schlegel, T. White, N.-G. Kang, M. Beiner, and J. Mays, presented at the 28th
          International Symposium on Polymer Analysis and Characterization (ISPAC), Houston,
          Texas, June 8 – 10, 2015.

   558.   “Unique Three-Phase Self-Assembly and Order-Disorder Transition of
          Poly(cyclohexadiene)-Based Copolymers”, K. Misichronis, J. Chen, A. Imel, R. Kumar,
          M. Dadmun, J. Kennemur, F. S. Bates, K. Hong, J. Thostenson, B. G. Sumpter, J. W.
          Mays, and A. Avgeropoulos, presented at the 28th International Symposium on Polymer
          Analysis and Characterization (ISPAC), Houston, Texas, June 8 – 10, 2015.

   559.   “Mechanical Properties of All-Acrylic Graft Copolymers Synthesized Via the Grafting
          Through Approach”, A. Goodwin, W. Wang, N.-G. Kang, Y. Wang, K. Hong, and J.
          Mays, presented at the 28th International Symposium on Polymer Analysis and
          Characterization (ISPAC), Houston, Texas, June 8 – 10, 2015.

   560.   “Overview of Superelastomers Technology”, J. Mays, presented at Zeon Chemicals,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 138 of 167 PageID #: 117054




          Louisville, KY, August 7, 2015.

   561.   “All-Acrylic Multigraft Copolymers: Synthesis, Characterization, and Mechanical
          Behavior Based on Side Chain Composition”, A. Goodwin, W. Wang, N.-G. Kang, Y.
          Wang, K. Hong, and J. Mays, presented at Zeon Chemicals, Louisville, KY, August 7,
          2015.

   562.   “High Temperature Thermoplastic Elastomer Synthesized by Living Anionic
          Polymerization in Hydrocarbon Solvent at Room Temperature”, W. Wang, R. Schlegel,
          T. White, M. Beiner, N.-G. Kang, and J. Mays, presented at Zeon Chemicals, Louisville,
          KY, August 7, 2015.

   563.   “Synthesis and Characterization of New Thermoplastic Elastomers with Tunable Upper
          Service Temperatures Containing Polybenzofulvene”, T. White, W. Wang, N.-G. Kang,
          and J. Mays, presented at the National Meeting of the American Chemical Society.
          Boston, MA, August 16 – 20, 2015.

   564.   “Synthesis and Characterization of Polyacrylates with Different Pendant Groups for
          Thermoplastic Elastomers”, W. Lu, N.-G. Kang, K. Hong, and J. Mays, presented at the
          National Meeting of the American Chemical Society. Boston, MA, August 16 – 20,
          2015.

   565.   “Characterization of Long-Chain Branching by SEC with MW/Size Sensitive
          Detectors”, J. W. Mays, presented at the GPC 2015 Short Course, August 31, 2015,
          Washington, DC.

   566.   “Polymer Synthesis At and Beyond the Limits of Characterization”, Jimmy Mays,
          invited Keynote Lecture, presented at GPC 2015, September 1 – 3, 2015, Washington,
          DC.

   567.   “Careers in Polymer Chemistry”, J. Mays, presented to the Student Associates of the
          American Chemical Society, University of Tennessee, October 21, 2015.

   568.   “Synthesis of Versatile Well-defined Functionalized Poly(4-hydroxystyrene) by
          Postpolymerization Modification”, C. Hurley, N. Kang, and J. Mays, Pacific Polymer
          Conference, Oahu, Hawaii, Dec. 10th 2015.

   569.   “Failure of Tube Models to Predict the Linear Rheology of Star/Linear Blends”, R. Hall,
          P. Desai, B. Kang, M. Katzarova, Q. Huang, S. Lee, T. Chang, D. Venerus, J. Mays, and
          R. Larson, invited presentation at the National Meeting of the American Physical
          Society, March 14-18, 2016. Baltimore, MD.

   570.   “Challenging Slip-Link Models: Predicting the Linear Rheology of 1,4-Polybutadiene
          Blends of Well-Characterized Star and Linear 1,4-Polybutadienes, M. Katzarova,
          Priyanka Desai, B. Kang, R. Hall, Q. Huang, S. Lee, T. Chang, D. Venerus, J. Mays, J.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 139 of 167 PageID #: 117055




          Schieber, and R. Larson, invited presentation at the National Meeting of the American
          Physical Society, March 14-18, 2016. Baltimore, MD.

   571.   “Molecular Dynamics of Poly(styrene-b-1,4-isoprene) Diblock Copolymer with Varying
          Molecular Architectures”, T. Kinsey, M. Heres, T. Cosby, Z. Vicars, R. Benson, W.
          Wang, J. Mays, and J. Sangoro, presented at the National Meeting of the American
          Physical Society, March 14-18, 2016, Baltimore, MD.

   572.   “All-Acrylic and Tunable Upper Service Temperature Superelastomers Synthesized
          Using the Grafting Through Approach”, J. Mays, A. Goodwin, W. Wang, and N. Kang,
          invited presentation at the National Meeting of the American Chemical Society, March
          13-17, 2016, San Diego, CA.

   573.   “High Conductivity Durable Anion Conducting Membranes”, K. Misichronis, S. Foister,
          N. Kang, T. Zawodzinski, and J. Mays, invited presentation at the National Meeting of
          the American Chemical Society, March 13-17, 2016, San Diego, CA.

   574.   “Development of Passive Polymer Membranes for High-Flux Carbon Dioxide
          Separation”, T. Hong, S. Chatterjee, S. Lai, S. Mahurin, D. Jiang, B. Long, J. Mays, A.
          Sokolov, and T. Saito, presented at the National Meeting of the American Chemical
          Society, March 13-17, 2016, San Diego, CA.

   575.   “Improved Carbon Dioxide Searation Performance in Amidoximated
          Polydimethylsiloxane-norbornene Membranes”, T. Hong, S. Chatterjee, S. Mahurin, D.
          Jiang, B. Long, J. Mays, A. Sokolov, and T. Saito, presented at the National Meeting of
          the American Chemical Society, March 13-17, 2016, San Diego, CA.

   576.   “Improved Carbon Nanotube Yarns Through Crosslinking”, X. Lu, N. Hiremath, M.
          Evora, N. Kang, K. Hong, G. Bhat, and J. Mays, presented at the National Meeting of the
          American Chemical Society, March 13-17, 2016, San Diego, CA.

   577.   “Developing High Temperature Thermoplastic Elastomers Based on Benzofulvene by
          Living Anionic Polymerization in Hydrocarbon Solvent at Room Temperature”, W.
          Wang, N. Kang, and J. Mays, presented at the National Meeting of the American
          Chemical Society, March 13-17, 2016, San Diego, CA.

   578.   “Synthesis of Well-Defined Poly(2-isopropenyl-2-oxazoline) Via Living Anionic
          Polymerization”, H. Feng, K. Hong, J. Mays, and N. Kang, presented at the National
          Meeting of the American Chemical Society, March 13-17, 2016, San Diego, CA.

   579.   “Multigraft Copolymer Superelastomers”, K. Misichronis, W. Wang, A. Goodwin, N.
          Kang, J. Mays, and T. Saito, presented at the National Meeting of the American
          Chemical Society, March 13-17, 2016, San Diego, CA.

   580.   “N-isopropyl-4-vinylbenzylamine: A Novel Initiator to Build Various Polymer
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 140 of 167 PageID #: 117056




          Architectures Through Anionic Polymerization”, W. Lu, N. Kang, K. Hong, and J.
          Mays, presented at the National Meeting of the American Chemical Society, March 13-
          17, 2016, San Diego, CA.

   581.   “Determination of Tracer Diffusion Coefficients of Soft Nanoparticles in a Polymer
          Matrix Using Neutron Reflectivity”, S. Rostom, A. Imel, J. Mays, and M. Dadmun,
          presented at the National Meeting of the American Chemical Society, March 13-17,
          2016, San Diego, CA.

   582.   “Advances in Thermoplastic Elastomers”, J. Mays, invited presentation at Department of
          Chemistry, University of Alabama, April 21, 2016, Tuscaloosa, AL.

   583.   “CO2-Philic Polymer Membranes for High Flux CO2 Separation”, Tao Hong, Pengfei
          Cao, Bingrui Li, Hongbo Feng, Shannon Mahurin, De-en Jiang, Konstantinos Vogiatzis,
          Jimmy W. Mays, Brian Long, Alexei Sokolov, and Tomonori Saito, presented at 2017
          AIChE Annual Meeting, 2017.

   584.   “Optimizing Macromolecular Architecture of Block Copolymer Superelastomers”, J. W.
          Mays, invited award address for his receiving the ACS Rubber Division’s Chemistry of
          Thermoplastic Elastomers Award, April 26, 2017, Cleveland, OH.

   585.   “Effect of the Microstructure on Chain Flexibility of Polybutadiene Derivative:
          Polybenzofulvene”, Huiqun Wang, Weiyu Wang, Wei Lu, Nam-Goo Kang, Kunlun
          Hong, and Jimmy Mays. Poster presentation at GPC2017, July 19-20, 2017, Atlanta,
          GA.

   586.   “How to Use Multidetector GPC to Analyze Branching and Chain Flexibility”, J. Mays,
          presentation at the GPC2017 Short Course, July 18, 2017, Atlanta, GA.

   587.   “Use of High Temperature GPC to Characterize In Vivo Oxidative Degradation of
          Polypropylene”, J. Mays, invited presentation at GPC2017, July 19-20, 2017, Atlanta,
          GA.

   588.   “Solution Properties, Unperturbed Dimensions and Chain Flexibility of Poly(1-
          Adamantyl Acrylate)”, W. Lu, P. Yin, M. Osa, W. Wang, N. Kang, K. Hong, and J. W.
          Mays, poster presentation at GPC2017, July 19-20, 2017, Atlanta, GA.

   589.   “Synthesis of Polymer Bottle Brush Based on Poly(2-Isopropenyl-2-Oxazoline)
          Homopolymer and Block Copolymer”, H. Feng K. Hong, N. Kang, and J. Mays, Poster
          presentation at GPC2017, July 19-20, 2017, Atlanta, GA.

   590.   “Functionalization-induced changes in the carbon nanofiber structure via ionizing
          radiation using vinyl monomers”, Maria Cecilia Conceição Evora, Xinyi Lu, Nam-Goo
          Kang, Kunlun Hong, Roberto Uribe, Leonardo Gondim de Andrade Silva, Carla Lake,
          and Jimmy Mays, PANAMERICANNANO 2017, Guarujá, SP, Brazil - Nov. 27-30,
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 141 of 167 PageID #: 117057




          2017.


   Past and Present Students, Postdocs, and Visiting Scientists:
   Jian Zhou, Donna Frater, Stergios Pispas, Brad Bishop, Steve Harville, Dan Cook, Jianbo Li,
   Yuan-Ju (Ray) Chen, Yunan Wan, Lujia Bu, Jinchuan Yang, David Uhrig, Kunlun Hong,
   Marinos Pitsikalis, Rozalia Mandras, Yiannis Poulos, Stella Sioula, Hermis Iatrou, Stella
   Paraskeva, Howard Bowman, Jonathan Woodward, Helen Ji, Anthony Karandinos, Dong Xie,
   Wei Wu, Walter Cristofoli, Qingye Zhou, Yingfan Wang, Brandon Farmer, Durairaj Baskaran,
   Manisha Chakraborty, Hongwei Zhang, Meichun Li, Wade Holley, Ming Liu, Georgios
   Sakellariou, Dimitris Pantazis, Theodoros Tsoukatos, Nick DePriest, Ravi Aggarwal, Ildoo
   Chung, Joseph Pickel, Jamie Messman, Hongliang Zhou, Xiao Ma, Apostolos Avgeropoulos,
   Tianzi Huang, Grigoris Mountrichas, Thrasyvoulos Aliferis, Xiang Yu, Suxiang Deng, Carlos
   de Anda, M. S. Rahman, Lihong He, Xiaojun Wang, Yu-Gang Li, Paraskevi Driva, Sachin
   Bobade, Justin Roop, Markus Ruppel, Vikram Srivastava, Christopher Hurley, Andrew
   Goodwin, Eui Soung Jang, Jun Yang, Konstantinos Misichronis, Weiyu Wang, Sang-Woog
   Ryu, Nam-Goo Kang, Beom-Goo Kang, Xinyi Lu, Wei Lu, Adam Douglas, Tyler White,
   Hongbo Feng, Benjamin Ripy, Yuya Doi, Nikhil Singha, Yasuhiro Matsuda, Huiqun Wang,
   Maria Cecilia Evora, Arindam Chakrabarty, Priyank Shah.
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 142 of 167 PageID #: 117058




                          Exhibit B
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 143 of 167 PageID #: 117059


                                                     Jimmy W. Mays
                                      Boston Scientific Expert Report- Exhibit B
                                             List of Documents Reviewed



                                             Depositions & Exhibits

 1.              Deposition-Brent Palmisano- and all exhibits, Date Depo Taken: 5/21-22/13
 2.              Deposition- John Sherry- and All Exhibits, Date Depo Taken: 3/12-13/13
 3.              Deposition- James Goddard- and All Exhibits, Date Depo Taken: 3/28-29/13
 4.              Deposition- Doreen Rao- and All Exhibits. Date Depo Taken: 4/11/13
 5.              Deposition- Allison Timm- and All Exhibits. Date Depo Taken: 4/29/13
 6.              Deposition — Frank Zakrzewski and All Exhibits. Date Depo Taken: 3/07/2014
 7.              Deposition — Dr. Stephen Speigelberg and All Exhibits. Date Depo Taken: 02/07/2014
 8.              Deposition — Dr. Stephen Speigelberg and All Exhibits. Date Depo Taken: 07/23/2014


                                                     Expert Reports

 1.              Expert Report Dr. Stephen Spiegelberg - Pinnacle
 2.              Expert Reports Dr. Stephen Spiegelberg - Obtryx
 3.              Supplemental Expert Report Dr. Stephen Spiegelberg - Pinnacle
 4.              Supplemental Expert Report Dr. Stephen Spiegelberg - Obtryx


                                                        Literature

      The following is a list of articles considered in making the opinions stated in my report. Opinions and
      conclusions cited in any one of these articles do not necessarily represent my conclusions and opinions,
      instead, the experiences reviewed in these articles collectively helped shape my opinions and as such I may
      disagree with opinions and conclusions stated in some of the articles listed below.

             Bates #                      Article Description

 1.                                     "Molecular Weight and Molecular Weight Distribution," A.D.
                                        Puckett and J.W. Mays, in Handbook of Polyolefins, C. Vasile and
                                        R.B. Seymour, Eds., Marcel-Dekker, pp. 133-153 (1993).
 2.                                     "Solution Characterization of Polyolefins", J.W. Mays and A.D.
                                        Puckett, invited chapter for Handbook of Polyolefins, TRI Edition, C.
                                        Vasile, Ed., Marcel Dekker, 2000, pp. 357-77.
 3.                                     A. Clave, H. Yahi, J.-C. Hammon, S. Montanari, P. Gounon, and H.
                                        Clave, "Polypropylene as a Reinforcement in Pelvic Surgery is Not
                                        Inert: Comparative Analysis of 100 Explants", Int. Urogynecol. J.,
                                        21, 261 (2010).
 4.                                     Abdel-Fattah, M et al. Single-incision mini-slings versus standard
                                        midurethral slings in surgical management of female stress urinary
                                        incontinence: A Meta-analysis of effectiveness and complications.
                                        European Urology 60 (2011) 468-480.


                                                            1
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 144 of 167 PageID #: 117060


                                        Jimmy W. Mays
                          Boston Scientific Expert Report- Exhibit B
                                 List of Documents Reviewed

  5.                       Abdel-Fattah, M, Ramsay Ion behalf of the West of Scotland Study
                           Group. Retrospective multicenter study of the new minimally
                           invasive mesh repair devices for pelvic organ prolapse. BJOG
                           2008;115:22-30.
  6.                       B. Ratner, A. S. Hoffman, F. J. Schoen, and J. E. Lemons,
                           Biomaterials Science, Academic Press, San Diego, 1996, pp. 243-
                           254.

  7.                       Bako, A, and Dhar R. Review of synthetic mesh-related complications
                           in pelvic floor reconstructive surgery. Int Urogynecol J (2009) 20:103 -
                           111.
  8.                       C. R. Costello, S. L. Bachman, B. J. Ramshaw, and S. A. Grant,
                           "Materials Characterization of Explanted Polypropylene Hernia
                           Meshes", J. Biomed. Mater. Res. Part B: Appl. Biomat., 83, 44
                           (2007).

  9.                       C. R. Costello, S. L. Bachman, S. A. Grant, D. S. Cleveland, T. S.
                           Loy, and B. J. Ramshaw, "Characterization of Heavyweight and
                           Lightweight Polypropylene Prosthetic Mesh Explants from a Single
                           Patient", Surgical Innovation, 14, 168 (2007).

  10.                      C. Stern, "On the Performance of Polypropylene. Between Synthesis
                           and End-Use Properties", Ph.D. dissertation, University of Twente,
                           1975.

  11.                      C. Vasile, "Additives for Polyolefins", Ch. 20 in Handbook of
                           Polyolefins, 2nd edition, C. Vasile, Editor, Marcel Dekker, New
                           York, 2000.

  12.                      C. Vasile, "Degradation and Decomposition:, Ch. 17 in Handbook of
                           Polyolefins, 2nd edition, C. Vasile, Editor, Marcel Dekker, New
                           York, 2000.
  13.                      Cameron A and Haraway A. The treatment of female stress urinary
                           incontinence: an evidence-based review. Open Access Journal of
                           Urology 2011:3 109-120
  14.                      Chen CCG, Gustilo-Ashby AM, Jelovsek JE, et al. Anatomic
                           relationships of the tension-free vaginal mesh trocars. Am J Obstet
                           Gynecol 2007; 197:666.e1-666.e6.
  15.                      Cholhan HJ, Hutchings TB, Rooney KE. Dyspareunia associated
                           with paraurethral banding in the transobturator sling. Am J Obstet
                           Gynecol 2010;202:481.e1-5
  16.                      Corona R, et al. Tension-free Vaginal Tapes and Pelvic Nerve
                           Neuropathy. Journal of Minimally Invasive Gynecology (2008) 15,
                           262-267
  17.                      D. C. Bassett. Principles of Polymer Morphology (Cambridge Solid
                           State Science Series) Cambridge University Press, 1981.



                                              2
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 145 of 167 PageID #: 117061


                                         Jimmy W. Mays
                          Boston Scientific Expert Report- Exhibit B
                                 List of Documents Reviewed
 18.                         D. F. Williams, " Biodegradation of surgical polymers" J.
                             Mater. Sci., 17, 1233 (1982).
 19.                         D. S. Kemp and F. Vellaccio Organic Chemistry (New York:
                             Worth Publishers, Inc., 1980) Chapt. 14.
 20.                        de Tayrac R, et al. Bilateral anterior sacrospinous ligament suspension
                            associated with a paravaginal repair with mesh: short-term clinical
                            results of a pilot study. Int Urogynecol J (2010) 21:293-298
 21.                        de Tayrac R, et al. Long-term anatomical and functional assessment
                            of trans-vaginal cystocele repair using a tension-free polypropylene
                            mesh. Int Urogynecol J (2006) 17:483-488.
 22.                        de Tayrac R, et al. Prolapse repair by vaginal route using a new
                            protected low-weight polypropylene mesh: 1-year functional
                            and anatomical outcome in a prospective multicenter study. Int
                            Urogynecol J (2007) 18: 251-256.
 23.                        de Tayrac, R et al. Analysis of the learning curve of bilateral
                            anterior sacrospinous ligament suspension associated with anterior
                            mesh repair. Eur J Obstet Gynecol (2010).
                            http://dx.doi.org/10/1016/j.ejogrb.2012.09.004.
 24.                        Diwadkar GB et al. Complication and Reoperation Rates After Apical
                            Vaginal Prolapse Surgical Repair. Obstet Gynecol 2009; 113:367-73.
 25.                        E. M. Sadek, A. M. Motawie, A. M. Hassan, E. A. Gad.
                            "Synthesis and evaluation of some fatty esters as plasticizers
                            and fungicides for poly(vinyl acetate) emulsion" Journal of
                            Chemical Technology and Biotechnology. 1995, 63(2), 160-
                            164.
 26.                        Foote J, Hood N, Lyn S. Referral Patterns and Complications of
                            Midurethral Slings. Abstract.
 27.                        Frank P. Greenspan , Ralph J. Gall. " Epoxy Fatty Acid Ester
                            Plasticizers " Ind. Eng. Chem., 1953, 45 (12), pp 2722-2726
 28.                        Frank P. Greenspan , Ralph J. Gall. "Epoxy Fatty Acid Ester
                            Plasticizers. Preparation and Properties" Journal of the
                            American Oil Chemists Society. 1956, 33(9), 391-394.
 29.                        G. M. Brown and J. H. Butler "New method for the
                            characterization of domain morphology of polymer blends
                            using ruthenium tetroxide staining and low voltage scanning
                            electron microscopy (LVSEM)" Polymer Vol. 38 No. 15, pp.
                            3937-3945, 1997
 30.                        Gomelsky A and Dmochowski R. Biocompatibility Assessment of
                            Synthetic Sling Materials for Female Stress Urinary Incontinence.
                            Journal of Urology (2007) 178:1171-1181.
 31.                        H. G. Barth and J. W. Mays, Modern Methods of Polymer
                            Characterization, Wiley, New York, 1991.
 32.                        H. H. Kausch, "The Effect of Degradation and Stabilization on
                            the Mechanical Properties of Polymers Using Polypropylene


                                               3
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 146 of 167 PageID #: 117062


                                        Jimmy W. Mays
                          Boston Scientific Expert Report- Exhibit B
                                 List of Documents Reviewed
                            Blends as the Main Example", Macromol. Symp., 225, 165
                            (2005).
 33.                        Hong, S.; Bushelman, A.A.; MacKnight, W.J.; Gido, S.P.;
                            Lohse, D.J.; Fetters, L.J. "Morphology of semicrystalline block
                            copolymers: polyethylene-b-atactic-polypropylene." Polymer
                            vol. 42 issue 13 June, 2001. p. 5909-5914
 34.                        Huebner M, Hsu Y, and Fenner DE. The use of graft materials in
                            vaginal pelvic floor surgery. International Journal of Gynecology
                            and Obstetrics (2006) 92, 279-288.
 35.                        I. M. Ward. Mechanical Properties of Solid Polymers 2nd
                            Edition. (New York: John Wiley and Sons, 1983) p.151.
 36.                        I. M. Ward. Mechanical Properties of Solid Polymers 2nd
                            Edition. (New York: John Wiley and Sons, 1983) p.174.
 37.                        C. Grein. "Toughness of Neat, Rubber Modified and Filled
                            &#946;-Nucleated Polypropylene: From Fundamentals to
                            Applications." In Intrinsic Mobility and Toughness of Polymers
                            II, Advances in Polymer Science volume 188. edited by H. H.
                            Kausch. Springer-Verlag Berlin Heidelberg 2005.
 38.                        J. C. W. Chien and C. R. Boss, Polymer reactions. V. Kinetics
                            of autoxidation of polypropylene. J. Polym. Sci., Part A-1, 5,
                            3091 (1967).
 39.                        K . Z . Gumargalieva , A . Ya . Polishchuk , A . A . Adamyan ,
                            G . E . Zaikov , and T . I . Vinokurova "Chapter 18.
                            Biocompatibility and Biodeterioration of Polyolefins"
                            Handbook of Polyolefins Edited by Cornelia Vasile. CRC
                            Press 2000, Pages 477-492, Print ISBN: 978-0-8247-8603-8.
                            Reference 19.
 40.                        J. I. Goldstein, D. E. Newbury, P. Echlin, D. C. Joy, A. D. Romig
                            Jr., C. E. Lyman, C. Fiori, E. Lifshin. Scanning Electron
                            Microscopy and X-ray Microanalysis: A Text for Biologists,
                            Materials Scientists, and Geologists 2nd Edition. (New York:
                            Plenum Press, 1992) Chapters 5-9.
 41.                        J. J. Aklonis and W. J. MacKnight. Introduction to Polymer
                            Viscoelasticity 2nd Edition. (New York: John Wiley and Sons,
                            1983) pp. 64-65.
 42.                        J. X. LI, W. L. CHEUNG "Ru04 Staining and Lamellar Structure
                            of a- and (3-PP "Journal of Applied Polymer Science, Vol. 72,
                            1529-1538 (1999)



                                             4
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 147 of 167 PageID #: 117063


                                        Jimmy W. Mays
                          Boston Scientific Expert Report- Exhibit B
                                List of Documents Reviewed
  43.                        J.H. Lee, M.L. Ruegg, N.P. Balsara,* Y. Zhu, S.P. Gido, R.
                             Krishnamoorti, M. Kim, "Phase Behavior of Highly Immiscible
                             Polymer Blends Stabilized by Balanced Surfactants,"
                             Macromolecules 2003, 36, 6537-6548.
  44.                        John S. Trent,' Jerry I. Scheinbeim, and Peter R. Couchman
                             "Ruthenium Tetraoxide Staining of Polymers for Electron
                             Microscopy" Macromolecules 1983,16, 589-598
  45.                        K. Z. Gumargalieva, G. E. Zaikov, A. Y. Polishchuk, A.A.
                             Adamyan, and T. I. Vinokurova, "Biocompatibility and
                             Biodeterioration of Polyolefins", Ch. 18 in Handbook of
                             Polyolefins, 2nd edition, C. Vasile, Editor, Marcel Dekker, New
                             York, 2000.
  46.                       Krause et al. Biomechanical properties of raw meshes used in
                            pelvic floor reconstruction. Int Urogynecol J (2008) 19: 1677-
                            1681
 47.                        Lefranc, 0 et al. Reinforcement Materials in Soft Tissue Repair: Key
                            Parameters Controlling Tolerance and Performance- Current and
                            Future Trends in Mesh Development. New Techniques in Genital
                            Prolapse Surgery. DOI: 10.1007/978-1-84882-136-1 25.
 48.                         M. J. Dykstra Biological Electron Microscopy: Theory,
                             Techniques, and Troubleshooting. (New York: Plenum Press,
                             1992) p. 236.
 49.                        Migliari R, De Angelis M, Pistolesi D. The use of synthetic mesh in
                            pelvic floor defect repair. Urodinamica 13:81-91, 2003.
 50.                        Montoya TI, Calver L, Carrick KS, et al. Anatomic relationships of
                            the pudendal nerve branches. Am J Obstet Gynecol 2011;205:504.el -
                            5.
 51.                        Moore RD and Lukban JC. Comparison of vaginal mesh extrusion rates
                            between a lightweight type I polypropylene mesh versus heavier mesh in
                            the treatment of pelvic organ prolapse. Int Urogynecol J. DOI
                            10.1007/s00192-012-1744-9
 52.                        Muhl T, Binnebosel M, Klinge U, Goedderz T. New Objective
                            Measurement to Characterize the Porosity of Textile Implants. Wiley
                            Interscience. 2007.DOI: 10.1002/jbm.b_30859.
 53.                         Olivier Lefranc, Yves Bayon, Suzelei Montanari, Philippe
                             Gravagna, and Michel Therin. "Reinforcement Materials in Soft
                             Tissue Repair: Key Parameters Controlling Tolerance and
                             Performance — Current and Future Trends in Mesh
                             Development" P. von Theobald et al. (eds.), New Techniques in
                             Genital Prolapse Surgery, DOI: 10.1007/978-1-84882-1361_25,
                             © Springer-Verlag London Limited 2011.
 54.                        Ostergard DR. Degradation, infection and heat effects on
                            polypropylene mesh for pelvic implantation: what was known and
                            when it was known. Int Urogynecol J (2011) 22:771-774.



                                               5
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 148 of 167 PageID #: 117064


                                           Jimmy W. Mays
                             Boston Scientific Expert Report- Exhibit B
                                     List of Documents Reviewed
 55.                            P. Bracco, V. Brunella, L. Trossarelli, A. Coda, and F. Botto-
                                Micca. "Comparison of polypropylene and polyethylene
                                terephthalate (Dacron) meshes for abdominal wall hernia repair:
                                A chemical and morphological study" Hernia (2005) 9: 51-55

 56.                            P. J. Flory, Principles of Polymer Chemistry, Cornell University
                                Presss, Ithaca, 1953, p. 321.
 57.                            R. J. Young and P. A. Lovell Introduction to Polymers 2nd
                                Edition. (London: Chapman & Hall, 1991) p. 294.

 58.                            R. W. Postlethwait, Five Year Study of Tissue Reaction to
                                Synthetic Sutures. Ann. Surg., 190, 54 (1979).
 59.                            Rogo-Gupta L and Raz S. Pain Complications of Mesh Surgery.
                                Current Clinical Urology. DOI: 10.1007/978-1-61779-924-2_9.
 60.                            Scales JT "Tissue reactions to synthetic materials." Proc R Soc
                                Med 1953 46:647-52
 61.                            Shujun Chen, Souvik Nandi, H. Henning Winter*, and Samuel
                                P. Gido* "Oriented lamellar structure and pore formation
                                mechanism in CSX-processed porous high-density
                                polyethylene" Macromolecules 2006, 39, 2849-2855.
 62                            Slack et al, A standardized description of graft-containing meshes and
                               recommended steps before the introduction of medical devices for
                               prolapse surgery. Int Urogynecol J. DOI 10.1007/s00192-012-1678-2
 63.                           T. C. Liebert, R. P. Chartoff, S. L. Cosgrove, and R. S.
                               McCluskey, "Subcutaneous Implants of Polypropylene", J.
                               Biomed. Mater. Res., 10, 939 (1976).
 64.                           T. N. Salthouse and B. F. Matlaga, "Significance of Cellular
                               Enzyme Activity at Nonabsorbable Suture Implant Sites: Silk,
                               Polyester, and Polypropylene", J. Surg. Res., 19, 127 (1975).
 65.                           T. N. Salthouse, "Cellular Enzyme Activity at the Polymer-
                               Tissue Interface: A Review", J. Biomed. Mater. Res., 10, 197
                               (1976).
 66.                           W. L. Jongebloed and J. F. G. Worst, "Degradation of
                               Polypropylene in the Human Eye: A SEM Study", Documenta
                               Ophthalmologica, 64, 143 (1986).
 67.                           Wong KS, et al. Adverse Events Associated with Pelvic Organ
                               Prolapse Surgeries That Use Implants. Obstet &Gynec. Vol. 122, No.
                               6, Dec 2013.

 68.      BSCM04800083909-     Skoczylas LC, et al. Teaching Techniques in the Operating Room:
          BSCM04800083916      The Importance of Perceptual Motor Teaching. Acad Med.
                               2012;87:364-371.


                                                  6
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 149 of 167 PageID #: 117065


 69.                        Imel, Adam, et al In Vivo Oxidative Degradation of Polypropylene
                            Pelvic Mesh
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 150 of 167 PageID #: 117066


                                        Jimmy W. Mays
                          Boston Scientific Expert Report- Exhibit B
                                 List of Documents Reviewed

                                          Documents

          Bates #           Document Description

 1.                       Dissolution of Phillips Sumika Polypropylene Company. Dated
                          September 14, 2011.
 2.                       Irganox Material Safety Data Sheet

 3.                       Mesh: Pinnacle Anterior LOT 1ML0032501- Arm 0 g Printout

 4.                       Mesh: Pinnacle Anterior LOT 1ML0032501- Arm 0 g, 5 min
                          release after 1000g Printout
 5.                       Mesh: Pinnacle Anterior LOT 1ML0032501- Arm 1000 g
                          Printout
 6.                       Mesh: Pinnacle Anterior LOT 1ML0032501- Arm 250 g
                          Printout
 7.                       Mesh: Pinnacle Anterior LOT 1ML0032501- Arm 500 g
                          Printout
 8.                       Mesh: Pinnacle Anterior LOT 1ML0032501- Centre, Cross
                          Machine Direction, Og Printout
 9.                       Mesh: Pinnacle Anterior LOT 1ML0032501- Centre, Cross
                          Machine Direction, Og, 5 min release after 2000g Printout
 10.                      Mesh: Pinnacle Anterior LOT 1ML0032501- Centre, Cross
                          Machine Direction, 500g Printout
 11.                      Mesh: Pinnacle Anterior LOT 1ML0032501- Centre, Cross
                          Machine Direction, 1000g Printout
 12.                      Mesh: Pinnacle Anterior LOT 1ML0032501- Centre, Cross
                          Machine Direction, 2000g Printout
 13.                      Mesh: Pinnacle Anterior LOT 1ML0032501- Centre, Warp
                          Direction, Og Printout
 14.                      Mesh: Pinnacle Anterior LOT 1ML0032501- Centre, Warp
                          Direction, Og after total release from 2000g for 5 min Printout
 15.                      Mesh: Pinnacle Anterior LOT 1ML0032501- Centre, Warp
                          Direction, 1000g Printout
 16.                      Mesh: Pinnacle Anterior LOT 1ML0032501- Centre, Warp
                          Direction, 2000g Printout
 17.                      Mesh: Pinnacle Anterior LOT 1ML0032501- Centre, Warp
                          Direction, 500g Printout
 18.                      Polyform Patent




                                              7
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 151 of 167 PageID #: 117067


                                              Jimmy W. Mays
                               Boston Scientific Expert Report- Exhibit B
                                     List of Documents Reviewed
 19.                             Press Release- Chevron Phillips Chemical Confirms Plans to Wind-
                                 Up Phillips Sumika Polypropylene Company Operations. Dated
                                 September 13, 2011.
 20.                             Marlex Polypropylenes (All Grades) MSDS. Dated January 28, 2004.

 21.                             Pro-Fax 6523- Material Safety Data Sheet. Dated April 10, 2013

 22.                             Porosity Measurement Analysis- Professor Thomas Muhl,
                                 Dated 11/19/2011
 23.         BNG01000210-        Memorandum- Dated August 15, 1995. Subject: Sling Review
             BNG01000212         Meeting Notes
 24.       BSCM 03800005604-     Anterior Apical PFR Kits- Anterior/ Apical PFR kit (Small and
           BSCM03800005634       Large)- Risk Analysis
 25.       BSCM00100000055-      Marlex Polypropylenes (All Grades) MSDS Sheet Dated August 29,
           BSCM00100000060       1997.
 26.       BSCM00400001798-      Advantage and Advantage Fit CRBA
           BSCM00400001847
 27.       BSCM00400003910-      Memo- From Jamie Li to Pinnacle File. RE: Puncture Test of TVT
           BSCM00400003922       and Pinnacle needles/ dilators on Pork/ Beef. Dated Oct 15, 2001
 28.       BSCM00400003956-      Interim Report- BSC. Title: A Testing Agreement to Compare
           BSCM00400003957       Biomaterials for Use as a Urethral Sling
 29.       BSCM01300000269-      Solyx 510(k)- MSDS Sheet and Biocompatibility Testing. Dated
           BSCM01300000333       May 7, 2008.
 30.                                  Boston Scientific- Abbreviated 510(k): Premarket Notification.
            BSCM01300000482-
                                      Surgical Mesh (SIS) K081275/ Amendment 2. Dated August 13,
            BSCM01300000498      2008.
 31.        BSCM01300000542-     Contractual Agreement between Phillips Sumika Polypropylene
            BSCM01300000545      Company and Boston Scientific. Dated October 1, 2004.
 32.        BSCM01500022458-     Packaging Design Verification Protocol for Obtryx System Curved
            BSCM01500022473
 33.        BSCM01500022582-     Obtryx System Transobturator Mid-Urethral Sling Technical File
            BSCM01500022602
 34.        BSCM01500022747-     Sterilization Evaluation- Obtryx
            BSCM01500022754
 35.        BSCM01500022899-     Obtryx Transobturator Tension Free Sling System Design Freeze
            BSCM01500022913      Review Summary Report
 36.        BSCM01500024469-      Obtryx Transobturator Tension Free Sling System Design Validation/
            BSCM01500024487                  Transfer Design Review Summary Report- Halo
 37.        BSCM01500024617-     Obtryx System Halo Shelf Life Rationale Report
            BSCM01500024626
 38.        BSCM01500025130-     BCA- Biocompatibility Assessment for MedVenture Site Transfer-
            BSCM01500025149      Pelvic Floor Repair
 39.        BSCM01500026688-     Obtryx Halo Transobturator Mid Urethral sling System Shelf Life
            BSCM01500026722      Test Report
 40.        BSCM01500028808-     BCA- Biocompatibility Assessment for Obtryx Recertification Gap
            BSCM01500028822      Analysis




                                                   8
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 152 of 167 PageID #: 117068


                                             Jimmy W. Mays
                               Boston Scientific Expert Report- Exhibit B
                                       List of Documents Reviewed

 41.        BSCM01500029318-     Tolerance Analysis Obtryx Dilator Wire Change
            BSCM01500029325
 42.        BSCM01500029414-     Design Change Analysis Form (DCAF)- Change in extrusion
            BSCM01500029422      supplier and mesh supplier.
 43.        BSCM01500030320-     Design Change Analysis Form (DCAF)- Labeling Update
            BSCM01500030331
 44.        BSCM01600002732-     Medical Devices Directive (MDD) Essential Requirements Annex I
            BSCM01600002766
 45.        BSCM01600006070-     Bo Sci Pre-Pubic Tension Free (PPS) System Design Verification
            BSCM01600006087      Master Plan
 46.        BSCM01600011118-     BCA- Biocompatibility Assessment for Molded Center Tab- Mid-
            BSCM01600011133      Urethral Mesh Assemblies
 47.        BSCM01800002982-     Capability Reports- Advantage Mesh Performance Data Post 13
            BSCM01800002989      Months Real Time Aging
 48.        BSCM01800013310-     Solyx Definition Phase Report
            BSCM01800013330
 49.        BSCM01800017235-     BCA- Biocompatibility Assessment for Solyx SIS Mesh Assembly
            BSCM01800017247
 50.        BSCM01800017868-     Tolerance Analysis- Solyx
            BSCM01800017895
 51.        BSCM01800018812-     Custom ISO Intramuscular Implant Test 7-Day Duration
            BSCM01800018835
 52.        BSCM01800024262-     Field Assessment Plan and Report for Solyx SIS System
            BSCM01800024279
 53.        BSCM01800024581-     Solyx Technical File
            BSCM01800024629
 54.        BSCM01900007827-     Pinnacle PFR kits Design Validation Plan & Protocol
            BSCM01900007862
 55.        BSCM01900012857-     PFR Kits Accelerated Aging Report
            BSCNO1900012901
 56.        BSCM01900014617-     Pinnacle Uterine Preservation PFR Kit Field Assessment Plan
            BSCM01900014622
 57.        BSCM01900014623-     Uphold Vaginal Support System Field Assessment Report
            BSCM01900014630
 58.        BSCM01900014789-     Design Change Analysis Form (DCAF)- DFU updated for
            BSCM01900014793      clarifications and improvements
 59.        BSCM02000012284-     Pinnacle Clinical Risk/ Benefit Analysis
            BSCM02000012311
 60.        BSCM02100001450-     Clinical Risk/ Benefit Analysis (Obtryx Sling System)
            BSCM02100001467
 61.        BSCM02100021040-     Obtryx System Transvaginal Mid-Urethral Sling System- Curved/
            BSCM02100021052      Halo- Design Transfer Plan/ Report
 62.        BSCM02100021827-     Tolerance Analysis Obtryx Halo 2'           Generation device
            BSCM02100021841
 63.        BSCM02200000378-     Pre pubic Sling Clinical Risk/ Benefit Analysis
            BSCM02200000397


                                                    9
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 153 of 167 PageID #: 117069


                                            Jimmy W. Mays
                             Boston Scientific Expert Report- Exhibit B
                                   List of Documents Reviewed
 64.        BSCM02200000668-             Pre Pubic Sling System Design Review Report- Product
            BSCM02200000675                                    Specification
 65.        BSCM02300000196-                    Corporate SOP   EC Declaration of Conformity
            BSCM02300000208
 66.        BSCM02300000451-                   Corporate WI How to Approve and Review a CR
            BSCM02300000468
 67.        BSCM02300000571-                      LAL Testing Pre versus Post Sterilization
            BSCM02300000577
 68.        BSCM02300000694-                 Corporate Sterilization Policy, Contract Sterilization
            BSCM02300000700
 69.        BSCM02300000717-                     Corporate SOP Bacterial Endotoxin Testing
            BSCM02300000734
 70.        BSCM02300000742-                         Corporate SOP Design Verification
            BSCM02300000770
 71.        BSCM02300002244-                              Corp SOP Drawing Tree
            BSCM02300002249
 72.        BSCM02300003541-            Corporate Functional Testing Procedure for Medical Devices
            BSCM02300003546                                                              -
 73.        BSCM02300004588-              Corporate SOP Risk Management Planning and Reporting
            BSCM02300004593
 74.        BSCM02300006283-           Corporate Policy for the Conduct of Human Subject Research
            BSCM02300006288
 75.        BSCM02300007382-                      Device Name Design Verification Report
            BSCM02300007387
 76.        BSCM02300008496-             Design Review Checklists- Product Specification Review
            BSCM02300008501
 77.        BSCM02300009393-                         Corporate Quality Systems Glossary
            BSCM02300009474
 78.        BSCM02500006014-                   Pinnacle PFR Kits, Design Freeze Review Report
            BSCM02500006031
 79.        BSCM02500006433-          BCA- Biocompatibility Assessment for Proxy Site Transfer-
            BSCM02500006444              Prolapse PFR Kits Mesh and Polyform Synthetic Mesh
 80.        BSCM02500010074-        ISO Guinea Pig Maximization Sensitization Test- Pinnacle LITE
            BSCM02500010100
 81.        BSCM03100002245-             Pinnacle Design Validation Report. Dated April 26, 2002.
            BSCM03100002249
 82.        BSCM03100008943-                      BSC Advantage System Technical File
            BSCM03100008970
 83.        BSCM03100010930-       Design Change Analysis Form (DCAF)- Advantage, Obtryx, Lynx
            BSCM03100010934
 84.        BSCM03100010935-                Design Change Analysis Form (DCAF)- Advantage
            BSCM03100010939
 85.        BSCM03100011012-                         Advantage Pre Scaled PDP Process
            BSCM03100011036
 86.        BSCM03100011037-          BCA- Biocompatibility Assessment Form for Advantage Fit
            BSCM03100011051                              Midurethral Sling System



                                                  10
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 154 of 167 PageID #: 117070


                                             Jimmy W. Mays
                             Boston Scientific Expert Report- Exhibit B
                                   List of Documents Reviewed
 87.        BSCM03100012532-        ISO Guinea Pig Maximization Sensitization Test- Advantage Fit
            BSCM03100012557
 88.        BSCM03100012558-                ISO Intracutaneous Reactivity Test- Advantage Fit
            BSCM03100012580
 89.        BSCM03100012624-                          ISO Acute Systemic Toxicity Test
            BSCM03100012643
 90.        BSCM03100012681-           Tolerance Analysis Advantage Fit System- Delivery Device
            BSCM03100012690
 91.        BSCM03100013411-          Field Assessment Plan and Report for Advantage Fit System
            BSCM03100013415
 92.        BSCM03100013471-                   Advantage Fit Standard Compliance Checklist
            BSCM03100013489
 93.        BSCM03100013531-         Advantage Fit Modified- Design Verification/ Design Transfer
            BSCM03100013539                                 Review Document List
 94.        BSCM03100014327-      BCA- Biocompatibility Assessment for Advantage Biocompatibility
            BSCM03100014341                              Recertification Gap Analysis
 95.        BSCM03100014342-         BCA- Biocompatibility Assessment for Advantage System and
            BSCM03100014356                                 Advantage Fit System
 96.        BSCM03100014719-                            Process Change Analysis Form
            BSCM03100014725
 97.        BSCM03200003665-                      Sterilization Evaluation of Lynx System
            BSCM03200003674
 98.        BSCM03200006166-        BCA- Biocompatibility Assessment for Lynx Mid-Urethral Sling
            BSCM03200006192                                 System Recertification
 99.        BSCM03300001888-                Pre-Pubic System Technology Assessment Report
            BSCM03300001905
 100.       BSCM03300006155-                  Pre Pubic Sling Master Validation Plan- Process
            BSCM03300006166
 101.       BSCM03300007279-                     Sterilization Evaluation of Pre-Pubic Sling
            BSCM03300007286
 102.       BSCM03300007287-                   Sterilization Evaluation of Prefyx PPS System
            BSCM03300007295
 103.       BSCM03300009031-           BCA- Biocompatibility Assessment for Prefyx PPA System
            BSCM03300009045
 104.       BSCM03300009164-            Field Assessment Plan/ Report for the Prefyx PPS System
            BSCM03300009176
 105.       BSCM03300009889-      CORP Form- EO Sterilization Product Qualification Protocol Prefyx
            BSCM03300009899                                       PPS System
 106.       BSCM03300010421-       BCA- Biocompatibility Assessment Form for Polypropylene 6 mil
            BSCM03300010431                       Suppliers Change for Sling Device Mesh
 107.       BSCM03700003088-        Injection Molding of Transobturator Tension Free Sling Delivery
            BSCM03700003169                                    Device Handles
 108.       BSCM03700023773-                            Obtryx System Technical File
            BSCM03700023784
 109.       BSCM03700025660-         Transobturator Tension Free Sling System- Validation Protocol
            BSCM03700025690                      Operation & Process Verification- Obtryx



                                                  10
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 155 of 167 PageID #: 117071


                                          Jimmy W. Mays
                            Boston Scientific Expert Report- Exhibit B
                                    List of Documents Reviewed
 110.      BSCM03700026029-      Transobturator Tension Free Sling Development Phase Exit Review
           BSCM03700026041
 111.      BSCM03700028791-                         Tip Design Comparison- Obtryx
           BSCM03700028800
 112.      BSCM03800005587-      Mesh Pullout (and Insertion) Analysis of Various Polyform Designs
           BSCM03800005603
 113.      BSCM03800005635-                Anterior Apical PFR Kits- Pinnacle- Risk Analysis
           BSCM03800005673
 114.      BSCM03800005823-                    Product Risk Analysis Document- Pinnacle
           BSCM03800005859
 115.      BSCM03800006018-                       Risk Analysis- Pinnacle and Uphold
           BSCM03800006047
 116.      BSCM03800006048-                        Risk Analysis- Pinnacle & Uphold
           BSCM03800006086
 117.      BSCM03800007073-                            Preclinical Study Synopsis
           BSCM03800007079
 118.      BSCM03800007080-        Interoffice Memo from Amy Sarly. Dated 18 July 2006. Subject:
           BSCM03800007085                Prolapse Repair Project U0320- Cadaver #11 Report
 119.      BSCM03800008066-        BCA- Biocompatibility Assessment for Pelvic Floor Repair Kits-
           BSCM03800008081                                 Mesh and Dilators
 120.      BSCM03800008964-       PFR Kits- MDR/MDV/CMPR Event Descriptions- Attachment to
           BSCM03800008998                           Pelvic Floor Repair Kts CRBA
 121.      BSCM03800009476-               FMEA,   Process  Document for Prolapse Repair Kits
           BSCM03800009491
 122.      BSCM03800009989-         Tolerance Analysis- Prolapse Repair Kits Packaging Tolerance
           BSCM03800010000                                      Analysis
 123.      BSCM03800011075-          Biocompatibility Report for Pinnacle PFR Repair Kit (2007)
           BSCM03800011094
 124.      BSCM03800011097-          Biocompatibility Report for Pinnacle PFR Repair Kit (2008)
           BSCM03800011115
 125.      BSCM03800011116-          Biocompatibility Report for Pinnacle PFR Repair Kit (2009)
           BSCM03800011135
 126.      BSCM03800011207-               ISO Intracutaneous Reactivity Test- Pinnacle LITE
           BSCM03800011230
 127.      BSCM03800011231-              Intramuscular Implant Test- Thirteen Week Duration
           BSCM03800011272
 128.      BSCM03800011273-      Subacute (14-Day) Intraperitoneal Toxicity Study in Mice- Pinnacle
           BSCM03800011311                                        LITE
 129.      BSCM03800011373-                    Bacterial Mutogenicity Test- Ames Assay
           BSCM03800011398
 130.      BSCM03800015377-           Pinnacle Anterior/ Apical PFR Kits- Field Assessment Plan
           BSCM03800015410
 131.      BSCM03800015377-           Pinnacle Anterior/ Apical PFR Kits- Field Assessment Plan
           BSCM03800015410
 132.      BSCM03800016063-       BCA- Biocompatibility Assessment Form for Polypropylene Mesh
           BSCM03800016073                               Fiber Supplier Change



                                                  12
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 156 of 167 PageID #: 117072


                                             Jimmy W. Mays
                               Boston Scientific Expert Report- Exhibit B
                                     List of Documents Reviewed

 133.       BSCM03800018015-                        FMEA, Process Document- Pinnacle
            BSCM03800018024
 134.       BSCM04200011805-          Pinnacle Lite and Uphold Lite Rationale for Submitting Baseline
            BSCM04200011807                                          Data
 135.       BSCM04200011930-          Sterilization Evaluation of Pinnacle, Uphold, Pinnacle LITE, and
            BSCM04200011948                                 Uphold LITE PFR Kits
 136.       BSCM04200018198-                  Anterior Apical PFR Kits Marketing Specifications
            BSCM04200018221
 137.       BSCM04200020020-         Interoffice Memo- From Amy Sarli. Dated: 18 June 2006. Subject:
            BSCM04200020029                Anterior Repair Project U0320- Cadaver #9/#10 Report
 138.       BSCM04200020390-                Sterilization Evaluation of the Capio FOR Mesh Kits
            BSCM04200020392
 139.       BSCM04200027968-        Memo- Capio PFR Kit, Rationale- Not to perform component testing
            BSCM04200027971                     as a result of Aging and Distribution Cycling
 140.       BSCM04200052281-        United States Patent. Patent No 5,860,425. Bladder Neck Suspension
            BSCM04200052350                                       Procedure
 141.       BSCM04200052351-           US Patent. Patent No. 6,042,534. Stabilization sling for use in
            BSCM04200052378                           minimally invasive pelvic surgery.
 142.       BSCM04200052379-         United States Patent. Patent No. 6,056,688. Device and Method for
            BSCM04200052432                     Transvaginally Suspending the Bladder Neck
 143.       BSCM04200052433-               United States Patent. Patent No. 6,077,216. Device for
            BSCM04200052485                     Transvaginally Suspending the Bladder Neck
 144.       BSCM04200052486-          US Patent. Patent No. 6,197,036 Bl. Pelvic Floor Reconstruction
            BSCM04200052497
 145.       BSCM04200052498-          US Patent. Patent No. 6,500,194 B2. Surgical Treatment of Stress
            BSCM04200052563                                Urinary Incontinence.
 146.       BSCM04200052564-           United States Patent. Patent No. 6,755,781 B2. Medical Slings
            BSCM04200052590
 147.       BSCM04200052678-        US Patent. Patent No. 7,014,607 B2. Treating Urinary Incontinence.
            BSCM04200052688
 148.       BSCM04200052801-           US Patent. Patent No. 7,235,043 B2. System for Implanting an
            BSCM04200052877                            Implant and Method Thereof.
 149.       BSCM04200065283-                         Tolerance Analysis Pre-Pubic Sling
            BSCM04200065293
 150.       BSCM04200065945-        Prefix Pre- Pubic Sling System 37 Month Accelerated Aging Report
            BSCM04200065959
 151.       BSCM04200065960-           Prefyx Pre-Pubic Sling System 1 yr. Accelerated Aging Report
            BSCM04200065973
 152.       BSCM04200066756-         Pinnacle Mesh Component Definition Phase Design Freeze Design
            BSCM04200066776                                       Review
 153.       BSCM04200068482-           Tension Free Mid-Urethral Slings for Treatment of SUI- 2004-
            BSCM04200068540                                     Powerpoint
 154.       BSCM04200079568-            Tolerance Analysis- Prolapse Repair Kits Tolerance Analysis
            BSCM04200079578
 155.       BSCM04200087337-                      Solyx System Design Verification Report
            BSCM04200087356



                                                   12
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 157 of 167 PageID #: 117073


                                             Jimmy W. Mays
                               Boston Scientific Expert Report- Exhibit B
                                      List of Documents Reviewed

 156.                                Memorandum- From Jamie Li to Pinnacle mesh animal trial file.
            BSCM04200090362          Dated October 11, 2001. Subject: Competitor sample collection
 157.                                 Letter to Dr. Badylak. From Jamie Li, PhD. Dated September 3,
            BSCM04200090563                                        2002.
 158.       BSCM04200094665-         Pinnacle PFR Kits, Design Verification & Design Transfer Review
            BSCM04200094671                                        Report
 159.       BSCM04200098853-                     Anti Infective Mesh Study- January 3, 2011
            BSCM04200098855
 160.       BSCM04600000164-          Complaint Trend Review- January 2008 Data- February 19, 2009
            BSCM04600000313
 161.       BSCM04600000314-          Complaint Trend Review- February 2009 Data- March 16, 2009
            BSCM04600000505
 162.       BSCM04600000735-         Complaint Review Management Board- April 2009 Data. May 21,
            BSCM04600000902                                    2009
 163.       BSCM04600000903-            Complaint Trend Review- May 2009 Data- June 18, 2009
            BSCM04600001061
 164.       BSCM04600001384-            Complaint Trend Review- July 2009 Data- August 24, 2009
            BSCM04600001616
 165.       BSCM04600002087-         Complaint Trend Review- October 2009 Data- November 30, 2009
            BSCM04600002368
 166.       BSCM04600002369-        Complaint Trend Review- November 2009 Data- December 18, 2009
            BSCM04600002607
 167.       BSCM04600002813-          Complaint Review Board- January 2010 Data- February 17, 2010
            BSCM04600002982
 168.       BSCM04600002983-          Complaint Review Board- February 2010 Data- March 26, 2010
            BSCM04600003182
 169.       BSCM04600003597-                     Complaint Trend Review- May 2010 Data
            BSCM04600003807
 170.       BSCM04600003808-              Complaint Trend Review- June 2010 Data- July 26, 2010
            BSCM04600004003
 171.       BSCM04600004004-            Complaint Trend Review- July 2010 Data- August 27, 2010
            BSCM04600004178
 172.       BSCM04600004607-         Complaint Trend Review- October 2010 Data- November 29, 2010
            BSCM04600004790
 173.       BSCM04600004791-        Complaint Trend Review- November 2010 Data- December 17, 2010
            BSCM04600004996
 174.       BSCM04600004997-         Complaint Trend Review- December 2010 Data- January 20, 2011
            BSCM04600005195
 175.       BSCM04600005196-         Complaint Board Meeting- January 2011 Data- February 25, 2011
            BSCM04600005424
 176.       BSCM04600006364-        Complaint Trend Review- November 2011 Data- December 19, 2011
            BSCM04600006446
 177.       BSCM04600007141-            Complaint Trend Review- July 2007 Data- August 22, 2007
            BSCM04600007273
 178.       BSCM04600007274-            Complaint Trend Review- March 2008 Data- April 21, 2008
            BSCM04600007405



                                                   12
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 158 of 167 PageID #: 117074


                                           Jimmy W. Mays
                            Boston Scientific Expert Report- Exhibit B
                                  List of Documents Reviewed
 179.      BSCM04600007733-      Complaint Review Management- August 2007 Data- September 20,
           BSCM04600007928                                        2007
 180.      BSCM04600007929-       Complaint Trend Review- September 2007 Data- October 17, 2007
           BSCM04600008190
 181.      BSCM04600008191-       Complaint Trend Review- October 2007 Data- November 20, 2007
           BSCM04600008489
 182.      BSCM04600008677-       Complaint Trend Review- December 2007 Data- January 22, 2008
           BSCM04600008856
 183.      BSCM04600008857-        Complaint Trend Review- January 2008 Data- February 20, 2008
           BSCM04600008966
 184.      BSCM04600008967-        Complaint Trend Review- February 2008 Data- March 21, 2008
           BSCM04600009091
 185.      BSCM04600009579-       Complaint Trend Review- September 2008 Data- October 20, 2008
           BSCM04600009747
 186.      BSCM04700017520-       Email from Jamie Li to Al Intoccia. Dated 6/5/2009. Subject: FW:
           BSCM04700017521                         Discuss Blue Mesh Meeting Notes
 187.      BSCM04700032346-       Powerpoint- Uphold Vaginal Support System- Physician Training-
           BSCM04700032371                             Dr. Roger Goldberg, MD
 188.      BSCM04700050941-           Update Urethral Sling Brainstorm Notes from Sept 10, 2002
           BSCM04700050944
 189.      BSCM04700063926-         FDA Correspondence with Polyform IFY. Dated June 17, 2005
           BSCM04700063928
 190.      BSCM04700068752-                   Polyform Synthetic Mesh Product Brochure
           BSCM04700068755
 191.      BSCM04700069527-      United States Patent. Patent No. 6,666,817 B2. Expandable Surgical
           BSCM04700069544                       Implants and Methods of Using Them
 192.      BSCM04700136392-    Memo from Jim Goddard. Dated November 25, 2008. Subject: Proxy
           BSCM04700136393          Biomedical and Boston Scientific Business Review Meeting
 193.      BSCM04700137727-        Endourology/ Women's Health Monthly Complaint Report: May
           BSCM04700137731                                        2008
 194.      BSCM04700142463-      Letter  from Proxy Biomedical   to James Goddard. Dated October 24,
           BSCM04700142468                                        2008.
 195.      BSCM04700142470-      Boston Scientific and Proxy Biomedical New Product Development
           BSCM04700142475                     Business Meeting. Dated January 6, 2009
 196.      BSCM04800000681-        Evaluation of Local Tolerance of Lightweight Surgical mesh for
           BSCM04800000692                                  Women's Health
 197.      BSCM04800068431-         Powerpoint Presentation- Female Stress Urinary Incontinence-
           BSCM04800068510                        Evolution of slings- Pr. Pierre Costa
 198.      BSCM05100005590-       Pinnacle PFR Kits and Uphold Vaginal Support System Technical
           BSCM05100005623                                         File
 199.      BSCM05100030811-      FDA   Correspondence   regarding  Marlex and Human Use. Dated June
           BSCM05100030817                                      17, 2008
 200.      BSCM05100031445-                 Bench Performance Testing- Pinnacle PFR Kit II
           BSCM05100031475
 201.      BSCM05100031505-                           Bench Performance Testing
           BSCM05100031535



                                                  15
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 159 of 167 PageID #: 117075


                                          Jimmy W. Mays
                               Boston Scientific Expert Report- Exhibit B
                                       List of Documents Reviewed

 202.       BSCM05100032184-         Sterilization Evaluation of Pinnacle Duet and Pinnacle Duet LITE
            BSCM05100032202                                        PFR Kit
 203.       BSCM05100034130-          Pelvic Floor Repair (PFR) Kits Technical File in STED Format.
            BSCM05100034189
 204.                                             Email. Subject: Duet 510(k) Discussion
            BSCM05100044335
 205.       BSCM05100064840-                  Product Specification- Polyform Synthetic Mesh
            BSCM05100064844
 206.       BSCM05100117275-         Marlex Polypropylene (All Grades) MSDS. Dated October 9, 2007.
            BSCM05100117283
 207.       BSCM05100122946-          Memorandum- From Doreen Rao. Dated July 8, 2008. Subject:
            BSCM05100122947                      Marlex HGX-030-01 Polypropylene
 208.       BSCM05100137884-         BCA- Biocompatibility Assessment for Pinnacle Lite and Uphold
            BSCM05100137911                                      Lite
 209.       BSCM05100155447-         Marlex HGX-030-01 Polypropylene MSDS Sheet. Revision Date:
            BSCM05100155454                                October 17, 2011.
 210.       BSCM05100170828-                  Sterilization Evaluation- Peregrine/ Capio
            BSCM05100170840
 211.       BSCM05100170841-               Sterilization Evaluation of PFR Kits with Capio SLIM
            BSCM05100170852
 212.       BSCM05200000162-                Pinnacle Lite draft responses- JSherry- 17 June 2011
            BSCM05200000168
 213.       BSCM05200002195-              Materials Mediated Rabbit Pyrogen Test- Pinnacle LITE
            BSCM05200002219
 214.       BSCM05200011218-         Email from James Goddard to Donna Gardner. Dated 1/2 6/12- RE:
            BSCM05200011219                             LITE Source Documents
 215.       BSCM05200013568-           EO Sterilization Product Qualification Protocol Solyx SIS
            BSCM05200013580
 216.       BSCM05200062276-        Powerpoint- Overview of Boston Scientific's Pelvic Floor Products
            BSCM05200062296                           and Risk Benefit Assessment
 217.                                BSC Correspondence- Dated June 12, 2012. Subject: PS120067,
            BSCM05200065004                Polyform Synthetic Mesh, 510(k) Number- K051245
 218.                               Memo: Marlex HGX-030-01 Polypropylene: Relationship Between
            BSCM05200067572            Chevron Phillips and Phillips Sumika. Dated August 7, 2012
 219.                               Email from Janet McGrath to Mike McGrath and May Orafli. Dated
            BSCM05300012659           1/22/2004. Subject: RE: Clinical Risk/Benefit Analysis- TTFS
 220.       BSCM05300015364-        Email from Janet McGrath to May Orfali. Dated 2/27/2004. Subject:
            BSCM05300015366                           RE: CRBA Lynx comments
 221.       BSCM05300016673-               Lynx Product Family- Standard Compliance Checklist
            BSCM05300016696
 222.       BSCM05300016748-                       Solyx Standard Compliance Checklist
            BSCM05300016771
 223.       BSCM05300017161-                Urethral Sling System Clinical Experience Summary
            BSCM05300017246
 224.       BSCM05300036779-               Lynx System- MDDr Essential Requirements Checklist
            BSCM05300036820


                                                   16
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 160 of 167 PageID #: 117076


                                             Jimmy W. Mays
                               Boston Scientific Expert Report- Exhibit B
                                    List of Documents Reviewed

 225.      BSCM05300059100-           Email- From Janet McGrath. Dated 4/15/2008. Subject: 510K.
            BSCM05300059101
 226.      BSCM05300059719-                  Standard Test Methods for Stiffness of Fabrics
            BSCM05300059724
 227.      BSCM053020017638-                  Pinnacle (Advantage) Mesh DV Report- Bulk Mesh
            BSCM05300017647
 228.      BSCM05700002415-            Powerpoint- Mesh Resin Project Update. Charlie Smith. Dated
            BSCM05700002427                                August 11, 2011.
 229.      BSCM05700033672-                  Prefyx PPS pre-pubic sling system Launch Binder
            BSCM05700033714
 230.      BSCM05700042195-                    Obtryx System Improvements- January 2011
            BSCM05700042200
 231.      BSCM05700045498-               Pinnacle Pelvic Floor Repair (PFR) Kit- Clinical Experience
            BSCM05700045555                                      Summary
 232.      BSCM05800566198-             Complaint Trend Review- August 2009 Data- September 3, 2009
            BSCM05800566390
 233.      BSCM05900000001-           US Patent. Patent No. 5,458,609. Surgical Needle and Retainer
            BSCM05900000038                                        System
 234.      BSCM05900000039-           United States Patent. Patent No. 5,540,704. Endoscopic Suture   1
            BSCM05900000101                                        System
 235.      BSCM05900000197-            US Patent. Patent No. 5,713,910. Needle Guidance System for
            BSCM05900000222                              Endoscopic Suture Device
 236.      BSCM05900000313-             US Patent. Patent No. 6,048,351. Transvaginal Suturing System
            BSCM05900000341
 237.      BSCM05900000342-            US Patent. Patent No. 6,346,111 Bl. Suturing Instruments and
            BSCM05900000343                                  Methods of Use
 238.      BSCM05900000493-           US Patent. Patent No. 8,167,786 B2. Systems and Methods for
            BSCM05900000534         Delivering a Medical Implant to an Anatomical Location in a Patient
 239.      BSCM05900000535-            Systems and Methods for Delivering a Medical Implant to an
            BSCM05900000601                          Anatomical Location in a Patient
 240.      BSCM05900000754-                   BSC US Patent Application- Medical Slings
            BSCM05900000769
 241.      BSCM05900000770-         BSC US Patent Application° System for Implanting and Implant and
            BSCM05900000878                                Method Thereof I
 242.      BSCM05900000879-         BSC US Patent Application° System for Implanting and Implant and
            BSCM05900000987                                Method Thereof II
 243.      BSCM05900001152-                Apparatus and Method for Suspending a Uterus
            BSCM05900001173
 244.      BSCM06100003648-           Peter Rosenblatt, MD- My algorithm for prolapse- Powerpoint
            BSCM06100003659
 245.      BSCM06100008548-                    Pinnacle Pelvic Floor Repair Kit- Powerpoint
            BSCM06100008618
 246.      BSCM06100019754-           Email from John Sherry. Dated May 29, 2009. Subject: RE: pre-
            BSCM06100019756                                   clinical studies
 247.      BSCM06100088629-            Evaluation of Local Tolerance of Lightweight Meshes in an Animal
            BSCM06100088632                                         Model


                                                   17
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 161 of 167 PageID #: 117077


                                          Jimmy W. Mays
                               Boston Scientific Expert Report- Exhibit B
                                       List of Documents Reviewed

 248.       BSCM06100119963-           Advantage and Advantage Fit Design Verification Master Plan
            BSCM06100119986
 249.       BSCM06100120604-          Powerpoint- AUGS Industry Symposium- What do you do for the
            BSCM06100120626                                   young patient?
 250.       BSCM06100141754-                     Biologic Kit Market Research Questions
            BSCM06100141793
 251.       BSCM06100156032-            US Patent. Patent No. 8,142,345 B2. Systems and Methods
            BSCM06100156058                employing a push tube for delivering a urethral sling.
 252.       BSCM06300035038-          Boston Scientific- The Women's Health Story and why it makes
            BSCM06300035083                 sense to partner with an industry leader. Powerpoint
 253.       BSCM06400025394-            Complaint Trend Review- March 2011 Data- April 7, 2011
            BSCM06400025574
 254.       BSCM06400032139-            Complaint Trend Review- March 2012 Data- April 24, 2012
            BSCM06400032232
 255.       BSCM06400032394-             Pelvic Organ Prolapse Adverse Event Analysis 2005- 2011
            BSCM06400032404
 256.                                      Powerpoint Slide- Uncertified Marlex Material Update
            BSCM06700642824
 257.                                Memo- From Jim Goddard. Dated July 27, 2005. Subject: Meeting
            BSCM06701106061                   Minutes- Polypropylene Resin for SUI Mesh.
 258.       BSCM06701200051-         IBP Development Phase Closure, Validation. Scale-Up Phase Plan-
            BSCM06701200071                                    Obtryx
 259.       BSCM06701684810-            Memo- Background on Marlex Use. Dated August 5, 2011.
            BSCM06701684816
 260.                               Powerpoint Slide- Urology: Pelvic Sling Material Supply. November
            BSCM06701684924                                     2011 Update
 261.       BSCM06701691609-         Powerpoint slides- Phillips Sumika: Marlex HGX-030-01. July 20,
            BSCM06701691610                                     2011 Update.
 262.       BSCM06701715061-                      ProteGen Sling Kit Launching Program
            BSCM06701715103
 263.       BSCM06800044537-          Pelvic Organ Prolapse and Stress Urinary Incontinence Adverse
            BSCM06800044548                             Event Analysis 2005-2011
 264.       BSCM07100029610-                FDA Conference Call Transcript- January 26, 2006
            BSCM07100029619
 265.                                Email from Doreen Rao to John Sherry. Dated 9/24/2012. Subject:
            BSCM07200011065                   RE: Poster for current PDP projects- Sep 2012
 266.       BSCM07200028873-         Email- From Doreen Rao to Maya Mastusovsky. Dated 7/19/2012.
            BSCM07200028881                           Subject: FW: Polyform Lite
 267.       BSCM07300000454-        Obtryx- Medical Device Directive- Essential Requirements Checklist
            BSCM07300000477
 268.       BSCM07300001078-             In vivo material tolerance- Evaluation of local tolerance of
            BSCM07300001083                                  lightweight meshes
 269.       BSCM07300011918-                           Beef Tongue and Flank Steak
            BSCM07300011919
 270.       BSCM07300014405-                             Solyx SIS System Review
            BSCM07300014406


                                                   18
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 162 of 167 PageID #: 117078


                                             Jimmy W. Mays
                               Boston Scientific Expert Report- Exhibit B
                                    List of Documents Reviewed

 271.                                Memo- From Peter J Pereira, Jim Goddard, Michelle Berry. Dated
            BSCM07300057426-         July 27, 2012. Subject: Pinnacle LITE and Uphold LITE Products
            B SCM07300057454                  with Tack Weld Removed Shelf Life Rationale.
 272.      BSCM07300059760-         Pinnacle and Uphold PFR Kit Product Family- Standard Compliance
           BSCM07300059789                                       Checklist
 273.      BSCM07400004037-          Xenform Matrix- Polyform Mesh- Capio PFR Kits Launch Binder
           BSCM074000041111
 274.                                     Final Report: Comparison of Synthetic Meshes in Rabbit
            BSCM07400008490-
                                       Subcutaneous Model. Dated January 13, 2003. Study Director:
             BSCM0740008533                                  Steven Badylak.
 275.       BSCM07400008544-         Executive Summary- Review of Pinnacle Mesh Study Data. Dated
            BSCM07400008591                      June 11, 2002. John Lehmann, MD, MPH
 276.       BSCM07400009111-      Memorandum- From Doreen Rao. Dated January 20, 2005. Subject:
            BSCM07400009113       Proxy Biomedical Trip Report- January 17-18, 2005- Galway Ireland
 277.                                Memorandum from Doreen Rao. Dated 11/2/2004. Subject: Proxy
            BSCM07400009114                                     Biomedical
 278.                                Interoffice Memo- From Philip Rackliffe- Dated October 1, 2004.
            BSCM07400012905
                                             Subject: Recap Letter- Site visit Proxy Biomedical
 279.       BSCM08200004564-                 Pinnacle PFR Kit- Clinical Risk/ Benefit Analysis
            BSCM08200004582
 280.       BSCM08600014723-                            Algorithm Selling- Powerpoint
            BSCM08600014732
 281.       BSCM09300011091-         Academic Medical Center (AMC) and Center of Excellence (COE)
            BSCM09300011109                                    Program
 282.         DHS01001926-           ProteGen Sling- Summary of Rep Interviews. Dated April 23, 1998
              DHS01001929
 283.         WHF01000016-                  Incontinence Team- Monthly Team Review (MTR).
              WHF01000023


                                   Directions For Use (DFUs)

 1.        BSCM03100002806-                             Advantage System DFU-2004
           BSCM03100002813
 2.        BSCM00800000256-                      Advantage and Advantage FIT DFU- 2008
           BSCM00800000266
 3.        BSCM00800000268-                  Advantage and Advantage FIT DFU- 2008 Rev. A
           BSCM00800000319
 4.        BSCM00800000435-                  Advantage and Advantage FIT DFU- 2008 Rev B
           BSCM00800000486
 5.        BSCM00800000492-                      Advantage and Advantage FIT DFU- 2009
           BSCM00800000543
 6.        BSCM00800000546-                  Advantage and Advantage FIT DFU- 2010 Rev D
           BSCM00800000597




                                                   19
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 163 of 167 PageID #: 117079


                                             Jimmy W. Mays
                               Boston Scientific Expert Report- Exhibit B
                                      List of Documents Reviewed

 7.         BSCM00800000005-                         Advantage A/T Kit DFU- Rev 7/02
            BSCM00800000009
 8.         BSCM00800000600-                               Lynx DFU- 2004 Rev AA
            BSCM00800000606
 9.         BSCM00800000608-                               Lynx DFU- 2004 Rev AB
            BSCM00800000615
 10.        BSCM00800000626-                               Lynx DFU- 2004 Rev D
            BSCM00800000669
 11.        BSCM00800000671-                               Lynx DFU- 2006 Rev E
            BSCM00800000714
 12.        BSCM00800000896-                                  Lynx DFU- 2009
            BSCM00800000939
 13,        BSCM00800000950-                                  Lynx DFU- 2010
            BSCM00800000993
 14.                                                      Lynx DFU Signature Page
            BSCM00800000599
 15.        BSCM01500023335-                            Obtryx Curved DFU Draft- 2004
            BSCM01500023341
 16.        BSCM00800000995-                            Obtryx DFU Draft- 2004 rev 01
            BSCM00800000999
 17.        BSCM01500022214-                            Obtryx DFU Draft- 2004 rev H
            BSCM01500022218
 18.        BSCM03700024725-                            Obtryx DFY Draft- 2004 rev A
            BSCM03700024732
 19.        BSCM03700024679-                         Obtryx Helical DFU- 2004 rev AA
            BSCM03700024686
 20.        BSCM00800003232-                              Pinnacle DFU- 2008 rev 01
            BSCM00800003239
 21.        BSCM00800003560-                              Pinnacle DFU- 2009 rev A
            BSCM00800003607
 22.        BSCM00800003718-                              Pinnacle DFU- 2010 rev C
            BSCM00800003765
 23.        BSCM03100002722-                      Pinnacle Sling System DFU Draft- 2012
            BSCM03100002736
 24.        BSCM06100185959-                               Pinnacle Changes to DFU
            BSCM06100185965
 25.        BSCM01900011067-                               Post 2007 Pinnacle DFU
            BSCM01900011074
 26.        BSCM00800003771-                            Pinnacle Duet DFU- 2009 Rev A
            BSCM00800003778
 27.        BSCM00800003960-                            Pinnacle Duet DFU- 2009 Rev B
            BSCM00800004011
 28.        BSCM00800004014-                               Pinnacle Duet DFU- 2010
            BSCM00800004065
 29.        BSCM07200030590-         Email from Doreen Rao to John Sherry. Date 8/9/12. Subject: RE:
            BSCM07200030591                             Polyform Lite timelines


                                                   20
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 164 of 167 PageID #: 117080


                                           Jimmy W. Mays
                                Boston Scientific Expert Report- Exhibit B
                                        List of Documents Reviewed

 30.       BSCM00800002139-                        Prefyx PPS System DFU- 2005 Rev A
           BSCM00800002190
 31.       BSCM00800002254-                        Prefyx PPS System DFU- 2007 Rev B
           BSCM00800002312
 32.       BSCM00800002314-                              Prefyx PPS System DFU- 2010
           BSCM00800002325
 33.       BSCM01300000522-                              Solyx DFU- 2008 Appendix D
           BSCM01300000533
 34.       BSCM00800002406-                                 Solyx DFU Draft- 2008
           BSCM00800002415
 35.       BSCM00800002341-                                Solyx DFU- 2008 Rev A
           BSCM00800002400
 36.       BSCM00800002798-                                Solyx DFU- 2008 Rev B
           BSCM00800002807
 37.       BSCM00800002888-                                   Solyx DFU- 2009
           BSCM00800002947
 38.       BSCM00800002950-                                   Solyx DFU- 2010
           BSCM00800003009
 39.       BSCM00800002884-                          Design Compatibility Matrix Form
           BSCM00800002887
 40.       BSCM00800003331-                                    Arise DFU- 2008
           BSCM00800003338
 41.       BSCM00800003417-                                   Uphold DFU- 2009
           BSCM00800003424
 42.       BSCM00800003509-                                   Uphold DFU- 2010
           BSCM00800003548
 43.       BSCM06100243966-                                Uphold LITE DFU- 2012
           BSCM06100244005
 44.       BSCM06100185951-                              Uphold LITE DFU- 2012 Draft
           BSCM06100185958
 45.                                                 First Article Report- Uphold DFU
           BSCM00800003415


                                             Exemplars

         Sample                   Exemplar (Product, UPN #/ Reference #/ Order# Lot# if available)
         Number
 1.       Obtryx Halo Control     Obtryx- Halo Transobturator Mid-Urethral Sling System, UPN-
                                  M0068505001, Lot- ML00001683
 2.       Pinnacle Control        Pinnacle Anterior/ Apical Pelvic Floor Repair Kit, UPN-
                                  M0068317050, Lot- ML00001456
 3.       Advantage Fit           Advantage Fit Transvaginal Mid-Urethral Sling System, UPN-
          Control                 M0068502111, Lot — ML000016671
 4.       Lynx Control            Lynx Suprapubic Mid-Urethral Sling System, UPN-
                                  M0068503000, Lot — ML00001599


                                                    21
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 165 of 167 PageID #: 117081


                                       Jimmy W. Mays
                            Boston Scientific Expert Report- Exhibit B
                                    List of Documents Reviewed

 5.       Prefyx Control      Prefyx PPS System — UPN-
                              M0068506000, Lot — 15391621
 6.       Solyx Control       Solyx SIS System UPN —
                              M0068507000, Lot — ML00000522
 7.       Uphold Control      Uphold Vaginal Support System UPN-
                              M0068317080, Lot — ML00001431


                               Patient Medication Guides

          Bates #             Document Description

 1.                           A Minimally Invasive Approach to Treating
                              Stress Urinary Incontinence-Patient Brochure
                              Obtryx Sling System

 2.       BSCM01900010973- Pelvic Prolapse- A Patient Guide to Pelvic Floor
          BSCM01900010981  Reconstruction (black and white
 3.       BSCM04500003094- PSST Review and Approve Advertising & Promotion
          BSCM04500003102  Form-SUI Patient Brochure. Date Submitted for Review:
                           May 13, 2009
 4.       BSCM06100148872- Pelvic Prolapse- A Patient Guide to Pelvic Floor
          BSCM06100148879 Reconstruction color




                                                22
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 166 of 167 PageID #: 117082




                          Exhibit C
Case 2:12-md-02326 Document 8365-1 Filed 11/18/19 Page 167 of 167 PageID #: 117083



  Compensation

  I am being compensated in this case at the rate of $550 per hour for deposition and courtroom
  testimony, as well as for the direct preparation for such testimony. I am being compensated at the rate
  of $350 per hour for all other work. My compensation in no way depends on the outcome of this case.



  Recent Trial Testimony

  In the past four years, I have testified in the following trials:

  Integra Life Sciences Corp. et al. v. Hyperbranch Medical Technology, Inc., No. 15-819 (LPS) (CJB), U. S.
  District Court, Delaware

  Roseanne Sanchez et al. v. Boston Scientific Corporation, No. CV 15-1245 JFW, U. S. District Court, C. D.
  of California – Western Division

  Amal Eghnayem et al. v. Boston Scientific Corporation, No. 14-24061, U. S. District Court, S. D. Florida,
  Miami Division

  Jacquelyn Tyree et al. v. Boston Scientific Corporation, No. 2:12-cv-08633, U. S. District Court, S. D. West
  Virginia
